               EXHIBIT 2

                         Part 4




Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 1 of 267
        LexisNexiso
UserName:T8PVBDU
Date and Time: Monday, October 22,2018 11 :52:00 AM EDT
Job Number: 75984527


Documents (50)

 1. Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017
    Financial Results
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31, 2018

 2. Snyderaeuro;trade;s-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter ...
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31,2018

 3. Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial
    Results
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31, 2018

 4. Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial
    Results
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
              Content Type                        Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31, 2018

 5. PICTURE THIS;Danielle Picot
   Client/Matter: 23756-1001


               LexisNexis' I About LexisNexis I Privqg! Policy: I Terms & Conditions I COPYTight@2018 LexisNexis

      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 2 of 267
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

6. AMC adds stone-fired pizza, Bavarian pretzels to concessions menu
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

7. AMC Theatres® Launching New Menu Innovation, AMC Feature Fare, at AMC and AMC Classic Locations
   Nationwide;AMC Feature Fare, the Company's largest menu revamp in history, will begin rolling out at AMC
   branded locations this summer, with select items coming to AMC Classic branded locations
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

8. Chicken and waffles at the movies? AMC to upgrade concessions menu
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31, 2018

9. Press Release: AMC Theatres(R) Launching New Menu Innovation, AMC Feature Fare, at AMC and AMC
   Classic Locations Nationwide
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

10. Stone-fired pizza, Bavarian pretzels coming to AMC Mayfair
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by


        . ' LexisNexis' I About LexisNexis I Privacy Policy: I Terf!l~& Conditions I QQQyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 3 of 267
          News                               Timeline: Apr 21, 2012 to Dec 31, 2018

11. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.(2017 STATE OF THE INDUSTRY
  ALMANAC)(Cover story)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
          News                               Timeline: Apr 21,2012 to Dec 31,2018

12. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.; United States top 50 supermarket categories
   ranked by dollar sales with percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
          News                               Timeline: Apr 21,2012 to Dec 31,2018

13. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top bottled fruit drink
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
          News                                Timeline: Apr 21, 2012 to Dec 31, 2018

14. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top breakfast/cereal/snack bar
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

15. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top condensed wet soup




    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 4 of 267
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

16. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top convenience/bottled still water
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

17. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top domestic beer brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

18. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top dry cat food brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

19. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top dry dog food brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


             LexisNexis' I About LexisNexis I privacy Policy I Terms & Conditions I Copyright @ 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 5 of 267
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

20. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top facial tissue brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

21. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top frozen pizza brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

22. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.; United States top ground coffee brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

23. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top hot cereal/oatmeal
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018




             LexisNexis' I About LexisNexis I Privacy- Policy I Terms & Conditions I QQQYright@ 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 6 of 267
24. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top ice cream brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

25. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top imported beer brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

26. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top jam/jelly/preserves
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

27. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top liquid laundry detergent
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

28. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top margarine/spread
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001

             LexisNexis'I About LexisNexis I Privacy   Polig I Jerms & Conditions   1.c2QYright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 7 of 267
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

29. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top non-chocolate chewy candy
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

30. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top paper napkin brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

31. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top peanut butter brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

32. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top potato chip brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018



             LexbN{:xi~'   I About LexisNexis I Privacy Policy I Terms & Conditions I QQQyright@2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 8 of 267
33. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top pretzel brands/vendors ranked
   by dollar sales, dollar share, unit sales, and percent change for year ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

34. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top ready-to-eat cereal
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

35. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top refrigerated skim/lowfat milk
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

36. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top single-serve frozen
   dinner/entree brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year
   ending January 22, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

37. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top snack-size chocolate candy
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017

             LexisNI.:?xis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 9 of 267
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

38. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top toilet tissue brands/vendors
   ranked by dollar sales, dollar share, unit sales, and percent change for year ending January 22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

39. Charting supermarket sales: the Grocery Headquarters annual State of the Industry Almanac takes a
   comprehensive look at dozens of supermarket categories.;United States top tortilla/tostada chip
   brands/vendors ranked by dollar sales, dollar share, unit sales, and percent change for year ending January
   22,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

40. Snyder's-Lance Wants to Change Snacks With Consumer-centric Innovation
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

41. SNYDER'S-LANCE WANTS TO CHANGE SNACKS WITH CONSUMER-CENTRIC INNOVATION
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

42. Leading Snack Foods Provider Snyder's-Lance Solves Route Engineering Challenges with TMW's Appian
   Final Mile Solution.
 Client/Matter: 23756-1001




    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 10 of 267
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

43. More 'better for you' lines coming from Snyder's-Lance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

44. Press Release: Snyder's-Lance changing the way the world snacks with consumer-centric innovation
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

45. Snyder's-Lance changing the way the world snacks with consumer-centric innovation;New baking and
   cooking methods, exciting flavors and clean ingredients fuel consumers' desire for better snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

46. 2017 Snack Trends: See a Need. Fill a Need.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018

47. Snyder's-Lance Changing the Way the World Snacks with Consumer-Centric Innovation
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31,2018

48. Publix prepares to take a bite out of the Richmond area's grocery landscape



    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 11 of 267
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

49. See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
   TRENDS ANNUAL / CONFECTIONS AND SNACKS)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

50. See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
   TRENDS ANNUAL / CONFECTIONS AND SNACKS)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Q.QQyright@ 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 12 of 267
Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports
              Preliminary First Quarter 2017 Financial Results
                                                  Dow Jones Institutional News
                                              April 17, 2017 Monday 10:00 AM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES


Length: 3183 words

Body


Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results
    -- Company to Host Conference Call Today at 8:30 a.m. ET

    -- Company Revises Full-Year 2017 Outlook


CHARLOTTE, N.C., April 17, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today
announced a CEO transition and reported preliminary unaudited financial results for the first quarter ended April 1,
2017.

CEO Transition Underway

Snyder's-Lance, Inc. has announced that its President and CEO, Carl E. Lee, Jr., has retired after 12 years of
service to the Company. Brian J. Driscoll, former President and CEO of Diamond Foods and a current Director of
Snyder's-Lance, has agreed to step in as interim CEO.

In announcing the transition, Chairman of the Board, James Johnston said the following, "On behalf of the entire
Snyder's-Lance organization, the Board of Directors would like to thank Carl for his many contributions to the
Company, and welcome Brian into his new role." Mr. Johnston continued, "We see great potential in the strategic
direction of the Company, and are excited to have access to Brian's talent and experience to bring the Company to
the next level of performance. With increased focus on margin expansion and profitable growth, we are confident
that Brian has the skills to address some of the recent performance challenges, as well as drive the Company to a
level of profitability more in line with the expectations of our shareholders."

Brian Driscoll has more than 35 years of experience in the food industry having served most recently as the
President and CEO of Diamond Foods until its acquisition by Snyder's-Lance in February of 2016. In response to
his most recent appointment, Mr. Driscoll said, "I am honored and excited to be asked by the Board to fulfill this
critical role for the Company at such an important time in its development. I plan to immediately diagnose the
underlying drivers of the Company's margin and revenue performance and put in place strategies to continue to
deliver on the expectations of our shareholders."


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 13 of 267
    Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017
                                               Financial Results

The Company has announced that it will launch a national search for a permanent replacement to Mr. Lee. Mr.
Driscoll is considered a strong candidate for that role, and will have full faith and confidence of the Board to develop
and execute the Company's strategies until a permanent decision is made.

Preliminary Unaudited Financial Results

For the first quarter of 2017, the Company expects net revenue in the range of $530 million to $532 million, an
increase of approximately 18% to 19% from continuing operations in the first quarter of 2016, which benefited from
two additional months of contribution from the Diamond brands. On a pro-forma basis, as if the transaction were
completed on January 1, 2016, growth would have been approximately 1-3%. Snyder's-Lance legacy branded net
revenue is expected to increase approximately 8% to 9%.

GAAP net income attributable to Snyder's-Lance, Inc. in the first quarter of 2017 is expected to be in the range of
$11 million to $12 million, or $0.11 to $0.12 per diluted share. Net income attributable to Snyder's-Lance, Inc.
excluding special items is expected to be in the range of $13 million to $14 million, or $0.13 to $0.14 per diluted
share. Adjusted EBITDA in the first quarter of 2017 is expected to be in the range of $52 million to $54 million. Net
income, excluding special items, and adjusted EBITDA are non-GAAP measures defined herein under "Use and
Definition of Non-GAAP Measures," and are reconciled to GAAP net income in the tables that accompany this
release.

"Our Company faced difficult challenges during the first quarter that have negatively impacted earnings," said Alex
Pease, Executive Vice President and Chief Financial Officer. "Although we saw sales and market share growth in
the majority of our categories, this has come at a higher cost than planned. Increased investments in promotional
and marketing spending combined with gross margin pressure had an adverse effect on our performance and more
than offset the benefits of synergy delivery related to the Diamond Foods transaction."

Mr. Pease continued, "Under Brian's leadership, we are moving aggressively to take the actions necessary to
improve earnings. Specifically, we are focused on improving cost of goods productivity, net price realization, and
accelerating our zero-based budgeting plans. We are not satisfied with our early 2017 performance, and our
organization is laser-focused on improved execution and continuous improvement to return the business back to
more expected levels of profitability."

The Company expects to report final results for its first quarter ended April 1, 2017 before the market opens on May
8,2017.

The Company does not plan to release preliminary financial information on an ongoing basis. The financial
information presented above is preliminary and based upon information available as of the date of this release. As
of the date of this release, the Company has not completed the financial reporting process and review of its first
fiscal quarter ended April 1, 2017. During the course of that process, the Company may identify items that would
require it to make adjustments, some of which may be material, to the preliminary financial information presented
above.

Revised 2017 Full-Year Outlook

Based on the Company's year to date performance and the current outlook for the remainder of the year, the
Company is revising its previous full-year expectations provided on February 13, 2017. For the full-year of fiscal
2017, the Company now expects net revenue to be between $2,200 million and $2,250 million, adjusted EBITDA to
be between $290 million and $315 million, and earnings per diluted share from continuing operations, excluding
special items, to be between $1.05 and $1.20.

Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: Continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond operations,
other potential transactions and their related costs, settlements of contingent liabilities, possible gains or losses on


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 14 of 267
   Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017
                                              Financial Results

the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these
potential items.

The Company's 2017 full-year outlook also includes the following assumptions:
   -- Capital expenditures of $75 million to $85 million;

   -- Net interest expense of $37 million to $40 million;

   -- Effective tax rate of 33.5% to 35.5%; and

   -- Weighted average diluted share count of approximately 98 million shares.

Conference Call

Management will host a conference call today at 8:30 a.m. ET to discuss the Company's preliminary unaudited first
quarter financial results and updated full-year 2017 outlook. The conference call will be webcast live through the
Investor Relations section of the Snyder's-Lance website ( www.snyderslance.com ). To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The
conference ID is 9408303. A continuous telephone replay of the call will be available between 12:00 p.m. ET on
April 17 and 12:00 a.m. ET on April 24. The replay telephone number is (855) 859-2056 for U.S. callers or (404)
537-3406 for international callers. The replay access code is 9408303. Investors may also access a web-based
replay of the conference call at         www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.

LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GAAP, allow for a more complete
understanding of factors and trends affecting the Company's business than GAAP measures alone. The non-GAAP
measures and related comparisons should be considered in addition to, not as a substitute for, our GAAP
disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Net Income and Earnings per Share, Excluding Special Items

17 Apr 2017 06:00 ET Press Release: Snyder's-Lance, Inc. Announces CEO -2-

Net income and earnings per share, from continuing operations, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 15 of 267
   Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017
                                              Financial Results

comparability and understanding of the related GAAP measures. Net income and earnings per share, excluding
special items, provide transparent and useful information to management, investors, analysts and other parties in
evaluating and assessing our primary operating results after removing the impact of unusual, non-operational or
restructuring or transaction related activities that affect comparability. Net income and earnings per share, excluding
special items, are measures management uses for planning and budgeting, monitoring and evaluating financial and
operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with GAAP,
as an indicator of the Company's operating performance, as an indicator of cash flows, or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the
ability to meet debt service requirements, they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt. Our most recent
report on Form 10-K and our other reports filed with the U.S. Securities and Exchange Commission provide
information about these and other factors, which we may revise or supplement in future reports. We caution readers


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 16 of 267
   Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017
                                              Financial Results

not to place undue reliance on forward-looking statements. We do not undertake to update any forward-looking
statements that it may make except as required by applicable law. All subsequent written and forward-looking
statements attributed to Snyder's-Lance or any person acting on its behalf are expressly qualified in their entirety by
the factors referenced above.

(Tables Follow)

Reconciliation of Non-GAAP Measures
(Unaudi ted)
Preliminary net income attributable to Snyder's-Lance,
 excluding special items
(in millions)


                                                 Low range        High range


Net Income attributable to Snyder's-Lance        $       11.0      $      12.0


Transaction and integration related
 expenses, net of tax                                     0.8              0.8
Emerald move and required packaging
 changes                                                  1.3              1.3
Business restructuring                                    0.5              0.5
Class action insurance settlement                        (0.5)            (0.5)
Other, net of tax                                        (0.1)            (0.1)
Special items                                             2.0              2.0


Net income attributable to
 Snyder's-Lance, excluding special items         $       13.0      $      14.0


Reconciliation of Non-GAAP Measures
(Unaudi ted)
Preliminary EBITDA and adjusted EBITDA
(in millions)


                                                     Low range         High range


Net Income                                       $       11.0      $      12.0
Income tax expense                                        4.2              5.2
Interest expense                                          8.9              8.9
Depreciation                                             17.7             17.7
Amortization                                              6.9              6.9
EBITDA                                           $       48.7      $      50.7


Transaction and integration related
 expenses                                                 1.3              1.3
Emerald move and required packaging
 changes                                                  2.1              2.1
Business restructuring                                    0.8              0.8
Class action insurance settlement                        (0.8)            (0.8)
Other                                                    (0.1 )           (0.1)
Special items                                             3.3              3.3


Adjusted EBITDA                                  $       52.0      $      54.0


Reconciliation of Non-GAAP Measures
(Unaudi ted)
Preliminary earnings per diluted share,
excluding special items




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 17 of 267
   Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017
                                              Financial Results

                                                 Low range       High range

Earnings per diluted share                   $       0.11    $      0.12

Transaction and integration related
 expenses                                            0.01           0.01
Business restructuring                               0.01           0.01
Emerald move and required packaging
 changes                                             0.01           0.01
Class action insurance settlement                   (0.01)         (0.01)
Special items                                        0.02           0.02

Earnings per diluted share, excluding
 special items                               $       0.13    $      0.14

Investor Contact
Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance. com, (704) 557-8279


Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyders1ance.com, (704) 557-8850


17 Apr 201706:01 ET *Snyders-Lance CEO Carl E. Lee Jr. Has Retired

17 Apr 201706:02 ET *Brian J. Driscoll, Former CEO of Diamond Foods and a Current Director of Snyder's-Lance,
Will Be Interim CEO

17 Apr 2017 06:04 ET *Snyders-Lance to Launch National Search for Permanent Replacement to Mr. Lee

17 Apr 201706:05 ET *Snyders-Lance Says Driscoll Is Considered a Strong Candidate to Be Permanent CEO

17 Apr 201706:06 ET *Snyders-Lance Sees FY17 Rev $2.2B-$2.25B >LNCE

17 Apr 2017 06:07 ET *Snyders-Lance Sees FY17 Cont Ops EPS $1.05-EPS $1.20 >LNCE

17 Apr 201706:08 ET *Snyders-Lance Sees FY17 Capital Expenditures of $75M to $85M

17 Apr 201706:09 ET *Snyders-Lance Sees 1Q Rev $530M-$532M >LNCE

17 Apr 201706:10 ET *Snyders-Lance Sees 1Q Net $11M-Net $12M >LNCE

17 Apr 201706:10 ET *Snyders-Lance Sees 1Q EPS 11c-EPS 12c >LNCE

17 Apr 201706:11 ET *Snyders-Lance Sees 1Q Adj EPS 13c-Adj EPS 14c >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

April 17, 2017 06:11 ET (10:11 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: April 18, 2017


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 18 of 267
 Press Release: Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017
                                            Financial Results



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 19 of 267
A\
,

    \
           Snyderaeuro;trade;s-Lance, Inc. Announces CEO Transition and Reports
                                Preliminary First Quarter ...
                                                               Guru Focus.com
                                                     April 17, 2017 Monday 11 :34 AM EST


        Copyright 2017 Newstex LLC All Rights Reserved

        Length: 2660 words

        Body


        Apr 17, 2017( GuruFocus.com: http://www.gurufocus.com/DeliveredbyNewstex)(GuruFocus.com) By
        Marketwired. CIIDTD HTML 4. TransitionalllEN" ''http://www.w'.org/TRlREC-htmI4/100se.dtd''> Company to Host
        Conference Call Today at 8:' a.m. ETCompany Revises Full-Year --7 Outlook CHARLOTTE, N.C., April -7, --7
        (GLOBE NEWSWIRE) -- Snydera--8;-S';s-Lance, Inc. (NASDAQ:LNCE[1]) today announced a CEO transition and
        reported preliminary unaudited financial results for the first quarter ended April -, --7. CEO Transition Underway
        Snydera-8;-S';s-Lance, Inc. has announced that its President and CEO, Carl E. Lee, Jr., has retired after -
        years of service to the Company.

        Brian J. Driscoll, former President and CEO of Diamond Foods and a current Director of Snydera-8;-S';s-Lance,
        has agreed to step in as interim CEO. In announcing the transition, Chairman of the Board, James Johnston said
        the following, a--8;-S6;On behalf of the entire Snydera--8;-S';s-Lance organization, the Board of Directors would
        like to thank Carl for his many contributions to the Company, and welcome Brian into his new role.a--8;-S7; Mr.
        Johnston continued, a--8;-S6;We see great potential in the strategic direction of the Company, and are excited to
        have access to Briana--8;-S';s talent and experience to bring the Company to the next level of performance. With
        increased focus on margin expansion and profitable growth, we are confident that Brian has the skills to address
        some of the recent performance challenges, as well as drive the Company to a level of profitability more in line with
        the expectations of our shareholders.a--8;-S7; Brian Driscoll has more than'S years of experience in the food
        industry having served most recently as the President and CEO of Diamond Foods until its acquisition by Snydera-
        -8;-S';s-Lance in February of -6. In response to his most recent appointment, Mr. Driscoll said, a--8;-S6;1 am
        honored and excited to be asked by the Board to fulfill this critical role for the Company at such an important time in
        its development. I plan to immediately diagnose the underlying drivers of the Companya--8;-S';s margin and
        revenue performance and put in place strategies to continue to deliver on the expectations of our shareholders.a--
        8;-S7; The Company has announced that it will launch a national search for a permanent replacement to Mr. Lee.
        Mr. Driscoll is considered a strong candidate for that role, and will have full faith and confidence of the Board to
        develop and execute the Companya--8;-S';s strategies until a permanent decision is made. Preliminary Unaudited
        Financial Results For the first quarter of --7, the Company expects net revenue in the range of $S' million to $S'-
        million, an increase of approximately -8% to -9% from continuing operations in the first quarter of -6, which
        benefited from two additional months of contribution from the Diamond brands. On a pro-forma basis, as if the
        transaction were completed on January -, --6, growth would have been approximately --'%. Snydera--8;-S';s-
        Lance legacy branded net revenue is expected to increase approximately 8% to 9%. GAAP net income attributable
        to Snydera-8;-S';s-Lance, Inc. in the first quarter of --7 is expected to be in the range of $-- million to $ -
        million, or $.-- to $.- per diluted share. Net income attributable to Snydera--8;-S';s-Lance, Inc. excluding special
        items is expected to be in the range of $-' million to $-4 million, or $.-' to $.-4 per diluted share. Adjusted EBITDA in
        the first quarter of --7 is expected to be in the range of $S- million to $S4 million. Net income, excluding special
        items, and adjusted EBITDA are non-GAAP measures defined herein under a--8;-S6;Use and Definition of Non-
        GAAP Measures,a-8;-S7; and are reconciled to GAAP net income in the tables that accompany this release. 13--
        8;-S6;Our Company faced difficult challenges during the first quarter that have negatively impacted earnings,a--8;-
        S7; said Alex Pease, Executive Vice President and Chief Financial Officer. a--8;-S6;Although we saw sales and


               Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 20 of 267
       Snyderaeuro;trade;s-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter ...

market share growth in the majority of our categories, this has come at a higher cost than planned. Increased
investments in promotional and marketing spending combined with gross margin pressure had an adverse effect on
our performance and more than offset the benefits of synergy delivery related to the Diamond Foods transaction. a-
-8;-57; Mr. Pease continued, a--8;-56;Under Briana-8;-5';s leadership, we are moving aggressively to take the
actions necessary to improve earnings. Specifically, we are focused on improving cost of goods productivity, net
price realization, and accelerating our zero-based budgeting plans. We are not satisfied with our early --7
performance, and our organization is laser-focused on improved execution and continuous improvement to return
the business back to more expected levels of profitability.a--8;-57; The Company expects to report final results for
its first quarter ended April -, - 7 before the market opens on May 8, -7. The Company does not plan to release
preliminary financial information on an ongoing basis. The financial information presented above is preliminary and
based upon information available as of the date of this release. As of the date of this release, the Company has not
completed the financial reporting process and review of its first fiscal quarter ended April -, -7. During the course
of that process, the Company may identify items that would require it to make adjustments, some of which may be
material, to the preliminary financial information presented above. Revised - 7 Full-Year Outlook Based on the
Companya--8;-5';s year to date performance and the current outlook for the remainder of the year, the Company
is revising its previous full-year expectations provided on February -', -7. For the full-year of fiscal --7, the
Company now expects net revenue to be between - , - million and -,-5 million, adjusted EBITDA to be between
-9 million and $'-5 million, and earnings per diluted share from continuing operations, excluding special items, to
be between $-.5 and $-.-. Full-year - 7 GAAP guidance is not provided in this release due to the likely
occurrence of one or more of the following items where the Company is unable to reliably forecast the timing and
magnitude: Continued transaction related costs associated with the divestiture of Diamond of California and
integration of legacy Diamond operations, other potential transactions and their related costs, settlements of
contingent liabilities, possible gains or losses on the sale of businesses or other assets, restructuring costs,
impairment charges, and the income tax effects of these potential items. The Companya--8;-5';s - 7 full-year
outlook also includes the following assumptions: Capital expenditures of $75 million to $85 million;Net interest
expense of $'7 million to $4 million;Effective tax rate of ".5% to '5.5%; andWeighted average diluted share count of
approximately 98 million shares. Conference Call Management will host a conference call today at 8:' a.m. ET to
discuss the Company's preliminary unaudited first quarter financial results and updated full-year - 7 outlook. The
conference call will be webcast live through the Investor Relations section of the Snyder's-Lance website
(www.snyderslance.com). To participate in the conference call, the dial-in number is (844) 8'--96 for U.S. callers or
('-5) 6-5-688' for international callers. The conference 10 is 948". A continuous telephone replay of the call will be
available between - : p.m. ET on April -7 and --: a.m. ET on April-4. The replay telephone number is (855) 859-
-56 for U.S. callers or (44) 5'7-'46 for international callers. The replay access code is 948". Investors may also
access a web-based replay of the conference call at              www.snyderslance.com. 'j».!. About Snydera--8;-5';s-
 Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers,
 pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks.
 Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack
 Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella
 D'oro®, Eatsmart Snacksa-'-;¢, O-Ke-Doke®, Metcalfea-8;-5';s skinny®, and other brand names along with a
 number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site:                 www.snyderslance.com[2]. LNCE-E Use and Definition of Non-GAAP Measures
 SnYdera--8;-5';s-Lancea-8;-5';s management uses non-GAAP financial measures to evaluate our operating
 performance and to facilitate a comparison of the Companya--8;-5';s operating performance on a consistent basis
 and to provide measures that, when viewed in combination with its results prepared in accordance with GAAP,
 allow for a more complete understanding of factors and trends affecting the Companya-8;-5';s business than
 GAAP measures alone. The non-GAAP measures and related comparisons should be considered in addition to, not
 as a substitute for, our GAAP disclosure, as well as other measures of financial performance reported in
 accordance with GAAP, and may not be comparable to Similarly titled measures used by other companies. Our
 management believes these non-GAAP measures are useful for providing increased transparency and assisting
 investors in understanding our ongoing operating performance. Net Income and Earnings per Share, Excluding
 Special Items Net income and earnings per share, from continuing operations, excluding special items, are metrics


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 21 of 267
       Snyderaeuro;trade;s-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter ...

provided to present the reader with the after-tax impact of operating income, excluding special items, in order to
improve the comparability and understanding of the related GAAP measures. Net income and earnings per share,
excluding special items, provide transparent and useful information to management, investors, analysts and other
parties in evaluating and assessing our primary operating results after removing the impact of unusual, non-
operational or restructuring or transaction related activities that affect comparability. Net income and earnings per
share, excluding special items, are measures management uses for planning and budgeting, monitoring and
evaluating financial and operating results. Adjusted EBITDA Snydera-8;-5';s-Lance defines adjusted EBITDA as
earnings before interest expense, income taxes, depreciation and amortization (a--8;-56;EBITDAa--8;-57;),
further adjusted to exclude restructuring or transaction related expenses, and other non-cash or non-operating
items as well as any other unusual items that impact the comparability of our financial information. Management
uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in making financial,
operating and planning decisions. The Company believes this measure is useful to investors because it increases
transparency and assists investors in understanding the underlying performance of the Company and in the
analysis of ongoing operating trends. Additionally, Snydera-8;-5';s-Lance believes adjusted EBITDA is frequently
used by analysts, investors and other interested parties in their evaluation of companies, many of which present an
adjusted EBITDA measure when reporting their results. The Company has historically reported adjusted EBITDA to
analysts and investors and believes that its continued inclusion provides consistency in financial reporting and
enables analysts and investors to perform meaningful comparisons of past, present and future operating results.
Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with GAAP,
as an indicator of the Companya-8;-5';s operating performance, as an indicator of cash flows, or as a measure of
liquidity. While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations
and the ability to meet debt service requirements, they are not necessarily comparable to other similarly titled
captions of other companies due to the potential inconsistencies in the method of calculation. Cautionary
Information about Forward Looking Statements In this press release, we make statements which may be forward-
looking within the meaning of applicable securities laws, which represent our current judgment about possible future
events. The statements include projections regarding future revenues, earnings and other results. In making these
statements we rely on current expectations, assumptions and analyses based on our experience and perception of
historical trends, current conditions and expected future developments as well as other factors we consider
appropriate under the circumstances. We believe these judgments are reasonable, but these statements are not
guarantees of any events or financial results, and our actual results may differ materially due to a variety of
important factors, both positive and negative. These factors include among others: changes in general economic
conditions; price or availability of raw materials, packaging, energy and labor; food industry competition; changes in
top customer relationships; consolidation of the retail environment; decision by British voters to exit the European
Union; failure to realize anticipated benefits of acquisitions and divestitures; loss of key personnel; failure to execute
strategic initiatives; safety and quality of food products; adulterated or misbranded products; disruption of our supply
chain or information technology systems; improper use or misuse of social media; ability to anticipate changes in
consumer preferences and trends; distribution through independent operators; protection of trademarks and
intellectual property; impairment in the carrying value of goodwill or other intangible assets; new regulations or
legislation; interest and foreign currency exchange rate volatility; concentration of capital stock ownership;
increasing legal complexity and potential litigation; failure to realize the expected benefits from the acquisition of
Diamond Foods; the inability to successfully execute international expansion strategies; additional risks from foreign
operations; our substantial debt; and the restrictions and limitations on our business operations in the agreements
and instruments governing our debt. Our most recent report on Form --K and our other reports filed with the U.S.
Securities and Exchange Commission provide information about these and other factors, which we may revise or
supplement in future reports. We caution readers not to place undue reliance on forward-looking statements. We do
not undertake to update any forward-looking statements that it may make except as required by applicable law. All
subsequent written and forward-looking statements attributed to Snydera--8;-5';s-Lance or any person acting on
its behalf are expressly qualified in their entirety by the factors referenced above. (Tables Follow) Investor
ContactKevin Powers, Senior Director, Investor Relationskpowers@snyderslance.com, (74) 557-8-79;Media
ContactJoey Shevlin, Director, Corporate Communications ... blic AffairsJShevlin@snyderslance.com, (74) 557-885;
 Originally published on GuruFocus.com, link:                 http://www.gurufocus.com/news/504766/snyderslance-inc-
announces-ceo-transition-and-reports-preliminary-first-quarter-2017 -financial-results/newstex [ 1]:
http://www.gurufocus.com/stocklLNCE                [        2]:


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 22 of 267
       Snyderaeuro;trade;s-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter ...

https:llwww.globenewswire.comlTracker?data=bnGAVRxu9%E2%80%936QnRBGMigP7wYUslrUfa5wPBRWXy-
CYEbGw_%E2%80%93QaggK5pcZx5aW7ZWYpvTX%E2%80%94yeWpR-aPb%E2%80%93L-
kYTV_Rqg%E2%80%94Zncoy%E2%80%94kGLLeDtwAw=


Load-Date: April 18, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 23 of 267
   Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary
                     First Quarter 2017 Financial Results
                                                       Financial Buzz
                                             April 17, 2017 Monday 5:48 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 2564 words

Body


Apr 17, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Company to Host Conference
Call Today at 8:30 a.m. ET Company Revises Full-Year 2017 OutlookCHARLOTTE, N.C., April 17,2017 (GLOBE
NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today announced a CEO transition and reported preliminary
unaudited financial results for the first quarter ended April 1, 2017. CEO Transition Underway Snyder's-Lance, Inc.
has announced that its President and CEO, Carl E. Lee, Jr., has retired after 12 years of service to the Company.
Brian J. Driscoll, former President and CEO of Diamond Foods and a current Director of Snyder's-Lance, has
agreed to step in as interim CEO.

In announcing the transition, Chairman of the Board, James Johnston said the following, 'On behalf of the entire
Snyder's-Lance organization, the Board of Directors would like to thank Carl for his many contributions to the
Company, and welcome Brian into his new role.' Mr. Johnston continued, 'We see great potential in the strategic
direction of the Company, and are excited to have access to Brian's talent and experience to bring the Company to
the next level of performance. With increased focus on margin expansion and profitable growth, we are confident
that Brian has the skills to address some of the recent performance challenges, as well as drive the Company to a
level of profitability more in line with the expectations of our shareholders.' Brian Driscoll has more than 35 years of
experience in the food industry having served most recently as the President and CEO of Diamond Foods until its
acquisition by Snyder's-Lance in February of 2016. In response to his most recent appointment, Mr. Driscoll said, 'I
am honored and excited to be asked by the Board to fulfill this critical role for the Company at such an important
time in its development. I plan to immediately diagnose the underlying drivers of the Company's margin and
revenue performance and put in place strategies to continue to deliver on the expectations of our shareholders.'
The Company has announced that it will launch a national search for a permanent replacement to Mr. Lee. Mr.
Driscoll is considered a strong candidate for that role, and will have full faith and confidence of the Board to develop
and execute the Company's strategies until a permanent decision is made. Preliminary Unaudited Financial Results
For the first quarter of 2017, the Company expects net revenue in the range of $530 million to $532 million, an
increase of approximately 18% to 19% from continuing operations in the first quarter of 2016, which benefited from
two additional months of contribution from the Diamond brands. On a pro-forma basis, as if the transaction were
completed on January 1, 2016, growth would have been approximately 1-3%. Snyder's-Lance legacy branded net
revenue is expected to increase approximately 8% to 9%. GMP net income attributable to Snyder's-Lance, Inc. in
the first quarter of 2017 is expected to be in the range of $11 million to $12 million, or $0.11 to $0.12 per diluted
share. Net income attributable to Snyder's-Lance, Inc. excluding special items is expected to be in the range of $13
million to $14 million, or $0.13 to $0.14 per diluted share. Adjusted EBITDA in the first quarter of 2017 is expected
to be in the range of $52 million to $54 million. Net income, excluding special items, and adjusted EBITDA are non-
GMP measures defined herein under 'Use and Definition of Non-GMP Measures,' and are reconciled to GMP
net income in the tables that accompany this release. 'Our Company faced difficult challenges during the first
quarter that have negatively impacted earnings,' said Alex Pease, Executive Vice President and Chief Financial
 Officer. 'Although we saw sales and market share growth in the majority of our categories, this has come at a higher
cost than planned. Increased investments in promotional and marketing spending combined with gross margin
 pressure had an adverse effect on our performance and more than offset the benefits of synergy delivery related to


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 24 of 267
  Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

the Diamond Foods transaction.' Mr. Pease continued, 'Under Brian's leadership, we are moving aggressively to
take the actions necessary to improve earnings. Specifically, we are focused on improving cost of goods
productivity, net price realization, and accelerating our zero-based budgeting plans. We are not satisfied with our
early 2017 performance, and our organization is laser-focused on improved execution and continuous improvement
to return the business back to more expected levels of profitability.' The Company expects to report final results for
its first quarter ended April 1, 2017 before the market opens on May 8, 2017. The Company does not plan to
release preliminary financial information on an ongoing basis. The financial information presented above is
preliminary and based upon information available as of the date of this release. As of the date of this release, the
Company has not completed the financial reporting process and review of its first fiscal quarter ended April 1, 2017.
During the course of that process, the Company may identify items that would require it to make adjustments, some
of which may be material, to the preliminary financial information presented above. Revised 2017 Full-Year Outlook
Based on the Company's year to date performance and the current outlook for the remainder of the year, the
Company is revising its previous full-year expectations provided on February 13, 2017. For the full-year of fiscal
2017, the Company now expects net revenue to be between $2,200 million and $2,250 million, adjusted EBITDA to
be between $290 million and $315 million, and earnings per diluted share from continuing operations, excluding
special items, to be between $1.05 and $1.20. Full-year 2017 GAAP guidance is not provided in this release due to
the likely occurrence of one or more of the following items where the Company is unable to reliably forecast the
timing and magnitude: Continued transaction related costs associated with the divestiture of Diamond of California
and integration of legacy Diamond operations, other potential transactions and their related costs, settlements of
contingent liabilities, possible gains or losses on the sale of businesses or other assets, restructuring costs,
impairment charges, and the income tax effects of these potential items. The Company's 2017 full-year outlook also
includes the following assumptions:Capital expenditures of $75 million to $85 million; Net interest expense of $37
million to $40 million; Effective tax rate of 33.5% to 35.5%; and Weighted average diluted share count of
approximately 98 million shares. Conference Call Management will host a conference call today at 8:30 a.m. ET to
discuss the Company's preliminary unaudited first quarter financial results and updated fUll-year 2017 outlook. The
conference call will be webcast live through the Investor Relations section of the Snyder's-Lance website
(www.snyderslance.com). To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers
or (315) 625-6883 for international callers. The conference ID is 9408303. A continuous telephone replay of the call
will be available between 12:00 p.m. ET on April 17 and 12:00 a.m. ET on April 24. The replay telephone number is
(855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 9408303.
Investors may also access a web-based replay of the conference call at              www.snyderslance.com. ? About
Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers,
pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks.
Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack
Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella
D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third
party brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores,
club stores, food service outlets and other channels. For more information, visit the Company's corporate web site:
     www.snyderslance.com[1]. LNCE-E Use and Definition of Non-GAAP Measures Snyder's-Lance's management
uses non-GAAP financial measures to evaluate our operating performance and to facilitate a comparison of the
Company's operating performance on a consistent basis and to provide measures that, when viewed in
combination with its results prepared in accordance with GAAP, allow for a more complete understanding of factors
and trends affecting the Company's business than GAAP measures alone. The non-GAAP measures and related
comparisons should be considered in addition to, not as a substitute for, our GAAP disclosure, as well as other
measures of financial performance reported in accordance with GAAP, and may not be comparable to similarly
titled measures used by other companies. Our management believes these non-GAAP measures are useful for
providing increased transparency and assisting investors in understanding our ongoing operating performance. Net
 Income and Earnings per Share, Excluding Special Items Net income and earnings per share, from continuing
operations, excluding special items, are metrics provided to present the reader with the after-tax impact of operating
 income, excluding special items, in order to improve the comparability and understanding of the related GAAP
measures. Net income and earnings per share, excluding special items, provide transparent and useful information
to management, investors, analysts and other parties in evaluating and assessing our primary operating results


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 25 of 267
  Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

after removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
comparability. Net income and earnings per share, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results. Adjusted EBITDA Snyder's-
Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and amortization
CEBITDA'), further adjusted to exclude restructuring or transaction related expenses, and other non-cash or non-
operating items as well as any other unusual items that impact the comparability of our financial information.
Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results. Adjusted EBITDA should not be considered as an alternative to net income, determined in
accordance with GAAP, as an indicator of the Company's operating performance, as an indicator of cash flows, or
as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures are frequently used as
measures of operations and the ability to meet debt service requirements, they are not necessarily comparable to
other similarly titled captions of other companies due to the potential inconsistencies in the method of calculation.
Cautionary Information about Forward Looking Statements In this press release, we make statements which may
be forward-looking within the meaning of applicable securities laws, which represent our current judgment about
possible future events. The statements include projections regarding future revenues, earnings and other results. In
making these statements we rely on current expectations, assumptions and analyses based on our experience and
perception of historical trends, current conditions and expected future developments as well as other factors we
consider appropriate under the circumstances. We believe these judgments are reasonable, but these statements
are not guarantees of any events or financial results, and our actual results may differ materially due to a variety of
important factors, both positive and negative. These factors include among others: changes in general economic
conditions; price or availability of raw materials, packaging, energy and labor; food industry competition; changes in
top customer relationships; consolidation of the retail environment; decision by British voters to exit the European
Union; failure to realize anticipated benefits of acquisitions and divestitures; loss of key personnel; failure to execute
strategic initiatives; safety and quality of food products; adulterated or misbranded products; disruption of our supply
chain or information technology systems; improper use or misuse of social media; ability to anticipate changes in
consumer preferences and trends; distribution through independent operators; protection of trademarks and
intellectual property; impairment in the carrying value of goodwill or other intangible assets; new regulations or
legislation; interest and foreign currency exchange rate volatility; concentration of capital stock ownership;
increasing legal complexity and potential litigation; failure to realize the expected benefits from the acquisition of
 Diamond Foods; the inability to successfully execute international expansion strategies; additional risks from foreign
operations; our substantial debt; and the restrictions and limitations on our business operations in the agreements
 and instruments governing our debt. Our most recent report on Form 10-K and our other reports filed with the U.S.
 Securities and Exchange Commission provide information about these and other factors, which we may revise or
supplement in future reports. We caution readers not to place undue reliance on forward-looking statements. We do
 not undertake to update any forward-looking statements that it may make except as required by applicable law. All
subsequent written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf
 are expressly qualified in their entirety by the factors referenced above. (Tables Follow) Investor Contact Kevin
 Powers, Senior Director, Investor Relations kpowers@snyderslance.com, (704) 557-8279;Media Contact Joey
 Shevlin, Director, Corporate Communications ... blic Affairs JShevlin@snyderslance.com, (704) 557-8850;
 https://www.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
 https://www.globenewswire.com/Tracker?data=bnGAVRxu916QnRBGMigP7wYUslrUfa5wPBRWXy-
 CYEbGw_1 QaggK5pcZx5aW7ZWYpvTX2yeWpR-aPb 1L-kYTV_Rqg2Zncoy2kGLLeDtwAw=


Load-Date: April 18, 2017



       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 26 of 267
Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results


End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 27 of 267
   Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary
                     First Quarter 2017 Financial Results
                                                         GlobeNewswire
                                               April 17, 2017 Monday 3:00 AM PT

Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: COMPANY ANNOUNCEMENT
Length: 2834 words

Body

    • Company to Host Conference Call Today at 8:30 a.m. ET
    • Company Revises Full-Year 2017 Outlook

CHARLOTTE, N.C., April 17, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today
announced a CEO transition and reported preliminary unaudited financial results for the first quarter ended April 1,
2017.

CEO Transition Underway

Snyder's-Lance, Inc. has announced that its President and CEO, Carl E. Lee, Jr., has retired after 12 years of
service to the Company. Brian J. Driscoll, former President and CEO of Diamond Foods and a current Director of
Snyder's-Lance, has agreed to step in as interim CEO.

In announcing the transition, Chairman of the Board, James Johnston said the following, "On behalf of the entire
Snyder's-Lance organization, the Board of Directors would like to thank Carl for his many contributions to the
Company, and welcome Brian into his new role." Mr. Johnston continued, "We see great potential in the strategic
direction of the Company, and are excited to have access to Brian's talent and experience to bring the Company to
the next level of performance. With increased focus on margin expansion and profitable growth, we are confident
that Brian has the skills to address some of the recent performance challenges, as well as drive the Company to a
level of profitability more in line with the expectations of our shareholders."

Brian Driscoll has more than 35 years of experience in the food industry having served most recently as the
President and CEO of Diamond Foods until its acquisition by Snyder's-Lance in February of 2016. In response to
his most recent appointment, Mr. Driscoll said, "I am honored and excited to be asked by the Board to fulfill this
critical role for the Company at such an important time in its development. I plan to immediately diagnose the
underlying drivers of the Company's margin and revenue performance and put in place strategies to continue to
deliver on the expectations of our shareholders."

The Company has announced that it will launch a national search for a permanent replacement to Mr. Lee. Mr.
Driscoll is considered a strong candidate for that role, and will have full faith and confidence of the Board to develop
and execute the Company's strategies until a permanent decision is made.

Preliminary Unaudited Financial Results

For the first quarter of 2017, the Company expects net revenue in the range of $530 million to $532 million, an
increase of approximately 18% to 19% from continuing operations in the first quarter of 2016, which benefited from
two additional months of contribution from the Diamond brands. On a pro-forma basis, as if the transaction were
completed on January 1, 2016, growth would have been approximately 1-3%. Snyder's-Lance legacy branded net
revenue is expected to increase approximately 8% to 9%.


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 28 of 267
  Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

GMP net income attributable to Snyder's-Lance, Inc. in the first quarter of 2017 is expected to be in the range of
$11 million to $12 million, or $0.11 to $0.12 per diluted share. Net income attributable to Snyder's-Lance, Inc.
excluding special items is expected to be in the range of $13 million to $14 million, or $0.13 to $0.14 per diluted
share. Adjusted EBITDA in the first quarter of 2017 is expected to be in the range of $52 million to $54 million. Net
income, excluding special items, and adjusted EBITDA are non-GMP measures defined herein under "Use and
Definition of Non-GMP Measures," and are reconciled to GMP net income in the tables that accompany this
release.

"Our Company faced difficult challenges during the first quarter that have negatively impacted earnings," said Alex
Pease, Executive Vice President and Chief Financial Officer. "Although we saw sales and market share growth in
the majority of our categories, this has come at a higher cost than planned. Increased investments in promotional
and marketing spending combined with gross margin pressure had an adverse effect on our performance and more
than offset the benefits of synergy delivery related to the Diamond Foods transaction."

Mr. Pease continued, "Under Brian's leadership, we are moving aggressively to take the actions necessary to
improve earnings. Specifically, we are focused on improving cost of goods productivity, net price realization, and
accelerating our zero-based budgeting plans. We are not satisfied with our early 2017 performance, and our
organization is laser-focused on improved execution and continuous improvement to return the business back to
more expected levels of profitability."

The Company expects to report final results for its first quarter ended April 1, 2017 before the market opens on May
8,2017.

The Company does not plan to release preliminary financial information on an ongoing basis. The financial
information presented above is preliminary and based upon information available as of the date of this release. As
of the date of this release, the Company has not completed the financial reporting process and review of its first
fiscal quarter ended April 1, 2017. During the course of that process, the Company may identify items that would
require it to make adjustments, some of which may be material, to the preliminary financial information presented
above.

Revised 2017 Full-Year Outlook

Based on the Company's year to date performance and the current outlook for the remainder of the year, the
Company is revising its previous full-year expectations provided on February 13, 2017. For the full-year of fiscal
2017, the Company now expects net revenue to be between $2,200 million and $2,250 million, adjusted EBITDA to
be between $290 million and $315 million, and earnings per diluted share from continuing operations, excluding
special items, to be between $1.05 and $1.20.                                                    Full-year 2017 GMP
guidance is not provided in this release due to the likely occurrence of one or more of the following items where the
Company is unable to reliably forecast the timing and magnitude: Continued transaction related costs associated
with the divestiture of Diamond of California and integration of legacy Diamond operations, other potential
transactions and their related costs, settlements of contingent liabilities, possible gains or losses on the sale of
businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these potential
items.

The Company's 2017 full-year outlook also includes the following assumptions:
    • Capital expenditures of $75 million to $85 million;
    • Net interest expense of $37 million to $40 million;
    • Effective tax rate of 33.5% to 35.5%; and
    • Weighted average diluted share count of approximately 98 million shares.

Conference Call




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 29 of 267
  Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

Management will host a conference call today at 8:30 a.m. ET to discuss the Company's preliminary unaudited first
quarter financial results and updated full-year 2017 outlook. The conference call will be webcast live through the
Investor Relations section of the Snyder's-Lance website (www.snyderslance.com).            To participate in the
conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers.
The conference 10 is 9408303. A continuous telephone replay of the call will be available between 12:00 p.m. ET
on April 17 and 12:00 a.m. ET on April 24. The replay telephone number is (855) 859-2056 for U.S. callers or (404)
537-3406 for international callers. The replay access code is 9408303. Investors may also access a web-based
replay of the conference call at      www.snyderslance.com. c$@

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com .LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GAAP, allow for a more complete
understanding of factors and trends affecting the Company's business than GAAP measures alone. The non-
GAAP measures and related comparisons should be considered in addition to, not as a substitute for, our GAAP
disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Net Income and Earnings per Share, Excluding Special ItemsNet income and earnings per share, from continuing
operations, excluding special items, are metrics provided to present the reader with the after-tax impact of operating
income, excluding special items, in order to improve the comparability and understanding of the related GAAP
measures. Net income and earnings per share, excluding special items, provide transparent and useful information
to management, investors, analysts and other parties in evaluating and assessing our primary operating results
after removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
comparability. Net income and earnings per share, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization (tlEBITDAIt), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 30 of 267
  Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with GAAP,
as an indicator of the Company's operating performance, as an indicator of cash flows, or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the
ability to meet debt service requirements, they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulatibns or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt. Our most recent
report on Form 10-K and our other reports filed with the U.S. Securities and Exchange Commission provide
information about these and other factors, which we may revise or supplement in future reports. We caution readers
not to place undue reliance on forward-looking statements. We do not undertake to update any forward-looking
statements that it may make except as required by applicable law. All subsequent written and forward-looking
statements attributed to Snyder's-Lance or any person acting on its behalf are expressly qualified in their entirety by
the factors referenced above.

(Tables Follow)
                                                     Reconciliation of Non-
                                                     GAAP Measures
                                                     (Unaudited)
        Preliminary net income attributable to Snyder's-Lance, excluding special items
        (in millions)


                                                                                         Low range   High range


        Net Income attributable to Snyder's-Lance                                        $   11.0    $   12.0

        Transaction and integration related                                                  0.8         0.8
        expenses, net of tax
        Emerald move and required packaging                                                  1.3         1.3
        changes
        Business restructuring                                                               0.5         0.5


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 31 of 267
Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

    Class action insurance settlement                                       (0.5            (0.5
    Other, net of tax                                                       (0.1            (0.1
    Special items                                                           2.0             2.0

    Net income attributable to Snyder's-                                $    13.0       $    14.0
    Lance, excluding special items



    Reconciliation of Non-GMP Measures
    (Unaudited)
    Preliminary EBITDA and adjusted EBITDA
    (in millions)


                                                                        Low range       High range

    Net Income                                                          $   11.0        $   12.0
    Income tax expense                                                      4.2             5.2
    Interest expense                                                        8.9             8.9
    Depreciation                                                            17.7            17.7
    Amortization                                                            6.9             6.9
    EBITDA                                                              $    48.7       $    50.7

    Transaction and integration related                                      1.3             1.3
    expenses
    Emerald move and required packaging                                     2.1             2.1
    changes
    Business restructuring                                                   0.8            0.8
    Class action insurance settlement                                        (0.8           (0.8
    Other                                                                    (0.1           (0.1
    Special items                                                            3.3            3.3

    Adjusted EBITDA                                                     $    52.0       $    54.0



    Reconciliation of Non-GMP Measures
    (Unaudited)
    Preliminary earnings per diluted share,
    excluding special items



                                                                        Low range       High range

    Earnings per diluted share                                          $    0.11       $    0.12

    Transaction and integration related                                      0.01            0.01
    expenses
    Business restructuring                                                   0.01            0.01
    Emerald move and required packaging                                      0.01            0.01
    changes
    Class action insurance settlement
                                                                            (0.01           (0.01
    Special items                                                            0.02            0.02




   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 32 of 267
  Snyder's-Lance, Inc. Announces CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

       Earnings per diluted share, excluding                              $   0.13        $   0.14
       special items


Investor Contact Kevin Powers, Senior Director, Investor Relations kpowers@snyderslance.com, (704) 557-
8279     Media    Contact   Joey   Shevlin, Director,   Corporate  Communications   &   Public  Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: April 18, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 33 of 267
                                           PICTURE THIS; Danielle Picot
                                                    Cohasset Mariner (Massachusetts)
                                                             April 14, 2017


Copyright 2017 Cohasset Mariner
Distributed by Newsbank, Inc. All Rights Reserved

Section: MA NEWS; Pg. A2
Length: 146 words

Body


Name: Danielle Picot.

Occupation: High school senior, Hingham Rec employee, soon to be summer camp counselor.

Best day of your life: My birthday last year, where I got to spend it in Tennessee with my ASP family and group.

Best vacation: Laguna Beach, California last summer with my friend Cora.

Favorite season: Summer!

Favorite holiday: Halloween.

Favorite snack: Pretzel crisps.

Best book: "The Great Gatsby."

Best movie: "Forest Gump."

Best TV show: "Friends" and "The Office."

 Favorite song: "Blackbird," by the Beatles.

 Pet peeve: People who are inconsiderate and people who chew loudly.

 Fun fact: I'm allergic to plums.

 Goal: To be successful while also doing what I love.

 Person you'd most like to meet: I've always wanted go back in time and go to a Michael Jackson concert (if that
counts).

 Biggest worry: The environment in the future.

 Best part of Cohasset: The harbor.


Load-Date: April 15, 2017


  End of Docnment




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 34 of 267
       AMC adds stone-fired pizza, Bavarian pretzels to concessions menu
                                             Kansas City Business Journal (Missouri)
                                                        April 10, 2017 Monday


Copyright 2017 American City Business Journal, Inc. All Rights Reserved




 BUsiNEss JOURNAL
Length: 257 words
Byline: Brian Kaberline

Body


AMC Theatres announced a new initiative for movie patrons who think popcorn is passe.

AMC Feature Fare, announced Monday, is billed as "the largest menu revamp in Company history." New items
include:

· Chicken & waffle sandwiches

· The Bavarian Legend, a 1.5-pound pretzel

· Four varieties of stone-fired f1atbread pizzas

· A lineup of gluten-free snacks, including chocolate-covered pretzel crisps, Harves Crisp Snap Peas, Parmesan
Whisps and four Sahale nut blends

· Hillshire Small Plates, featuring five types of salami, each with toast points and premium cheese

· Gourmet popcorn, in original, cheese, salted caramel and cheddar crunch varieties

The chain, owned by Leawood-based AMC Entertainment Holdings Inc., said it will roll out the new items to all AMC
branded locations over the course of the summer and select items will be introduced at its newly branded AMC
Classic locations.

The move is part of a larger AMC move to keep patrons coming to theaters despite a growing number of home
options. CEO Adam Aron has put a premium on amenities such as recliners, IMAX screens, Dolby Cinema
technology and upgraded concessions, including MacGuffins bars at select theaters. The company recently said
food and beverage innovation has increased its share of overall revenue to 31.5 percent and that gross profit
margins for that segment are up 86 percent in the past five years.

Did you find this article useful? Why not subscribe to Kansas City Business Journal for more articles and leads?
Visit bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: April 10, 2017




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 35 of 267
                  AMC adds stone-fired pizza, Bavarian pretzels to concessions menu


End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 36 of 267
AMC Theatres® Launching New Menu Innovation, AMC Feature Fare, at AMC
 and AMC Classic Locations Nationwide; AMC Feature Fare, the Company's
    largest menu revamp in history, will begin rolling out at AMC branded
  locations this summer, with select items coming to AMC Classic branded
                                  locations
                                                  Business Wire
                                      April 10, 2017 Monday 10:45 AM GMT

Copyright 2017 Business Wire, Inc.

Distribution: Business Editors; Entertainment Editors; Film Writers; Food Writers; Food/Beverage Writers
Length: 713 words
Dateline: LEAWOOD, Kan.

Body


AMC Theatres® (NYSE:AMC) (nAMcn) today proudly announced the largest menu revamp in Company history,
with the upcoming launch of AMC Feature Fare, AMC's new approach to enhancing menu items, and providing
unique and unexpected offerings to guests throughout both AMC and AMC Classic theatres. AMC Feature Fare will
roll out to all AMC branded locations nationwide in phases this summer, with select items coming to all AMC Classic
branded locations.

nAMC Theatres has enhanced nearly every aspect of the movie-going experience over the last few years and this
new menu launch is a continuation of our long-standing history of innovation, with a tasty spin,n said George
Patterson, AMC's Senior Vice President of Food & Beverage. nAMC Feature Fare represents AMC's first true
restaurant-style menu launch in a non-dine-in-theatre setting, with a menu selection sure to delight the taste buds.
By incorporating these new menu items together with new marketing, branding, and packaging, AMC Feature Fare
will feed our guests' ever increasing hunger for unique and satisfying menu choices to enjoy at AMC. n

AMC Feature Fare items coming soon to AMC branded theatres include:
     • Chicken & Waffle Sandwiches; Cheeseburger Sliders and Chicken Tenders
     • The Bavarian Legend Pretzel - a 1.5-pound monster of a pretzel
     • Stone-Fired Flatbread Pizzas - Four Cheese, Pepperoni, BBQ Chicken and Buffalo Chicken
     • Oven-Baked Soft Pretzel bites - Cinnamon Sugar, Honey Mustard, Parmesan Garlic, Plain, and Salted
     • Premium All-Beef Hot Dogs - Loaded Chili Cheese, Mustard and Kraut, Royal Garden, and Spicy Sriracha
     • Triple Feature meals, featuring Cheeseburger Sliders, Chicken & Waffle Sandwiches, Chicken Tenders, or a
           Hot Dog (available Loaded) that each comes with curly fries and a warm chocolate chip cookie
     • Gourmet popcorn in Cheese, Salted Caramel, Cheddar Crunch and Original, with the ability to mix and match
         flavors
     • Gluten Free Pre-packaged Snacks-Chocolate Covered Pretzel Crisps, Harvest Crisp Snap Peas, Parmesan
          Whisps and four Sahale nut blends
     • Hillshire Small Plates-Calabrese, Wine-Infused Salame, Italian Salame, Genoa Salame ... each comes with
           toast points and premium sliced cheese



        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 37 of 267
    AMC Theatres® Launching New Menu Innovation, AMC Feature Fare, at AMC and AMC Classic Locations
                  Nationwide; AMC Feature Fare, the Company's largest menu revamp ....

The 400 AMC locations will launch the complete AMC Feature Fare menu on a weekly basis, beginning this
summer in select locations, and will be available circuit-wide by early fall. The menu items will also be available at
AMC Dine-In locations that offer a concession stand.

The 200 AMC Classic locations are currently adding Salted Pretzel Bites and Premium All-Beef Hot Dogs to their
menus and will soon add Four Cheese and Pepperoni Stone-Fired Flatbread Pizza options.

Both the AMC and AMC Classic menu innovations will be backed by new marketing innovations including all new
packaging, redesigned Digital Menu Boards with spotlight animation and videos highlighting ingredients. Also
coming soon in conjunction with the Feature Fare menu launch are exclusive offerings available through the AMC
Stubs® loyalty program and the AMC Theatres social media channels, including Facebook ,            Twitter,
Instagram and others.

About AMC Entertainment, Inc.AMC is the largest movie exhibition company in the U.S., in Europe and throughout
the world with approximately 1,000 theatres and 11,000 screens across the globe. AMC has propelled innovation in
the exhibition industry by: deploying more plush power-recliner seats; delivering enhanced food and beverage
choices; generating greater guest engagement through its loyalty program, web site and smart phone apps; offering
premium large format experiences and playing a wide variety of content including the latest Hollywood releases and
independent programming. AMC operates among the most productive theatres in the United States' top markets,
having the #1 or #2 market share positions in 22 of the 25 largest metropolitan areas of the United States, including
the top three markets (NY, LA, Chicago). Through its Odeon subsidiary AMC operates in 14 European countries
and is the # 1 theatre chain in Estonia, Finland, Italy, Latvia, Lithuania, Spain, Sweden and UK & Ireland.
amctheatres.com

View source version on businesswire.com: http://www.businesswire.com/news/home/20170410005490/en/


CONTACT: AMC Entertainment, Inc.
Ryan Noonan, (913) 213-2183
rnoonan@amctheatres.com
http://www.businesswire.com


Load-Date: April 11, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 38 of 267
    Chicken and waffles at the movies? AMC to upgrade concessions menu
                                               St. Louis Business Journal (Missouri)

                                                        April 10, 2017 Monday


Copyright 2017 American City Business Journal, Inc. All Rights Reserved




 Sf. LOUIS BUSINJ~SS JOlJRl~AL
Length: 300 words
Byline: Brian Kaberline

Body


AMC Theatres announced a new initiative for movie patrons who think popcorn is passe.

AMC Feature Fare, announced Monday, is billed as "the largest menu revamp in Company history." New items
include:

· Chicken & waffle sandwiches

· The Bavarian Legend, a 1.5-pound pretzel

· Four varieties of stone-fired f1atbread pizzas

· A lineup of gluten-free snacks, including chocolate-covered pretzel crisps, Harves Crisp Snap Peas, Parmesan
Whisps and four Sahale nut blends

· Hillshire Small Plates, featuring five types of salami, each with toast points and premium cheese

· Gourmet popcorn, in original, cheese, salted caramel and cheddar crunch varieties

The chain, owned by Leawood-based AMC Entertainment Holdings Inc., said it will roll out the new items to all AMC
branded locations over the course of the summer and select items will be introduced at its newly branded AMC
Classic locations.

AMC has eight theaters in the St. Louis area: Chesterfield, St. Charles, Creve Coeur (two theaters), Richmond
Heights, Edwardsville, Alton and Farmington, Illinois.

The move is part of a larger AMC move to keep patrons coming to theaters despite a growing number of home
options. CEO Adam Aron has put a premium on amenities such as recliners, IMAX screens, Dolby Cinema
technology and upgraded concessions, including MacGuffins bars at select theaters. The company recently said
food and beverage innovation has increased its share of overall revenue to 31.5 percent and that gross profit
margins for that segment are up 86 percent in the past five years.

AMC's competitor in town, Marcus Wehrenberg Theatres, has nine theaters in the St. Louis region.

Did you find this article useful? Why not subscribe to St. Louis Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.



        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 39 of 267
                    Chicken and waffles at the movies? AMC to upgrade concessions menu


Load-Date: April 10, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 40 of 267
    Press Release: AMC Theatres(R) Launching New Menu Innovation, AMC
         Feature Fare, at AMC and AMC Classic Locations Nationwide
                                                  Dow Jones Institutional News
                                              April 10, 2017 Monday 10:46 AM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



    J   DOW JONES NE


Length: 804 words

Body


AMC Theatres(R) Launching New Menu Innovation, AMC Feature Fare, at AMC and AMC Classic Locations
Nationwide

AMC Feature Fare, the Company's largest menu revamp in history, will begin rolling out at AMC branded locations
this summer, with select items coming to AMC Classic branded locations
LEAWOOD, Kan.--(BUSINESS WIRE)--April 10, 2017--


AMC Theatres(R) (NYSE:AMC) ("AMC") today proudly announced the largest menu revamp in Company history,
with the upcoming launch of AMC Feature Fare, AMC's new approach to enhancing menu items, and providing
unique and unexpected offerings to guests throughout both AMC and AMC Classic theatres. AMC Feature Fare will
roll out to all AMC branded locations nationwide in phases this summer, with select items coming to all AMC Classic
branded locations.

"AMC Theatres has enhanced nearly every aspect of the movie-going experience over the last few years and this
new menu launch is a continuation of our long-standing history of innovation, with a tasty spin," said George
Patterson, AMC's Senior Vice President of Food & Beverage. "AMC Feature Fare represents AMC's first true
restaurant-style menu launch in a non-dine-in-theatre setting, with a menu selection sure to delight the taste buds.
By incorporating these new menu items together with new marketing, branding, and packaging, AMC Feature Fare
will feed our guests' ever increasing hunger for unique and satisfying menu choices to enjoy at AMC."

AMC Feature Fare items coming soon to AMC branded theatres include:
        Chicken & Waffle Sandwiches; Cheeseburger Sliders and Chicken Tenders

        The Bavarian Legend Pretzel -- a 1.S-pound monster of a pretzel

        Stone-Fired Flatbread Pizzas -- Four Cheese, pepperoni, BBQ Chicken and
        Buffalo Chicken

    -- Oven-Baked Soft Pretzel bites -- Cinnamon Sugar, Honey Mustard, Parmesan



        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 41 of 267
     Press Release: AMC Theatres(R) Launching New Menu Innovation, AMC Feature Fare, at AMC and AMC
                                       Classic Locations Nationwide

      Garlic, Plain, and Salted

      Premium All-Beef Hot Dogs -- Loaded Chili Cheese, Mustard and Kraut,
      Royal Garden, and Spicy Sriracha

      Triple Feature meals, featuring Cheeseburger Sliders, Chicken & Waffle
      Sandwiches, Chicken Tenders, or a Hot Dog (available Loaded) that each
      comes with curly fries and a warm chocolate chip cookie


      Gourmet popcorn in Cheese, Salted Caramel, Cheddar Crunch and Original,
      with the ability to mix and match flavors

      Gluten Free Pre-packaged Snacks--Chocolate Covered Pretzel Crisps,
      Harvest Crisp Snap Peas, Parmesan Whisps and four Sahale nut blends

      Hillshire Small Plates--Calabrese, Wine-Infused Salame, Italian Salame,
      Genoa Salame ... each comes with toast points and premium sliced cheese


The 400 AMC locations will launch the complete AMC Feature Fare menu on a weekly basis, beginning this
summer in select locations, and will be available circuit-wide by early fall. The menu items will also be available at
AMC Dine-In locations that offer a concession stand.

The 200 AMC Classic locations are currently adding Salted Pretzel Bites and Premium All-Beef Hot Dogs to their
menus and will soon add Four Cheese and Pepperoni Stone-Fired Flatbread Pizza options.

Both the AMC and AMC Classic menu innovations will be backed by new marketing innovations including all new
packaging, redesigned Digital Menu Boards with spotlight animation and videos highlighting ingredients. Also
coming soon in conjunction with the Feature Fare menu launch are exclusive offerings available through the AMC
Stubs(R) loyalty program and the AMC Theatres social media channels, including Facebook, Twitter, Instagram and
others.

About AMC Entertainment, Inc.

AMC is the largest movie exhibition company in the U.S., in Europe and throughout the world with approximately
1,000 theatres and 11,000 screens across the globe. AMC has propelled innovation in the exhibition industry by:
deploying more plush power-recliner seats; delivering enhanced food and beverage choices; generating greater
guest engagement through its loyalty program, web site and smart phone apps; offering premium large format
experiences and playing a wide variety of content including the latest Hollywood releases and independent
programming. AMC operates among the most productive theatres in the United States' top markets, having the #1
or #2 market share positions in 22 of the 25 largest metropolitan areas of the United States, including the top three
markets (NY, LA, Chicago). Through its Odeon subsidiary AMC operates in 14 European countries and is the # 1
theatre chain in Estonia, Finland, Italy, Latvia, Lithuania, Spain, Sweden and UK & Ireland. amctheatres.com

View source version on businesswire.com: http://www.businesswire.com/news/home/20170410005490/en/

    CONTACT:     AMC Entertainment, Inc.


Ryan Noonan, (913) 213-2183

rnoonan@amctheatres.com

(END) Dow Jones Newswires

April 10, 2017 06:46 ET (10:46 GMT)




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 42 of 267
    Press Release: AMC Theatres(R) Launching New Menu Innovation, AMC Feature Fare, at AMC and AMC
                                      Classic Locations Nationwide



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: April 11, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 43 of 267
                Stone-fired pizza, Bavarian pretzels coming to AMC Mayfair
                                             Milwaukee Business Journal (Wisconsin)
                                                        April 10, 2017 Monday

Copyright 2017 American City Business Journal. Inc. All Rights Reserved




             usiness TOUfllal
              SERVING aftEAltftJl'MILWAOKEE

Length: 285 words
Byline: Brian Kaberline

Body


AMC Theatres announced a new initiative for movie patrons who think popcorn is passe.

The chain, owned by Leawood, Kan.-based AMC Entertainment Holdings Inc., said it will roll out the new items to
all AMC branded locations over the course of the summer and select items will be introduced at its newly branded
AMC Classic locations. AMC's only Milwaukee-area location is the AMC Mayfair Mall 18 cinema at Mayfair in
Wauwatosa.

AMC Feature Fare, announced Monday, is billed as "the largest menu revamp" in company history. New items
include:
     • chicken & waffle sandwiches;
     • the Bavarian Legend, a 1.5-pound pretzel;
     • four varieties of stone-fired flatbread pizzas;
     • a lineup of gluten-free snacks, including chocolate-covered pretzel crisps, Harvest Crisp Snap Peas,
          Parmesan Whisps and four Sahale nut blends;
     • Hillshire Small Plates, featuring five types of salami, each with toast points and premium cheese;
     • gourmet popcorn, in original, cheese, salted caramel and cheddar crunch varieties.

The move is part of a larger AMC move to keep patrons coming to theaters despite a growing number of home
options and menu expansions at competitors like Milwaukee-based Marcus Theatres.

AMC CEO Adam Aron has put a premium on amenities such as recliners, IMAX screens, Dolby Cinema technology
and upgraded concessions, including MacGuffins bars at select theaters. The company recently said food and
beverage innovation has increased its share of overall revenue to 31.5 percent and that gross profit margins for that
segment are up 86 percent in the past five years.

Did you find this article useful? Why not subscribe to Milwaukee Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: April 10, 2017




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 44 of 267
                    Stone-fired pizza, Bavarian pretzels coming to AMC Mayfair


End of Do cum cut




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 45 of 267
  Charting supermarket sales: the Grocery Headquarters annual State of the
   Industry Almanac takes a comprehensive look at dozens of supermarket
     categories.(2017 STATE OF THE INDUSTRY ALMANAC)(Cover story)
                                                    Grocery Headquarters
                                                        April 1, 2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 MacFadden Communications Group LLC

Section: Pg. 44; Vol. 83; No.4; ISSN: 1094-1088
Length: 15939 words

... CHANGE VS AVG PRICE (MILLIONS) YEARS AGO PER UNIT Cheetos 515.56.8% $2.02 Chester's 37.8 7.4
1.94 Private label 26.3 16.6 1.91 Utz 13.0 1.5 3.84 Cheetos Simply 9.4 11.3 3.39 Baked Cheetos 10.0 1.7 2.94
Cheetos Mix Ups 9.2 -16.12.45 Wise Cheez Doodles 12.6 -6.81.43 Herr's 8.9 3.81.78 Bachman Jax 4.3 -4.8 2.42
Category total 699.7 4.4 2.08 ALL OTHER CRACKERS No.2 brand, Pepperidge Farm's Goldfish, had a strong
year, up 9 percent in dollars and 8.2 percent In units, closing the gap on No.1 brand Cheez It (13.6 percent dollar
share, up 2.3 percent). Overall, the category captured sales of more than $5 billion. TOP VENDORS DOLLAR
SALES CHANGE VS SHARE (MILLIONS) YEAR AGO Mondelez International $1,641.1 -0.4% 32.5% Sunshine
Biscuits 809.8 0.9 16.0 Pepperidge Farm 807.0 5.9 16.0 Kellogg Co. 555.7 -2.8 11.0 Stacy's Pita Chip Co. 207.0 -
2.4 4.1 TOP VENDORS UNIT SALES CHANGE VS AVG PRICE (MILLIONS) YEARS AGO PER UNIT Mondelez
International 614.3 -0.2% $2.67 Sunshine Biscuits 271.6 -3.2 2.98 Pepperidge Farm 286.3 3.3 2.82 Kellogg Co.
194.7 -2.6 2.85 Stacy's Pita Chip Co. 61.3 -1.7 3.38 TOP BRANDS DOLLAR SALES CHANGE VS SHARE
(MILLIONS) YEAR AGO Sunshine Cheez It $685.7 2.3% 13.6% Pepperidge Farm Goldfish 523.1 9.010.4 Nabisco
Ritz 485.6 -1.6 9.6 Nabisco Triscuit 341.5 0.2 6.8 Nabisco Wheat Thins 302.6 -11.3 6.0 Keebler Club 224.8 3.7 4.5
Stacy's 207.0 -2.4 4.1 Keebler Townhouse 200.9 -4.4 4.0 Private label 199.2 -10.0 3.9 Snack Factory 189.66.93.8
Pretzel Crisps Category total 5,046.6 0.5 100.0 TOP BRANDS UNIT SALES CHANGE VS AVG PRICE
(MILLIONS) YEARS AGO PER UNIT Sunshine Cheez It 228.3 -2.2% $3.00 Pepperidge Farm Goldfish 182.7 8.2
2.86 Nabisco Ritz 174.0 -2.3 2.79 Nabisco Triscuit 131.2 0.92.60 Nabisco Wheat Thins 111.4 -11.4 2.72 Keebler
Club 79.2 3.2 2.84 Stacy's 61.3 -1.7 3.38 Keebler Townhouse 77.1 -2.3 2.61 Private label 103.4 -9.2 1.93 Snack
Factory 61.8 3.7 3.07 Pretzel Crisps Category total 1,804.4 -0.8 2.80 GRANOLA BARS Category sales were
almost $1.6 billion, slightly down from the previous year. However, top vendor General Mills increased dollars by
about 2.5 percent. The Minneapolis-based company's Nature Valley brand occupied the top two spots, followed by
Quaker and private label. TOP VENDORS DOLLAR SALES CHANGE VS SHARE (MILLIONS) YEAR AGO
General Mills $615.82.6% 39.2% Quaker Oats Co. 395.8 -3.3 25.2 Private label 146.2 -0.3 9.3 McKee Foods Corp.
89.82.95.7 Kind 88.3 1.65.6 TOP VENDORS UNIT SALES CHANGE VS AVG PRICE (MILLIONS) YEARS AGO
PER UNIT General Mills 172.8 1.9% $3.56 Quaker Oats Co. 129.0 -6.03.07 Private label 63.2 -0.1 2.31 McKee
Foods Corp. 40.4 3.4 2.22 Kind 27.2 0.7 3.25 TOP BRANDS DOLLAR SALES CHANGE VS SHARE (MILLIONS)
YEAR AGO Nature Valley $367.8 3.9% 23.4% Nature Valley 244.6 1.7 15.6 Sweet & Salty Nut Quaker Chewy
225.5 -1.614.4 Private label 146.2 -0.39.3 Sunbelt Bakery 88.5 2.7 5.6 Kind Healthy Grains 88.31.65.6 Quaker
Chewy Dipps 83.7 -8.2 5.3 Kashi 67.0 -29.4 4,3 Atkins 40.4 24.2 2.6 Cascadian Farm Organic 33.8 -7.2 2.2
Category total 1 ,569.6 -1.3100.0 TOP BRANDS UNIT SALES CHANGE VS AVG PRICE (MILLIONS) YEARS AGO
 PER UNIT Nature Valley 98.62.0% $3.73 Nature Valley 73.0 2.7 3.35 Sweet & Salty Nut Quaker Chewy 69.7 -4.4
 3.24 Private label 63.2 -0.1 2.31 Sunbelt Bakery 37.5 2.0 2.36 Kind Healthy Grains 27.2 0.7 3.25 Quaker Chewy
 Dipps 26.3 -10.7 3.18 Kashi 19.6 -28.4 3.43 ...




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 46 of 267
Snyder's-Lance Wants to Change Snacks With Consumer-centric Innovation
                                                            US Official News
                                                        March 17, 2017 Friday


Copyright 2017 Plus Media Solutions Private Limited All Rights Reserved




  Plus Media Solutions

Length: 310 words
Dateline: New York




Washington: The Association for Convenience & Fuel Retailing has issued the following news release:




 America's growing desire for better snacks highlights the new products that snack maker Snyder's-Lance, Inc., is
introducing to store shelves nationwide this spring. The new releases include a variety of innovative offerings
crafted to change the way the world snacks through better ingredients, quality and taste. The innovation includes
revolutionary new baking and cooking methods to meet the evolving needs of today's consumer.




 "Fueled by our lifestyles and changing demographics, snacking is on the rise and now comprises half of all eating
occasions, so it's exciting for Snyder's-Lance to introduce these delicious, high-quality products to a growing
market," said Rod Troni, chief marketing and innovation officer, in a press release. "Consumers want to snack
better so we're giving them better snacks, whether they're looking for healthier options, a variety of flavors and
textures, or their favorite indulgent snack made with the highest-quality ingredients."




 Major highlights include the introduction of:




    Snyder's of Hanover Wholey Cheese!;

    Lance Power Break Sandwich Crackers, packed with protein;

    Lance Gluten-Free Snack Crackers;

    Cape Cod Infused Oil Kettle Cooked Potato Chips; and



        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 47 of 267
                    Snyder's-Lance Wants to Change Snacks With Consumer-centric Innovation

  Snack Factory Veggie Sticks.




 Snyder's-Lance also is introducing four multiple-brand variety packs: gluten-free, non-GMO, premium and small
batch kettle chip. Other innovations include:




  Snyder's of Hanover Pretzel Pieces;

  Snyder's of Hanover Pretzel Sandwiches;

   Lance PB&J Toasty Cracker Sandwiches;

   Cape Cod Thins;

   Cape Cod White Cheddar Puffs;

   Snack Factory Dessert Thins;


   Snack Factory Pretzel Crisps Organic Original;

   Emerald Nuts 100 Calorie Fruit and Nut Blends; and

   Kettle Brand Potato Chips.


Load-Date: March 18, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 48 of 267
      SNYDER'S-LANCE WANTS TO CHANGE SNACKS WITH CONSUMER-
                       CENTRIC INNOVATION
                                                States News Service
                                                March 17,2017 Friday


Copyright 2017 States News Service

Length: 295 words
Byline: States News Service
Dateline: CHARLOTTE, N.C.

Body


The following information was released by the National Association of Convenience Stores:

America's growing desire for better snacks highlights the new products that snack maker Snyder's-Lance, Inc., is
introducing to store shelves nationwide this spring. The new releases include a variety of innovative offerings
crafted to change the way the world snacks through better ingredients, quality and taste. The innovation includes
revolutionary new baking and cooking methods to meet the evolving needs of today's consumer.

"Fueled by our lifestyles and changing demographics, snacking is on the rise and now comprises half of all eating
occasions, so it's exciting for Snyder's-Lance to introduce these delicious, high-quality products to a growing
market," said Rod Troni, chief marketing and innovation officer, in a press release. "Consumers want to snack
better so we're giving them better snacks, whether they're looking for healthier options, a variety of flavors and
textures, or their favorite indulgent snack made with the highest-quality ingredients."

Major highlights include the introduction of:

Snyder's of Hanover Wholey Cheese!;

Lance Power Break Sandwich Crackers, packed with protein;

Lance Gluten-Free Snack Crackers;

Cape Cod Infused Oil Kettle Cooked Potato Chips; and

Snack Factory Veggie Sticks.

Snyder's-Lance also is introducing four multiple-brand variety packs: gluten-free, non-GMO, premium and small
batch kettle chip. Other innovations include:

Snyder's of Hanover Pretzel Pieces;

Snyder's of Hanover Pretzel Sandwiches;

Lance PBandJ Toasty Cracker Sandwiches;

Cape Cod Thins;

Cape Cod White Cheddar Puffs;




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 49 of 267
         SNYDER'S-LANCE WANTS TO CHANGE SNACKS WITH CONSUMER-CENTRIC INNOVATION

Snack Factory Dessert Thins;

Snack Factory Pretzel Crisps Organic Original;

Emerald Nuts 100 Calorie Fruit and Nut Blends; and

Kettle Brand Potato Chips.


Load-Date: March 17,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 50 of 267
~eading           Snack Foods Provider Snyder's-Lance Solves Route Engineering
                    Challenges with TMW's Appian Final Mile Solution.
                                                    PRWeb Newswire
                                                      March 16, 2017


 Copyright 2017 Gale Group, Inc.
 All Rights Reserved
 ASAP
 Copyright 2017 Vocus PRW Holdings LLC

 Length: 801 words

 Body


 Cleveland, OH (PRWEB) March 16, 2017

 Snyder's-Lance, Inc., one of the nation's largest manufacturers and marketers of snack foods, is implementing the
 Appian Final Mile routing and scheduling solution from TMW Systems to dramatically enhance its route engineering
 and territory planning capabilities. The company, which markets nearly 20 leading snack food brands, including
 Snyder's of Hanover(R), Lance(R), KETTLE(R) Chips, Tom's(R), and Archway(R), builds and maintains routes for
 nearly 3,000 independent owners of equity territories across the U.S. The company expects to build as many as
 100 additional routes - each designed to meet the service level and efficiency requirements of territory owners and
 their customers - in 2017.

 The TMW Appian Final Mile solution helps companies reduce transportation costs, control field operations and
 improve customer service and satisfaction through more efficient route planning and management. The solution
 provides a seamless workflow that saves time and enables users to optimize daily execution while offering access
 to real-time reporting and analytics.

 "Our previous software required far too many steps and just wasn't user-friendly at all," said Steve Maloney,
 director, business process engineering, Snyder's-Lance. "There was no easy transition from 'what-if situations, so
 when we were trying to work with our field sales team in engineering a route, we had to save each session, exit and
 then go to another one. We are projecting a 20-percent improvement in productivity by moving to TMW."

 A key advantage of the TMW Appian solution, according to Maloney, is its seamless integration of ALK PC*Miler(R)
 maps. Because each of the company's equity territories is a legal entity, each route must accurately reflect precise
 business boundaries - boundaries that can change as independent business owners buy or sell portions of
 territories. The company's previous solution forced Maloney and his team to export routing data into a third-party
 mapping solution.

 "We knew there had to be software out there that would help us engineer our (routing) solutions more effectively
 while also meeting our mapping requirements," he said. "Appian gives us the flexibility and user-friendly tools to
 build better routes and saves us from having to build maps in free-hand using off-the-shelf software."

 Above all, however, Maloney expects TMW Appian to help his team provide a significantly higher level of support to
 Snyder's-Lance representatives in each of the company's 44 zones and 350 districts. "As one example, we had a
 route that was built with our previous solution that I wasn't totally satisfied with. Because of the lack of flexibility in
 the software, we had to send somebody back out to the zone team again," he explained. "With Appian, our team
 can challenge themselves to build the best solution for our business every time."




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 51 of 267
  Leading Snack Foods Provider Snyder's-Lance Solves Route Engineering Challenges with TMW's Appian Final
                                               Mile Solution.

To learn more about the Appian Final Mile and other TMW Systems solutions for commercial and private fleets and
third-party logistics providers, contact a TMW representative or call (800) 401-6682.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks™, O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: http://www.snyderslance.com.

About TMW Systems

TMW is a leading transportation software provider to commercial and private fleets, brokerage and 3PL
organizations. Founded in 1983, TMW has focused on providing enterprise software to the transportation industry,
including asset-based and non-asset-based operations as well as heavy-duty vehicle service centers. With offices
in Cleveland, Dallas, Indianapolis, Nashville, Oklahoma City, Raleigh, and Vancouver, the company serves over
2,000 customers, including many of the largest, most sophisticated and complex transportation service companies
in North America. TMW is a Trimble Company (NASDAQ: TRMB) and part of the international Transportation and
Logistics Division.

###

Read the full story at http://www.prweb.com/releases/2017/03/prweb14154220.htm



Load-Date: March 17, 2017


  End of Dowment




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 52 of 267
                   More "better for you" lines coming from Snyder"s-Lance
                                              Central Penn Business Journal 2016
                                                   March 15, 2017 Wednesday


Copyright 2017 BridgeTower Media All Rights Reserved




Section: NEWS
Length: 480 words
Byline: Roger DuPuis

Bod


Think crunchy. Think crispy.

Because the well-known Central Pennsylvania brand will soon be applied to a line of crackers, part of a major move
by parent company Snyder's-Lance Inc. to expand its "better for you" snacking options.

Snyder's of Hanover's "Wholey Cheese!" gluten-free crackers are among 14 new products set to debut nationwide
this spring. Several of the new items fall under the brand, which originated in York County, where the company still
maintains a manufacturing facility.

The selection includes new ingredients, as well as baking and cooking methods designed to be healthier for
consumers, company officials said.

"Fueled by our lifestyles and changing demographics, snacking is on the rise and now comprises half of all eating
occasions, so it's exciting for Snyder's-Lance to introduce these delicious, high-quality products to a growing
market," said Rod Troni, chief marketing and innovation officer for North Carolina-based Snyder's-Lance.

In addition to the Wholey Cheese crackers, other highlights of the new offerings include:

• Snyder's of Hanover Pretzel Pieces will offer additional flavors -      sweet chili garlic and the return of buttermilk
ranch.

• Snyder's of Hanover Pretzel Sandwiches.

• Lance Power Break Sandwich Crackers, which offer 11 to 12 grams of protein plus vitamin B and whole grains.

• Lance Gluten-Free Snack Crackers.

• Lance PB&J Toasty Cracker Sandwiches, made with Welch's grape juice.

• Cape Cod Infused Oil Kettle Cooked Potato Chips.

• Cape Cod Thins, which are a flat chip made with non-GMO verified ingredients .

• Snack Factory Veggie Sticks, which are baked and seasoned snacks with real vegetables as the first ingredient.




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 53 of 267
                               More 'better for you' lines coming from Snyder's-Lance

• Snack Factory Pretzel Crisps Organic Original. The flat-baked pretzel cracker now is available certified organic
and non-GMO verified .

• Emerald Nuts 100 Calorie Fruit and Nut Blends, which add dried fruit to its line of nuts.

"Consumers want to snack better so we're giving them better snacks, whether they're looking for healthier options,
a variety of flavors and textures, or their favorite indulgent snack made with the highest-quality ingredients," Troni
added.

These moves are in keeping with a trend seen throughout the food industry, including at Snyder's-Lance.

CEO Carl E. Lee Jr. told investors last month that the company is looking to grow its "better-for-you" snacks from
about one-third of its portfolio to more than 40 percent over the coming year.

The company shortly afterward announced not just the coming of organic Pretzel Crisps, but a strategic investment
in Natural Foodworks Group LLC, a Denver-based natural products manufacturer that helps startup food companies
get products on store shelves.

View the full article from Central Penn Business Journal at a strategic investment in Natural Foodworks Group LLC,.
Copyright © 2017 BridgeTower Media. All Rights Reserved.


Load-Date: April 10, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 54 of 267
    Press Release: Snyder's-Lance changing the way the world snacks with
                        consumer-centric innovation
                                                   Dow Jones Institutional News
                                               March 14,2017 Tuesday 7:12 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc .



    ..   DOW JONES


Length: 1062 words




Snyder's-Lance changing the way the world snacks with consumer-centric innovation

New baking and cooking methods, exciting flavors and clean ingredients fuel consumers' desire for better snacks

PR Newswire

CHARLOTTE, N.C., March 14,2017

CHARLOTTE, N.C., March 14,2017 IPRNewswirel -- America's growing desire for better snacks highlights the new
products that leading snack maker Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is introducing to store shelves
nationwide this spring.

The new releases include a variety of innovative offerings crafted to change the way the world snacks through
better ingredients, quality and taste. The innovation includes revolutionary new baking and cooking methods to
meet the evolving needs of today's consumer.

"Fueled by our lifestyles and changing demographics, snacking is on the rise and now comprises half of all eating
occasions, so it's exciting for Snyder's-Lance to introduce these delicious, high-quality products to a growing
market," said Rod Troni, chief marketing and innovation officer. "Consumers want to snack better so we're giving
them better snacks, whether they're looking for healthier options, a variety of flavors and textures, or their favorite
indulgent snack made with the highest-quality ingredients."

Major highlights include the introduction of Snyder's of Hanover(R) Wholey Cheese!(TM); Lance(R) Power Break
Sandwich Crackers, packed with protein; Lance(R) Gluten-Free Snack Crackers; Cape Cod(R) Infused Oil Kettle
Cooked Potato Chips; and Snack Factory(R) Veggie Sticks. Snyder's-Lance also is introducing four multiple-brand
Variety Packs: Gluten-Free, Non-GMO, Premium and Small Batch Kettle Chip.

Innovation highlights:
    -- Snyder's of Hanover(R) Wholey Cheese! (TM): These unique light and crispy
       gluten-free crackers baked with real cheese that can only be described



         Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 55 of 267
      Press Release: Snyder's-Lance changing the way the world snacks with consumer-centric innovation

     with an exclamation of "Wholey Cheese!" The crackers are available in
     three flavors: Smoked Gouda, Mild Cheddar and Swiss & Black Pepper.

     Snyder's of Hanover(R) Pretzel Pieces: The new, on-trend flavor of Sweet
     Chili Garlic and a classic favorite Buttermilk Ranch -- that's back by
     popular demand -- expand the bold flavor variety on these generous-sized
     chunks of sourdough hard pretzels.

     Snyder's of Hanover(R) Pretzel Sandwiches: Consumer-preferred flavors of
     Classic Hummus and Brick Oven Style Pizza are perfectly sandwiched
     between two crunchy, bite-sized pretzel snaps.

     Lance(R) Power Break Sandwich Crackers: A sandwich cracker packed with
     double-digit protein (11-12 grams) and great taste is offered in
     Chocolate Peanut Butter and Peanut Butter flavors and also is a good
     source of Vitamin B and whole grains.

     Lance(R) Gluten-Free Snack Crackers: Responding to growing demand,
     Lance(R) now introduces delicious Baked Original and Real Cheddar Cheese
     gluten-free snack crackers.


     Lance(R) PB&J Toasty Cracker Sandwiches: The great new sandwich cracker
     for kids is made with Welch's grape juice to bring together two iconic
     brands to deliver on an American classic.

     Cape Cod(R) Infused Oil Kettle Cooked Potato Chips: With a new cooking
     method, Cape Cod is the first to invigorate its legendary kettle chips
     with oils infused with fresh herbs, spices and vegetables -- including
     Mediterranean and Fresh Jalapeno -- to deliver the perfect aromatic blend
     of flavor.

      Cape Cod(R) Thins: A delicious flat chip made with non-GMO verified
      ingredients, Thins offer taste and better ingredients to create a premium,
      lighter and crispier chip experience in Original, Smokey Barbecue and Sea
      Salt & Vinegar flavors.

     Cape Cod(R) White Cheddar Puffs: This airy, crunchy and non-GMO snack
     baked with real cheese and no artificial colors or flavors provides a
     popped snack choice that morns and kids will love.

      Snack Factory(R) Veggie Sticks: with real vegetables as the first
      ingredient, Veggie Sticks are baked and seasoned snacks available in Snap
      Pea and Peas & Carrots varieties.

      Snack Factory(R) Dessert Thins: These light, crispy biscuits have all the
      deliciousness of consumers' favorite fresh baked treats, including
      Chocolate Chip, Brownie and Lemon Tart.

      Snack Factory(R) Pretzel Crisps(R) Organic Original: The world's first
      flat-baked pretzel cracker now is available certified organic, and they
      are also Non-GMO Project Verified.

      Emerald(R) Nuts 100 Calorie Fruit and   Nut Blends: Emerald added dried
      fruit to its beloved nuts, making 100   Calorie Packs in two flavors -
      Walnuts & Almonds with Dried Cherries   and Cashews & Almonds with Dried
      Cranberries - an even more satisfying   guilt-free, on-the-go snack.

      Kettle Brand(R) Potato Chips: Inspired by foodie hotspots, Kettle
      introduces two new flavors: Moscow Mule and Korean Barbeque.


For more details, visit the brands' websites available through www.snyderslance.com


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 56 of 267
       Press Release: Snyder's-Lance changing the way the world snacks with consumer-centric innovation

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers!(R) , Tom's(R) , Archway(R) ,
Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third-party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information visit
the company's corporate web site: www.snyderslance.com. LNCE-G

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
changing-the-way-the-world-snacks-with-consumer-centric-innovation-300423495.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

March 14,201715:12 ET (19:12 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load·Date: March 15, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 57 of 267
  Snyder's-Lance changing the way the world snacks with consumer-centric
   innovation; New baking and cooking methods, exciting flavors and clean
             ingredients fuel consumers' desire for better snacks
                                                           PR Newswire
                                            March 14,2017 Tuesday 2:57 PM EST


Copyright 2017 PR Newswire Association LLC All Rights Reserved

Length: 934 words
Dateline: CHARLOTTE, N.C., March 14,2017




America's growing desire for better snacks highlights the new products that leading snack makerSnyder's-Lance,
Inc. (Nasdaq-GS: LNCE) is introducing to store shelves nationwide this spring.

The new releases include a variety of innovative offerings crafted to change the way the world snacks through
better ingredients, quality and taste. The innovation includes revolutionary new baking and cooking methods to
meet the evolving needs of today's consumer.

"Fueled by our lifestyles and changing demographics, snacking is on the rise and now comprises half of all eating
occasions, so it's exciting for Snyder's-Lance to introduce these delicious, high-quality products to a growing
market," said Rod Troni, chief marketing and innovation officer. "Consumers want to snack better so we're giving
them better snacks, whether they're looking for healthier options, a variety of flavors and textures, or their favorite
indulgent snack made with the highest-quality ingredients."

Major highlights include the introduction of Snyder's of Hanover® Wholey Cheese!(TM); Lance® Power Break
Sandwich Crackers, packed with protein; Lance® Gluten-Free Snack Crackers; Cape Cod® Infused Oil Kettle
Cooked Potato Chips; and Snack Factory® Veggie Sticks. Snyder's-Lance also is introducing four multiple-brand
Variety Packs: Gluten-Free, Non-GMO, Premium and Small Batch Kettle Chip.

 Innovation highlights:

Snyder's of Hanover® Wholey Cheese!(TM):These unique light and crispy gluten-free crackers baked with real
cheese that can only be described with an exclamation of "Wholey Cheese!" The crackers are available in three
flavors: Smoked Gouda, Mild Cheddar and Swiss & Black Pepper. Snyder's of Hanover® Pretzel Pieces:The new,
on-trend flavor of Sweet Chili Garlic and a classic favorite Buttermilk Ranch - that's back by popular demand -
expand the bold flavor variety on these generous-sized chunks of sourdough hard pretzels.Snyder's of Hanover®
Pretzel Sandwiches:Consumer-preferred flavors of Classic Hummus and Brick Oven Style Pizza are perfectly
sandwiched between two crunchy, bite-sized pretzel snaps.Lance®Power Break Sandwich Crackers:A sandwich
cracker packed with double-digit protein (11-12 grams) and great taste is offered in Chocolate Peanut Butter and
Peanut Butter flavors and also is a good source of Vitamin B and whole grains.Lance® Gluten-Free Snack
Crackers:Responding to growing demand, Lance® now introduces delicious Baked Original and Real Cheddar
Cheese gluten-free snack crackers.Lance® PB&J Toasty Cracker Sandwiches:The great new sandwich cracker for
kids is made with Welch's grape juice to bring together two iconic brands to deliver on an American classic. Cape
Cod®lnfused Oil Kettle Cooked Potato Chips:With a new cooking method, Cape Cod is the first to invigorate its
legendary kettle chips with oils infused with fresh herbs, spices and vegetables - including Mediterranean and Fresh
Jalapeno - to deliver the perfect aromatic blend of flavor. Cape Cod® Thins:A delicious flat chip made with non-
GMO verified ingredients, Thins offer taste and better ingredients to create a premium, lighter and crispier chip


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 58 of 267
  Snyder's-Lance changing the way the world snacks with consumer-centric innovation; New baking and cooking
                            methods, exciting flavors and clean ingredients fuel c ....

experience in Original, Smokey Barbecue and Sea Salt & Vinegar flavors. Cape Cod® White Cheddar Puffs:This
airy, crunchy and non-GMO snack baked with real cheese and no artificial colors or flavors provides a popped
snack choice that moms and kids will love. Snack Factory® Veggie Sticks:With real vegetables as the first
ingredient, Veggie Sticks are baked and seasoned snacks available in Snap Pea and Peas & Carrots
varieties.Snack Factory® Dessert Thins:These light, crispy biscuits have all the deliciousness of consumers'
favorite fresh baked treats, including Chocolate Chip, Brownie and Lemon Tart.Snack Factory® Pretzel Crisps®
Organic Original:The world's first flat-baked pretzel cracker now is available certified organic, and they are also
Non-GMO Project Verified.Emerald® Nuts 100 Calorie Fruit and Nut Blends:Emerald added dried fruit to its beloved
nuts, making 100 Calorie Packs in two flavors - Walnuts & Almonds with Dried Cherries and Cashews & Almonds
with Dried Cranberries - an even more satisfying guilt-free, on-the-go snack. Kettle Brand® Potato Chips:lnspired by
foodie hotspots, Kettle introduces two new flavors: Moscow Mule and Korean Barbeque.

For more details, visit the brands' websites available throughhttp://www.snyderslance.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a
number of third-party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information visit the company's
corporate web site: http://www.snyderslance.com. LNCE-G

To view the original version on PR Newswire, Visithttp://www.prnewswire.com/news-releaSeS/SnYderS-lance-
Changing_the_Way_the_world_snacks_with_consumer_centric_innovation_300423495.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Natalie Bailey, natalie.bailey@lgapr.com, 704-552-6565


Load-Date: March 15,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 59 of 267
                            2017 Snack Trends: See a Need. Fill a Need.
                                                  Prepared Foods
                                                  March 14,2017

Copyright 2017 BNP Media. All Rights Reserved

Section: FEATURES
Length: 2120 words
Byline: Tom Vierhile

Body


Confections and snacks compete for the same share-of-stomach, but are considered separate categories. 2016
saw the lines between the two areas blur as confection innovation picked up taste, texture, and ingredient cues
from snacks.

The term "snackfection" described Hershey's Snack Bites, Reese's Snack Mix, and Payday Snack Bites? a trio of
launches at the "intersection of snacking and confection." The trio blended candy ingredients with pretzels, nuts,
peanuts, and almonds to capitalize on "sweet snacking" opportunities.

Chocolate-drenched fruits and nuts also went after sweet snacking. Leading by example were Dove Chocolate
Coated Fruit & Nut Snack, with blueberry juice infused cranberries in dark chocolate; and Brookside Crunchy
Clusters with berry flavors and almonds. Pichuberry Organic Pichuberries Covered in Dark Chocolate brought an
up-and-coming South American superfruit to sweet snackers; the pichuberry is rich in naturally occurring
antioxidants.

"Better for you" inclusions such as fruits and nuts can help reduce guilt. Thirty-eight of American consumers agree
that they would feel less guilty consuming unhealthy foods or drinks if they contained a healthy ingredient, says a
2015 survey by GlobalData (formerly Canadean).

The "snackfection" trend piqued the interest of candy bar makers. Mars Chocolate's Snickers Crisper candy bar
used crisp rice and peanuts to add crunch with fewer calories; Crisper was the first Snickers bar to check in at less
than 200 calories. Mars says the "crispy crunchy" segment of the chocolate market grew at better than a 9% rate
from 2011 to 2013, twice the rate of chocolate overall, citing Nielsen data.

Hershey added crunchy taste to its Reese's brand with Reese's Stuffed with (Reese's) Pieces Peanut Butter Cups
in 2016, taking the product from concept to consumer in about eight months-lightning fast for a new product.

Nestle was bullish on crunchy inclusions and iconic health ingredients, bringing its Damak brand to the US. This
"treasured Turkish premium chocolate brand" uses pistachios from the Gaziantep region of Turkey, said to be the
best place in the world for high-quality pistachios. The launch also reflected the growing attraction of premium
chocolate, a sector growing by double-digits for several years now, according to Nestle.

Premium chocolate growth is opening the door to new brands. Wild Ophelia Peanut Butter Cups hit store shelves in
novel flavors such as Caramelized Bananas and Smoked Salt. The brand aimed to "bring unconventional American
inspired chocolate creations mainstream and revolutionize the local chocolate aisle." Also making waves in
premium chocolate was Chuao Chocolatier's Lovely by Chuao Chocolatier Organic Dark Chocolate Bar. Aimed at
women, floral flavors like Coconut Hibiscus and Raspberry Rose stood out.




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 60 of 267
                                   2017 Snack Trends: See a Need. Fill a Need.

Even mass-market chocolate and candy brands moved upscale. Hershey's Kisses Deluxe (twice the size of regular
Kisses) went from seasonal gift offering to everyday packaging. Kraft Heinz unveiled premium soft caramels under
the Kraft Candy Kitchen brand in flavors like Sea Salt.

Flavor innovation in chocolate took cues from coffee, desserts, and seasonal favorites in 2016. Eight O'Clock
Coffee Thins and Krispy Kreme Doughnuts Coffee Thins each introduced the concept of "edible coffee treats."
Chocolate bar-like in appearance, both are made with real coffee beans and marketed as a new way to enjoy a
boost of caffeine. The hybrid product gained shelf space in the coffee section of supermarkets, which is new real
estate for a "chocolate" bar.

Mars Chocolate's M&M's brand took flavor cues from all three areas in 2016 with White Strawberry Shortcake, Hot
Chocolate, and Coffee Nut flavors. The latter beat out Chili Nut and Honey Nut flavors as part of a 75th anniversary
"Vote!" campaign where more than 1 million votes were cast for a new peanut-flavored M&M's addition. Hershey
also added new flavors to its Kisses brand with Carrot Cake and Birthday Cake, the latter an especially hot flavor in
2016.

Outside of chocolate, innovation in fruit snacks, jelly beans, and gummy candies picked up. Jelly Belly launched
Organic Jelly Beans in a 10-flavor assorted mix; the beans had a pectin center versus the usual cornstarch. Jelly
Belly also added Organic Fruit Flavored Snacks, made with real fruit juices and purees. Ferrara Candy's Black
Forest brand added Organic Gummy Candy in Worms and Bears shapes. Ferrara said the launch was "America's
first nationally available certified USDA organic gummy."

Wrigley extended its Starburst brand into gummies via Gummies Fruit Chews in Original and Sours flavors. Jelly
Belly added a fourth edition to its BeanBoozled Dare to Compare Flavored Jelly Beans lineup with two new "nasty"
jelly bean flavors ? Spoiled Milk and Dead Fish-mixed among several others. The BeanBoozled Challenge is
responsible for at least two YouTube videos with more than 20 million views each.

Intensive flavors and new packaging were highlights for mints. Dentyne Ice Sub Zero Avalanche Mint was flecked
with cooling crystals for an intense cooling sensation. New England Confectionery's Sweetheart Mints came packed
in a metal tin with a mirror inside, enabling a quick appearance check while freshening the breath. NECCO says
that 80% of mint sales are to women, the intended audience.

Chewing gum innovation also included seasonal and dessert flavor highlights. Wrigley added a Hot Cocoa flavor to
its Hubba Bubba Bubble Gum while Project 7 let consumers Build a Flavor with S'Mores and Key Lime Pie chewing
gum flavors. These flavors can be enjoyed alone or mixed to create a third flavor, a new way to customize the
chewing gum experience.

Marshmallow candies could emerge as a promising new niche in 2017. Sonoma Brands launched Smashmallow
Marshmallows in 2016, the first "snacking" marshmallow with 70 to 90 calories per serving. Sold in seven flavors
including Mint Chocolate Chip and Espresso Bean, Smash mallow positions marshmallows as an everyday snack.

Snack innovation was a free-for-all in 2016 as the "everything is a snack" concept gained traction with help from
Millennials. A 2016 survey of Americans aged 20-29 by the Private Label Manufacturer's Association found 49.6%
agreeing they had "no set schedule or times for meals." The same study found that while 58.2% of Millennials
preferred traditional salty snacks for snacking, one-third or more also favored fresh fruit, raw vegetables, cookies,
candy, donuts, cheese, yogurt, or cottage cheese? indicating that almost anything can be a "snack."

New processed snacks doubled in 2016 with an influx of chips based on vegetables, lentils, beans and greens.
Forager Project covered all three with Organic Vegetable Chips, the Vegetable variety using ingredients left over
from the making the company's cold pressed juices. Saffron Road's BeanStalks puffed snack used green peas,
cannellini and pinto beans to deliver 4g of plant protein per serving.

Plant-based snacks drew interest from well-known brands in 2016. Frito-Lay launched Simply Tostitos Black Bean
Chips along with SunChips Veggie Harvest Veggie & Whole Grain snacks. Both were part of a new push toward
premium snacks by Frito-Lay, a sector the company says is growing four times faster than the rest of its snack


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 61 of 267
                                    2017 Snack Trends: See a Need. Fill a Need.

portfolio. Kettle Foods rooted around with Kettle Uprooted Real Vegetable Chips in varieties made with sweet
potatoes, beets, and parsnips.

Other lesser known vegetables greeted snackers including jicama and lupini beans. Known as the "Mexican
potato," jicama is a fiber- and potassium-rich root vegetable with an apple/potato taste, but with half the calories or
carbohydrates of a potato. JicaChips Ancient Root Vegetable Chips extended jicama into chips. Lupini beans look
like oversize lima beans and are common in Latin America and Italy, but unknown in the US. That could change
with Brami Snacking Lupini Beans? a shelf-stable snack rich in protein and fiber yet low in fat? in flavors like Sea
Salt and Chili Lime.

Chickpeas are rising in plant-based snacks. Chic-a-Peas Baked Crunchy Chickpeas landed alongside nuts and
seeds in stores as a high fiber and protein snack. Chickpeas also powered Hippeas Organic Chickpeas Puffs, a
high fiber and protein puffed snack nutritionally superior to the usual puffed snack.

Another new snack ingredient to consider in 2016 was insect protein. Chirps Cricket Chips used cricket flour as an
ingredient (along with corn, navy beans, and pea flour) for a chip with four grams of protein per serving. Chiridos
Air-Puffed Chips also used cricket flour for a gluten-free chip with 5g of protein per serving.

Potato chip launches dipped in 2016, but new flavors like Sriracha proliferated. Neal Brothers added a Spicy
Srirachup Kettle Chips flavor that blended ketchup with Sriracha to manage the heat level. Frito-Lay had "limited
time only global flavors" for Lay's including Brazilian Picanha (steak & chimichurri sauce) and Indian Tikka Masala.
A "Passport to Flavor" marketing program offering "miles" and "passport stamps" supported the debut. Wise Foods
went local with its Food Truck Favorites Potato Chips based on food truck recipes. The Beef Barbacoa Tacos flavor
was

inspired by Boston's North East of the Border food truck. Gourmet cheese inspired Cape Cod's Limited Batch
Smoked Gouda Kettle Cooked Potato Chips.

Some potato chips went the healthy route. Vegan Rob's Kettle Chips went vegan in flavors like Spinach & Matcha.
This brand also launched Turmeric Chips "supergrain" crispy pumpkin-flavored chips with algal flour as an
ingredient. Popchip added a Potato Ridges Popped Chip Snack with "72% less fat and 55% less calories than the
leading ridged chip brand." Pirate Brands' showed that fruit chips and potato chips could co-exist with Fruit &
Potatarr Crisps, with potato chips and banana chips in the same bag.

Meat snacks went artisan, ethnic, and clean label in 2016, to help extend the category's win streak. Per GlobalData,
meat snacks are the fastest-growing snack category, expected to grow at a 10.5% compound annual growth rate
for the period from 2015 to 2020.

Meat District Jerky Co. offered Tri Tip Beef Jerky? a premium cut of meat? in flavors like IPA Peppercorn. Little
Red Dog Bak Kwa had a moist jerky recipe popular with street food vendors in Singapore and Malaysia that roast
jerky over charcoal, offering it in in flavors like Lemongrass Ginger. Jack Link's went clean label with Lorissa's
Kitchen in flavors like Premium Steak Strips made with 100% grass-fed beef.

Meat snacks popped up in trail mixes in 2016 with Oberto Trail Mix blending beef jerky with pecans, walnuts,
pumpkin and sunflower seeds, dried cranberries, golden raisins and chocolate chunks. Oberto says jerky has about
15% household penetration in the US, well under the 50% household penetration for trail mix. Combining the two
could broaden the audience for jerky while making trail mix higher in protein. Trail mix also went in the opposite
direction, with Ginger's Healthy Habits Veggie Trail Mix from raw vegetables (tomatoes, zucchini), nuts and seeds.

Popcorn and pork rinds went artisanal in 2016, while pretzels added heat and meat. Little Kernel Mini Popcorn
moved hulless, miniature popcorn kernels into ready-to-eat popcorn in flavors like Truffle Sea Salt. Meanwhile, Pork
Clouds Fried Pork Skins encouraged its consumers to pair the snack with a craft brew, offering flavors like
Rosemary & Sea Salt. Elsewhere, Snack Factory's Pretzel Crisps debuted in a Bacon Habanero flavor. The
company said that bacon flavored snack sales are up six-fold since 2010.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 62 of 267
                                  2017 Snack Trends: See a Need. Fill a Need.

Sodium has long been an issue for snacks. ConAgra Foods addressed the issue with David Simply Seeds Jumbo
Roasted Sunflower Seeds. The Lightly Salted flavor had 80% less sodium than regular sunflower seeds.

Looking ahead, snack makers will want to pay attention to innovators from unexpected places. PR02snax Produce
& Protein Snack offered a "healthy protein" refrigerated snack combining cheese, nuts, fruits, and pretzels in
sectioned plastic trays. The manufacturer, Reichel Foods, says that fresh fruit is the fastest-growing snack in the
US and that half of consumers are trying to consume more protein.

New snack ideas are also rising from center-store categories. Harmel Foods added Skippy P.B. Bites in 2016, a
puffed snack with a non-sticky peanut butter coating promoted as a healthful way to satisfy after school hunger.

Originally appeared in the March, 2017 issue of Prepared Foods as See a Need. Fill a Need.

2017 Retail New Products Annual

    • Intro
    • Bakery Trends
    • Beverage Trends
    • Breakfast & Bar Trends
    • Snack Trends
    • Dairy Trends
    • Meals & Sides Trends
    • Meat, Poultry & Seafood Trends
    • Sauces & Marinades Trends


Load-Date: July 13, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 63 of 267
Snyder's-Lance Changing the Way the World Snacks with Consumer-Centric
                              Innovation
                                                      India Retail News
                                             March 14,2017 Tuesday 6:30 AM EST


Copyright 2017 Contify.com All Rights Reserved

Length: 739 words

Body


March 14 -- America's growing desire for better snacks highlights the new products that leading snack maker
Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) is introducing to store shelves nationwide this spring.

The new releases include a variety of innovative offerings crafted to change the way the world snacks through
better ingredients, quality and taste. The innovation includes revolutionary new baking and cooking methods to
meet the evolving needs of today's consumer.

"Fueled by our lifestyles and changing demographics, snacking is on the rise and now comprises half of all eating
occasions, so it's exciting for Snyder's-Lance to introduce these delicious, high-quality products to a growing
market," said Rod Troni, chief marketing and innovation officer. "Consumers want to snack better so we're giving
them better snacks, whether they're looking for healthier options, a variety of flavors and textures, or their favorite
indulgent snack made with the highest-quality ingredients."

Major highlights include the introduction of Snyder's of Hanover Wholey Cheese!; Lance Power Break Sandwich
Crackers, packed with protein; Lance Gluten-Free Snack Crackers; Cape Cod Infused Oil Kettle Cooked Potato
Chips; and Snack Factory Veggie Sticks. Snyder's-Lance also is introducing four multiple-brand Variety Packs:
Gluten-Free, Non-GMO, Premium and Small Batch Kettle Chip.

Innovation highlights:

* Snyder's of Hanover Wholey Cheese!: These unique light and crispy gluten-free crackers baked with real cheese
that can only be described with an exclamation of "Wholey Cheese!" The crackers are available in three flavors:
Smoked Gouda, Mild Cheddar and Swiss & Black Pepper.

* Snyder's of Hanover Pretzel Pieces: The new, on-trend flavor of Sweet Chili Garlic and a classic favorite
Buttermilk Ranch - that's back by popular demand - expand the bold flavor variety on these generous-sized chunks
of sourdough hard pretzels.

* Snyder's of Hanover Pretzel Sandwiches: Consumer-preferred flavors of Classic Hummus and Brick Oven Style
Pizza are perfectly sandwiched between two crunchy, bite-sized pretzel snaps.

* Lance Power Break Sandwich Crackers: A sandwich cracker packed with double-digit protein (11-12 grams) and
great taste is offered in Chocolate Peanut Butter and Peanut Butter flavors and also is a good source of Vitamin B
and whole grains.

* Lance Gluten-Free Snack Crackers: Responding to growing demand, Lance now introduces delicious Baked
Original and Real Cheddar Cheese gluten-free snack crackers.

* Lance PB&J Toasty Cracker Sandwiches: The great new sandwich cracker for kids is made with Welch's grape
juice to bring together two iconic brands to deliver on an American classic.


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 64 of 267
              Snyder's-Lance Changing the Way the World Snacks with Consumer-Centric Innovation

* Cape Cod Infused Oil Kettle Cooked Potato Chips: With a new cooking method, Cape Cod is the first to invigorate
its legendary kettle chips with oils infused with fresh herbs, spices and vegetables - including Mediterranean and
Fresh Jalapeno - to deliver the perfect aromatic blend of flavor.

* Cape Cod Thins: A delicious flat chip made with non-GMO verified ingredients, Thins offer taste and better
ingredients to create a premium, lighter and crispier chip experience in Original, Smokey Barbecue and Sea Salt &
Vinegar flavors.

* Cape Cod White Cheddar Puffs: This airy, crunchy and non-GMO snack baked with real cheese and no artificial
colors or flavors provides a popped snack choice that moms and kids will love.

* Snack Factory Veggie Sticks: With real vegetables as the first ingredient, Veggie Sticks are baked and seasoned
snacks available in Snap Pea and Peas & Carrots varieties.

* Snack Factory Dessert Thins: These light, crispy biscuits have all the deliciousness of consumers' favorite fresh
baked treats, including Chocolate Chip, Brownie and Lemon Tart.

* Snack Factory Pretzel Crisps Organic Original: The world's first flat-baked pretzel cracker now is available
certified organic, and they are also Non-GMO Project Verified.

* Emerald Nuts 100 Calorie Fruit and Nut Blends: Emerald added dried fruit to its beloved nuts, making 100 Calorie
Packs in two flavors - Walnuts & Almonds with Dried Cherries and Cashews & Almonds with Dried Cranberries - an
even more satisfying guilt-free, on-the-go snack.

* Kettle Brand Potato Chips: Inspired by foodie hotspots, Kettle introduces two new flavors: Moscow Mule and
Korean Barbeque.

For more details, visit the brands' websites available through www.snyderslance.com.

Source: Snyder's-Lance



Load-Date: March 15, 2017


  End of Ducument




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 65 of 267
Publix prepares to take a bite out of the Richmond area's grocery landscape
                                              Richmond Times Dispatch (Virginia)
                                                March 5, 2017 Sunday, 2 Edition


Copyright 2017 Richmond Newspapers, Inc. All Rights Reserved

Section: MAIN; Pg. 1A
Length: 2174 words
Byline: TAMMIE SMITH Richmond TimesDispatch

Body


APEX, N.C. ' Grocery list in hand, Anne Yeager chuckled and hesitated at first when asked how long she has been
shopping at Publix Super Markets.

"I hate to tell you, because that might tell my age," she said as she walked down an aisle of a new Publix grocery
store in a retail development called Publix Pointe in Apex, N.C., a suburb southwest of Raleigh.

"Fifty years, easily," Yeager said, as her husband, Gresham Yeager, pushed the grocery cart a few steps behind
her.

The Yeagers are formerly of Florida, where Publix dominates the grocery landscape, but they have called North
Carolina home for the past 15 years. The Apex store, which opened Feb. 8, is the fourth Publix to open in suburban
Raleigh in the past three years.

 The profitable Publix chain, based in Lakeland, Fla., is expanding northward and westward, bringing its Key lime
pie, crunchy fried chicken, submarine sandwiches and reputation for top-notch customer service' including courtesy
clerks who take customers' groceries to their vehicles' to new markets, including the Richmond region.

 The new store in Apex, plus two in nearby Cary, offer a glimpse of what Richmonders can expect when Publix
comes to a grocery market some analysts say is "over-stored" with too many supermarket options.

 Publix is on track to open at least 12 stores in the Richmond area during the next few years. And the chain has
said it plans to add locations aggressively here and elsewhere in Virginia.

Ten of the 12 local stores will be in former Martin's Food Markets sites that Publix is buying and renovating.

The others are being built from the ground up.

One is under construction in the new Nuckols Place retail center at Nuckols and Twin Hickory roads in western
Henrico County. The other is slated to be part of a proposed shopping center at Mechanicsville Turnpike and
Brandy Creek Drive in Hanover County.

 Publix has not provided specific opening dates for the Richmond-area stores, but the company's website indicates
a summer 2017 opening for stores at Nuckols Place, The Shoppes at CrossRidge, John Rolfe Commons and White
Oak Village.

***




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 66 of 267
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

 Anne Yeager said she has other supermarket options, including a Whole Foods Market and a Harris Teeter, but
she prefers Publix because the produce is always fresh and the customer service exemplary, even if the prices are
a little higher than the competition.

"I like the variety, the seafood department, the meat department, you name it," she said. "And everybody is so
helpful, not that they aren't in the other stores, too, but they are extremely helpful here."

 Publix stores typically range from 28,000 to 61,000 square feet. The Richmond-area stores announced so far will
range from 49,000 to about 67,000 square feet.

In comparison, Walmart Supercenters typically are about 182,000 square feet, while Wegmans and Kroger
Marketplace stores range from 100,000 to 120,000 square feet.

 Freshness is a Publix differentiator when it comes to fruit, vegetables and other produce, said Alan Steele, a 32-
year Publix employee who is produce retail coordinator for the chain's division in Charlotte, N.C.

"We get deliveries six to seven days a week," Steele said.

 "That guarantees our freshness. Right now, it's coming out of Atlanta, because that is where our distribution is
from."

The produce is not all U.S.-grown but is "jet fresh," he said, flown to distribution centers soon after being picked.

Any customer in doubt about whether a fruit or vegetable is at peak flavor can ask for a sample, Steele said.

"We will sample anything," he said. "If you don't like it, we don't want you buying it."

 Publix does not have a customer loyalty-card program like other chains, but the stores do run weekly BOGO (buy
one, get one) specials.

During opening week at the Apex store, for instance, BOGO specials included Birds Eye vegetables, Betty Crocker
Suddenly Salad packaged pasta meals, Haagen-Dazs ice cream products, 24-ounce packages of large shrimp,
Snack Factory pretzel crisps, French's ketchup, Perdue chicken breasts and chicken nuggets, plus more.

 The stores' bakeries make bread daily, boasted Ashley Mayes, an eight-year employee who is bakery manager at
the Apex store.

 "Our Italian five-grain is probably one of the best breads we have. It's mixed in the store, so extremely local," she
said.

Another customer favorite are the birthday cakes made in-store and topped with buttercream frosting.

 "It uses real butter. We aerate it every single day, so it's nice and light and fluffy. It's not a heavy icing," Mayes
said.

Publix has other services designed to make mealtime easier for customers.

 Hankering for one of the chain's famous submarine sandwiches for lunch or dinner? You can avoid the wait at the
deli counter by using the Publix mobile app to order the sandwich, which will be prepared a few minutes ahead of
your scheduled arrival time and left in a warming tray.

 Can't decide what to make for dinner tonight? The Publix Aprons program, which started in 1999, gives consumers
some help with in-store cooking demonstrations for meals that take about 30 minutes to make.

 Publix also has done some of the legwork, with the items needed to make the meals conveniently stocked together
in food display cases near the Aprons station.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 67 of 267
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

 "Our motto is, bring your family back to the table," said Publix meals specialist Steph Arpey. "We put out two new
recipe cards a week, so we are here seven days a week demonstrating so we can show folks how easy these
recipes are to prepare. We also give you a chance to taste it before you buy it."

 If you're planning a special birthday or graduation party and want to get your cake and trays of finger food all in the
same place, the Publix Aprons event planning service can handle the catering.

The stores' full-service pharmacies have a program that provides certain medications free to customers with a
doctor's prescription. The drugs available through that program include some commonly prescribed blood pressure
medications; antibiotics; metformin, which is used to treat Type 2 diabetes; and Montelukast, an asthma drug.

***

 One way Publix has kept its customer service culture through the years of expansion beyond its Florida roots is
through the chain's employees and managers.

The only way to become a store manager is to already work for the company.

And Publix is the largest majority employee-owned company in the U.S., according to the National Center for
Employee Ownership.

Store manager Denny Pena stood in the vestibule of the Publix store in Apex with outstretched arms as he
welcomed a steady stream of customers on the Feb. 8 opening day.

Pena started with Publix in Hialeah, Fla., when he was 17. He was a bagger and front-end service clerk.

 He has been with the company 28 years, including 10 years as a store manager. The Apex store was his first time
opening a new store.

 "I remember my bosses always talking to me about all the benefits Publix had and the opportunities that we all had
to be anything that we wanted to be," Pena said.

"They molded us. They mentored us," he said. "That's exactly what Mr. George wanted to do with every single
associate.

"In order for me to move up, he invested in me .... It's our culture' to promote from within. Publix doesn't hire
anybody from outside to be a manager. It's something that is earned."

 "Mr. George" is George W. Jenkins, who founded Publix in 1930. Jenkins worked for the Piggly Wiggly grocery
chain before leaving to open his own store.

Jenkins, who died in 1996, was known for his emphasis on customer service, a legacy the chain continues. The
10-member board includes three Jenkins family members and a fourth by marriage.

When Pena says "our culture," he also is speaking as an owner.

 He is one of the estimated 179,000 employees who hold shares in the company, as of Feb. 7. The chain has about
191,000 workers. Employees who have been employed with Publix continuously for a year are eligible to buy
company stock.

 By giving employees ownership, Jenkins fostered a sense that everyone had a stake in seeing that the customer
experience was superior.

 Today, the company is run by President and CEO Randall Todd Jones Sr., who took over last year when former
CEO Ed Crenshaw retired after 42 years, including serving as CEO since 2008. Jones was named president in
2008.



       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 68 of 267
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

"Publix is one of the most respected and one of the most successful retail chains in the whole country," said Jeffrey
Metzger, publisher of Food World, a trade publication that follows the supermarket industry in the Mid-Atlantic.

"They have dominated Florida for almost 80 years and continue to expand their market share there .... Over the
past 20 years, they have also moved northward at a slow pace," Metzger said.

Clearly, Publix is going to make a presence in the Richmond marketplace, Metzger said.

"It's going to be very interesting to see how they compete in a very over-stored market," he said.

***

 In the Richmond market, Publix will face competition on price and convenience from operators and market leaders
Kroger and Walmart, both of which have more locations and offer online grocery ordering with at-store drive-up
pickup.

Publix also will face market newcomers: no-frills Aldi, which has opened nine stores in the Richmond area since
April 2015; and Lidl, on track to open a handful of stores in the region this summer.

 Where Publix excels is customer service, said Steven P. Kirn, a lecturer in the Warrington College of Business at
the University of Florida in Gainesville. He teaches retailing management and has been a Publix customer.

Publix has registered its "Where Shopping is a Pleasure" slogan with the U.S. Patent and Trademark Office.

"On the service side of things, not on price, they kind of own the market. They certainly own the Florida market,"
Kirn said.

"Service and loyalty, cleanliness, staffing. They are a good operation," he said.

 "If you buy a 59-ounce cardboard box of orange juice, there's somebody there bagging it for you and saying, '?Oo
you want me to take this out to the car for you?' ... It's that level of service," Kirn said.

 "Or it's the thing that when you go through the store, look at the shelf facings," he said. "You won't find a lot of
holes. All the canned goods, pasta, what have you, are all pulled forward so that all the shelves are nice and neat
and stocked.

"The floor is sparkling. Cleanliness is huge in terms of how people feel about groceries," Kirn said.

***

Can Publix re-create that kind of company loyalty in a competitive market such as Richmond?

"They think they can," Kirn said.

 "I would think the Richmond market has a kind of southeastern sensibility where that sort of loyalty can be very
powerful," he said.

But in the supermarket world, location is key, he added.

"It's the number one reason why people choose to shop at a particular store," Kirn said.

"They basically have kind of saturated Florida where they have almost 800 stores," he said. "If I want to go to a
Winn-Oixie, I have to drive past three Publix stores to get there."

Jones, the Publix CEO, has his work cut out for him, said Burt P. Flickinger III, managing director of New York City-
based consulting group Strategic Resource Group.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 69 of 267
                   Publix prepares to take a bite out of the Richmond area's grocery landscape

 "He inherited a company that has been competitively complacent, because Publix in its legacy state of Florida has
faced less capable, under-capitalized competitors like Winn-Dixie," Flickinger said.

In the Richmond market, Publix will face a food fight probably unlike any it has ever experienced, Flickinger said.

 "The outcome for Richmond consumers is they'll get the best of the best from the chains and, at the same time,
they will have unprecedented price wars."

TLSmith@timesdispatch.com

(804) 649-6572



Publix Super Markets Inc.

Founded: 1930 in Winter Haven, Fla., by George W. Jenkins.

Headquarters: Lakeland, Fla.

Leadership: Randall Todd Jones Sr., president and CEO; 10-member board of directors

Number of employees: 191,000

 Number of locations: 1,143 (775 in Florida, 184 in Georgia, 65 in Alabama, 57 in South Carolina, 40 in Tennessee
and 22 in North Carolina). Stores under development in Virginia are expected to open in summer 2017.

Distribution centers: Eight (seven in Florida and one in Georgia)

 Manufacturing facilities: 10 total in Georgia and Florida, including bakery, dairy, deli and fresh food production
facilities.

 Stock: Company stock is not traded publicly but is made available for sale by Publix only to its current employees
and members of its board through the employee stock purchase plan, directors plan, company 401 (k) plan
participants, and the employee stock ownership plan. The employee stock purchase plan, directors plan, 401 (K)
plan and employee stock ownership plan contain provisions prohibiting any transfer of stock for value without the
owner first offering the common stock to Publix.

Sales: $34 billion, up 5.1 percent from 2015 's $32.4 billion. Comparable-store sales for 2016 increased 1.9
percent.

Profit: $2.03 billion in 2016 compared with $1.97 billion for 2015, an increase of 3.1 percent.



         ic


Inside of the new Publix in Apex NC Wed. Feb 8, 2017. MARK GORMUS/TIMES-DISPATCH Inside of the new
Publix in Apex NC Wed. Feb 8, 2017. MARK GORMUS/TIMES-DISPATCH Inside of the new Publix in Apex NC
Wed. Feb 8,2017. MARK GORMUSITIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017.
MARK GORMUSITIMES-DISPATCH Produce freshness is a bragging point for Publix; an employee says stores
can get deliveries six to seven times a week. MARK GORMUSITIMES-DISPATCH Produce freshness is a bragging
point for Publix; an employee says stores can get deliveries six to seven times a week. MARK GORMUSITIMES-
DISPATCH A butcher works in the meat department of the new Publix in Apex NC Wed. Feb 8, 2017. MARK
GORMUSITIMES-DISPATCH A butcher works in the meat department of the new Publix in Apex NC Wed. Feb 8,


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 70 of 267
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

2017. MARK GORMUSITIMES-DISPATCH "I like the variety, the seafood department, the meat department, you
name it," says Anne Yeager, shopping with her husband, Gresham, at the new Publix in Apex, N.C. MARK
GORMUSITIMES-DISPATCH "I like the variety, the seafood department, the meat department, you name it," says
Anne Yeager, shopping with her husband, Gresham, at the new Publix in Apex, N.C. MARK GORMUS/TIMES-
DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017.</media-ca 3/5/2017: Inside of the new Publix in
Apex NC Wed. Feb 8, 2017. MARK GORMUSITIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8,
2017. MARK GORMUS/TIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017. MARK
GORMUS/TIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017. MARK GORMUSITIMES-
DISPATCH Produce freshness is a bragging point for Publix; an employee says stores can get deliveries six to
seven times a week. MARK GORMUSITIMES-DISPATCH Produce freshness is a bragging point for Publix; an
employee says stores can get deliveries six to seven times a week. MARK GORMUS/TIMES-DISPATCH A butcher
wor


Load-Date: March 6, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 71 of 267
    See a need. Fill a need: snacks, sweets tout flavor, health in bold new
   applications.(RETAIL PRODUCT TRENDS ANNUAL I CONFECTIONS AND
                                  SNACKS)
                                                  Prepared Foods
                                                   March 1, 2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 BNP Media

Section: Pg. 37; Vol. 186; No.3; ISSN: 0747-2536
Length: 2236 words




CONFECTIONS AND SNACKS compete for the same share-of-stomach, but are considered separate categories.
2016 saw the lines between the two areas blur as confection innovation picked up taste, texture, and ingredient
cues from snacks.

[ILLUSTRATION OMITTED]

The term "snackfection" described Hershey's Snack Bites, Reese's Snack Mix, and Payday Snack Bites--a trio of
launches at the "intersection of snacking and confection." The trio blended candy ingredients with pretzels, nuts,
peanuts, and almonds to capitalize on "sweet snacking" opportunities.

Chocolate-drenched fruits and nuts also went after sweet snacking. Leading by example were Dove Chocolate
Coated Fruit & Nut Snack, with blueberry juice infused cranberries in dark chocolate; and Brookside Crunchy
Clusters with berry flavors and almonds. Pichuberry Organic Pichuberries Covered in Dark Chocolate brought an
up-and-coming South American superfruit to sweet snackers; the pichuberry is rich in naturally occurring
antioxidants.

"Better for you" inclusions such as fruits and nuts can help reduce guilt. Thirty-eight of American consumers agree
that they would feel less guilty consuming unhealthy foods or drinks if they contained a healthy ingredient, says a
2015 survey by GlobalData (formerly Canadean).

The "snackfection" trend piqued the interest of candy bar makers. Mars Chocolate's Snickers Crisper candy bar
used crisp rice and peanuts to add crunch with fewer calories; Crisper was the first Snickers bar to check in at less
than 200 calories. Mars says the "crispy crunchy" segment of the chocolate market grew at better than a 9% rate
from 2011 to 2013, twice the rate of chocolate overall, citing Nielsen data. Hershey added crunchy taste to its
Reese's brand with Reese's Stuffed with (Reese's) Pieces Peanut Butter Cups in 2016, taking the product from
concept to consumer in about eight months-lightning fast for a new product.

Nestle was bullish on crunchy inclusions and iconic health ingredients, bringing its Damak brand to the US. This
"treasured Turkish premium chocolate brand" uses pistachios from the Gaziantep region of Turkey, said to be the
best place in the world for high-quality pistachios. The launch also reflected the growing attraction of premium
chocolate, a sector growing by double-digits for several years now, according to Nestle.

[ILLUSTRATION OMITTED]




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 72 of 267
      See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
                               TRENDS ANNUAL / CONFECTIONS AND SNACKS)

Premium chocolate growth is opening the door to new brands. Wild Ophelia Peanut Butter Cups hit store shelves in
novel flavors such as Caramelized Bananas and Smoked Salt. The brand aimed to "bring unconventional American
inspired chocolate creations mainstream and revolutionize the local chocolate aisle." Also making waves in
premium chocolate was Chuao Chocolatier's Lovely by Chuao Chocolatier Organic Dark Chocolate Bar. Aimed at
women, floral flavors like Coconut Hibiscus and Raspberry Rose stood out.

Even mass-market chocolate and candy brands moved upscale. Hershey's Kisses Deluxe (twice the size of regular
Kisses) went from seasonal gift offering to everyday packaging. Kraft Heinz unveiled premium soft caramels under
the Kraft Candy Kitchen brand in flavors like Sea Salt.

Flavor innovation in chocolate took cues from coffee, desserts, and seasonal favorites in 2016. Eight O'clock Coffee
Thins and Krispy Kreme Doughnuts Coffee Thins each introduced the concept of "edible coffee treats." Chocolate
bar-like in appearance, both are made with real coffee beans and marketed as a new way to enjoy a boost of
caffeine. The hybrid product gained shelf space in the coffee section of supermarkets, which is new real estate for a
"chocolate" bar.

Mars Chocolate's M&M's brand took flavor cues from all three areas in 2016 with White Strawberry Shortcake, Hot
Chocolate, and Coffee Nut flavors. The latter beat out Chili Nut and Honey Nut flavors as part of a 75th anniversary
"Vote!" campaign where more than 1 million votes were cast for a new peanut-flavored M&M's addition. Hershey
also added new flavors to its Kisses brand with Carrot Cake and Birthday Cake, the latter an especially hot flavor in
2016.

Outside of chocolate, innovation in fruit snacks, jelly beans, and gummy candies picked up. Jelly Belly launched
Organic Jelly Beans in a 10-flavor assorted mix; the beans had a pectin center versus the usual cornstarch. Jelly
Belly also added Organic Fruit Flavored Snacks, made with real fruit juices and purees. Ferrara Candy's Black
Forest brand added Organic Gummy Candy in Worms and Bears shapes. Ferrara said the launch was "America's
first nationally available certified USDA organic gummy."

[ILLUSTRATION OMITTED)

Wrigley extended its Starburst brand into gummies via Gummies Fruit Chews in Original and Sours flavors. Jelly
Belly added a fourth edition to its BeanBoozled Dare to Compare Flavored Jelly Beans lineup with two new "nasty"
jelly bean flavors--Spoiled Milk and Dead Fish--mixed among several others. The BeanBoozled Challenge is
responsible for at least two YouTube videos with more than 20 million views each.

Intensive flavors and new packaging were highlights for mints. Dentyne Ice Sub Zero Avalanche Mint was flecked
with cooling crystals for an intense cooling sensation. New England Confectionery's Sweetheart Mints came packed
in a metal tin with a mirror inside, enabling a quick appearance check while freshening the breath. NECCO says
that 80% of mint sales are to women, the intended audience.

Chewing gum innovation also included seasonal and dessert flavor highlights. Wrigley added a Hot Cocoa flavor to
its Hubba Bubba Bubble Gum while Project 7 let consumers Build a Flavor with S'Mores and Key Lime Pie chewing
gum flavors. These flavors can be enjoyed alone or mixed to create a third flavor, a new way to customize the
chewing gum experience.

Marshmallow candies could emerge as a promising new niche in 2017. Sonoma Brands launched Smashmallow
Marshmallows in 2016, the first "snacking" marshmallow with 70 to 90 calories per serving. Sold in seven flavors
including Mint Chocolate Chip and Espresso Bean, Smashmallow positions marsh-mallows as an everyday snack.

Snack innovation was a free-for-all in 2016 as the "everything is a snack" concept gained traction with help from
Millennia!. A 2016 survey of Americans aged 20-29 by the Private Label Manufacturer's Association found 49.6%
agreeing they had "no set schedule or times for meals." The same study found that while 58.2% of Millennial
preferred traditional salty snacks for snacking, one-third or more also favored fresh fruit, raw vegetables, cookies,
candy, donuts, cheese, yogurt, or cottage cheese--indicating that almost anything can be a "snack."


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 73 of 267
      See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
                               TRENDS ANNUAL / CONFECTIONS AND SNACKS)

New processed snacks doubled in 2016 with an influx of chips based on vegetables, lentils, beans and greens.
Forager Project covered all three with Organic Vegetable Chips, the Vegetable variety using ingredients left over
from the making the company's cold pressed juices. Saffron Road's BeanStalks puffed snack used green peas,
cannellini and pinto beans to deliver 4g of plant protein per serving.

Plant-based snacks drew interest from well-known brands in 2016. Frito-Lay launched Simply Tostitos Black Bean
Chips along with SunChips Veggie Harvest Veggie & Whole Grain snacks. Both were part of a new push toward
premium snacks by Frito-Lay, a sector the company says is growing four times faster than the rest of its snack
portfolio. Kettle Foods rooted around with Kettle Uprooted Real Vegetable Chips in varieties made with sweet
potatoes, beets, and parsnips.

Other lesser known vegetables greeted snackers including jicama and lupini beans. Known as the "Mexican
potato," jicama is a fiber- and potassium-rich root vegetable with an apple/potato taste, but with half the calories or
carbohydrates of a potato. JicaChips Ancient Root Vegetable Chips extended jicama into chips. Lupini beans look
like oversize lima beans and are common in Latin America and Italy, but unknown in the US. That could change
with Brami Snacking Lupini Beans--a shelf-stable snack rich in protein and fiber yet low in fat--in flavors like Sea
Salt and Chili Lime.

Chickpeas are rising in plant-based snacks. Chic-a-Peas Baked Crunchy Chickpeas landed alongside nuts and
seeds in stores as a high fiber and protein snack. Chickpeas also powered Hippeas Organic Chickpeas Puffs, a
high fiber and protein puffed snack nutritionally superior to the usual puffed snack.

Another new snack ingredient to consider in 2016 was insect protein. Chirps Cricket Chips used cricket flour as an
ingredient (along with corn, navy beans, and pea flour) for a chip with four grams of protein per serving. Chiridos
Air-Puffed Chips also used cricket flour for a gluten-free chip with 5g of protein per serving.

[ILLUSTRATION OMITTED]

Potato chip launches dipped in 2016, but new flavors like Sriracha proliferated. Neal Brothers added a Spicy
Srirachup Kettle Chips flavor that blended ketchup with Sriracha to manage the heat level. Frito-Lay had "limited
time only global flavors" for Lay's including Brazilian Picanha (steak & chimichurri sauce) and Indian Tikka Masala.
A "Passport to Flavor" marketing program offering "miles" and "passport stamps" supported the debut. Wise Foods
went local with its Food Truck Favorites Potato Chips based on food truck recipes. The Beef Barbacoa Tacos flavor
was inspired by Boston's North East of the Border food truck. Gourmet cheese inspired Cape Cod's Limited Batch
Smoked Gouda Kettle Cooked Potato Chips.

Some potato chips went the healthy route. Vegan Rob's Kettle Chips went vegan in flavors like Spinach & Matcha.
This brand also launched Turmeric Chips "supergrain" crispy pumpkin-flavored chips with algal flour as an
ingredient. Popchip added a Potato Ridges Popped Chip Snack with "72% less fat and 55% less calories than the
leading ridged chip brand." Pirate Brands' showed that fruit chips and potato chips could co-exist with Fruit &
Potatarr Crisps, with potato chips and banana chips in the same bag.

Meat snacks went artisan, ethnic, and clean label in 2016, to help extend the category's win streak. Per GlobalData,
meat snacks are the fastest-growing snack category, expected to grow at a 10.5% compound annual growth rate
for the period from 2015 to 2020.

Meat District Jerky Co. offered Tri Tip Beef Jerky--a premium cut of meat --in flavors like IPA Peppercorn. Little Red
Dog Bak Kwa had a moist jerky recipe popular with street food vendors in Singapore and Malaysia that roast jerky
over charcoal, offering it in in flavors like Lemongrass Ginger. Jack Link's went clean label with Lorissa's Kitchen in
flavors like Premium Steak Strips made with 100% grass-fed beef.

Meat snacks popped up in trail mixes in 2016 with Oberto Trail Mix blending beef jerky with pecans, walnuts,
pumpkin and sunflower seeds, dried cranberries, golden raisins and chocolate chunks. Oberto says jerky has about




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 74 of 267
      See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
                               TRENDS ANNUAL / CONFECTIONS AND SNACKS)

15% household penetration in the US, well under the 50% household penetration for trail mix. Combining the two
could broaden the audience for jerky while making trail mix higher in protein.

Trail mix also went in the opposite direction, with Ginger's Healthy Habits Veggie Trail Mix from raw vegetables
(tomatoes, zucchini), nuts and seeds.

Popcorn and pork rinds went artisanal in 2016, while pretzels added heat and meat. Little Kernel Mini Popcorn
moved hulless, miniature popcorn kernels into ready-to-eat popcorn in flavors like Truffle Sea Salt. Meanwhile, Pork
Clouds Fried Pork Skins encouraged its consumers to pair the snack with a craft brew, offering flavors like
Rosemary & Sea Salt. Elsewhere, Snack Factory's Pretzel Crisps debuted in a Bacon Habanero flavor. The
company said that bacon flavored snack sales are up six-fold since 2010.

Sodium has long been an issue for snacks. ConAgra Foods addressed the issue with David Simply Seeds Jumbo
Roasted Sunflower Seeds. The Lightly Salted flavor had 80% less sodium than regular sunflower seeds.

Looking ahead, snack makers will want to pay attention to innovators from unexpected places. PR02snax Produce
& Protein Snack offered a "healthy protein" refrigerated snack combining cheese, nuts, fruits, and pretzels in
sectioned plastic trays. The manufacturer, Reichel Foods, says that fresh fruit is the fastest-growing snack in the
US and that half of consumers are trying to consume more protein.

New snack ideas are also rising from center-store categories. Hormel Foods added Skippy P.B. Bites in 2016, a
puffed snack with a non-sticky peanut butter coating promoted as a healthful way to satisfy after school hunger.

Tom Vierhile, Contributing Editor

Tom Vierhile is Innovation Insights Director for GlobalData (formerly Canadean), and is focused on new products,
trends and intelligence in new consumer packaged goods. Follow him on Twitter at @TomVierhile.

KEY POINTS

1. "Better for you" inclusions such as fruits and nuts can help reduce guilt. Thirty-eight of American consumers
agree that they would feel less guilty consuming unhealthy foods or drinks if they contained a healthy ingredient,
says a 2015 survey by GlobalData (formerly Canadean).

2. New processed snacks doubled in 2016 with an influx of chips based on vegetables, lentils, beans and greens.

3. Meat snacks went artisan, ethnic, and clean label in 2016, to help extend the category's win streak. Per
GlobalData, meat snacks are the fastest-growing snack category, expected to grow at a 10.5% compound annual
growth rate for the period from 2015 to 2020.



Load-Date: April 18, 2017


  Eud of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 75 of 267
       o
    See a need. Fill a need: snacks, sweets tout flavor, health in bold new
   applications.(RETAIL PRODUCT TRENDS ANNUAL I CONFECTIONS AND
                                  SNACKS)
                                                  Prepared Foods
                                                   March 1, 2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 BNP Media

Section: Pg. 37; Vol. 186; No.3; ISSN: 0747-2536
Length: 2236 words

Body


CONFECTIONS AND SNACKS compete for the same share-of-stomach, but are considered separate categories.
2016 saw the lines between the two areas blur as confection innovation picked up taste, texture, and ingredient
cues from snacks.

[ILLUSTRATION OMITTED]

The term "snackfection" described Hershey's Snack Bites, Reese's Snack Mix, and Payday Snack Bites--a trio of
launches at the "intersection of snacking and confection." The trio blended candy ingredients with pretzels, nuts,
peanuts, and almonds to capitalize on "sweet snacking" opportunities.

Chocolate-drenched fruits and nuts also went after sweet snacking. Leading by example were Dove Chocolate
Coated Fruit & Nut Snack, with blueberry juice infused cranberries in dark chocolate; and Brookside Crunchy
Clusters with berry flavors and almonds. Pichuberry Organic Pichuberries Covered in Dark Chocolate brought an
up-and-coming South American superfruit to sweet snackers; the pichuberry is rich in naturally occurring
antioxidants.

"Better for you" inclusions such as fruits and nuts can help reduce guilt. Thirty-eight of American consumers agree
that they would feel less guilty consuming unhealthy foods or drinks if they contained a healthy ingredient, says a
2015 survey by GlobalData (formerly Canadean).

The "snackfection" trend piqued the interest of candy bar makers. Mars Chocolate's Snickers Crisper candy bar
used crisp rice and peanuts to add crunch with fewer calories; Crisper was the first Snickers bar to check in at less
than 200 calories. Mars says the "crispy crunchy" segment of the chocolate market grew at better than a 9% rate
from 2011 to 2013, twice the rate of chocolate overall, citing Nielsen data. Hershey added crunchy taste to its
Reese's brand with Reese's Stuffed with (Reese's) Pieces Peanut Butter Cups in 2016, taking the product from
concept to consumer in about eight months-lightning fast for a new product.

Nestle was bullish on crunchy inclusions and iconic health ingredients, bringing its Damak brand to the US. This
"treasured Turkish premium chocolate brand" uses pistachios from the Gaziantep region of Turkey, said to be the
best place in the world for high-quality pistachios. The launch also reflected the growing attraction of premium
chocolate, a sector growing by double-digits for several years now, according to Nestle.

[ILLUSTRATION OMITTED]




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 76 of 267
      See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
                               TRENDS ANNUAL I CONFECTIONS AND SNACKS)

Premium chocolate growth is opening the door to new brands. Wild Ophelia Peanut Butter Cups hit store shelves in
novel flavors such as Caramelized Bananas and Smoked Salt. The brand aimed to "bring unconventional American
inspired chocolate creations mainstream and revolutionize the local chocolate aisle." Also making waves in
premium chocolate was Chuao Chocolatier's Lovely by Chuao Chocolatier Organic Dark Chocolate Bar. Aimed at
women, floral flavors like Coconut Hibiscus and Raspberry Rose stood out.

Even mass-market chocolate and candy brands moved upscale. Hershey's Kisses Deluxe (twice the size of regular
Kisses) went from seasonal gift offering to everyday packaging. Kraft Heinz unveiled premium soft caramels under
the Kraft Candy Kitchen brand in flavors like Sea Salt.

Flavor innovation in chocolate took cues from coffee, desserts, and seasonal favorites in 2016. Eight O'clock Coffee
Thins and Krispy Kreme Doughnuts Coffee Thins each introduced the concept of "edible coffee treats." Chocolate
bar-like in appearance, both are made with real coffee beans and marketed as a new way to enjoy a boost of
caffeine. The hybrid product gained shelf space in the coffee section of supermarkets, which is new real estate for a
"chocolate" bar.

Mars Chocolate's M&M's brand took flavor cues from all three areas in 2016 with White Strawberry Shortcake, Hot
Chocolate, and Coffee Nut flavors. The latter beat out Chili Nut and Honey Nut flavors as part of a 75th anniversary
"Vote!" campaign where more than 1 million votes were cast for a new peanut-flavored M&M's addition. Hershey
also added new flavors to its Kisses brand with Carrot Cake and Birthday Cake, the latter an especially hot flavor in
2016.

Outside of chocolate, innovation in fruit snacks, jelly beans, and gummy candies picked up. Jelly Belly launched
Organic Jelly Beans in a 10-flavor assorted mix; the beans had a pectin center versus the usual cornstarch. Jelly
Belly also added Organic Fruit Flavored Snacks, made with real fruit juices and purees. Ferrara Candy's Black
Forest brand added Organic Gummy Candy in Worms and Bears shapes. Ferrara said the launch was "America's
first nationally available certified USDA organic gummy."

[ILLUSTRATION OMITTED]

Wrigley extended its Starburst brand into gummies via Gummies Fruit Chews in Original and Sours flavors. Jelly
Belly added a fourth edition to its BeanBoozled Dare to Compare Flavored Jelly Beans lineup with two new "nasty"
jelly bean flavors--Spoiled Milk and Dead Fish--mixed among several others. The BeanBoozled Challenge is
responsible for at least two YouTube videos with more than 20 million views each.

Intensive flavors and new packaging were highlights for mints. Dentyne Ice Sub Zero Avalanche Mint was flecked
with cooling crystals for an intense cooling sensation. New England Confectionery's Sweetheart Mints came packed
in a metal tin with a mirror inside, enabling a quick appearance check while freshening the breath. NECCO says
that 80% of mint sales are to women, the intended audience.

Chewing gum innovation also included seasonal and dessert flavor highlights. Wrigley added a Hot Cocoa flavor to
its Hubba Bubba Bubble Gum while Project 7 let consumers Build a Flavor with S'Mores and Key Lime Pie chewing
gum flavors. These flavors can be enjoyed alone or mixed to create a third flavor, a new way to customize the
chewing gum experience.

Marshmallow candies could emerge as a promising new niche in 2017. Sonoma Brands launched Smashmallow
Marshmallows in 2016, the first "snacking" marshmallow with 70 to 90 calories per serving. Sold in seven flavors
including Mint Chocolate Chip and Espresso Bean, Smash mallow positions marsh-mallows as an everyday snack.

Snack innovation was a free-for-all in 2016 as the "everything is a snack" concept gained traction with help from
Millennial. A 2016 survey of Americans aged 20-29 by the Private Label Manufacturer's Association found 49.6%
agreeing they had "no set schedule or times for meals." The same study found that while 58.2% of Millennial
preferred traditional salty snacks for snacking, one-third or more also favored fresh fruit, raw vegetables, cookies,
candy, donuts, cheese, yogurt, or cottage cheese--indicating that almost anything can be a "snack."


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 77 of 267
      See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
                               TRENDS ANNUAL / CONFECTIONS AND SNACKS)

New processed snacks doubled in 2016 with an influx of chips based on vegetables, lentils, beans and greens.
Forager Project covered all three with Organic Vegetable Chips, the Vegetable variety using ingredients left over
from the making the company's cold pressed juices. Saffron Road's BeanStalks puffed snack used green peas,
cannellini and pinto beans to deliver 4g of plant protein per serving.

Plant-based snacks drew interest from well-known brands in 2016. Frito-Lay launched Simply Tostitos Black Bean
Chips along with SunChips Veggie Harvest Veggie & Whole Grain snacks. Both were part of a new push toward
premium snacks by Frito-Lay, a sector the company says is growing four times faster than the rest of its snack
portfolio. Kettle Foods rooted around with Kettle Uprooted Real Vegetable Chips in varieties made with sweet
potatoes, beets, and parsnips.

Other lesser known vegetables greeted snackers including jicama and lupini beans. Known as the "Mexican
potato," jicama is a fiber- and potassium-rich root vegetable with an apple/potato taste, but with half the calories or
carbohydrates of a potato. JicaChips Ancient Root Vegetable Chips extended jicama into chips. Lupini beans look
like oversize lima beans and are common in Latin America and Italy, but unknown in the US. That could change
with Brami Snacking Lupini Beans--a shelf-stable snack rich in protein and fiber yet low in fat--in flavors like Sea
Salt and Chili Lime.

Chickpeas are rising in plant-based snacks. Chic-a-Peas Baked Crunchy Chickpeas landed alongside nuts and
seeds in stores as a high fiber and protein snack. Chickpeas also powered Hippeas Organic Chickpeas Puffs, a
high fiber and protein puffed snack nutritionally superior to the usual puffed snack.

Another new snack ingredient to consider in 2016 was insect protein. Chirps Cricket Chips used cricket flour as an
ingredient (along with corn, navy beans, and pea flour) for a chip with four grams of protein per serving. Chiridos
Air-Puffed Chips also used cricket flour for a gluten-free chip with 5g of protein per serving.

[ILLUSTRATION OMITTED]

Potato chip launches dipped in 2016, but new flavors like Sriracha proliferated. Neal Brothers added a Spicy
Srirachup Kettle Chips flavor that blended ketchup with Sriracha to manage the heat level. Frito-Lay had "limited
time only global flavors" for Lay's including Brazilian Picanha (steak & chimichurri sauce) and Indian Tikka Masala.
A "Passport to Flavor" marketing program offering "miles" and "passport stamps" supported the debut. Wise Foods
went local with its Food Truck Favorites Potato Chips based on food truck recipes. The Beef Barbacoa Tacos flavor
was inspired by Boston's North East of the Border food truck. Gourmet cheese inspired Cape Cod's Limited Batch
Smoked Gouda Kettle Cooked Potato Chips.

Some potato chips went the healthy route. Vegan Rob's Kettle Chips went vegan in flavors like Spinach & Matcha.
This brand also launched Turmeric Chips "supergrain" crispy pumpkin-flavored chips with algal flour as an
ingredient. Popchip added a Potato Ridges Popped Chip Snack with "72% less fat and 55% less calories than the
leading ridged chip brand." Pirate Brands' showed that fruit chips and potato chips could co-exist with Fruit &
Potatarr Crisps, with potato chips and banana chips in the same bag.

Meat snacks went artisan, ethnic, and clean label in 2016, to help extend the category's win streak. Per GlobalData,
meat snacks are the fastest-growing snack category, expected to grow at a 10.5% compound annual growth rate
for the period from 2015 to 2020.

Meat District Jerky Co. offered Tri Tip Beef Jerky--a premium cut of meat --in flavors like IPA Peppercorn. Little Red
Dog Bak Kwa had a moist jerky recipe popular with street food vendors in Singapore and Malaysia that roast jerky
over charcoal, offering it in in flavors like Lemongrass Ginger. Jack Link's went clean label with Lorissa's Kitchen in
flavors like Premium Steak Strips made with 100% grass-fed beef.

Meat snacks popped up in trail mixes in 2016 with Oberto Trail Mix blending beef jerky with pecans, walnuts,
pumpkin and sunflower seeds, dried cranberries, golden raisins and chocolate chunks. Oberto says jerky has about




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 78 of 267
      See a need. Fill a need: snacks, sweets tout flavor, health in bold new applications.(RETAIL PRODUCT
                               TRENDS ANNUAL / CONFECTIONS AND SNACKS)

15% household penetration in the US, well under the 50% household penetration for trail mix. Combining the two
could broaden the audience for jerky while making trail mix higher in protein.

Trail mix also went in the opposite direction, with Ginger's Healthy Habits Veggie Trail Mix from raw vegetables
(tomatoes, zucchini), nuts and seeds.

Popcorn and pork rinds went artisanal in 2016, while pretzels added heat and meat. Little Kernel Mini Popcorn
moved hulless, miniature popcorn kernels into ready-to-eat popcorn in flavors like Truffle Sea Salt. Meanwhile, Pork
Clouds Fried Pork Skins encouraged its consumers to pair the snack with a craft brew, offering flavors like
Rosemary & Sea Salt. Elsewhere, Snack Factory's Pretzel Crisps debuted in a Bacon Habanero flavor. The
company said that bacon flavored snack sales are up six-fold since 2010.

Sodium has long been an issue for snacks. ConAgra Foods addressed the issue with David Simply Seeds Jumbo
Roasted Sunflower Seeds. The Lightly Salted flavor had 80% less sodium than regular sunflower seeds.

Looking ahead, snack makers will want to pay attention to innovators from unexpected places. PR02snax Produce
& Protein Snack offered a "healthy protein" refrigerated snack combining cheese, nuts, fruits, and pretzels in
sectioned plastic trays. The manufacturer, Reichel Foods, says that fresh fruit is the fastest-growing snack in the
US and that half of consumers are trying to consume more protein.

New snack ideas are also rising from center-store categories. Hormel Foods added Skippy P.B. Bites in 2016, a
puffed snack with a non-sticky peanut butter coating promoted as a healthful way to satisfy after school hunger.

Tom Vierhile, Contributing Editor

Tom Vierhile is Innovation Insights Director for GlobalData (formerly Canadean), and is focused on new products,
trends and intelligence in new consumer packaged goods. Follow him on Twitter at @TomVierhile.

KEY POINTS

1. "Better for you" inclusions such as fruits and nuts can help reduce guilt. Thirty-eight of American consumers
agree that they would feel less guilty consuming unhealthy foods or drinks if they contained a healthy ingredient,
says a 2015 survey by GlobalData (formerly Canadean).

2. New processed snacks doubled in 2016 with an influx of chips based on vegetables, lentils, beans and greens.

3. Meat snacks went artisan, ethnic, and clean label in 2016, to help extend the category's win streak. Per
GlobalData, meat snacks are the fastest-growing snack category, expected to grow at a 10.5% compound annual
growth rate for the period from 2015 to 2020.


Load-Date: April 18, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 79 of 267
        Lexis Nexis ~
User Name: T8PVBDU
Date and Time: Monday, October 22, 2018 11 :54:00 AM EDT
Job Number: 75984880


Documents (50)

 1. Sweet treats.(#trailchat)
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                     Narrowed by
             News                             Timeline: Apr 21,2012 to Dec 31,2018

 2. Sweet treats.(#trailchat)
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                      Narrowed by
             News                              Timeline: Apr 21, 2012 to Dec 31, 2018

 3. NPD Jan-Feb 2017: Spinach tortilla, coffee popcorn and Limoncello biscotti
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                      Narrowed by
             News                              Timeline: Apr 21,2012 to Dec 31,2018

 4. NPD Jan-Feb 2017: Spinach tortilla, coffee popcorn and Limoncello biscotti
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
   Narrowed by:
             Content Type                      Narrowed by
             News                              Timeline: Apr 21, 2012 to Dec 31, 2018

 5. Chicken in a biscuit pockets MEAL OF THE WEEK
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 80 of 267
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

6. Chicken in a biscuit pockets MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

7. Chicken in a biscuit pockets MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

8. Chicken in a biscuit pockets MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

9. Chicken in a biscuit pockets MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

10. Chicken in a biscuit pockets MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

11. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

        fit' LexisNexis' I Abput LexisNexis I Privacy Policy: I Terms & ConditiolJ..§.1 CopyJigbt © 2018 LE,!xisNexis
   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 81 of 267
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

12. WALGREENS;Brush up for big savings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

13. Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

14. Mick Mulvaney, about to become 'the most hated man in Washington,' settles in at OMB
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

15. Snyder's of Hanover parent expands healthy offerings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

16. Press Release: Snyder's-Lance Makes Strategic Investment in Natural Food Works to Support Better for
   You Offerings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

17. Snyder's-Lance Makes Strategic Investment in Natural Food Works to Support Better for You Offerings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            LcxisNexis' I About LexisNexis I Privacy Polici I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 82 of 267
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21 , 2012 to Dec 31, 2018

18. Press Release: Snyder's-Lance, Inc. to Present at 2017 CAGNY Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

19. Snyder's-Lance, Inc. to Present at 2017 CAGNY Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

20. Q4 2016 Snyder'sLance Inc Earnings Call - Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

21. *Snyders-Lance 4Q Loss/Shr 9c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

22. Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

23. This week: Cocokind rolls out skincare sticks I Karma Nuts debuts 5 new flavors
 Client/Matter: 23756-1001




   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 83 of 267
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

24. Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

25. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

26. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr21, 2012 to Dec 31,2018

27. Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps®
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

28. Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps®
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

29. Snack Factory Introduces USDA-Certified Organic Pretzel Crisps




    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 84 of 267
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

30. Snyder's-Lance launches organic version of Snack Factory pretzels
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

31. Snyder's-Lance launches organic version of Snack Factory pretzels.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

32. 10 On-the-Go Snacks for the Busy College Student
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21 , 2012 to Dec 31, 2018

33. 10 On-the-Go Snacks for the Busy College Student
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

34. Snyder's-Lance to Report Fourth Quarter and Full Year 2016 Results on February 13, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21 , 2012 to Dec 31, 2018




    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 85 of 267
35. Press Release: Snyder's-Lance to Report Fourth Quarter and Full Year 2016 Results on February 13, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

36. Snyder's-Lance to Report Fourth Quarter and Full Year 2016 Results on February 13,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

37. Snyder's-Lance Completes Divestiture of Diamond of California® Culinary Nut Business
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

38. Press Release: Snyder's-Lance Completes Divestiture of Diamond of California(R) Culinary Nut Business
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

39. Snyder's-Lance Completes Divestiture of Diamond of California® Culinary Nut Business
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

40. FPA 2017 Flexible Packaging Innovation showcase.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr21, 2012 to Dec 31, 2018




   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 86 of 267
41. No Headline In Original
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

42. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County,
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

43. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

44. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

45. North Carolina: Snyder's-Lance to Add   190 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

46. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018




    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 87 of 267
47. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31,2018

48. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                       Narrowed by
           News                              Timeline: Apr 21,2012 to Dec 31,2018

49. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                        Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

50. North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21, 2012 to Dec 31, 2018




   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 88 of 267
                                           Sweet treats.(#trailchat)
                                                   Backpacker
                                                  March 1, 2017


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                             I
2017 Active Interest Media

Section: Pg. 12; ISSN: 0277-867X; Volume 45; Issue 2
Length: 117 words

Body


It's hard to imagine improving on s'mores. But as our Facebook followers proved when we posted a story on the
classic campfire dessert, it's always possible to make a good thing better. Here are four to try on your next trip.

"Pretzel crisps with Nutella, peanut butter, and toasted marshmallows."
--Meghan Carrigan, "Ritz crackers make all the difference. I also love using the, raspberry-filled
Ghiradelli squares., --Laura Feeney, "We use Thanks-A-Lot Girl Scout cookies (the ones with the chocolate,
bottoms and shortbread tops)."
--Cassi Haggard, "Toast your marshmallow and pull the outside off, leaving the warm,
gooey glob on the stick. Roll glob in mini M&Ms. Enjoy and repeat."
--Debbie Sanders,




Notes

PUBLISHER: Active Interest Media


Load·Date: January 6, 2018


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 89 of 267
                                       Sweet treats.(#trailchat)
                                                   Backpacker
                                                  March 1, 2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 Active Interest Media

Section: Pg. 12; Vol. 45; No.2; ISSN: 0277-867X
Length: 119 words

Body


It's hard to imagine improving on s'mores. But as our Facebook followers proved when we posted a story on the
classic campfire dessert, it's always possible to make a good thing better. Here are four to try on your next trip.

"Pretzel crisps with Nutella, peanut butter, and toasted marshmallows." --Meghan Carrigan "Ritz crackers make all
the difference. I also love using the raspberry-filled Ghiradelli squares. --Laura Feeney "We use Thanks-A-Lot Girl
Scout cookies (the ones with the chocolate bottoms and shortbread tops)." --Cassi Haggard "Toast your
marshmallow and pull the outside off, leaving the warm, gooey glob on the stick. Roll glob in mini M&Ms. Enjoy and
repeat." --Debbie Sanders

[ILLUSTRATION OMITTED]


Load-Date: January 31, 2017


   End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 90 of 267
 NPD Jan-Feb 2017: Spinach tortilla, coffee popcorn and Limoncello biscotti
                                                         FoodNavigator.com
                                          February 28,2017 Tuesday 1:44 PM GMT+1


Copyright 2017 William Reed Business Media Ltd. All Rights Reserved

Section: MARKET TRENDS
Length: 467 words
Byline: Gill Hyslop, , GiII.Hyslop@wrbm.com




INTRODUCTION

BakeryandSnacks tracks new product launches for the first two months of this year.

STORY

While low calorie, zero fat, gluten-free, organic, natural and guilt-free are the latest buzzwords, serial snackers are
also keen on a bit of indulgence.

Ola! France

After the success of organic crackers and gluten, French snack maker Mister Free'd has added a line of maize
tortilla chips to its line-up of organic and gluten-free crackers. Based on simple and natural ingredients, the corn
chips are available in three flavors, including kale and spinach; blue corn; and chia and sesame seeds.

LINE

Zero fat pretzel punch

US bakery producer Snack Factory Pretzel Crisps has released its newest variety, Organic Original Pretzel
Crisps, which are also non-GMO and available for a limited time in the US. At 110 calories per serving, the crisps
contain no saturated fat, zero trans fat, cholesterol, preservatives, artificial flavorings or colors. The chips can be
found in the deli section at grocery stores nationwide.

LINE

Just in time for spring

Nonni's White Chocolate Cherry and Limoncello Pistachio Biscotti have hit the shelves. The North American artisan
baker has introduced the spring biscotti flavors to grocery stores nationwide from March for a limited time. Each
cookie is made with wholesome ingredients, including real eggs, butter, fruits and nuts. The box contains eight
individually wrapped biscotti.

LINE

Nordic snacking




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 91 of 267
                    NPD Jan-Feb 2017: Spinach tortilla, coffee popcorn and Limoncello biscotti

In response to the trends recorded in the Nordic diet survey, Orkla has launched a range of low salt, low sugar,
fewer calories, organic snacks and cereals in Sweden and Denmark. These include a between-meal oat biscuit
Digestive Havremal; Glutenfri Granola from Pauluns; and a new snacking range, Grandiosa Quesadilla, that comes
in two versions, Chicken and Cheese Taco. OLW is offering four different flavours of popcorn under the KiMs brand
(for the Danish market), while Bare Bra from TORO is a range of Supergranola and Supermusli breakfast cereals
and SupergnlJt porridge.

LINE

In the raw

British raw foods firm Saf Life has introduced a range of vegan and gluten free snacks under the 'Saf Raw' brand.
The company's signature Impulse range includes Chewy Protein Bites, Organic Pudding Bites, Organic Raw Choc
Trail Mixes and Organic Coconut Chips, packaged in recyclable pillow packs. The new range complement the
existing grocery portfolio that includes Kale Crisps, Activated Crackers, Activated Nuts, Cereal Bites and Nutty Nori.

LINE

Crafted for cravings

Funky Chunky has launched three specialty coffee flavors to their non-GMO popcorn stash - Caramel Latte; Vanilla
Sweet Creme; and Dark Chocolate Mocha. The cafe society-inspired products took the Minnesota gourmet popcorn
and pretzel snack company a year to develop. Available in the US at speciality retail shops.


Load-Date: February 28, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 92 of 267
 NPD Jan-Feb 2017: Spinach tortilla, coffee popcorn and Limoncello biscotti
                                                         FoodNavigator.com
                                          February 28, 2017 Tuesday 1:44 PM GMT+1


Copyright 2017 William Reed Business Media Ltd. All Rights Reserved

Section: MARKET TRENDS
Length: 467 words
Byline: Gill Hyslop, , GiII.Hyslop@wrbm.com

Body


INTRODUCTION

BakeryandSnacks tracks new product launches for the first two months of this year.

STORY

While low calorie, zero fat, gluten-free, organic, natural and guilt-free are the latest buzzwords, serial snackers are
also keen on a bit of indulgence.

Ola! France

After the success of organic crackers and gluten, French snack maker Mister Free d has added a line of maize
tortilla chips to its line-up of organic and gluten-free crackers. Based on simple and natural ingredients, the corn
chips are available in three flavors, including kale and spinach; blue corn; and chia and sesame seeds.

LINE

Zero fat pretzel punch

US bakery producer Snack Factory Pretzel Crisps has released its newest variety, Organic Original Pretzel
Crisps, which are also non-GMO and available for a limited time in the US. At 110 calories per serving, the crisps
contain no saturated fat, zero trans fat, cholesterol, preservatives, artificial flavorings or colors. The chips can be
found in the deli section at grocery stores nationwide.

LINE

Just in time for spring

Nonni s White Chocolate Cherry and Limoncello Pistachio Biscotti have hit the shelves. The North American artisan
baker has introduced the spring biscotti flavors to grocery stores nationwide from March for a limited time. Each
cookie is made with wholesome ingredients, including real eggs, butter, fruits and nuts. The box contains eight
individually wrapped biscotti.

LINE

Nordic snacking




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 93 of 267
                     NPD Jan-Feb 2017: Spinach tortilla, coffee popcorn and Limoncello biscotti

In response to the trends recorded in the Nordic diet survey, Orkla has launched a range of low salt, low sugar,
fewer calories, organic snacks and cereals in Sweden and Denmark. These include a between-meal oat biscuit
Digestive Havremal; Glutenfri Granola from Pauluns; and a new snacking range, Grandiosa Quesadilla, that comes
in two versions, Chicken and Cheese Taco. OLW is offering four different flavours of popcorn under the KiMs brand
(for the Danish market), while Bare Bra from TORO is a range of Supergranola and Supermi.isli breakfast cereals
and Supergmt porridge.

LINE

In the raw

British raw foods firm Saf Life has introduced a range of vegan and gluten free snacks under the Saf Raw brand.
The company s signature Impulse range includes Chewy Protein Bites, Organic Pudding Bites, Organic Raw Choc
Trail Mixes and Organic Coconut Chips, packaged in recyclable pillow packs. The new range complement the
existing grocery portfolio that includes Kale Crisps, Activated Crackers, Activated Nuts, Cereal Bites and Nutty Nori.

LINE

Crafted for cravings

Funky Chunky has launched three specialty coffee flavors to their non-GMO popcorn stash Caramel Latte; Vanilla
Sweet Creme; and Dark Chocolate Mocha. The cafe society-inspired products took the Minnesota gourmet popcorn
and pretzel snack company a year to develop. Available in the US at speciality retail shops.


Load-Date: February 28,2017


  F:nd of Ducumcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 94 of 267
                       Chicken in a biscuit pockets MEAL OF THE WEEK
                                                 Kalamazoo Gazette (Michigan)
                                                   February 28,2017 Tuesday


Copyright 2017 Kalamazoo Gazette All Rights Reserved

Section: NEWS; Pg. C2
Length: 340 words




Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of four for $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 95 of 267
                               Chicken in a biscuit pockets MEAL OF THE WEEK


Load-Date: February 28, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 96 of 267
                       Chicken in a biscuit pockets MEAL OF THE WEEK
                                                Muskegon Chronicle (Michigan)
                                                   February 28, 2017 Tuesday


Copyright 2017 Muskegon Chronicle All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 340 words




Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of four for $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 97 of 267
                              Chicken in a biscuit pockets MEAL OF THE WEEK


Load-Date: February 28,2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 98 of 267
  f\
  \      /
    \j                  Chicken in a biscuit pockets MEAL OF THE WEEK
                                                    Flint Journal (Michigan)
                                                   February 28, 2017 Tuesday


Copyright 2017 Flint Journal All Rights Reserved

Section: NEWS; Pg. C2
Length: 340 words

Body


Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of four for $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 99 of 267
                               Chicken in a biscuit pockets MEAL OF THE WEEK


Load-Date: February 28, 2017



  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 100 of 267
                       Chicken in a biscuit pockets MEAL OF THE WEEK
                                                  Saginaw News (Michigan)
                                                  February 28, 2017 Tuesday


Copyright 2017 Saginaw News All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 340 words




Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of four for $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 101 of 267
                               Chicken in a biscuit pockets MEAL OF THE WEEK


Load-Date: February 28, 2017


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 102 of 267
                       Chicken in a biscuit pockets MEAL OF THE WEEK
                                               Jackson Citizen Patriot (Michigan)
                                                   February 28,2017 Tuesday


Copyright 2017 The Republican Company, Springfield, MA. All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 340 words

Body


Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of fourfor $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 103 of 267
                               Chicken in a biscuit pockets MEAL OF THE WEEK


Load-Date: February 28, 2017



  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 104 of 267
        f\
        \)             Chicken in a biscuit pockets MEAL OF THE WEEK
                                                 Grand Rapid Press (Michigan)
                                                   February 28, 2017 Tuesday


Copyright 2017 Grand Rapids Press All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 340 words

Body


Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of four for $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 105 of 267
                              Chicken in a biscuit pockets MEAL OF THE WEEK


Load-Date: February 28,2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 106 of 267
                      J\
                      \ \                           MEAL OF THE WEEK
                        \)                           Bay City Times (Michigan)
                                                     February 28, 2017 Tuesday


Copyright 2017 Bay City Times All Rights Reserved

Section: NEWS; Pg. C2
Length: 340 words

Body


Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of four for $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 107 of 267
                                 MEAL OF THE WEEK


Load-Date: February 28, 2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 108 of 267
                                  WALGREENS; Brush up for big savings
                                                  The Atlanta Journal-Constitution
                                            February 23, 2017 Thursday, Main Edition


Copyright 2017 The Atlanta Journal-Constitution




The Atlanta Journal-Constitution                  ~lJcXQm




Section: DEAL SPOTTER; Pg. 2E
Length: 609 words
Byline: Staff
Highlight: Colgate: Walgreens has select Colgate toothpastes on sale for $3.49. You will get a $4 Register Reward
when you buy two. Use two 50-cent coupons from the Feb. 12 SmartSource to pay $2.99 each at the register. You
will get 88 cents in Beauty Enthusiast rewards, 44 cents in Everyday Points with the 5X coupon (assuming you get
to $10 in total spending), and $4 in Register Rewards. Your net cost will be 33 cents per tube.




Stephanie Nelson, The Coupon Mom, has been teaching Georgia shoppers how to save since 2000. Find many
more grocery deals each week at www.CouponMom.com as well as free printable grocery coupons.

CVS

Makeup for less

Physicians Formula: CVS has a promotion that gives you a$10 Extrabucks reward when you spend $15 on any
Physicians Formula cosmetics, excluding trial and travel sizes.Check your

Earn points

Promotion: Walgreens has a promotion that givesyou five times EverydayPoints whenyou spend$10 ormore. Use
the in-ad coupon on the coverofthe store adwhenyou checkout, andyoureffective savingswill be 6.25 percent of the
item's sale price in points earned ifyou hit$10 ormore.

CVS app to see if there are any CVS store coupons that apply to this brand or to cosmetics in general.You'd also
earn 10 percent back in Beauty Club rewards, which would be $1.50 on a$15 purchase so your net cost of $15 in
Physicians Formula cosmetics would be $3.50,

Grocery items

Butterball, Progresso: Walgreens has Butterball turkeybacon(6 ounce)on sale for$1.29.Use the cent coupon from
theJan.8 SmartSource to pay74 each. Butterball ground turkey (one pound)is on sale for $2 eachwhenyou buytwo.
Use two ofthe

or even less if you have a store coupon.

Laundry time




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 109 of 267
                                      WALGREENS; Brush up for big savings

Tide: CVS hasTide Simply Clean detergent(40 ounce) on sale for$2.94.Use the $1 coupon from the Feb.12

coupons from theJan. 8 SmartSource to pay$1.45 perpound.Progresso Soup (19-ounce cans)are on sale
for$1.25whenyou buyfour cans.Use two

50-cents-offtwo coupons from theJan. 8

orJan.29 SmartSource to pay $1 percan.

RedPlum to pay$1.49 a bottle.

For breakfast

Quaker: CVS has Quaker Oatmeal Squares cereal (13-14.5 ounce) on sale for$1.99. Use the $1-off-two coupon
from the Feb. 12 RedPlum to pay $1.49 each.

(Box)

KROGER Dinner items

Pork, turkey, fruit, peanut butter, apple juice: Kroger has pork Boston butt bone-in on sale for 99 cents per pound,
center cut bone-in pork chops are$2.79 per pound and Kroger ground turkey is $2.99 per pound. Fresh cantaloupes
are $1.48 each, fresh strawberries are $2 per pint and avocados are 78 cents each. Stock up on Kroger peanut
butter (16 ounce) for$1 and Kroger apple juice(64 ounce) for$1 --both rock-bottom prices. Snacks and more

General Mills, Snack Factory, Cascadian Farms, Kleenex: Kroger has a promotion that gives you $3 offwhen you
buy six partiCipating items.Select General Mills cereals (10-13 ounce) are$2.49 after the promotion savings. Use the
$1-off-three coupon from the Feb. 12 SmartSource to pay$2.16 per box. Snack Factory Pretzel Crisps
are$1.99.Use the $1 coupon from the Jan. 22 SmartSource to pay 99 cents each.Cascadian Farms granola bars
are $2.49.Use the $1-off-two coupon from the Jan.22 SmartSource to pay $1.99 each. Kleenex facial tissues
are$1.49.Use the 75-centsoff-three coupon from the Feb. 12 SmartSource to pay $1.24 each. Items on sale

Water, Ragu, refrigerated pastries, Oscar Mayer, Stouffer's, Lean Cuisine: Kroger promotion items that do not have
coupons available but are still great deals include Kroger 24-pack bottled water for $1.99,Ragu pasta sauce (16-24
ounce) for$1.29, Kroger eight-count biscuits, cinnamon or crescent rolls for 99 cents, Oscar Mayer bologna or
salami (16 ounce) for$1.49 and Stouffer's or Lean Cuisine entrees for $1.78 each. Drink it up

Pepsi, Powerade, Deer Park, Progresso: Kroger has Pepsi products two-liters for 88 cents each when you buy four,
Powerade (32 ounce) or Deer Park sparkling water(1 liter)are 59 cents each when you buy 10 and Progresso soup
(18-19 ounce) is 99 cents each when you buy eight cans. Use four coupons for 50 cents offtwo from the Jan.29
and/orJan.8 SmartSource to pay 74 cents per can.


Load-Date: February 23,2017


  End of DGctl!1lt'nt




        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 110 of 267
   Snyder'sLance Inc at Consumer Analyst Group of New York Conference -
                                  Final
                                            FD (Fair Disclosure) Wire
                                           February 21,2017 Tuesday


Copyright 2017 CO-Roll Call, Inc.
All Rights Reserved



Copyright 2017 CCBN, Inc.

Length: 9639 words




Corporate Participants

* Carl Lee

Snyder's-Lance, Inc. - President & CEO

* Rodrigo Troni Pena

Snyder's-Lance, Inc. - SVP, Chief Marketing & Innovation Officer

* Alex Pease

Snyder's-Lance, Inc. - EVP & CFO

Conference Call Participants

* Jonathan Feeney

Consumer Edge Research - Analyst

* Askshay Jagdale

Jefferies LLC - Analyst

Presentation

JONATHAN FEENEY, ANALYST, CONSUMER EDGE RESEARCH: Welcome back. Before I introduce Chief
Executive Officer Carl Lee and his team, I'd like to say thank you to Snyder's-Lance on behalf of CAGNY for the
break earlier today. It was great. Thank you very much.

Since the transformational merger in 2010 between Snyder's of Hanover in Lance, CEO Carl Lee, drawing on 30
years of experience building companies has shepherded Snyder's-Lance many little distribution nodes into a full
National DSD system and complemented it with a series of small deals building to the 2016 acquisition of Diamond,
moved that together now leave the Company with the premium and better better-for-you portfolio expected by
today's consumer, and of course, the machine to get it in front of them.




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 111 of 267
                   Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

He is joined today by Chief Marketing and Innovation Officer, Rod Troni who has been instrumental in reinvigorating
the Lance, Cape Cod, and Snyder's brand; and new Chief Financial Officer, Alex Pease, a veteran CFO and former
Navy SEAL leader. Thank you for your service, Alex, who now takes on another complex, but perhaps less
hazardous series of tests.

So Carl, welcome, thank you, and take it away.

CARL LEE, PRESIDENT & CEO, SNYDER'S-LANCE, INC.: Thank you, John. It's a real pleasure to be here with
you today and we're grateful for the opportunity and it wouldn't be possible without the 6,000 plus teammates that
we have back working day-in and day-out to build our Company. So, I want to acknowledge them and thank them
for what they're doing.

I think as we move forward, we want to take a look at the forward-looking statements, just point it out, and if there's
any questions about any of our financial measures, I think the SEC filings will be the best place to look, but we do
want call that or acknowledge that.

I think if you take a look at our Company, I think something is important to recognize, some of you will be familiar
with Snyder's-Lance, but on the other hand, probably a lot of you are not. And what we're trying to do today is
provide a presentation and a discussion that will probably help both groups understand our organization a little
better, our strategic priorities, and what we're focused on and what we're trying to accomplish.

So we welcome those who may be hearing our story for the first time, we also welcome back those who've heard
our story many times. We hope to make sure that we provide good quality information for you to make some more
information, learn more about our Company.

I think one thing that's really important is, if you take a look at our logo and our name Snyder's-Lance, it really does
mean a lot to us. And I think one thing that's little bit unique for our business is we're in industries where there is the
really big guys, multi-nationals that we're dealing with every day and then there is a lot of people that are much,
much smaller, so almost start-up brands and big global brands. And there's really no one kind of in that middle
space that we think is ultimately very important.

My humble opinion and having worked for some global brands for a long time, it's sometimes little hard for them to
be agile and make sure they continue to focus on what the consumers are looking for and are very responsive to
what's happening and where they're going.

I think, on the other hand, small brand start-up and half of the consumers really now understand what they're
looking for, but then they really lack the infrastructure, sometimes to support the retailer. So on some hands, I think
that there is an opportunity to support consumers better, there's clearly an opportunity to support retailers better
and that's where we're trying to do, and has allowed us to really kind of be positioned in the middle and really be
able to service both; nimble when it comes to making decisions and focusing on consumer, but with the
infrastructure it takes day in and day out to bring great products to market, service them with our DSD and continue
to build out our footprint really around the globe.

So, if you take a look at our logo, you take a look there, there is something on the very end and it's yellow and
green and we get often asked -- quite often, what is that? And we very passionately refer to it as the seed. And for
us that seed is very important. It allows us to really focus and kind of ground ourselves.

If you take a look at our great products, where did they really begin? All the ingredients, typically corn, wheat,
potatoes, whatever it may be, all start with the seed. So kind of getting back to that kind of grounding and basis is
very important for us. It allows us to really focus on who we are. We are growing a great Company. We've got great
growth numbers to post, but we want to continue to grow it and good it very well, focused again on our consumers
and focused on our retailers.

The seed also reminds us of four very important things. Number one is, we get up in the morning; we've got to
make sure we're growing our associates and growing our teammates. We've got to equip them to really be



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 112 of 267
                   Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

empowered to make good decisions and continue to build our business. We've also got to make sure we're
continuing to build our brands and expanding the reach of our brands and staying focused on what the consumers
expect from those.

We also have to make sure we continue to enhance our distribution models and make sure they're up to speed,
focusing on what's most important, and that's good quality service at store level or at the warehouse. And then
finally, something is absolutely paramount for us and the seed reminds us of it daily, is quality. Quality really is our
calling card and that's what we focused on with our brands from the very beginning and we always stay true to that.

But with those four premises in place and our four principles that we operate on day in and day out, this is a little bit
of a bold statement, and as you read it, really focused on changing the way the world snacks for better ingredients,
quality and taste. And that's a very important statement and is one that we live by day in and day out.

It is a statement that some of you may ask, well can you really back it up? I think we can and we live by it every
day. Let's begin with taste. A few years ago, with Cape Cod, doing some additional research and some additional
investigation, we found some very important ways to improve the taste of Cape Cod. That was back in 2013. That
enhancement was very important and has allowed that brand and the category to continue to grow substantially
since then.

Focus on the quality, take Lance sandwich crackers. Two summers ago, we enhanced the peanut butter, listening
again to the intel that we had from our consumers. They encouraged us to improve it, and we were able put [the
claim] best peanut butter ever and that allowed the category and more importantly, our brand to continue to
rebound and continues to post strong numbers today.

And then, you take a look at ingredients and ingredients often is focused on really better for you criteria. So there is
another good example there, you take a look at Snyder's of Hanover, last summer, we enhanced that brand with
non-GMO and we were able to begin to roll it out on all of our shapes and that brand has rebound tremendously
and we've had very strong and definite growth since then.

So I think if you take a look at our brand, you take a look at our track record, we're living this day in and day out,
and we can service consumers in Tokyo today, we can service consumers in the UK, but most importantly, we
serve our consumer day in and day out here in the US.

As we focus on our consumers and our customers, there is couple of things I think are important share with you,
who we are? Very simply, a pure play snack company. That's what we grew up on, that's where we're going to
continue focus on. But what we're really focused on is premium and differentiated categories, and we select our
categories very carefully. We make sure that the categories we choose to go in, there's a reason that's very
compelling for both our consumers, our customers and ourselves to enter those categories and we've got the
chance to be able to do that with our capabilities that's a little bit unique, once again, being in the middle.

And then finally, what sets us apart? I think the clearest thing that sets us apart is, we really focus on what's in the
bag, what's in the box, that we produce day in and day out and we're going to make sure we've got the best
ingredients, the best quality and the best taste and we're going to make sure we got leading-edge distribution
capabilities to get it to market quickly and efficiently.

Let's talk about building our platform, because we have been on a journey really throughout the past 10 years and I
started with Snyder's of Hanover and it was a small regional company with a great, great team. They really had a
passion for DSD and really focused on building out our business and as we rolled our strategic plan for the first year
we said, the first thing we've got to do is build out national distribution and the best way to do that is to build the
national DSD system.

We knew when we did that, and it was a lot of heavy lifting, took a lot of time, but we would create railroad tracks
that allow us to put other brands on it going forward. Our teammates down in Lance and Charlotte were doing
something similar, focusing more and more on C-store distribution and building out their franchise there. And so by
2010, when we really combined our companies, when we had a chance to merge, we really built a greater stronger


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 113 of 267
                  Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

platform, one with capabilities out west with DSD and one with deep roots in the C-store industry, perfect
combination.

But that allowed us to do a lot of other things that were very important, it was continuing to grow the core and
expand it. Since then, we acquired Pretzel Crisps, Snack Factory, gives us a chance to distribute and focus on the
deli. We also picked up Baptista, which is a very customized, specialized manufacture, has a lot of unique
capabilities, both an R&D center and manufacturing capabilities that we've been able leverage. And we also
acquired Late July. And at the same time, we were very focused and we spun-off the Private Brands business.

In the past year, we were focused on Diamond Foods, really integrating that business and making sure that we
once again, expanded our platform, expanded our scale, and able to continue to focus on the categories that we
want to focus on in a way that allows us to be competitive. So that really turns us to the next chapter. We've been
busy building out our business. Bill is busy building out our capabilities from both a distribution standpoint also a
portfolio standpoint, allowing us to continue to focus more and more on what we think is important and that's
making sure our consumers and our retailers are happy.

There is four strategic focus areas. We're not covering our strategic plan, but we want to give you a highlight, a
couple of areas that we think are really important. When we talk about our sustainable growth, we talk about our
culture, which is very important to all of us, some things about our portfolio and our distribution model. We'll walk
you through a couple of things that we think are important and give us the ability to continue to compete day-in and
day-out with a lot of brands much bigger.

If you take a look at our growth record since the merger, 2010, with the Lance, basically, it was completed end of
December. So these are the numbers posted from January 1, 2011. We've been able to post 10% compound
annual growth rate to the topline, 3% of that is organic. We have been focused on a lot of M&A projects, again,
building out our platform, building out our scale, allowing us to compete more effectively. But the true thing is most
important, is your good organic growth at the bottom.

Beyond that, EPS up 20%, adjusted operating margins are up 440 basis points, very important there. And then
finally, our free cash flow has also grown about 27%. So we've been able to push -- make sure that our track record
is complete and we've been able to post an important growth. Now, it'd be unfair to my teammates if we didn't also
point out that we're not only busy on acquiring and integrating, we were also spinning-off some very important
businesses that just were not true to the core.

And the first one was our private brands with Lance, as I mentioned earlier, and the last one was Diamond of
California walnuts and we completed that closure -- completed that deal, just a few months ago at the end of
December. So we've been able to do, number one, acquire what we're interested in, give a spin-off where we were
not interested in and continue to focus on making sure that we've got the right portfolio for us to go forward.

Let me pause for a second and talk about our culture, because I think the things that we're accomplishing would not
be possible without our people. I'm proud of each and every one of them and they are indeed teammates, but it
important that we've got a culture that's really focused around speed as consumers change at the speed of light
today and if you're not keeping up, you really can begin to slip behind.

We call it our DNA, it's very simple. We all understand DNA in a different way, but for us and our culture, it's around
being decisive, nimble and aggressive. Couple of examples; with decisiveness, we knew that we were going to sell
Diamond of walnuts -- Diamond of California walnuts basically the time we closed and we worked very diligently to
make that transition and make it at the very end of the year, so it was a smooth transition year-to-year; decisiveness
about what was going to be in our portfolio and what we were going to take out.

Nimble, to give an example of that, working with our retailers making sure they were focused on their needs. There
is one retailer that comes to mind and we sat down with them just at the end of last spring and they were concerned
about the number of consumers coming in the door. They were concerned about the right profile of our consumers.
They realize that they were missing shoppers. They asked us to be flexible, they asked us to be nimble and work on
our portfolio, work on our distribution model to help them accomplish their category objectives.


     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 114 of 267
                  Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

We were nimble, we focused on it together and we built some very quick plans, and really by the early fall we were
rolling out a whole new model for them. And one that allowed them to post some of the best category growth in the
industry. We have increased their average basket ring, also increased their profitability and their margins. So it's
worked extremely well.

Moving on to our categories and taking a look at our categories; these are our share positions across our
categories, Snyder's of Hanover is our largest brand, it's Number 1 in its category. What's important here to
recognize, that's not always been the case. There has been a time just a few years ago, when we were just at
Number 2. But being diligent about our brand, continue to expand it and to invest in, and make sure that we focus
on store-level execution, we've been able to catch brands over time and begin to position ourselves in a much
clearer position of where we want to be.

Lance is another Number 1 brand. You see there our ranking, but the key there is, are all of our brands moving up?
Can we move those Number 2s to Number 1? Can we move the Number 3s to Number 2? I think our track record
has indicated, we've done that time and time again and we're really focused on making sure that we have the
programs and marketing in place to do that.

Let's talk about better-far-you. Let's talk about our brands and let's talk about how we're positioning them to make
sure they're relevant. And I think that we've got a couple examples that I mentioned already. Snyder's of Hanover,
we have talked about what we did there; with the finest ingredients to begin with and we take it one more notch to
non-GMO. But you take a look at across that page, non-GMO, peanut-free, gluten-free, no preservatives they're all
key measures that the consumers use when they're buying brands today and they're very important.

We're selective on how we use those, but with the consumer information that Rod has, we're able to use that to the
consumers' advantage and to ours and continue to move more and more towards better-far-you in the categories
and with the brands that's appropriate. It's not appropriate for all brands and we don't have the desire to make all of
our portfolio better-far-you.

Take a look though, beyond that, what are we able to do with our brands to transfer them into new categories? To
be able to take our lead in pretzels and roll into someplace else, we're known for our baking, our baking heritage is
very important to the Snyder's brand and hopefully, you got a chance to try a little bit earlier on our Wholey
Cheese!, a brand that we're very excited about and new positioning that allows us to enter the cheese category.

One that we're excited about is gluten-free, it is [some 28%] less fat, it's got a lot of the credentials that the
consumers are looking for today, and it will cater the consumers who are probably looking for something else in that
category. But beyond that, our Variety Packs, very important entry. It was an area void of better-far-you, now that
offer is there; our Cape Cod Thins, thin and crispy potato chips, new category but a good extension of our brand;
and then finally our Veggie Sticks is another good example of us being able to roll into new areas and make sure
that we continue to stretch our brands and we're also making sure that we're serving our retailers, and adding
something that's truly incremental and value added.

Taking a look at our overall portfolio, you have a screenshot up there of all the innovation that we're rolling out this
year and we're very proud of all the innovation. We are focused on better-far-you, but that's not all we're focused
on. We believe some of our brands will always be just traditional, very good brands and they will get the same
nurture and the same support that our other brands do. And in those brands, we'll always focus on taste, we'll
always focus on quality but we may be satisfied with the ingredients that they have and not need to move them into
organic, as an example.

We finished last year with 33% of our portfolio better-far-you. There is something different about the way we
measure it. It has to have a qualified certified claim for us to be able to call it better-far-you. It has to be non-GMO
verified. It has to be gluten-free verified. It has to be organic. Substantial claims that the consumer's recognize is
how we track that.

As I've mentioned earlier and a few days ago, we'll surpass 40% this year and we're on our way to 50% and that's
probably a real good balance of having 50% better-far-you and 50% traditional as long as everything always taste


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 115 of 267
                   Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

good and we always have the right quality. There is our overall portfolio for this year and a lot of our new entries.
Some are indeed is traditional which extend great platforms for the future.

Let's talk about DSD. We work very hard to build our DSD model and we're excited about it. We built it with an ideal
approach, which allows us to make sure they're adding routes, but we're not necessarily adding more capital. And it
allows an individual to really build up equity in the route and be able to build their own business and we have some
independence and at the same, serve our retailers very well. They're our partner, they're our first customers, we call
them.

We've been able to roll this out nationwide and we've been able to continue to leverage it and grow it, and we
continue to add routes even today. But beyond that, there is clearly a need also for direct distribution and we were
willing to focus on that and make sure we always enhance our distribution models and look forward in a way that's
most appropriate for that particular area of the store for that particular customer.

Here is a good summary slide. Gives you a little bit of an idea of our sales mix and how it's broken out. But you take
a look at the Direct, clearly it's a drug channel, it's a natural channel, it's a dollar channel, it's areas where we're
very much better served going with the direct model. On the other side of page, you have our DSD, that's primarily
supermarkets, mass merchants and C-stores, allows us to focus on that area and continue to expand that, where
we're doing slightly more perishable products, break fragile products like the potato chips and requires a lot of in-
store merchandising. Those brands are much more suited to handle through DSD. It's the overall salty snack aisle
and from there we're able to support the cracker aisle. But down below, we have what we call a growth and
development area, and that's where we're really focused on e-commerce. And we posted a very good year last year
on e-commerce where there is still a tremendous amount of opportunity there, and we'll continue to focus on as we
go forward.

And then beyond that is really our export business and also our global business where we've got goods in the
ground so to speak in the UK, servicing book that in Western Europe allows us to continue to focus on those
international markets where we will gradually continue to expand those and add those up.

Take a look at how our DSD model and how our overall distribution model works, You see there is schematic for
your average supermarket, very large, multiple categories, multiple areas, multiple shopping occasions, lots of
things going on in that box. And you got to make sure that you're really on top of it, really focused on what's
important, and obviously we've got the DSD covered. But then we are also able to focus on the DELI, then our
Snack Factory team, a separate kind of selling model that allows us to focus on areas of store, go through the
warehouse for the DELI products and be able to service that store in a much more efficient way than our DSD
model. I think also the potato chips is another around the perimeter. But more recently with the acquisition of
Diamond, it gives us a chance to go back to the center of the store, and focus on that for both Emerald and Pop
Secret.

So we've got a comprehensive distribution model, and I'm a big believer in distribution, that's really customed to the
product and a category and the customer needs that allows us to be very efficient, very efficient watching our calls,
watching our structure for being able to pan out across the store to focus on new categories and new areas. It also
increases our [odds per] display coverage.

As far as manufacturing, we consider that as an advantage as well. The new products which you saw earlier today,
they're all made with current equipment, they were made with our assets and our capital, and also our capacity that
was able to be tweaked to be able to create some really unique and different products. So from us, we think
manufacturing is an advantage and if we continue to fill up our plants and leverage those, it will just make us more
efficient overall as a company.

One spot on the map there is California, with the Emerald plant there in California and that will be moving to
Charlotte where it consolidates the manufacturing to be able to make it more efficient and get it closer to some of
our key customers.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 116 of 267
                  Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

So from there I think we really are indeed changing the way the world snacks. It is an aggressive goal. We can go
one consumer at a time. As long as we focus on taste, and quality and ingredients, we'll make sure that our
consumers are served the very best that we can.

I will turn it over now to Rod and he will walk you through some of our marketing programs.

RODRIGO TRONI PENA, SVP, CHIEF MARKETING & INNOVATION OFFICER, SNYDER'S-LANCE, INC.: Thank
you, Carl. Good afternoon. Changing the way the world snacks starts with a wonderful portfolio of brands. That's
always our starting point. And hopefully you guys tried them this morning at the break that we had at about 10 in the
morning. And what I want to share with you is the highlights of our playbook, marketing and innovation playbook, on
how we bring to life these wonderful brands into growth. So let's go into that bigger part.

First, the first thing that we do is we try to understand consumers better than our neighbor. That's absolutely critical
for us. And what it's about is understanding them, not just for generation of trial, but generation of repeat. Why do I
say that because our business is all about repeat, it's about millions and millions of snacks every year, and we need
consumers to repeat on them. Anybody nowadays with the number of new interesting snacks and food have really
interesting packaging and something relatively good inside the bag, people will try it, but that's not the business that
we are in, we are in a business of generating repeat.

The second thing is, it's all about creating great food and this is at the absolute core of who we are. We want to
create food that consumers love and enjoy. Cause if we do that that is what generates the repeat. So it follows that
is absolutely critical for us.

The third thing is to renovate. Consumers are changing all the time, we need to be able to renovate our brands to
keep them on trend and relevant to consumers, and if we do that well, then we can actually start expanding and
innovate into new categories as you heard from Carl. The last part of our playbook is all about accelerate. What we
do there is brands that are already on trend is to leverage our capabilities, manufacturing, innovation and
distribution to accelerate the growth.

So first of all, let's talk about the consumer. Consumer preferences are really driving a snacking transformation. You
keep hearing about what's happening with the consumer from all companies. What we see at the end of the day is
that we are coming back to a culture of grazing. Grazing has been part of human beings forever, for over 170,000
years. But what is interesting in the old days, our ancestors would eat anything they found or anything that was
moving. Nowadays grazing is different. Consumers are wanting something that is closer to real food, plenty of
variety. They see innovation becoming more and more better for you and better for you becoming more and more
innovation. And the other thing that is critical nowadays is what we call positive society. What we mean by that is
you want to eat a snack that when you finished you don't feel guilty and that's absolutely critical, but never
sacrificing the taste or the quality of the product. And if you look at some of the statistics of what's happening, the
numbers are staggering. Snacking has actually become an essential part of life. Look at the number of average
snacks that are consumed daily or the percentage of the population that is eating more than three snack a day.
Moreover, 60% of all eating occasions is nowadays in the total US population are snacks and this one is a
staggering for me. 63% of all meal decisions in the US are made within one hour of the meal. That's all driven by
the lifestyle that we all living, we are connected, we're influenced and time is always more a scarce commodity.

Now if you look specifically at the universe of snacks, you see growth across all snacks. That's good news. But
most of the growth is coming on what we call better-than and better-for-you. Let me define them for you. Better-than
is when the taste is more important than the claim, but the claim is still important. So it's (inaudible) have amazing
quality, but I wanted to be non-GMO for example. When you move to better-for-you, the taste and the claim are
both equal in the mind of the consumer. So you want the taste, but if it's not organic and you're eating only organic
snacks, you are not going to buy it. So that's how we define better-than and better-for-you and that's where the
growth is. So it's actually a great time to be in the snacking industry. And we're enjoying the journey very much and
it's a very simple proposition. Consumers want to snack better, better ingredients, better quality and better taste.
And what we focus on doing is giving them better snacks.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 117 of 267
                   Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

Let's move onto renovations, a critical part of what we've been doing for the last three years. Let me start with Cape
Cod, a brand that hopefully many of you know. This brand is now the fastest-growing Kettle Brand in the space. It's
growing 2.5 times faster than the category. It's expanding to west of the country, it's driving velocities to price size
architecture and it's improved significantly its in-store execution through our IBO network in DSD.

At the same time, it's a brands with really broad shoulders. What do I mean with that? It can innovate into different
areas. You heard Carl talk about Cape Cod thins. Focus for a second on Cape Cod Infused in the middle. We
talked about the importance of good food and real food for us and what we do here is by observing and connecting
with consumers, we discover ways of providing the food that are not being used in the space so far in many
occasions. For example, many of you use infused oils with garlic, herbs et cetera in your salads. So what we
discover we could do is to cook small patches of cake or chips in infused oils and what it gives you is a really nice
subtle flavor, but at the same time your fingers when you're eating it don't end up full of the particles that come from
the flavoring. Cake pudding infuse, the first infused chip in the United States coming out this year.

I'm going to show you also what we do in terms of personality. Personality of the brand is absolutely critical. It
needs to connect to the consumer, it's not about talking to the consumer anymore we all know that in marketing, it's
about connecting. And the way we connect has to do with consumers' lifestyle. So I'm going to show you an ad for
Cape Cod. What it does, it connects with something that is relevant to many of us, 55% of Americans come from
small towns. And when you come from a small town, what is important for you, the people, the food, some of the
landmarks, right and you carry that in your heart forever as a memory and it's something that you love sharing with
people. So we use that insight to connect consumers, not just to make a great food, but also to where they come
from.

(video playing)

Moving on to another key innovation for us. You heard it's our largest brand, Snyder's of Hanover, and pretzels
have always been a wholesome snack. But you know what as the market moves on and there is more and more of
a wider repertoire of snacks out there, we needed to move forward from our wholesome snack to a snack of
substance. And this was critical for us and doing a holistic renovation on the brand with reinvigoration of every part
of the brand, innovation that was much more specific to their on trend flavors, adding better-for-you like taking the
peanut out of our main factory for pretzels and also adding non-GMO. What it's done it allow us to totally turn
around the brand, but at the same time that you renovate what the food is about, you have to renovate the
relevance of the brand to the consumer and that was our Pretzels, Baby! campaign that we launched last year that
has had some very good results we would share. It has actually done something that is critical for us which is
reinvigorating the category with awareness and usage in the category going up, significantly more store
effectiveness with support from our retailers and a more efficient assortment to make sure that every single SKU
that we put on the shelf paves this way. The campaign our Pretzels, Baby! I'm going to playa couple of ads that we
have for it. It's all about adding more personality back again to a category that everybody loves, but it was in the
back of the pantry, and all what we needed to do was make sure that we move back pretzels to the front of the
pantry.

(video playing)

Believe me, she is not as scary as she looks. At the same time, now that the brand is a healthy trajectory, we can
leverage all the credentials that we have on the America's bakery since 1909 Snyder's, and move that leverage into
the cracker category. Hopefully many of you tried Wholey Cheese! this morning and you've heard about all the
credentials that the product has in terms of the quality of the food and the taste of the product. Here is the other
thing that is really interesting, I mentioned positive society before. That is really important for us in the products that
we are putting out there, because the whole idea is, it's got to give you the munches, right, you open the bag and
you want to finish that bag of food. But at the same time, you want to finish that bag and not feel guilty, and this is
what Wholey Cheese! is all about. It is one of our major launches this year and is having very positive results early
on.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 118 of 267
                  Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

Now let's talk Pop Secret; this brand came with the acquisition of Diamond brands; really interesting brand in a
really interesting category. We renovated Cape Cod as you've heard. We also renovated Lance sandwich crackers.
We renovated Snyder's of Hanover. So, we feel we have a playbook on how to get brands to re-grow and reconnect
with consumers.

But first of all, let's talk about the category for a minute or so. The actual microwave popcorn category, the
fundamentals are actually positive; look at four things, pounds of consumption is steady in the last few years. What
is being happening is that many manufacturers have been taking value out of the category, as they promote more
and more as a percentage of the total sales.

Secondly, microwave usage is actually going to be up in the next three years by 16% on average, it makes sense,
right. Our lifestyles are becoming much more short on time, so a microwave actually becomes a better and better
tool in your kitchen. The movie occasion, which is the classic occasion for microwave popcorn is well and alive, as a
matter of fact, we're streaming much more nowadays, so the opportunity to sit with family and friends on the sofa
and enjoying a movie with bowl of popcorn is out there, well and alive.

And finally popcorn is considered a better snack. Ready-to-eat popcorn did a wonderful job for microwave popcorn
by actually elevating the credentials, a better-for-you across all types of popcorn. The experience of microwave
popcorn is what has been neglected. It's been all about how I associate with a movie, as opposed to the multi-
central experience that you have when you're making microwave popcorn. You hear it pops, you start smelling the
butter, and you have the anticipation of the warm popcorn coming out. That together with the eating occasion; that
experience consumers talk incredibly fondly about, and is not being untapped.

We believe that there is a wonderful opportunity to untap that and you're going to see, in the next few months, a
new campaign that does just that that [it is] this category to be the wonderful experience that it is again. And at the
same time, we have to renovate everything, from innovation that we are going to be launching including seasonal
and summer innovation and also the packaging on Pop Secret that really now looks like a 1980s packaging. It is
done to make the cover much more relevant to consumers in the 21 st century.

Now, another wonderful brand that came with the Diamond acquisition is the Kettle chips brand. And as we move
into how do we accelerate brands, which is a really interesting simple story, this brand has a very authentic
connection with consumers. It started in the 1970s in Portland and consumers really like these natural authentic
persona. At the same time, it's a very trusted brand in social and [really] from the connection that we have with
consumers on Kettle is really, really powerful and it's something that we cherish.

And we are always thinking on how do we do on-trend and extendable flavors. Our capacity on R&D to do flavors is
a strong one and it's something that we believe that when you deliver great taste of new flavors, consumers would
continue their repeat. So even if we go organic on something like pepperoncini or if we start using different oils that
are very much on trend, like avocado oil or if we go beyond potatoes and we start using other root vegetables on
Kettle Uprooted or when we go and we look at what are the most on-trend and trending flavors in restaurants in
America and we put something out there like Korean Barbecue.

Great place to take that brand from its natural origin and start making it more and more mainstream, but doing it
and being very respectful of the DNA of the brand and doing it in a way that connects with consumers on the way
that's they like this brand; social, digital and experiential, which is all about trying the product and connecting with
the product.

(video playing)

RODRIGO TRONI PENA: Another brand that we are focusing on accelerating is the Emerald brand, Nut Snacks for
Snack Nuts. Really interesting brand; is ready to accelerate its growth. The category continues to grow, and in
some projections this category will actually be bigger than cheese by 2020. We have momentum building on the
brand. It is growing very fast and we also have finished its renovation. We're increasing this through distributional
leveraging, our capabilities on distribution and we're differentiating with cashews, a nut that is consider more



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 119 of 267
                   Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

premium by consumers but it lends itself really well to do different flavors, even to do flavors that are seasonal. And
at the same time, we're taking the Emerald brand into DSD through our IBOs.

This is a millennial brand, together with Kettle, these brands are very millennial driven and what we've done is
something a bit different here, instead of just talking or connecting with consumers, we have actually given
consumers the brand, so they can do reviews of the brand for ourselves. We are about to launch this campaign. It's
actually real reviews and you're going to see an example of an Amazon review.

And what it does, it's real, authentic and transparent to consumers, because they are the ones talking and it allows
you to build a whole social and digital and experiential platform by giving your brand to consumers, instead of us
talking to them about the brand. Here's an example.

(video playing)

Finally, another two of our core brands Snack Factory and Late July. Both brands, we are accelerating them, both
of them are growing double digit. Snack Factory Pretzel Crisps is actually growing at 4.7 times the category. We're
expanding it across the perimeter of the store into different platforms. And Late July, it's expanding from just being a
dipping organiC tortilla to also a snacking tortilla on its own right. So, two brands that are growing double-digit for us
and our job is all about accelerating them. So I hope that what you're seeing is a differentiated premium portfolio of
great food and great brands, and our job through these playbook is to actually continue to accelerate their growth.
Alex, our CFO.

ALEX PEASE, EVP & CFO, SNYDER'S-LANCE, INC.: Thanks Rod, and good afternoon, everybody. Thanks for
spending some time with us. So, as Rod mentioned, my name is Alex Pease, I'm the CFO for the Company.
Hopefully, just to recap a little bit -- you got from Carl a little bit of the history of the Company and really the growth
trajectory that we're on. From Rod, hopefully, you got a real sense of the octanes in the tank, the core brands and
what we're doing both to renovate existing brands and drive growth through innovation.

I'm going to give you a sense of how the financial performance has resulted from some of the efforts that we've
done today. So, before I get into it, I'm going to talk to you a little bit about shareholder value. As we think about it,
you've got the numerator, really the revenue and the costs, we're driving profitable growth through organically as
well as through M&A. We're also on a margin improvement journey, really driving operating efficiency through both
continuous improvement, synergy delivery on the deals, ongoing initiatives, and I'll talk to you a little bit about that.

On the denominator side of the equation, obviously we're very disciplined on how we convert EBITDA to cash.
You'll see some metrics in here about working capital and what we're doing to drive that down. Also capital
efficiency, we're not a really capital intense business model, but I'll talk a lot about how we deploy capital. And then
lastly, I'll talk to you about the balance sheet and how we leverage the balance sheet, both to fuel growth and also
maximize our financial flexibility.

So, first, on the revenue side of the equation, Carl mentioned this $1.3 billion to $2.1 billion, over the course of
about five years, 52% growth, a lot of that's driven by the M&A that Carl talked to you about. We anticipate 3% to
5% growth going forward to 2020. It's important for you all to understand there's really four buckets that this growth
comes from. The first, you've heard a lot about from Rod, so that is the core brands and that's really the bread and
butter of what we do.

We've also got a secondary set of brands that are both allied brands, which we own and partner brands, which are
brands of others that we distribute. These are in our portfolio to help our DSD system operate at scale. So it's
basically giving our IBOs a full product bundle that they can go to market with. We have an international business,
solid footprint in the UK and Europe, where we have manufacturing facilities. We also operate through global
brokerage relationships as far away as Asia Pacific and Latin America.

And then, we also have a contract manufacturing business that we use opportunistically to basically optimize the
production capacity on the plant. So when you listen to our earnings calls, you will hear us talk about the puts and
takes in all four of those levers.


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 120 of 267
                   Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

If we switch to operating margin for just a minute, you'll see we've been on an upward trajectory about 6.5%, just
over 6.5% in 2014 this year. We finished just under 9% but we're not stopping there. We actually anticipate, over
the course of the next couple of years getting much closer towards the peer average and the latter really come both
from the economies of scale as we get more volume through the system, but also driving operating efficiency
through things like zero-based budgeting, continued delivery of the synergies and so forth.

On the left side of the page, you'll just see the EBITDA margin as a percent and then you'll see the $185 million in
operating profit that we delivered this year, up 87% from 2013. I'll touch on zero-based budgeting, I mentioned it
previously. If you've listened to our calls, we're beginning to deploy this in earnest really starting this year. The left
side of the page shows you the framework for how we're going to deploy it. If I (inaudible) the right side, you'll see
our total cost base. It's about $1.6 billion in total expense that's $1.3 billion in cost of goods and another $600
million or so in SG&A.

We're targeting for the zero-based budgeting, we're actually targeting the indirect. So it'll be all of that SG&A bucket
and then a portion of the cost of sales, that's the indirect portion of the cost of sales. Before I move on from SG&A,
there is a couple of things that are important for you all to understand. We include service and distribution in SG&A;
others include that up in cost of goods, we do that as a legacy of the DSD heritage that Carl mentioned, but it does
cause our SG&A to look a little bit inflated.

The other area where you see some inflation has been the DSD piece of the business model, which does carry with
it some operating expense that others don't have. So, when you try to compare some of our metrics to some of
others, it's important to normalize for that in your own mind.

Carl has done this slide, but it's worth mentioning again the revenue growth over the last five years $1.3 billion to
$2.1 billion, 10% compounded annually or 3% organic growth, 430 basis points of operating margin improvement
and we're not stopping there, 20% annual growth in earnings per share and very strong free cash flow generation at
just under $190 million.

Talking about cash flow generation, you'll see here the trend that we've delivered over time. This year, we
generated $261 million in operating cash. If you net out our capital expenditure and also the effect of asset
purchases from that, you get to our free cash flow of $189 million, that I mentioned.

Talking about capital or capital expenditure, we have a fairly steady diet of about $70 million a year. That's roughly
equal to our depreciation. This year, that number will be higher to the tune of around $90 million to $100 million.
That's largely driven by three things; one is fueling all of the innovation that Rod mentioned, we're putting in new
capacity to deliver some of those products. The second is all of the growth that we've been talking about is requiring
us to invest in more capacity in some of our plants. And then the third; is on our journey to continue to improve
margins. We're going to be targeting some of the labor overhead in the plant with automation and automated
initiatives. Bottom of the chart, I talked about working capital. You can see the trend there, which is leading to the
efficiency in the cash conversion.

I'll touch on the balance sheet briefly. I mentioned we used the balance sheet to fuel growth. Our target leverage is
around 2.5 times. This is a moving target, because we will lever up, as we saw with the Diamond of Foods
transaction to fuel growth. As of year-end, we ended just below four, which was the commitment we made to our
investors. By the end of 2017, we'll be closer to three, as we use our cash to pay down debt.

As we think about the priorities and this should be obvious from Carl's presentation. First and foremost, we deploy
capital to fuel growth, we believe we're a growth company and there is lots of opportunities out there that are north
of our returns. Secondarily, we use our capital to pay down debt. We have amortizing debt and we also have
declining leverage targets that we're managing to and we also have a dividend in place to return capital to
shareholders.

I'll just wrap up and touch on our financial outlook for 2017. So, on the low end, we're anticipating 7% growth, 9%
on the high end, so $2.25 billion to $2.29 billion; EPS growth of 19% on the low end, 28% on the high end, so $1.32
to $1.42; and adjusted EBITDA in the range of $330 million to $345 million or 16% to 21%. Some additional


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 121 of 267
                  Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

underlying assumptions are there at the bottom of the chart. I mentioned capital expenditure of between $90 million
and $100 million. As a largely North American based Company, our tax rate is on the high side of 33.5% to 34.5%.
Interest expense is $32 million to $35 million and a share count of around 98 million shares.

So that concludes what we were prepared to talk about. I'll turn it over to the audience for some Q&A.

Questions and Answers

ASKSHAY JAGDALE, ANALYST, JEFFERIES LLC: Thanks for the question. Just wanted to ask about the organic
growth targets both long-term and in 2017, I know your portfolios change around a bit, but it definitely implies an
acceleration and considering 80% of your sales come from branded, I'm guessing most of the growth is going to
come from branded. So it's a pretty significant -- like 4% to 5% branded growth rate that's implied in categories that
are maybe growing 2% to 3%.

So, can you just help me understand that in the context of you do have a very large competitor who has greater
scale than what you do? You had another competitor today who is going to a completely different distribution
model. So obviously there's a lot of changes. And then, on the marketing side, really good presentation, but as
compared to your peers, you're still lagging in terms of what you spend there. So help me put that all together and
why -- what seem like aggressive targets to you are achievable? Thanks.

CARL LEE: Thanks for the question, actually. I think that clearly, starting first of all with what I covered, and also
Alex, about the 3% organic growth is what we've been able to post the last six years. That should give you some
comfort with that 3% to 5% overall target that we've got, and we do -- with contract manufacturing in partner brands
and others, they may grow below the average. So profit in the overall branded business may be higher, but I think
you should have some comfort level that -- kind of that bottom line is basically where we've been.

We've been able to put more out there in innovation. We've been able to improve our execution. There is a lot of
things that are moving in the right direction. So we're comfortable with our target and our range. And so I think that,
to your point, the category will not grow as fast, so we expect to pick up some market share and we'll continue to do
that, and we're really, really careful picking the categories in where we play. So there's no need to fight with the
competitor directly on, and that's what we've been able to do over the years, is really focus on areas that we think
are important and avoid that kind of direct competition.

ALEX PEASE: You had a second question on marketing, Askshay?

ASKSHAY JAGDALE: Marketing, I mean, obviously is an opportunity, your marketing spend overall relative to your
peers. I mean it's been -- it's had a great growth trajectory, but in absolute terms, is lower than most of your peers,
right. So there's -- you're going to be saving money and then you're going to have to fund some of these
investments. So, in the context of market share gains, you have some catching up to do on brand investments
that's where it's coming from?

RODRIGO TRONI PENA: Yes, we do, and the interesting thing is marketing is changing, it's moving towards digital,
social and experiential, and brands that are connecting with consumers don't need necessarily big budgets, it just
need smart ways to connect with consumers and to add to those brand's personalities as opposed to big stunts.
And that's what we tend to do, that's -- if necessarily has driven us to think really, really careful of how do we
connect with our consumers. Now we intend to continue growing our marketing expenditures, but we're doing it in a
very, very fiscal conscious way that allow us to deliver ROI, leverage what we have on distribution, but at the same
time, leverage field marketing.

Experiential marketing is significantly cheaper than any campaign you company you could ever do on TV and the
connection that you get with consumers and you translate that to WoM or word of mouth is significant and we are
leveraging those ways of doing marketing, [the real] marketing if you want significantly more than many of the larger
brands with larger budgets than ourselves.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 122 of 267
                   Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

UNIDENTIFIED AUDIENCE MEMBER: Just talking on the margin side and I appreciate the commentary of kind of
closing the gap with the peer average of 14%. But maybe two questions, one how much the zero-based budgeting
play into that? I mean how much is that driving it versus its gross margin versus other things? And then second,
how should we look at that peer average, is that a ceiling for the Company over the long term? Are there things that
are barriers that would keep you for every surpassing that or never actually reaching that? I'm just trying to
understand how we should look that compared to other food companies?

ALEX PEASE: So, a handful of questions of yes and no. I would say zero-based budgeting is a piece of the
equation, it's not the whole equation. So we've got a number of things that the Company has done and will continue
to do. One is driving world-class procurement efficiency, predominantly focused on the raw materials, but also some
of the tail spend. Second is obviously continuing to capture the synergies. For those of you who listened in on the
call, you know we had some stranded cost related to the divestment of Diamond of California that we need to
continue to get out, and then you've got ongoing kind of continuous improvement projects that are happening in the
plant.

I mentioned in my remarks, a lot about automation, that's one piece. So we had a lot of manual labor that's
happening in the packing rooms, getting that out so that we can drive the manufacturing efficiencies to a level that's
more -- what we would like to see going forward. So I think on the cost side of the equation, those are sort of the
levers that are coming into play. We clearly have a big scale advantage. So we can invest all of that capital that I
mentioned, this year we're not building any new bricks and mortar. Those are new machines that are going into
existing bricks and mortar.

We're got an existing warehouse and distribution infrastructure that Carl mentioned that we can get probably 30%,
40%, 50% more product through and leverage the economies of scale there. So, you clearly have a huge leverage
point on volume. And then, in terms of where the ceiling is, I do think there are some structural issues, which I tried
to touch on in the comments around our G&A -- where S&D hits, which is more of an accounting issue than a
structural issue but that's real. The nature of the DSD expenses is real.

So there are some structural issues that when you look at the one that was on the far right of that page or left of that
page, the one that was the tallest, we'll never get to the one that was the tallest, just given some of those
differences.

UNIDENTIFIED AUDIENCE MEMBER: Thank you. Just two quick questions, one is, can you give us any color or
incremental color per se outside of kind of in the long-term, is it a -- over the long-term you have an opportunity, call
it 500 basis points of margin expansion in EBIT, is there like the mid-term goal per se let's say we have by the end
of 2018? That's one of them. Two is just -- I didn't really hear much about international expansion aspirations.
Obviously still very small part of your business. But I'm just curious, kind of near-term, how are you viewing
opportunity in let's just call it the UK market? Thank you.

CARL LEE: I think several of us will take the question. Thank you for the question. I think as far as the margin
expansion, we're clearly not going to set a target. I think we're committed to continue to expand our margins and
that's the most important thing, but we will need to put some money back into market and we will need to put some
money back into our products.

So, our marketing budget, as Askshay said, is very low compared to our peers, we'll need to continue to ramp that
up. So we've got to make sure we're saving and improving margins, but we're also putting some back into business.
We got a track record of really coming up with some great innovation and that's going to need to be supported and
we will be spending more on our innovation support this year. So I think that's very important.

The international is clearly a focus of ours and we continue to -- but there are lots of opportunities right here in the
US that we will be continuing to focus on, but having a footprint in the UK is very helpful, having a separate plant
there in Holland is also helpful, so we've been able to expand there.

Canada is also a good market for us. Mexico is a good market. So we've got dedication to that and that's part of
that growth and development I talked about earlier. So really it's getting incremental resources, incremental


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 123 of 267
                     Snyder'sLance Inc at Consumer Analyst Group of New York Conference - Final

attention, incremental time and that will grow over time, but we just need to make sure we stay focused on the
blocking and tackling at home and also internationally. Do you have anything to add?

RODRIGO TRONI PENA: Nothing.

CARL LEE: I think that's the last question. So thank you Jonathan.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: March 29, 2017


  End of lJutument




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 124 of 267
A\
      Mick Mulvaney, about to become 'the most hated man in Washington,'
                               settles in at OMB
                                                 Post & Courier (Charleston, SC)

                                                    February 18, 2017 Saturday


Copyright 2017 The Post and Courier All Rights Reserved

Section: A; news; Pg. 1
Length: 962 words
Byline: Emma Dumain ; , edumain@postandcourier.com
Highlight: WASHINGTON - Mick Mulvaney knew what it was like to be one of the most hated men on Capitol Hill.

Body


WASHINGTON - Mick Mulvaney knew what it was like to be one of the most hated men on Capitol Hill.

The South Carolina Republican was a founding member of the House Freedom Caucus, a band of firebrand
conservatives responsible for derailing legislation and overthrowing a speaker of the House.

Establishment Republicans called him and his cohorts "knuckleheads," or worse. Democrats said he had callous
disregard for the sick, the elderly and the poor.

Now, Mulvaney is about to find out what it's like, in his words, to be "the most hated man in Washington."

"Part of the job is saying 'no,'" Mulvaney told The Post and Courier on Friday, less than 24 hours after being sworn
in as the new Director of the Office of Management and Budget.

"To a certain extent, I have to be the president's bad cop from time to time. I have to look people in the eye and tell
them, 'no, we don't have enough money for that.' That is not a very popular thing to do in Washington.

"But I think the president knows - and I'm not sure what it says about my personality - that I'm going to be damn
good at this job," he said, now laughing.

Mulvaney, in shirtsleeves and a lanyard with an 10 badge, wandered late Friday afternoon into his suite in the
Eisenhower Building, across the street from the White House.

Walking past the reception area decorated with a silver South Carolina pineapple and a Palmetto Tree-embroidered
pillow, he settled in at the long conference table in his enormous personal office, complete with parquet floors,
hand-painted walls and heavy drapery. Wires for hanging large picture frames dangled from some hooks to display
works of art Mulvaney's staff gets to handpick from the Smithsonian Institution's collection.

He poured tap water from a reusable plastic bottle into red Solo cups as he slid coasters to those seated around the
table - "we use coasters here, apparently" - and began to eat his late lunch: individual portions of Pretzel Crisps
and hummus.

"They're more expensive than in the House," said Mulvaney, who plans to find an apartment and take up grocery
shopping after five years of sleeping in his congressional office to save money.




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 125 of 267
              Mick Mulvaney, about to become 'the most hated man in Washington,' settles in at OMB

He was wired Friday, full of energy and excited to be back at work after a 62-day holding period between being
nominated by President Donald Trump, and winning Senate confirmation. Naturally talkative and forthcoming with
the press, it was the first conversation he'd allowed himself to have with a reporter since December.

Mulvaney has wanted this job since he learned just what it entailed shortly after coming to Congress in 2011 when
then-OMB Director Jack Lew came to testify before the House Budget Committee.

"I went to my staff and asked, 'what the hell is OMB?'" Mulvaney recalled. "They gave me this little brief and I said,
'holy cow, there's a job I'd love to have.'

"The OMB director puts together the budget," he continued, his voice hardly betraying the excitement of now being
in charge. "It handles every executive order. It is the clearing house for every single federal regulation. It has input
into all the management of all of the federal agencies ... It is involved with everything. And I thought, 'that's where I
want to be.'"

In 2012, Mulvaney helped Rick Perry - then-governor of Texas, but now soon-to-be Energy secretary - with his
presidential bid, ultimately extracting Perry's promise that if he won he'd make Mulvaney OMB director. Mulvaney
secured a similar guarantee in 2016 from U.S. Sen. Rand Paul when the Kentucky Republican asked for support in
his run for president.

When Paul withdrew from the race, hopes of being White House budget chief faded. Mulvaney started to think
about what else he could do. He wasn't sure he wanted to keep running up against the brick wall of being a rank-
and-file member of Congress. Maybe, he thought, he'd run for governor in 2018.

Shortly after Trump's election, however, it occurred to Mulvaney to let it be known he had some interest in the OMB
position. Financial Services Chairman Rep. Jeb Hensarling, R-Texas, while turning down some opportunities to
serve in Trump's Cabinet, passed along Mulvaney's name instead.

The rest, as they say, is history.

Mulvaney's big selling point was his reputation for being an unapologetic fiscal conservative who would provide
checks and balances should the new president, as promised, seek to bolster the military, invest in infrastructure and
leave entitlement programs undisturbed. It was a prospect that excited Republicans and frightened Democrats.

Mulvaney knows there are limitations to what he can and cannot do. "The president's going to make the decisions,"
he stressed.

He knows there are times when he and Trump will disagree.

"But at the end of the day" Mulvaney explained, "the reason I wanted this job and took this job is I will be involved in
that process. I am 100 percent confident the reasonable, fiscal conservative point of view will have a voice in this
White House. And that means a great deal to me."

Mulvaney said he isn't going to be in Washington, D.C., forever. He plans to go home to South Carolina eventually,
where his wife will still live full-time with their 17-year-old triplets near Fort Mill.

He said he was eager to vote in the special election to replace him in Congress and felt at peace with the
Republicans who have entered the race so far.

After all, Mulvaney has a vested interest in the seat as a constituent of the 5th Congressional District and as the
seat's most recent occupant.

"I really do feel like I'm doing what the people that elected me in the first place wanted me to do," Mulvaney said.
"I'm not doing it in the same fashion they thought, or that I thought, when I ran for office in 2010. But I will be doing
what they wanted me to do, and that is to try to fix Washington."




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 126 of 267
              Mick Mulvaney, about to become 'the most hated man in Washington,' settles in at OMB




Graphic


White House Budget Director Mick Mulvaney waits in a holding room on Capitol Hill in Washington on Tuesday,
Jan. 24, 2017, prior to testifying at his confirmation hearing before the Senate Budget Committee. (AP
Photo/Carolyn Kaster)

Carolyn Kaster


Load·Date: April 7, 2017


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 127 of 267
   /,     \.
                    Snyder's of Hanover parent expands healthy offerings
                                                 Central Penn Business Journal
                                                       February 17, 2017 Friday


Copyright 2017 BridgeTower Media All Rights Reserved

Section: NEWS
Length: 381 words
Byline: Roger DuPuis

Body


The North Carolina-based food conglomerate this month launched a line of organic, non-GMO crackers under its
Pretzel Crisps banner.

And on Friday it announced it made made launched a line of organic, non-GMO crackers in Natural Foodworks
Group LLC, a Denver-based natural products manufacturer that helps startup food companies get products on store
shelves.

The terms of the investment were not disclosed.

Both moves come as CEO Carl E. Lee Jr. launched a line of organic, non-GMO crackers that the company is
looking to grow its "better-for-you" snacks from about one-third of its portfolio to more than 40 percent over the
coming year.

Natural Foodworks Group (NFG) is a food manufacturer specializing in natural and organic products, with "a proven
track record of providing contract manufacturing services to entrepreneurs as they commercialize and scale their
natural and organic brands to a larger audience of consumers," company officials said.

The service makes it possible for startup brands to reach the production scale needed to serve natural retailers
nationwide.

"We look forward to leveraging their expertise and innovative production capabilities to bring some exciting new
items to market," Lee said.

Snyder's-Lance's Snack Factory Pretzel Crisps are billed by the company as the world's first flat-baked pretzel
cracker.

The line's new Organic Original Pretzel Crisps, released this month, are launched a line of organic, non-GMO
crackers verified, meaning they have been certified as having been produced without any genetically modified
organisms.

At 110 calories per serving, the crisps also contain no saturated fat and zero trans fat, as well as no cholesterol,
preservatives, artificial flavorings or colors.

"The organic version of our flagship Original Pretzel Crisps line was created for consumers seeking a greater
variety of clean-label snacks without sacrificing taste," said Eric Van De Wal, vice president of marketing and
innovation for the company's Clearview Foods Division.

"This introduction is the first of several new better-for-you snacks forthcoming in 2017 and beyond," he added.



       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 128 of 267
                               Snyder's of Hanover parent expands healthy offerings

View the full article from Central Penn Business Journal at launched a line of organic, non-GMO crackers.
Copyright © 2017 BridgeTower Media. All Rights Reserved.


Load-Date: February 23, 2017


  End ofDocnment




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 129 of 267
 Press Release: Snyder's-Lance Makes Strategic Investment in Natural Food
                 Works to Support Better for You Offerings
                                                  Dow Jones Institutional News
                                              February 17, 2017 Friday 1:00 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES         E


Length: 624 words




Snyder's-Lance Makes Strategic Investment in Natural Food Works to Support Better for You Offerings

CHARLOTTE, N.C., Feb. 17, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that it made an investment in Denver, CO based Natural Foodworks Group, LLC, (NFG) an experienced food
manufacturer specializing in natural and organic products. NFG has a proven track record of providing contract
manufacturing services to entrepreneurs as they commercialize and scale their natural and organic brands to a
larger audience of consumers. They make it possible for start-up brands to reach the production scale needed to
serve natural retailers on a national basis. The investment and strategic partnership align with Snyder's-Lance's
mission to expand better-for-you options focused on ingredients, quality and taste.

"We are thrilled to partner with the team at Natural Food Works, a leader in manufacturing innovative and delicious
natural foods and snacks," said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "We look
forward to leveraging their expertise and innovative production capabilities to bring some exciting new items to
market." Robb Caseria, Chief Executive Officer of Natural Food Works echoed Mr. Lee's thoughts saying, "This
investment by Snyder's-Lance brings us a great new partner to continue our mission of producing great-tasting,
natural foods and snacks that today's consumers desire. Our know-how combined with Snyder's-Lance's
established national distribution network allows us to get these better-for-you snacks to a wider range of customers
interested in health-conscious snacking. The real prospects of large additional revenue streams across several
snack categories is what makes this opportunity with Snyder's-Lance compelling for NFG."

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 130 of 267
   Press Release: Snyder's-Lance Makes Strategic Investment in Natural Food Works to Support Better for You
                                                  Offerings

stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. LNCE-G

About Natural Food Works

Natural Foodworks Group, LLC, headquartered in Denver, CO, is a customized operational partner for natural and
organic food brands that are changing the way America eats. NFG specializes in baked and extruded snacks,
granola, salsa, sauces, snack bars, mixes, popcorn, and high pressure processing. Founded in 2013, Natural Food
Works brings over 50 years of food manufacturing experience to quality natural and organic brands. For more
information, visit the Company's corporate web site: http://nfworks.com/.
Investor Contact
Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279

Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


17 Feb 2017 08:00 ET *Snyder's-Lance Makes Strategic Investment in Natural Food Works to Support Better for
You Offerings

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

February 17, 2017 08:00 ET (13:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: February 18, 2017


  End of DOCllment




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 131 of 267
\~
\   I


\/            Snyder's-Lance Makes Strategic Investment in Natural Food Works to
                              Support Better for You Offerings
                                                              Financial Buzz
                                                   February 17, 2017 Friday 11:49 PM EST


        Copyright 2017 Newstex LLC All Rights Reserved

        Length: 643 words

        Body


        Feb 17, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Feb. 17,
        2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that it made an investment in
        Denver, CO based Natural Foodworks Group, LLC, (NFG) an experienced food manufacturer specializing in natural
        and organic products.

        NFG has a proven track record of providing contract manufacturing services to entrepreneurs as they
        commercialize and scale their natural and organic brands to a larger audience of consumers. They make it possible
        for start-up brands to reach the production scale needed to serve natural retailers on a national basis. The
        investment and strategic partnership align with Snyder's-Lance's mission to expand better-for-you options focused
        on ingredients, quality and taste. 'We are thrilled to partner with the team at Natural Food Works, a leader in
        manufacturing innovative and delicious natural foods and snacks,' said Carl E. Lee, Jr., President and Chief
        Executive Officer of Snyder's-Lance. 'We look forward to leveraging their expertise and innovative production
        capabilities to bring some exciting new items to market.' Robb Caseria, Chief Executive Officer of Natural Food
        Works echoed Mr. Lee's thoughts saying, 'This investment by Snyder's-Lance brings us a great new partner to
        continue our mission of producing great-tasting, natural foods and snacks that today's consumers desire. Our know-
        how combined with Snyder's-Lance's established national distribution network allows us to get these better-for-you
        snacks to a wider range of customers interested in health-conscious snacking. The real prospects of large
        additional revenue streams across several snack categories is what makes this opportunity with Snyder's-Lance
        compelling for NFG.' About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC,
        manufactures and markets snack foods throughout the United States and internationally. Snyder's-Lance's products
        include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers,
        popcorn, nuts and other snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®,
        KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers!
        ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks™, O-Ke-Doke® and other brand names along with
        a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
        convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
        corporate web site: www.snyderslance.com[1]. LNCE-G About Natural Food Works Natural Foodworks Group, LLC,
        headquartered in Denver, CO, is a customized operational partner for natural and organic food brands that are
        changing the way America eats. NFG specializes in baked and extruded snacks, granola, salsa, sauces, snack
         bars, mixes, popcorn, and high pressure processing. Founded in 2013, Natural Food Works brings over 50 years of
        food manufacturing experience to quality natural and organic brands. For more information, visit the Company's
        corporate web site:                http://nfworks.com/[2]. Investor Contact Kevin Powers, Senior Director, Investor
         Relations kpowers@snyderslance.com, (704) 557-8279 ;Media Contact Joey Shevlin, Director, Corporate
         Communications       ... blic Affairs    JShevlin@snyderslance.com,      (704)    557 -8850;
         https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
         https:llwww.globenewswire.comlTracker?data=88qDa3WZyQ7GqeXTkGGMTIOMyUiWJJWOa4n9RW-
         gNVI2vc6gliAmSS2NY5qynbxV8gPeFJ2w-u2Uut2gkBvBEhugBxObppffodNdhzi4NeO= [ 2]:




               Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 132 of 267
      Snyder's-Lance Makes Strategic Investment in Natural Food Works to Support Better for You Offerings

https:llwww.globenewswire.com/Tracker?data=T_MFsHe9BLsvTpw8PoB4AI18FD9BJuDYdCpjGbsYpv7biZCIPXUY
RCgHLeEE53ChUM6bNaOz6ar-9dg9VOZzgw==



Load-Date: February 17, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 133 of 267
 Press Release: Snyder's-Lance, Inc. to Present at 2017 CAGNY Conference
                                                 Dow Jones Institutional News
                                           February 15, 2017 Wednesday 1:00 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2017, Dow Jones & Company, Inc.




Length: 299 words

Body


Snyder's-Lance, Inc. to Present at 2017 CAGNY Conference

CHARLOTTE, N.C., Feb. 15, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE), today
announced that the Company will present at the 2017 CAGNY Conference on Tuesday, February 21,2017, at 4:15
p.m. ET.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com where the slide presentation will also be available for download. The replay will be available on
the Company's website for approximately 180 days.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com.

LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279


Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 134 of 267
                     Press Release: Snyder's-Lance, Inc. to Present at 2017 CAGNY Conference

(END) Dow Jones Newswires

February 15, 201708:00 ET (13:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: February 16, 2017


  End uf J)omme.nt




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 135 of 267
               Snyder's-Lance, Inc. to Present at 2017 CAGNY Conference
                                                         GlobeNewswire
                                          February 15, 2017 Wednesday 5:00 AM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: CALENDAR OF EVENTS
Length: 276 words




CHARLOTTE, N.C., Feb. 15, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE), today
announced that the Company will present at the 2017 CAGNY Conference on Tuesday, February 21, 2017, at 4:15
p.m. ET.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com where the slide presentation will also be available for download. The replay will be available
on the Company's website for approximately 180 days.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com.LNCE-E
Investor Contact Kevin Powers, Senior Director, Investor Relations Kpowers@snyderslance.com, (704) 557-
8279     Media    Contact   Joey   Shevlin, Director,   Corporate  Communications   &   Public  Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: February 16, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 136 of 267
    A\
    ,                       Q4 2016 Snyder'sLance Inc Earnings Call - Final
                                               FD (Fair Disclosure) Wire

                                               February 13, 2017 Monday


Copyright 2017 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2017 CCBN, Inc.

Length: 10581 words

Body


Corporate Participants

* Kevin Powers

Snyder's-Lance, Inc. - Senior Director of IR

* Carl Lee

Snyder's-Lance, Inc. - President & CEO

* Alex Pease

Snyder's-Lance, Inc. - EVP & CFO

Conference Call Participants

* Brett Hundley

Vertical Group - Analyst

* Jonathan Feeney

Consumer Edge Research - Analyst

* Akshay Jagdale

Jefferies LLC - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Bill Chappell

SunTrust Robinson Humphrey - Analyst

* Michael Gallo

CL King & Associates - Analyst



        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 137 of 267
                                   042016 Snyder'sLance Inc Earnings Call - Final

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to your Snyder's-Lance fourth-quarter 2016 financial
results conference. (Operator Instructions). As a reminder, this conference call is being recorded. I would now like
to turn the conference to your host for today, Mr. Kevin Powers. Sir, you may begin.

KEVIN POWERS, SENIOR DIRECTOR OF IR, SNYDER'S-LANCE, INC.: Thank you, operator, and good morning,
everyone. With me today are Carl E. Lee, Jr., President and Chief Executive Officer, and Alex Pease, Executive
Vice President and Chief Financial Officer. During today's call we will discuss our 2016 fourth-quarter and full-year
results and discuss our outlook for fiscal 2017.

As a reminder, we are webcasting this conference call, including the supporting slide presentation, under the
Investor Relations section of our corporate website at SnydersLance.com.

Before we begin I would like to point out that during today's presentation management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language included in our
presentation.

As a reminder, in the fourth quarter the Company closed the transaction to divest Diamond of California culinary nut
business. Results from Diamond of California have been treated as discontinued operations.

During today's call we will be discussing results from continuing and discontinued operations and adjusted results
that contain both continuing and discontinued operations and exclude special items for comparability. A
reconciliation of GAAP results and non-GAAP financial measures is available in our earnings release and slide
presentation, both of which are posted on our website. I will now turn the call over to Carl Lee, our President and
CEO. Carl?

CARL LEE, PRESIDENT & CEO, SNYDER'S-LANCE, INC.: Thanks, Kevin. Good morning. We appreciate you
joining our fourth-quarter conference call. It is a privilege to be with you today to review our results and highlight the
progress we made in 2016. As you know, it was a year of tremendous growth for our Company and we are proud of
our team's many accomplishments.

In addition to completing a highly strategic acquisition and driving a successful integration, we have been busy
unlocking all of the synergies associated with the deal. We also divested a non-core culinary nut business and grew
legacy core brands by over 2%. I will review all of these results with you in detail and I am looking forward to
sharing our plans to further drive shareholder value in 2017.

If you will follow me to slide 5, I will take a few minutes to discuss the results of the quarter. Overall, we delivered
strong top- and bottom-line results in the quarter with our legacy core brands growing 6.1 % and operating margins
from continuing operations increasing to 9.5%. Total revenue grew 61 % to $653 million, adjusted operating income
grew 79% to $69 million and adjusted EBITDA increased 71% to $95 million. Adjusted earnings per share
increased 23% to $0.38 a share.

Two unique factors impacted our bottom line by just over $0.02 per share. The first was an unfavorable walnut cost
adjustment due to the sale of Diamond of California. In addition, the adjusted effective income tax rate in the quarter
was higher than expected. This was due to the year-aver-year loss of manufacturing credits associated with the
treatment of NOLs from Diamond Foods. We also made a number of investments in our brands which are reflected
in the bottom line that Alex will explain in more detail.

Please follow me to slide 6 and you will see that Snyder's-Lance legacy brand revenue continued to accelerate in
the quarter. As I mentioned, core brands grew 6.1 %, continuing the positive trends that you see in the chart. Total
legacy branded net revenue increased 4.9%. We saw strong volume and net revenue growth across our core
brands; performance was led by Snyder's of Hanover, Late July and snack factory.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 138 of 267
                                  Q4 2016 Snyder'sLance Inc Earnings Call - Final

On slide 7 you will see our IRI MULO results for the 13-week period ending December 25. These results are
extremely exciting and show the momentum we are building in our core. We are outperforming the category growth
in six of our eight core brand areas.

Snyder's of Hanover, beginning with it, we gained nearly 3 points of share extending our number one position. Our
Pretzels, Baby! campaign has re-energized the entire category and we continue to improve velocity. Our braided
twists, pieces, family size and gluten-free are all contributing strongly to this growth.

Lance sandwich crackers' share of 42% continues to lead the category. Continued strength in the club channel as
well as growth in the 20 count sandwich crackers are driving consumption. In addition, gluten-free and our peanut
butter items are performing well thanks to our campaign, Our Best Peanut Butter Ever, an important investment in
quality that paid off yet once again.

Cape Cod is growing twice as fast as the category gaining 1.3 share of market for the quarter. Healthy base
business trends, distribution gains, [ACVj display increases and larger sizes are continuing to drive growth and
market share gains.

Pretzel Crisps was the fastest growing belly brand in the fourth quarter and driving share gains at an accelerated
rate. Strong core -- the club performance is helping to drive distribution, dollar growth and velocity. We continue to
innovate with enhanced flavors and the recently launched organic line and new offerings such as fruit chips, will
expand our franchise further.

Four of the top 10 leading SKUs in the natural channel in the tortilla chip area are Late July, and it remains the
fastest growing brand in the natural organic tortilla chip category. In the quarter we saw over 3 points of share gain.
We continue to lead the way with distribution gains in the grocery and club channels thanks to leveraging the power
of our DSD system and our railroad tracks to continue to expand ACV and distribution.

The Kettle Brands strengthen our position in the natural food channel and its better-for-you credentials are helping
us expand ACV distribution. We are outperforming the category and building market share due to increased
distribution as part of our enterprise sales program. Alternative channels continue to be the driver of growth such as
clubs, up and down the street, and natural which are not covered by IRI or Nielsen. Kettle delivered nearly 0.5 point
of share gains in the quarter.

Moving to Emerald, momentum continues with the small bag renovation and also the strong growth on cashews.
We have made a number of product and packaging enhancements that we expect to see continued improvement
from and growth. Emerald continues to hold this market share at 3% in the fourth quarter and is well-positioned for
2017.

Pop Secret continued to face some headwinds in the quarter. Our renovation plans are underway with early
progress to report. We have launched a new print and digital campaign demonstrating the great taste of Pop
Secret, introduced a new bonus pack to improve our value proposition and landed a number of key wins with
retailers. We are working through our challenges and expect this category and brand will rebound over time. I'm
excited about our marketing and innovation plans for 2017 and pleased with the progress that our team is making.

I will turn to slide 8. Let's take a few minutes to review our full-year results and briefly discuss our focus for 2017.
Then I will hand over the call to Alex to discuss our fourth-quarter results in more detail and also our 2017 financial
outlook.

On slide 9 I am pleased to report that we are delivering -- we delivered on our full-year targets we committed to for
2016. We generated $2.3 billion worth of revenue, legacy net revenue growth of 0.6%, which includes 2.1 % growth
on core brands. Incremental Diamond Food net revenue of $648 million. $311 million of adjusted EBITDA and
adjusted EPS of $1.27.

All of these results were within our guidance range for the year. As I mentioned earlier, the unfavorable walnut cost
adjustment due to divestiture of Diamond of California and the unfavorable tax rate reduced our EPS by about


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 139 of 267
                                  042016 Snyder'sLance Inc Earnings Call- Final

$0.02 in the quarter. I am very proud of our team for their tireless work during 2016 and the results that they will
continue to deliver.

Join me on slide 10; let's reflect on a successful year. We have pointed to five specific achievements that drove
both the strategic momentum and the top- and bottom-line results that we are discussing.

First, we streamlined our portfolio with increased focus on snacking options that are better-for-you; we drove market
share gains across our core brands through innovation and execution; we reinvigorated the Snyder's of Hanover
brand and expanded our leadership in the category; we increased operating margin through continuous
improvement, and finally, we executed our Diamond Foods integration plan delivering our expected cost synergies
and creating strategic advantages for the future.

Turning to slide 11. We have an industry leading portfolio of great brands focused on better ingredients, quality and
taste. We are leveraging our better-for-you credentials to change the way the world snacks. This is supported by a
successful and growing national DSD system as well as our direct sales organization. In addition, we are increasing
our sales internationally by leveraging our European operation as well as exports with a focus on emerging
markets.

In 2016 we significantly enhanced the Snyder's-Lance portfolio by adding great brands in attractive categories. The
acquisition of Diamond Food almost 12 months ago added Kettle, Pop Secret and Emerald followed quickly by a
small acquisition of the remaining interest in Metcalfe's skinny popcorn.

In addition to these brands these acquisitions also strengthen both our distribution footprint and international reach.
And to maintain our focus on better-for-you and differentiated snacks, we divested Diamond of California at year
end demonstrating our disciplined approach to capital allocation and strategic focus.

We ended the year with 33% of our sales coming from better-for-you products, which is a great accomplishment.
This has been the -- better-for-you has been the key focus for all of our innovation plans for 2017. So expect our
share of better-for-you snacks to grow quickly and you will see our sales mix of better-for-you surpass 40% in the
next 12 months of our total sales mix.

Moving on to slide 12, I spoke earlier about the strong brand growth the team accomplished and will continue to
deliver. Each of our legacy core brands produced growth through the year with the fourth quarter being the
strongest and providing good momentum as we enter 2017.

We outperformed the competition in seven of eight categories, driving market share gains across our portfolio. We
ended the year with number one or number two share positions in five of our eight core brand categories. Our brand
trends will continue to grow because we are basically serving the consumer with what they are looking for with
better-for-you ingredients.

Turning to slide 13, let's review our progress and move forward. We also have proven our capabilities to refresh
and rejuvenate brands and drive leadership in well established categories. One example of our approach and track
record is Snyder's of Hanover performance in 2016. The combination of new product innovation, (inaudible) better-
for-you positioning, dynamic marketing and strategic spending resulted in expanding category leadership as an
example of the track record in reinvigorated brands which gives us confidence as we deploy this approach for Pop
Secret.

Join me on slide 14. Margin improvement has been and will continue to be a high priority for the management team.
The delivery of synergies and ongoing continuous improvement will drive continued margin expansion. For 2016
operating margins from continuing operations maintained this positive momentum expanding 160 basis points to a
record 8.8%.

During the second half of the year we returned to our historical trends of brand revenue growth highlighted by
nearly 5% growth in the fourth quarter. We achieved significant cost savings through our enterprise-wide focus on
margin improvement, including manufacturing productivity, cost reductions and improved capital -- capacity



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 140 of 267
                                  042016 Snyder'sLance Inc Earnings Call- Final

utilization, procurement excellence by leveraging our increased scale, logistic savings through freight optimization,
G&A savings through streamlining the back-office functions and adding technology enhancements.

While scale will be a big driver of margins as we focus on the future and leverage our network and infrastructure,
we will continue to focus on synergy delivery, improving productivity and implementing zero-based budgeting.

Slide 15 touches on the Diamond integration which has been successful based on the previous experience of
bringing companies together. We have retained talented leaders focused on the customer, streamlined our back
office. We are making significant progress in building a single results oriented culture focused on changing the way
the world snacks.

We remain on track to deliver the $63 million in planned cost savings over the 24-month period that we have been
discussing. Looking ahead to 2017 we will continue to drive procurement and scale-related savings, further
streamlining our back-office systems and become more fully integrated and begin to accelerate revenue synergies
from the deal. We will also focus on the move of Emerald production from the Diamond of California site to our
facility in Charlotte, driving greater manufacturing efficiency and logistic savings.

On slide 16 let's review our investments in new categories. [As part of a] major product launch in the cheese
cracker category, as well as variety pack section in salty snacks, we plan to begin investing the $10 million of
acquisition synergies in 2017. These are bette r-for-you , important additions to categories where there are major
consumer voids.

The decision to reinvest now has been driven by our consumer research and retail enthusiasm to support these
new items. These introductions must be supported with consumer advertising and retail awareness to ensure they
reach their full potential.

Turning to the next slide, let's look ahead to 2017. Our strategy is clear: we will change the way the world snacks
through better than and better-for-you innovation, a portfolio of great products and disciplined execution. We will
focus on three primary areas.

First, entering new categories with unique and powerful new products. As an example, as I just mentioned, we are
bringing new innovation to the cracker aisle with our introduction of Wholey Cheese! snack crackers, they are
gluten-free, no artificial color ingredients and they are 28% lower in fat than the leading brand of cheese crackers.
In addition, we are launching our better-for-you variety packs addressing a major consumer need in that category.

Building retailer relationships by addressing their strategic needs to expand their better-for-you offerings is another
important area as we partner and work closely with our retailers in one of the areas that they consider their biggest
opportunity. We are leveraging our resources and our enterprise capabilities to meet their demand and this will
drive our portfolio reach and allow us to expand our ACV.

Lastly, we will continue to be focused on margin expansion through our continuous improvement initiatives,
delivering our Diamond Foods acquisition cost synergies and the implementation of zero-based budgeting. Alex will
expand more on our ZBB approach in the coming months.

Moving to slide 18, as we continue to drive margin expansion we are also focused on continuing our investments in
organic growth. This year we will invest in key strategic areas to bolster our product portfolio positioning and gain
share.

These investments will include ongoing R&D investments as we look moving towards entering new platforms and
new categories with very differentiated value added food. Innovation where we will continue to look at new formats
and sizes and differentiate our snacks in a way that makes them very compelling for consumers.

We will continue to lean in on advertising to make sure we are talking directly to the consumers and sharing with
them the great food that we make. We'll have to continue to work on retail activation supporting our DSD and direct
teams with the tools that they need to drive visibility.



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 141 of 267
                                  Q4 2016 Snyder'sLance Inc Earnings Call - Final

Including our earning growth assumption that Alex will discuss later in detail, our incremental investments across all
these areas, particularly in advertising, consumer promotions and retail activation. When you have breakthrough
innovation you must invest in order to ensure sustainable growth through consumer awareness, trial and activation.

We have to step up our share of voice and provide support for our new 2017 innovation. We are planning higher
advertising and promotions in the first half of this year. Again, this is an incremental expense this year to support
our entrance into some very strategic and important new categories with break out innovation.

Join me on slide 19 and you will see a snapshot of all of our innovation hitting the stores in 2017. And honestly, I
cannot recall a more exciting group of new products over the entire course of my career. Between Cape Cod thins,
Wholey Cheese! crackers, Late July dippers, the new Snack Factory veggie sticks and our better-for-you variety
packs, I could not be more excited about what our team has worked on to deliver really truly breakout foods for this
year.

We are keyed up for big new product ideas throughout the year. I know customers are going to love these products
and I want to underscore how proud I am of the full team and their capabilities and ability to deliver the quality of
food to the market.

Now I will turn the call over to Alex and detail -- and our furniture performance for the quarter and then review our
outlook for 2017. Alex.

ALEX PEASE, EVP & CFO, SNYDER'S-LANCE, INC.: Thank you, Carl, and good morning, everyone. I will expand
on Carl's fourth-quarter financial results commentary, discuss the implications of Diamond of California divestiture
and then turn your attention to our 2017 guidance. Before I begin please note that I will discuss both continuing
operations and adjusted results including the contribution of discontinued operations and excluding special items.

We posted strong fourth-quarter revenue meeting our internal expectations and guidance. Total fourth-quarter
revenue, including discontinued operations, increased 60.8%. Organic growth for the legacy Snyder's-Lance
business was 3.6%, comprised of 4.9% branded growth on 8% volume growth. We delivered a 0.7% increase in
Partner Brand revenue and a 0.4% decline in Other revenue which is largely contract manufacturing.

The balance of the revenue growth resulted from the acquisition of Diamond Foods in February 2016 which
contributed $231.9 million during the fourth quarter. As we have indicated, the Diamond of California culinary nut
business is being treated as discontinued operations.

This business posted a strong fourth-quarter contribution of $96.4 million reflecting the seasonal strength inherent in
the fourth quarter. There is additional detail in both today's press release and the supplemental tables of this
presentation showing the contribution of continuing and discontinued operations.

Turning to operating income, the fourth-quarter adjusted operating income including discontinued operations
increased 78.8% to $68.8 million or 10.5% of total revenue. Adjusted operating margin for continuing operations
was 9.5% during the fourth quarter, consistent with the prior year.

The adjusted operating margin benefited from strong productivity gains, procurement savings, improved capacity
utilization and the realization of synergies associated with the acquisition of Diamond Foods. Some of these
improvements were offset by higher marketing and advertising spend, higher incentive compensation expense, and
incremental acquisition-related amortization expense.

The higher incentive compensation is a reflection of low incentive payouts in 2015 versus a more normal pay for
performance award this year. As the margin presentation implies, the Diamond of California brand enjoys a
seasonally strong operating margin during the fourth quarter due to extremely high seasonal volumes and fixed cost
leverage. For that business nearly half of the entire revenue generated during the year occurs in the fourth quarter.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 142 of 267
                                  042016 Snyder'sLance Inc Earnings Call- Final

Moving to slide 24, slide 24 illustrates fourth-quarter EBITDA, net income and EPS performance. Including
discontinued operations, adjusted EBITDA increased 71.1 % to $94.6 million or 14.5% ofrevenue. Adjusted EBITDA
from continuing operations increased 39.5% to $77.1 million or 13.9% of revenue.

The improved adjusted EBITDA margins reflect the margin drivers we just discussed. It also illustrates the effect of
the incremental intangible amortization created through the Diamond Foods acquisition that negatively impacted
operating margin expansion year over year. Adjusted net income, including discontinued operations and excluding
special items, increased 65.9% to $37 million or $0.38 per share.

As Carl mentioned, the adjusted effective income tax rate in the quarter was higher than expected; again this was
due to our inability to use certain manufacturing tax credits resulting from the utilization of acquired net operating
losses from the Diamond Foods acquisition.

In addition, we had a yearend walnut cost adjustment at Diamond of California. These items combined negatively
impacted adjusted EPS approximately $0.02. We generated $189.3 million of free cash flow during 2016. This
includes $261.2 million of cash from operations and nets out $73.3 million in capital expenditures largely related to
growth investment.

In addition, we reduced our leverage to 3.8 times around year end. Because the transaction was completed on
December 31 the balance sheet as of yearend does not reflect the impact of this payment, which occurred on the
first business day following the sale. We expect to reduce leverage to approximately 3 times by the end of 2017.

Turning to slide 26, let me discuss the financial implications of the divestiture of Diamond of California. As we
discussed when divestiture was announced, the sale of Diamond of California enhances our focus on high-growth,
better for you snacking categories and reduces the inherent volatility related to commodity exposure. We realized
$129 million of net proceeds after working capital and other adjustments.

On a GMP basis we reported a book loss in discontinued operations of $32.6 million. This was due to the required
allocation of $39 million of enterprise goodwill required by GMP accounting rules. Absent this allocation we would
have reported a net gain of approximately $7 million on the sale.

Looking forward to 2017 we now expect the divestiture to reduce the EPS accretion associated with the Diamond
Foods acquisition by about $0.14 per share. This estimate reflects the loss contribution of Diamond of California
operating income as well as the reduction in our synergies from $75 million to $63 million as a result of synergies
associated directly to Diamond of California in addition to stranded costs in the near-term that we expect to
eradicate by the end of the year. It also includes a reduction in interest expense of approximately $3 million as the
Company used the majority of the sales proceeds to pay down debt.

Before I turn to our 2017 financial outlook, I wanted to briefly discuss the new presentation of our income statement
and highlight the balance sheet as well.

On slide 27 you will see the new presentation of our income statement. Our GMP financial results moving forward
will reflect continuing operations all the way down to net income. This will enable you to see the comparability of
results in the continuing operations of future periods without the effect of Diamond of California embedded in the
2016 results.

Taking a quick look at the 2016 yearend balance sheet, note the receivable from the sale of Diamond of California
as well as the deferred tax liability. This DTL is net of the DTA from the NOL carry-forward acquired through the
acquisition that was unaffected by the sale. As we use the acquired NOL to offset taxable gains you will see the
balance fluctuate from quarter to quarter.

Please turn to slide 29. Today we are initiating our 2017 guidance. For 2017 we expect to generate revenue in the
range of $2.25 billion to $2.29 billion or 3% to 5% growth over 2016. And adjusted EPS of $1.32 to $1.42, which
represents growth of 19% to 28% versus last year. We forecast adjusted EBITDA to be in the range of $330 million
to $345 million.


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 143 of 267
                                  Q4 2016 Snyder'sLance Inc Earnings Call - Final

Additionally, we forecast capital expenditures in the range of $90 million to $100 million as we have a number of
growth and productivity-related investments planned. The tax rate is expected to be 33.5% to 34.5% and interest
expense is forecast to be between $32 million and $35 million. We are basing our EPS guidance on about 98
million weighted shares outstanding.

Our guidance reflects the good branded sales momentum exiting 2016, the realization of our Diamond synergies in
line with our targets, continued improvements in margins from our enterprise-wide cost savings efforts and the
investments in growth that Carl outlined earlier.

I should also mention that while we don't provide quarterly guidance, it is important to note that our business does
carry some back half seasonality. This combined with a number of the first half investments that Carl mentioned will
drive the bulk of our year-over-year EPS and operating margin accretion to fall in the back half of the year. With that
I'd like to open the line for questions. Operator?

Questions and Answers

OPERATOR: (Operator Instructions). Brett Hundley, The Vertical Group.

BRETT HUNDLEY, ANALYST, VERTICAL GROUP: Alex, just very quickly, on your 2017 guide is interest expense
kind of where you thought it would be back when you are having your call in November on the divestiture? The
reason I ask is operationally your guidance is very much in line with what we had expected. It is below the line items
that are maybe having more of an impact on EPS. So I just wanted to get your thoughts on interest expense and if
that had changed at all.

ALEX PEASE: No. Our outlook on interest expense really hasn't changed much. But I would say there is a couple
things that are going into it. Obviously we had the pay down in debt and we will continue to use our free cash flow to
pay down debt net of CapEx. Then you also have a slight uptick in interest expense driven by the outlook in the
UBOR forward curve. I think that is influencing it.

We also entered into a series of swap transactions which will be effective in the middle half of the year effectively
moving a portion of our variable rate interest to fixed-rate interest to limit that exposure going forward, which will
have a short-term impact of increasing the weighted average interest rate slightly. So that is the (multiple speakers).

BRETT HUNDLEY: Okay. I appreciate it. And then just two others. First, on the ZBB announcement, I think Carl
mentioned that maybe you guys would talk about this in coming months. But up front here, I just wanted to ask you
maybe how long you have been planning this, when it might go in and have you worked with anyone outside for
help on this?

ALEX PEASE: So maybe in reverse order. No, we are not using anybody from the outside of the Company. Really if
you look at the investments the Company has made in some of its [business] intelligence tools and just the
integration of the systems, we really don't anticipate a huge need to leverage outside help except for maybe some
serge analytic capacity.

In terms of your question regarding planning, we basically dedicated the fourth quarter to getting a lot of the internal
plumbing up and running. We initiated sort of an immediate step right out of the gate in the beginning of the year to
go after some of the low hanging fruit. And then we are putting in place and more fulsome effort that will really start
to bear fruit towards the last half of the year.

So the short answer to your question is, the effort is very much in flight now. We expect to begin delivering benefits
through the P&L by the end of the year with a full run rate impact going into the 2018 budget season.

BRETT HUNDLEY: Okay, wonderful. And then, Carl, just one for you. Apologize, it is not as much operational, but a
competitor of yours was in the news recently with regards to a decision to move away from DSD and over to
warehouse. And your own DSD model varies in numerous ways.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 144 of 267
                                   Q4 2016 Snyder'sLance Inc Earnings Call - Final

But I was wondering if you might be able to reeducate us on some of the benefits of your own model? How you are
going to look to leverage that model going forward. I know you have numerous channel opportunities that you have
spoken about previously. And whether or not you would ever look to make any changes to your own model? I
appreciate it.

CARL LEE: Thank, Brett, for the question. I think you set it up nicely. I think the best place to start is the difference
between some of the models that are out there. I think first (technical difficulty) you have to look at the areas that we
serve in the store. Our DSD business was built primarily to serve as the salty snack aisle. And there you have much
higher philosophy and higher turnover and even a greater need for merchandising.

So that really is the primary reason for our DSD, but we have been able to use it and expand it over into the cracker
aisle. So a lot of our activity and participation is around the salty snack aisle, but it is nice to be able to have that
capable person in the store selling and merchandising sandwich crackers as well.

So it has actually been very incremental to work multiple categories in multiple aisles for our DSD system. So I think
that is the biggest single difference is the velocity that we see on our system and the turnover of our SKUs versus
what you would see on the cracker aisle, which is much less.

I think that going a little bit further, we do run an IBO model so that as we add routes we are not adding expense,
we are adding an incremental opportunity to grow our business without the capital associated with it and we will
continue to add routes. I think the other thing is we have kept our IBO model very up-to-date and very current
making sure that we have got the latest best practices in place and our latest learnings in place to protect both the
IBO and quite frankly protect the Company.

So we are bullish on DSD and bullish for the reasons I described. And see it as a key component of our future
growth and our ability to leverage it even more. I am excited about having it in place. When I talk about supporting
Wholey Cheese!, supporting the variety packs, supporting the Cape Cod thins, we'll be able to get execution in the
marketplace much greater than we would if we were trying to move anything through the warehouse.

BRETT HUNDLEY: Great, thanks, guys. Nice job this morning.

OPERATOR: Jonathan Feeney, Consumer Edge.

JONATHAN FEENEY, ANALYST, CONSUMER EDGE RESEARCH: Two questions, please. Could you quantify as
specifically as you could the -- maybe quantify specifically as you are comfortable the amount of increased relative
marketing investment and comment maybe given the pretty strong performance of your legacy business? Is the
timing of this increased marketing maybe lined up against the acquired Diamond brands that are in the portfolio?
Because it seems like the legacy business is growing its top line very, very nicely.

And secondly, I am trying to get through the math a little bit on the divestiture. If it is $0.14 dilutive versus your prior
plans and say your debt is at 4%, that means somewhere in there there is something like a $24 million contribution
pretax that was expected, maybe half of which you say is reduced synergies. But I am trying to understand if that is
the right expected contribution you had had or if there is other things I am missing as opposed to that $0.14 of
dilution you are talking about. Thank you.

CARL LEE: Jonathan, thanks for the question. I will take the first one and let Alex handle the second one. You
asked first of all about the step up in marketing. I think as a general rule we try to step up our marketing each and
every year. Our traditional marketing spend is not where I would like to have it and it is not in keeping with probably
a lot of our competitors. So we need a gradual increase every year just to support all of our current core brands.

We are talking about a step up beyond that and incremental spending beyond that, much higher than what we
would normally spend to support primarily our new innovation. We are spending on Diamond, we are spending on
Diamond Brands, that would be Pop Secret, that would be Emerald, to continue to make sure that those brands
deliver the results we are expecting -- and also Kettle.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 145 of 267
                                    04 2016 Snyder'sLance Inc Earnings Call - Final

So there are some incremental marketing spends on the brands that came in with the acquisition. But a lot of the
incremental spending will go against our new innovation. We are entering some new categories with some really
great outstanding food and we just want to make sure that they have a chance to live up to their full potential by
making sure that consumers are aware of them, we drive the trial, we drive the activation.

So I think a lot of it is going into great new food that is going into some important categories, but we have got some
real strategic advantages by being unique and different than what there is there today. And all of our new brands
really carry a very important better-for-you claim and they are entering some areas where there really is a void of
better-for-you items. So I think we have got a great chance to step it up with the marketing to support them.

ALEX PEASE: Yes, so, Jonathan, let me try to help you with the dilution calculation. There is a couple things going
into that. I think your $24 million of pretax contribution may be elevated a little bit for a couple reasons. First of all, if
you just look at the margin in the back half of the year you will see that that is reflecting significant leverage.

About 50% of Diamond of California sales happen in the fourth quarter. So, on a run rate basis that business'
operating margins are probably more in line to slightly south of what the legacy Snyder's-Lance operating margins
look like.

Second thing that I would point to is because of the way the discontinued operations calculation works there is a
significant amount of stranded overhead that remains with the continuing piece of the business and doesn't go with
the discontinued piece of the business.

So right now, just to give you a sense of scale, the SG&A weighting on the discontinued piece of it is only about
18% versus what we see on the continuing side. So it is a little bit of a fiction of the accounting. We expect that to
be less dilutive over time as we will take out a number of those stranded costs on the continuing ops side of the
business. But that is sort of the reflection in the outlook for 2017.

JONATHAN FEENEY: That is presumably something you will be addressing over the course of the year. So maybe
it has less of an impact in 2018 and going forward.

ALEX PEASE: Yes, that is exactly right. And I am happy to take you through more detail on how the math works.

JONATHAN FEENEY: That is actually real -- that is actually very, very helpful. Thank you.

OPERATOR: Akshay Jagdale, Jefferies.

AKSHAY JAGDALE, ANALYST, JEFFERIES LLC: Just thanks for the extra clarity on pretty much all the moving
parts here. But can you -- I think you mentioned 3% to 5% growth on a pro forma basis. Can you confirm that I
mean that is like-for-like? And then just give us some sense of core brands versus total portfolio? Some color for a
bit build up to that 3% to 5% growth?

And if I am not wrong, this year the growth was sort of flattish, right? Organic growth was maybe 50 basis points on
a reported basis. So can you bridge the gap between where we were this year and the acceleration that we are
expecting? I am guessing none of that is coming from category growth. Part of that is also coming from divesting
the nut business. But just help me bridge that if you can.

ALEX PEASE: Yes, let me try to unpack it a little bit for you, Akshay, and I'm sure Carl will want to add some color.
So I am not sure entirely what you mean by 3% to 5% growth on a like-for-like. Yes, it is a like-for-like pro forma
2016 over 2017 is the way we're articulating that.

As we break it down the substantial piece of that is coming from the core branded piece of the portfolio, a lot of that
is being driven by continued acceleration of Snyder's of Hanover, Kettle is performing very well. We have very
strong plans in place for Pop Secret to begin the renovation process that Carl mentioned. So really we feel very
good about the core -- the core as you saw it in 2016 and then on top of that a lot of the innovations that Carl
mentioned.



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 146 of 267
                                   042016 Snyder'sLance Inc Earnings Call- Final

Against that you have also got the allied brands, the Partner Brands and then contract manufacturing. So in this
year, the beginning of the year we faced some headwinds in contract manufacturing as well as Partner Brands that
offset a little bit of the strong growth that we saw.

So when you think about kind of f1attish growth year-over-year in 2016, that was driven by a couple things. First, our
growth really accelerated as you went from the first half of the year towards the back half of the year. So what you
are seeing in the fourth quarter represents more of the momentum that we anticipate to continue building on in
2017. That is piece one.

Piece two, is we saw some headwinds in both the partner allied brand side of the business as well as contract
manufacturing we anticipate offsetting in 2017. So that won't be nearly as dilutive in terms of the impact that we
anticipate. So hopefully that provides a little bit of color. Carl probably wants to add something on top of that.

CARL LEE: No, you did a good job, there is not much to add. I think that just to reiterate some of the points that
both you and Akshay made. I think number one this is our historical trend. So we are returning to our historical
trends of 3% to 5%. I think that as you look at 04 there was good momentum coming into the year. And we are
comfortable once again bringing that up as our target at 3% to 5%.

So I think it is between -- it will be primarily all of our brand growth which will hopefully create some category growth
to your point. And it will also be supported by some of our consumer events, consumer promotions and our new
innovation because we have got some great innovation based in each one of our core brands.

AKSHAY JAGDALE: Okay. And just when you -- if I am reading your commentary correct on sort of DSD with
Kellogg exiting its DSD. So basically you guys are believers in DSD and you believe that having it will result in
share gains, right, which you have shown -- you have shown in your results that you are gaining share.

But is that essentially -- if we are just looking to quantify the positive impact of DSD, if you execute it well you feel
like you can grow above your category growth rate. Is that a good way to characterize your comments basically or
summarize them?

CARL LEE: It is a good way to summarize them [on account] to characterize them as well. I think that DSD remains
very important. You talk to us internally about our ability to leverage it for better execution at the store level and
better service at store level. Keeping our in stocks in great shape, getting our displays out, getting our new products
in the market quickly. Those are all fundamental reasons why DSD is very important.

I think if you talk to retailers they will still reiterate that DSD is very important to make sure that you are able to deal
with things like the recent Super Bowl and you have got a chance to be able to merchandise the stores very quickly
for that. I think the turnover of our categories are much higher and that is another important reason.

So we have got high confidence in our DSD and prefer that system to go to market. We do complement it with a lot
of direct sales going into the club channel, going into the dollar channel, a little bit to C-stores out West. So we are
focused on distribution first and foremost.

And DSD for center of store where you have got high turn, high velocity perishable items to deal with; perimeter and
kind of traditional center of store we may go directly, we do with Pop Secret our Snack Factory. So we have got a
complementary DSD plan, but also a complementary distribution plan that covers the entire store. So we remain
very positive about our DSD operation.

AKSHAY JAGDALE: Okay, and just -- Alex, just one just in general. So you have been at the Company I don't know
how many days or months, but you have had now some time to be at the Company. Can you give us like two
positives that you have seen relative to what you were expecting and maybe two things that are things maybe you
can work on more than you thought coming in?

Just overall just trying to gauge where the organization is in your opinion relative to what you are expecting. And if
you can give us a little bit of a balance to you with positive and negatives, that would be great. Thank you.



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 147 of 267
                                   Q4 2016 Snyder'sLance Inc Earnings Call- Final

ALEX PEASE: Well, I have got our friend Mr. Powers here feeding me the answer that clearly the Investor Relations
program is exceptional. But I don't think that is what you were pointing to. I guess the biggest positives that I would
say in terms of things that I have seen right out of the gate, really it is the strength of the innovation funnel that we
have got.

So on top of the core brands and some of the growth that we have demonstrated in the core brands, I really can't
say enough about how good I feel about the R&D pipeline, the innovation, the products that we have coming to the
market in 2017. And then I also feel very excited about the ability and willingness of the Company to invest behind
that.

So I think unlike what you see in a lot of the other comps in the market, we really have a strong growth story that
the Company is investing behind and really putting its resources behind. So I think that is probably the most exciting
positive.

I think the second thing that is pretty exciting for me is the level of investments that the Company has made around
an integrated strategy an integrated set of systems, kind of all of the infrastructure and integrated culture.

So frequently when you look at a Company that has grown through acquisition you tend to see an under-investment
in integration, an under-investment in creating one culture, an under-investment in creating a single kind of strategy.
Here I think Carl and the team have really done an exceptional job at creating an infrastructure and a set of systems
tools, whatever it is, to take the Company to the next level. So I think that has been two just very, very positive
things.

In terms of opportunities, I think as Carl mentioned, we continue to really need to invest in the margin performance
and we are going to do that both through driving top-line performance, but then also driving some of the process
efficiency and improvements that we have talked about, whether it is ZBB, continuous improvement, procurement
efficiencies, whatever it is. I think that needs to continue to be a focus.

And then, look, I think while we have delivered a bunch of great innovation for 2017, I don't think you can ever get
off that requirement with as quickly as the market changing and evolving in front of us. So I think just staying ahead
of that innovation pipeline and continuing to be willing to invest is going to be important. So that is just sort of my
early read.

AKSHAY JAGDALE: Thank you, I will pass it on.

OPERATOR: Amit Sharma, BMO.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: A couple of questions. Let's talk about sales first. Your
branded portfolio in the fourth quarter was up 8% on volume and then about 5% total. So negative 3% price mix. As
we look to 2017 should we expect this type of volume price mix to continue in 2017 as well?

CARL LEE: I think -- thanks for the question because I want to make sure we deal with that one and we provide
some clarity around it. Appreciate you bringing it up. I think as we talked about in previous quarters, a lot of that is
driven by our channel shift.

As we drive [down] expanded distribution and growth in the club channel or the dollar channel or other direct areas,
typically the pricing is a little lower because the distribution model is different but the margins are a little bit better.
And so you may be selling a larger size at a smaller price per ounce is a perfect example to characterize that. So a
lot of that is happening there.

So it is not so much pricing by itself. A lot of it is indeed just shifting the price per ounce based on different channel
allocations. So that will continue.

I think that you will continue to see this in 2017 because there is some more channel growth that we need to expect
in some of the alternative channels outside of traditional supermarkets and mass merchandisers where we leverage



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 148 of 267
                                  042016 Snyder'sLance Inc Earnings Call - Final

our DSD system so effectively. So you will continue to see that. So I think that that should begin to address the
difference between the 8% on volume and the 5% on revenue.

AMIT SHARMA: So just so I am clear -- I'm sorry, go ahead.

ALEX PEASE: No, go ahead.

AMIT SHARMA: (Inaudible) if I understood it well, it is not a drag on your margins even though you have negative
net price realization.

ALEX PEASE: The way I might think about it, Amit, is there is sort of a shorter-term and a longer-term effect that
you are seeing. I think on the shorter-term what you are likely to see is it is costly to drive some of the
modernization of the brands that we have talked about. We saw that in Snyder's of Hanover at the beginning of the
year. We have seen the level of investment in Pop Secret to get that to where we want it to be. I think we will
continue to see some of that investment.

Those are clearly short-term decisions that have very accretive long-term returns. I think you will see the same on
some of the innovation, so there is pieces. And I won't get into specifics -- but there is pieces of the innovation
pipeline that will require investment and over the short-term may be dilutive to margins. Certainly over the longer-
term that won't be the case.

So I think the long-term answer to your question is, no, we don't see it as being dilutive to the profitability of the
overall portfolio. But you may see some short-term fluctuation.

AMIT SHARMA: And short-term is generally about a year, is that how we should think about that?

ALEX PEASE: Yes, probably even a little bit less than that. If you were to look at the Snyder's of Hanover case, I
would say that was sort of more of a quarter to two quarter phenomenon.

AMIT SHARMA: So if we start with that premise then you talk about ZBB coming online toward -- I'm sorry,
(inaudible) contributor was the end of this year. You have some of the incremental spend normalizing, you remove
your stranded costs let's say in the second half of this year or towards the end.

I mean doesn't that bode for margin expansion to -- I mean you are already showing a pretty sizable margin
expansion in 2017 versus 2016 based on the guidance. Shouldn't that expansion take up a little bit more in 2018 as
well?

ALEX PEASE: I think -- if you look to 2018 I think we would continue to see ongoing margin growth. That said, we
are going to continue to invest in innovations and new products. So we view a large piece of the strategy around
growth and building the better-for-you brands, which will require a level of investment.

So I think -- I don't think we are being conservative in terms of the numbers that we are putting forward at all. But I
don't think this is just about getting cost out of the business and improving margin.

AMIT SHARMA: All right, okay, just two more for me. Sorry.

CARL LEE: Alex brings up an important point because I think as we have also talked about, our overall marketing
spend today and even R&D and innovation is not at the level of our peers, and we are going to have to continue to
step that up and close that gap. But we have got to do that in the world of also expanding our margin.

So it is a delicate balance to make sure we are doing both. And we are doing that in 2017, we are stepping it up
early in 2017 to support some really breakout innovation. But we will have to continue to do that in 2018 and going
forward. But we have got to self fund those investments and we also make sure that we are enhancing our overall
margin.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 149 of 267
                                   04 2016 Snyder'sLance Inc Earnings Call - Final

AMIT SHARMA: And, Carl, on that point where do you expect them to be in a one-year or two-year time frame, your
A&P spending as a percent of sales or any other metric that you'd like us to think of?

CARL LEE: We really haven't broken it out individually as far as targets for this year and I would hate to do that
now. I think that it is just important to know that we are going to continue to increase those and ramp those up over
time. I think if you look historically -- and that information is available -- we have stepped up in marketing, we need
to continue to do it.

But I would even look beyond, as I mentioned, this R&D and innovation because the new items we have got this
year are completely unique and different. They are not flavor extensions or line extensions or anything like that.
This is truly new food, a lot of which we were able to create internally because of our expanded capabilities and
talent that we have got with the addition of some of the acquisitions we have made over the years.

So, expect us to continue to focus on better-for-you and really bring out better ingredients, better quality and better
taste and leverage that to help our retailers expand their reach in some of the category growth.

AMIT SHARMA: Got it. And the last for me, Alex, what is your view on the commodity cost for 20177

ALEX PEASE: So, there are sort of two pieces of that, two answers to that question. The first answer is we think we
have lived through a period of deflationary pressure on commodity prices that we benefited from and I think we are
probably at the end of that. So I think we see a steady uptick in commodity prices going forward.

The second answer to that question is we are pretty thoughtful in terms of how we secure long-term contracts for
commodity prices. So I think our risk associated with that, at least in 2017, is mitigated pretty significantly.

AMIT SHARMA: And given that you still have negative price realization, your gross margin -- should we expect the
cost savings will overcome that slight inflation of commodities?

ALEX PEASE: Yes. I think you should see -- you shouldn't see any compression in gross margin.

AMIT SHARMA: Got it. Thank you so much.

OPERATOR: Bill Chappell, SunTrust.

BILL CHAPPELL, ANALYST, SUNTRUST ROBINSON HUMPHREY: I just want to go back to the synergy number
and just make sure I am looking at this the right way. I mean if we go back, the base earnings for Snyder's-Lance
was about $1.01. And I think with the synergies you are talking about is $53 million net, that is about $0.36 EPS,
granted that is through the first part of 2018. That gets me to $1.37, which is the midpoint of your range.

So I guess with that in mind: A, am I looking at it the right way; and, B, can you maybe give us an update, did you
get the full 50% of the synergies in the first 12 months? Are they more backend loaded than we were expecting?
Have there been any incremental synergies found since then because we are still kind of sticking on the provisional
number given I guess 18 months ago?

ALEX PEASE: Yes, let me take that and I am sure Carl will build on it. A couple things that are going on that make
your math a little bit harder to do. But directionally I would say your math is right. Yes, the synergies are a little bit
more backend weighted I think. But we have -- and we do have confidence that we'll realize the full value of those
synergies.

There is a couple of sort of headwinds that are inflationary effects that I think you need to understand. One is the
impact of the incremental amortization that we have talked about. The second is the impact of incremental share
price dilution going from $93 million last year, $97 million at the end of this year, $98 million in 2017. So those are
two pieces.

And then there is a big piece which is some headwinds on medical expenses and essentially compensation-related
expenses that are offsetting some of what you see pulling straight to the bottom line.


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 150 of 267
                                   04 2016 Snyder'sLance Inc Earnings Call - Final

And then the last piece of the equation is a modest FX impact headwind of about $0.01 a share. So those are all
some of the puts and takes that make it harder to just do the straight math that you did, Bill. But directionally the
way you are thinking about it is right.

BILL CHAPPELL: So in looking at it that means the base number has gone down or it means the synergy number is
maybe not fully $53 million?

ALEX PEASE: I would say against the synergy number that you are mentioning I am trying to give you some
transparency on some of the offsets to that number.

BILL CHAPPELL: Okay. And in terms of finding incremental synergies, I mean in terms of manufacturing or logistics
or anything since that initial number we gave out I guess in November of 2015?

ALEX PEASE: Yes. And so there are incremental synergies to be sure. I think the biggest that we will see, at least
in 2017, with more of a full-year 2018 impact is the relocation of the Emerald facility from Stockton to Charlotte, that
obviously wasn't contemplated in the original deal. But it is a synergy that we see as a part of the divestiture. We
also in starting really late half of 2017 moving into 2018 we see a number of synergies related to the revenue side
of the business that will start to flow through as well.

CARL LEE: Just to add one small thing, but I think you are aware of it. It's the timing itself. To your point it's over the
24 months, but the first 12 months really don't end until March 1 of this year. And then it will carry over to March 1 of
2018. So, the timing there has got to be taken into account as well. So, some of it will flow into the first quarter of
each new year.

BILL CHAPPELL: Okay. And then just one follow up to Amit's question. So is the belief over the next few years that
there is room for margin improvement? Or is this really a focus on doing 3% to 5% growth in margins that are
relative -- with minor gains? I guess trying to understand how to compare you versus others and what is the
potential down the road.

ALEX PEASE: No, I think absolutely, as Carl mentioned, the balance that we are making is delivering a steady
trend of ongoing margin improvement with continued reinvestment in the business to drive growth. And I think that
is a little bit of the balance. But certainly our expectation as a management team is to continue to drive both margin
expansion and ROIC improvement over the near-term -- over the near- and longer-term.

CARL LEE: I just want to reiterate that point and just add to what Alex shared. I think you saw margin expansion in
2016, you saw margin expansion in 2017 -- I mean, sorry, 2015, you saw margin expansion again in 2016 and they
were planning margin expansion in 2017. So it is clearly one of our key accountabilities. We do have to, unlike other
companies, put some of it back into growing the business. But clearly margin expansion remains a top priority for
us.

BILL CHAPPELL: Okay, and last one for me just on Pop Secret, you said it would improve over time. Would over
time be 20177 You did mention some new distribution gains and other things. Could we see that this year?

CARL LEE: I think as we begin to get further into the year you will see some additional changes there as we get a
chance to roll out some of the innovation we have got planned, some of the other renovations and reinvigoration
plans that we have got in store for it. I think you'll continue to see some gradual improvement.

I just want to make sure that you understand that a lot of the brands that we have kind of reinvigorated over the
years were ones that might have dealt with just a year or so of maybe some softness and maybe just a year or so of
a little bit of lapse on marketing or innovation.

The popcorn category, the microwave popcorn category has not really had much excitement or innovation really for
about four or five years. So we are really bringing consumers back on a frequency basis, back after a number of
years not having a lot of news.




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 151 of 267
                                  Q4 2016 Snyder'sLance Inc Earnings Call - Final

So this one will just take a little bit longer, but we remain very bullish on the plans that we have got to not only get
the results we want for Pop Secret but to really bring some more life back into the category. So I am being cautious,
Bill, on the timing, but certainly very bullish on the plans.

BILL CHAPPELL: Got it, thank you.

OPERATOR: Michael Gallo, CL King.

MICHAEL GALLO, ANALYST, CL KING & ASSOCIATES: Just two questions, a question and a follow up. First, on
the revenue growth you are contemplating for 2017. What should we expect in terms of the mix of that between
price and volume? Would you expect price realization for the full year to continue to be negative or do you expect it
to flatten out with volume continuing to be strong?

And then also, Carl, I know you alluded to it in your prepared remarks you were beginning to see some of the
renovation at Pop Secret bearing fruit. I was wondering if you can give us some more specificity on what specifically
you were referring to there. Thanks.

CARL LEE: Let's jump in with I think as far as the price realization, I think as we talked about you are going to
continue to see some channel shift. And it is not so much shift itself as just faster growth in our direct channels
versus our DSD channels. And when we grow those faster it does kind of take down the price per ounce. And that
does equate to a little bit of higher growth on volume versus overall pricing.

So I think we will continue to see that. We will see a little bit more investment in some of the things we have talked
about the early part of this year around the consumer side, also around the marketing side and then consumer
events. So that will play in. So I don't think we are going to see immediate price realization anytime soon. But what
we will do is continue to see total growth and total kind of margin expansion. That is going to be the real measure
that is going to be important for us.

I think in regards to Pop Secret, we were able to get advertising back online in print during the fourth quarter. We
saw some consumer frequency purchases and things like that begin to improve. We saw some other key metrics
begin to improve. So while it was off kind of early, we did see some very good response early in the early days --
the bonus pack as far as the support from the retailers and display coverage and take home there we also saw it.

So I think we saw the excitement of energizing the category working, albeit very early and albeit not quite as much
as we'd like to see. We saw some very quick response to the activity we had in Q4. That gives me reassurance that
the activity we have got planned for this year will also perform quite well.

MICHAEL GALLO: Thanks, very much.

OPERATOR: Thank you. And that concludes the question-and-answer session for today. I would like to turn the call
back to Carl for closing remarks.

CARL LEE: Thank you, Nova. We appreciate your help as our operator. Just to wrap it up, I want to thank you again
for joining our fourth-quarter call. I want to just kind of call out 2016 as really a transformational year.

We were able to purchase a major Company and at the same time spin off a key brand. And at the same time we
were able to deliver against all of the financial targets that we talked about with you throughout the year. So we
achieved all of those targets and delivered what we talked about.

I think as we look at 2017 we are very well positioned to continue to expand margins, to continue to grow our
brands, increase our market share, expand our footprint and enter some very important new categories and support
those with some break out food.

So I think just in final close would be we want to recognize the great team that we have here and to thank all of my
team mates for all of their contributions in 2016. I know they are working hard and they have done a lot to really
grow our business and support our customers and our consumers.


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 152 of 267
                                 04 2016 Snyder'sLance Inc Earnings Call - Final

So we are blessed with some very talented and very committed people who are working hard and I just want to
acknowledge that as we wrap up our call and think again all my team mates for all they do day in and day out.

We are looking forward to an exciting 2017 and we appreciate your continued interest in our Company. And we are
focused on changing the way the world snacks and we are going to do it with better ingredients, quality and taste
and continue to bring better-for-you items to categories that need them. So have a good day and thanks for your
time.

OPERATOR: Ladies and gentlemen, thank you for participating in today's conference. This does conclude the call.
You may now disconnect. Everyone have a wonderful day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: March 29, 2017


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 153 of 267
                                  *Snyders-Lance 4Q Loss/Shr 9c >LNCE
                                                Dow Jones Institutional News
                                           February 13, 2017 Monday 12:00 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2017, Dow Jones & Company, Inc.



    J   DOW JONES         E \\'


Length: 11561 words




13 Feb 2017 07:00 ET *Snyders-Lance 4Q Loss $8.68M >LNCE

13 Feb 2017 07:00 ET *Snyders-Lance 4Q Rev $556.2M >LNCE

13 Feb 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

Fourth Quarter 2016 Highlights
    -- Net revenue from continuing operations increased 37% to $556.2 million

        Total net revenue* increased 61% to $652.6 million

        Snyder's-Lance legacy core branded net revenue increased 6.1%

        GAAP earnings per share from continuing operations of $0.19

        Adjusted earnings per share* increased 22% to $0.38


Full-Year 2016 Highlights
        Net revenue from continuing operations increased 27% to $2,109.2 million

        Total net revenue* increased 40% to $2,313.7 million

        Snyder's-Lance legacy core branded net revenue increased 2.1%

        GAAP earnings per share from continuing operations of $0.45

        Adjusted earnings per share* increased 26%        to $1.27

*The results of operations of the Diamond of California culinary nut business have been treated as discontinued
operations. All GAAP financial statement items for both current and prior periods exclude the results of Diamond of


        Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 154 of 267
                                      *Snyders-Lance 4Q Loss/Shr 9c >LNCE

California. Total net revenue includes net revenue from both continuing and discontinued operations. All adjusted
financial results referred to in this release, include the results of both continuing and discontinued operations and
exclude special items for comparability. Descriptions of measures excluding special items are provided in "Use and
Definition of Non-GAAP Measures" and reconciliations are provided in the tables at the end of this release.

CHARLOTTE, N.C., Feb. 13, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported
financial results for the fourth quarter and full-year ended December 31, 2016.

"We are proud of the significant accomplishments the Snyder's-Lance team has delivered for our shareholders in
2016," said Carl E. Lee, Jr., President and Chief Executive Officer. "In the fourth quarter alone, we grew our legacy
core brands 6.1 %, completed the divestiture of the Diamond of California culinary nut business and continued the
integration of the remaining Diamond brands. Over the course of 2016, we continued to strengthen our better-for-
you product offerings, expanded our portfolio of brands with the acquisition of Diamond Foods, and delivered
against our synergy and ongoing continuous improvement goals. Our strategic investments in innovation, marketing
and promotion have been successful with our Snyder's of Hanover(R) and Lance(R) brands, and are beginning to
bear fruit in our Emerald(R) and Pop Secret(R) brands. We have accelerated core branded growth, while expanding
our operating margin to nearly 9% in our continuing operations for the year, and almost 10% for the quarter. Our
focus on better-for-you snacking continued to be a driver of growth and now represents 33% of sales as we close
out 2016. Lastly, our enhanced portfolio, national distribution footprint, multi-channel go-to-market model, and
combined sales organization, are already realizing revenue synergies that we will build upon in coming years."

Mr. Lee continued, "During 2017, we will continue to change the way the world snacks with better ingredients,
quality and taste, as we introduce new products and enter new categories, in order to reach more consumers and
broaden our customer penetration. We are particularly excited about the innovation we plan to showcase early in
2017, including Wholey Cheese! crackers, Cape Cod thins potato chips, and our new better snacks variety packs.
All of these introductions will drive increased scale in our better-for-you categories, and serve as a springboard for
expanded brand reach and growth. As we grow, we will remain focused on delivering margin expansion, through
both the attainment of expected cost synergies and the ongoing enterprise wide cost-reduction efforts. We will be
implementing Zero-based budgeting in 2017 to drive greater efficiency and effectiveness across our entire
organization. All of our recent success and disciplined execution of our strategic plan is a function of our dedicated
team, and I want to thank all of our associates for their partnership, passion and dedication to achieving our goals."

Summary of Financial Results:

Fourth Quarter and Full-Year 2016 Financial Summary*
(in thousands,
except for
earnings per
share amounts)       Q4 2016       Q4 2015     Change                FY16              FYl5        Change
Net Revenue from
 Continuing
 Operations        $556,163      $405,857      37.0%            $2,109,227        $1,656,399          27.3%
Net Revenue from
 Discontinued
 Operations          96,441                                        204,443
                                                                 ---------
Total Net Revenue
 from Continuing
 and Discontinued
 Operations           652,604        405,857         60.8%       2,313,670         1,656,399          39.7%
 Snyder's-Lance
   Legacy Net
   Revenue            420,658        405,857          3.6%       1,665,759         1,656,399           0.6%
 Snyder's-Lance
   Legacy Branded
   Net Revenue**      312,247        297,757          4.9%       1,208,110         1,190,191           1. 5%
                                                                 ---------

     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 155 of 267
                                         *Snyders-Lance 4Q Loss/Shr 9c >LNCE

Operating Margin
 from Continuing
 Operations              8.5%               7.3%         120 bps             4.9%                 6.1%        (120 bps)
Operating Margin
 from Continuing
 Operations,
 Excluding
 Special Items           9.5%               9.5%                             8.8%                 7.2%         160 bps
Operating Margin
 from Cont. and
 Disc.
 Operations,
 Excluding
 Special Items         10.5%                9.5%         100 bps             9.0%                 7.2%         180 bps
                                                                       ---------
GAAP EPS from
 Continuing
 Operations        $    0.19         $     0.10         90.0%      $        0.45      $          0.71        (36.6)%
EPS from
 Continued
 Operations,
 Excluding
 Special Items     $    0.27         $     0.31         (12.9) %   $        1.11      $          1. 01        9.9%
EPS from Cont.
 and Disc.
 Operations,
 Excluding
 Special Items     $    0.38         $     0.31         22.6%      $        1. 27     $          1. 01       25.7%
                                                                       ---------
Adjusted EBITDA
 from Continuing
 Operations          77,110        55,279       39.5%        284,110                          191,125        48.7%
% of net revenue       13.9%         13.6%         30 bps       13.5%                            11.5%         200 bps
Adjusted EBITDA
 from Cont. and
 Disc.
 Operations          94,562        55,279       71.1%        310,660                          191,125        62.5%
% of net revenue       14.5%         13.6%         90 bps       13.4%                            11. 5%        190 bps
*Descriptions of measures excluding special items
 are provided in "Use and Definition of Non-GAAP Measures, n
 and reconciliations are provided in the tables at
 the end of this release.
 **Due to the acquisition of Diamond, prior year Partner
 brand revenues from the sale of Kettle Brand(R) potato
 chips are now classified as Branded revenues. For
 the fourth quarter and full-year 2015, the Company
 has reclassified $8.4 million and $34.8 million, respectively,
 of Partner brand revenue associated with Kettle Brand(R)
 potato chips to Branded revenue to be consistent with
 current year presentation.


Fourth Quarter 2016 Results

Fourth Quarter Net Revenue by Product Category*
                                                                                         Q4 2016
                   Q4 2016   Q4 2015                     Q4 2016     Incremental      Snyder's-Lance    Q4 2015
                      Net       Net                         Net      Diamond Net        Legacy Net         Net
(in thousands)       Revenue    revenue           Change     Revenue       Revenue               Revenue                Revenue
Change
Branded            $443,006     $297,757    48.8%       $443,006       $    130,759       $        312,247   $297,757     4.9%
Partner Brand        70,830       70,353     0.7%         70,830                                    70,830     70,353     0.7%




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 156 of 267
                                      *Snyders-Lance 4Q Loss/Shr 9c >LNCE

Other                   42,327      37,747    12.1%        42,327                4,746              37,581      37,747
(0.4) %
Total Continuing
 Operations          556,163     405,857   37.0%      556,163         135,505             420,658     405,857    3.6%
Discontinued
 Operations           96,441                           96,441           96,441
Total Cont. and
 Disc.
 Operations          652,604     405,857   60.8%      652,604         231,946             420,658     405,857    3.6%

*The non-GAAP measure and related comparisons in the
 table above should be considered in addition to, not
 as a substitute for, our net revenue disclosure, as
 well as other measures of financial performance reported
 in accordance with GAAP, and may not be comparable
 to similarly titled measures used by other companies.
 Company management believes the presentation of 2016
 Net Revenue Excluding Diamond Foods is useful for
 providing increased transparency and assisting investors
 in understanding our ongoing operating performance.
 Note: Due to the acquisition of Diamond, prior year
 Partner brand revenues from the sale of Kettle Brand(R)
 potato chips are now classified as Branded revenues.
 For the fourth quarter of 2015 the Company has reclassified
 $8.4 million of Partner brand revenue associated with
 Kettle Brand(R) potato chips to Branded revenue to
 be consistent with current year presentation.


13 Feb 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports -2-

Net revenue from continuing operations in the fourth quarter of 2016 was $556.2 million, an increase of 37.0%
compared to $405.9 million in the fourth quarter of 2015. Total net revenue in the fourth quarter of 2016, including
both continuing and discontinued operations, was $652.6 million, an increase of 60.8% compared to net revenue of
$405.9 million in the fourth quarter of 2015. Snyder's-Lance legacy net revenue in the fourth quarter of 2016
increased 3.6% compared to the fourth quarter of 2015. This included Branded category net revenue growth of
4.9% driven by an approximately 8% increase in volume. In addition, during the fourth quarter, net revenue from the
Partner Brands category increased 0.7% while net revenue from the Other category declined 0.4%.

Operating income from continuing operations in the fourth quarter of 2016 increased 59.2% to $47.1 million, as
compared to $29.6 million in the fourth quarter of 2015. Adjusted operating income in the fourth quarter of 2016
increased 78.8% to $68.8 million, or 10.5% as a percentage of net revenue, as compared to $38.5 million, or 9.5%
as a percentage of net revenue, in the fourth quarter of 2015. The improvement in operating margin was due to
strong gross margin performance and operating expense leverage. The gross margin improvements were driven by
synergy realization from the Diamond Foods acquisition, in addition to lower inputs costs, improved productivity and
a greater mix of branded sales, partially offset by lower net price realization. Operating expenses, as a percent of
sales, declined as a result of synergy realization from the Diamond foods acquisition, partially offset by the planned
higher marketing and advertising expenses to support growth of the Company's core brands, higher incentive
compensation expense due to improved operational performance as compared to the prior year, and incremental
amortization expense resulting from the Diamond Foods acquisition.

Net interest expense in the fourth quarter of 2016 increased to $9.3 million compared to $2.9 million in the fourth
quarter of 2015. The increase in net interest expense was the result of additional debt utilized to finance the
acquisition of Diamond Foods.

The adjusted effective tax rate was 37.0% in the fourth quarter of 2016 as compared to 35.8% in the fourth quarter
of 2015. The adjusted effective tax rate in the quarter was slightly higher than expected due to the Company's
inability to use certain manufacturing tax credits resulting from the utilization of the acquired net operating losses
from the Diamonds Foods acquisition.


     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 157 of 267
                                       *Snyders-Lance 40 Loss/Shr 9c >LNCE

GAAP net income from continuing operations attributable to Snyder's-Lance, Inc. in the fourth quarter of 2016
increased to $18.7 million, or $0.19 per diluted share, as compared to $7.0 million, or $0.10 per diluted share, in the
fourth quarter of 2015. The GAAP net loss from discontinued operations in the fourth quarter of 2016 was $27.4
million, or $0.28 per diluted share and was due to a loss on the sale of Diamond of California of $32.6 million due to
the required incremental allocation of approximately $39 million in enterprise goodwill in accordance with GAAP.

Net income from discontinued operations, excluding special items, was $10.6 million or $0.11 per diluted share.
Adjusted net income attributable to Snyder's-Lance, Inc. in the fourth quarter of 2016, increased 66.2% to $37.0
million, as compared to $22.3 million in the fourth quarter of 2015. Adjusted earnings per diluted share increased
22.6% to $0.38 in the fourth quarter of 2016 compared to $0.31 in the fourth quarter of 2015.

Adjusted EBITDA from continuing operations for the fourth quarter of 2016 increased 39.5% to $77.1 million, or
13.9% of net revenue, as compared to adjusted EBITDA of $55.3 million or 13.6% of net revenue, in the fourth
quarter of 2015. Total adjusted EBITDA, including both continuing and discontinued operations, in the fourth quarter
of 2016, increased 71.1% to $94.6 million, or 14.5% of net revenue, compared to adjusted EBITDA of $55.3 million,
or 13.6% of net revenue, in the fourth quarter of 2015. Adjusted EBITDA is a non-GAAP measure defined herein
under "Use and Definition of Non-GAAP Measures," and is reconciled to net income in the tables that accompany
this release.

Full-Year 2016 Results

Full-Year Net Revenue by Product Category
                                                                                      FY 2016
                                                                                     Snyder's-
                     FY 2016        FY 2015                FY 2016      Incremental    Lance      FY 2015
                       Net             Net                    Net         Diamond    Legacy Net      Net
(in thousands)        Revenue          revenue      Change       Revenue     Net Revenue     Revenue      Revenue
Change
Branded               $1,638,296     $1,190,191   37.6%       $1,638,296     $       430,186    $1,208,110     $1,190,191
1. 5%
Partner Brand            300,436      300,480                 300,436                          300,436       300,480

Other                     170,495       165,728    2.9%          170,495              13,282       157,213        165,728
(5.1) %
Total Continuing
 Operations            2,109,227     1,656,399    27.3%        2,109,227             443,468     1,665,759      1,656,399
0.6%
Discontinued
 Operations              204,443                              204,443            204,443

Total Cont. and
 Disc.
 Operations            2,313,670      1,656,399   39.7%        2,313,670             647,911     1,665,759      1,656,399
0.6%

*The non-GAAP measure and related comparisons in the
 table above should be considered in addition to, not
 as a substitute for, our net revenue disclosure, as
 well as other measures of financial performance reported
 in accordance with GAAP, and may not be comparable
 to similarly titled measures used by other companies.
 Company management believes the presentation of 2016
 Net Revenue Excluding Diamond Foods is useful for
 providing increased transparency and assisting investors
 in understanding our ongoing operating performance.
 Note: Due to the acquisition of Diamond, prior year
 Partner brand revenues from the sale of Kettle Brand(R)
 potato chips are now classified as Branded revenues.
 For the full-year 2015 the Company has reclassified




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 158 of 267
                                     *Snyders-Lance 40 Loss/Shr 9c >LNCE

 $34.8 million of Partner brand revenue associated
 with Kettle Brand(R) potato chips to Branded revenue
 to be consistent with current year presentation.

Net revenue from continuing operations for the full-year 2016 was $2,109.2 million, an increase of 27.3% compared
to $1,656.4 million in 2015. Total net revenue in 2016, including continuing and discontinued operations, was
$2,313.7 million, an increase of 39.7% compared to net revenue of $1,656.4 million in 2015. Snyder's-Lance legacy
net revenue for the full-year 2016 increased 0.6% compared to 2015 including Branded category net revenue
growth of 1.5% driven by an approximately 6% increase in volume. For the full-year 2016, net revenue from the
Partner Brands category was relatively flat while net revenue from the Other category declined 5.1 %.

Operating income from continuing operations for the full-year 2016 was $103.6 million, compared to $101.4 million
in 2015. Adjusted operating income in 2016 increased 74.0% to $207.8 million, or 9.0% of net revenue, as
compared to $119.5 million, or 7.2% percent of net revenue, in 2015.

Net interest expense for the full-year 2016 increased to $32.6 million compared to $10.9 million in 2015. The
increase in net interest expense was the result of additional debt utilized to finance the acquisition of Diamond
Foods. The adjusted effective tax rate for the full-year 2016 was 34.1 % as compared to 34.5% in 2015.

GAAP net income from continuing operations attributable to Snyder's-Lance, Inc. for the full-year 2016 was $42.0
million, or $0.45 per diluted share, as compared to $50.7 million, or $0.71 per diluted share, in 2015. The GAAP net
loss from discontinued operations for the full-year 2016 was $27.1 million, or $0.29 per diluted share, and was due
to a loss on the sale of Diamond of California of $32.6 million, which was due to the incremental allocation of
approximately $39 million in enterprise goodwill in accordance with GAAP. Net income from discontinued
operations, excluding special items, was $14.5 million or $0.16 per diluted share. Adjusted net income attributable
to Snyder's-Lance, Inc. for the full-year 2016, increased 64.0% to $118.0 million, as compared to $71.9 million in
2015. Adjusted earnings per diluted share increased 25.7% to $1.27 for the full-year 2016 compared to $1.01 in
2015.

Adjusted EBITDA from continuing operations for the full-year 2016 increased 48.7% to $284.1 million or 13.5% of
net revenue, as compared to adjusted EBITDA of $191.1 million, or 11.5% of net revenue, in 2015. Total adjusted
EBITDA, including both continuing and discontinued operations, for the full-year 2016, increased 62.5% to $310.7
million, or 13.4% of net revenue, as compared to adjusted EBITDA of $191.1 million, or 11.5% of net revenue, in
2015. Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP
Measures," and is reconciled to net income in the tables that accompany this release.

Outiook(*)

For the full-year of fiscal 2017, the Company expects net revenue to be between $2,250 million and $2,290 million,
adjusted EBITDA to be between $330 million and $345 million, and earnings per diluted share, excluding special
items, to be between $1.32 and $1.42.

The Company's 2017 full-year outlook also includes the following assumptions:
   -- Capital expenditures of $90 million to $100 million;

   -- Net interest expense of $32 million to $35 million;

      Effective tax rate of 33.5% to 34.5%; and

      Weighted average diluted share count of approximately 98 million shares.


13 Feb 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports -3-

*Full-year 2017 GAAP guidance are not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: Continued transaction
and integration related costs associated with the divestiture of Diamond of California, other potential transactions


     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 159 of 267
                                      *Snyders-Lance 40 Loss/Shr 9c >LNCE

and their related costs, settlements of contingent liabilities, possible gains or losses on the sale of businesses or
other assets, restructuring costs, impairment charges, and the income tax effects of these.

Conference Call

Management will host a conference call to discuss the Company's fourth quarter and full year 2016 results at 9:00
a.m. ET on February 13, 2017. The conference call will be webcast live through the Investor Relations section of
the Snyder's-Lance website ( www.snyderslance.com ) where the accompanying slide presentation will also be
available. To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-
6883 for international callers. The conference 10 is 56297381. A continuous telephone replay of the call will be
available between 12:00 p.m. ET on February 13 and 12:00 a.m. ET on February 20. The replay telephone number
is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 56297381.
Investors may also access a web-based replay of the conference call at           www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com.

LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GAAP, allow for a more complete
understanding of factors and trends affecting the Company's business than GAAP measures alone. The non-GAAP
measures and related comparisons should be considered in addition to, not as a substitute for, our GAAP
disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Operating Income and Gross Profit, Excluding Special Items

Operating income and gross profit, excluding special items, are provided because Snyder's-Lance believes it is
useful information for understanding our results by improving the comparability of our results. Additionally, operating
income and gross profit, excluding special items, provide transparent and useful information to management,
investors, analysts and other parties in evaluating and assessing the Company's primary operating results after
removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
comparability. Operating income and gross profit, excluding special items, are two measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results, and in the analysis of ongoing
operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 160 of 267
                                        *Snyders-Lance 40 Loss/Shr 9c >LNCE

comparability and understanding of the related GAAP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual, non-operational or restructuring or transaction related activities that affect comparability. Net income,
earnings per share, and the effective income tax rate, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with
Generally Accepted Accounting Principles ("GAAP"), as an indicator of the Company's operating performance, as
an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures
are frequently used as measures of operations and the ability to meet debt service requirements, they are not
necessarily comparable to other similarly titled captions of other companies due to the potential inconsistencies in
the method of calculation.

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price, quality or availability of inputs, including raw materials, packaging, energy and labor;
price competition and industry consolidation; changes in our top retail customer relationships; inability to maintain
profitability in the face of a consolidating retail environment; failure to successfully integrate acquisitions or execute
divestitures; loss of key personnel; failure to execute and accomplish our strategy; concerns with the safety and
quality of certain food products or ingredients; adulterated, misbranded or mislabeled products or product recalls;
disruption of our supply chain; failure to maintain satisfactory labor relations; risks related to our foreign operations,
including foreign currency risks; inadequacies in, or security breaches of, our information technology systems;
improper use of social media; changes in consumer preferences and tastes or inability to innovate or market our
products effectively; reliance on distribution through a significant number of independent business owners;
protection of our trademarks and other intellectual property rights; impairment in the carrying value of goodwill or
other intangible assets; new regulations or legislation; interest rate volatility, political and economic conditions of the
countries in which we conduct business, and the interests of a few individuals who control a significant portion of
our outstanding shares of common stock may conflict with those of other stockholders, which have been discussed
in greater detail in our most recent Form 10-K and other reports filed with the Securities and Exchange
Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 161 of 267
                                       *Snyders-Lance 4Q Loss/Shr 9c >LNCE

Consolidated Statements of Income (Unaudited)

13 Feb 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports -4-

For the Quarters and Years Ended December 31, 2016 and January 2, 2016

                        Quarter Ended            Year Ended
(in thousands,
except per share      December     January        December      January 2,
data)                 31, 2016     2, 2016        31, 2016       2016
Net revenue           $556,163    $405,857       $2,109,227     $1,656,399
Cost of sales          346,115     259,899        1,345,437      1,077,110
Gross profit           210,048     145,958          763,790        579,289

Selling, general
 and
 administrative        159,301        109,156        593,957        464,534
Transaction and
 integration
 related expenses        3,693          7,252         66,272          7,702
Settlements of
 certain
 litigation                                                           5,675
Impairment charges       3,096         11,997          4,466         11,997
Other
 expense/(income),
 net                        55          1,024         (5,390)        (1,075)
Income before
 interest and
 income taxes           43,903         16,529        104,485         90,456

Loss on early
extinguishment of
debt                                                   4,749
Interest expense,
 net                     9,308          2,864         32,613         10,853
Income before
 income taxes           34,595         13,665         67,123         79,603

Income tax expense      15,890          6,652         25,320         28,885
Income from
 continuing
 operations             18,705          7,013         41,803         50,718
Loss from
 discontinued
 operations, net of
 income tax            (27,426)                      (27,100)
Net (loss)/income       (8,721)         7,013         14,703         50,7l8
Net (loss)/income
 attributable to
 noncontrolling
 interests                 (41)           (30)          (182)            33
Net (loss)/income
 attributable to
 Snyder's-Lance,
 Inc.                 $ (8,680)   $     7,043    $    14,885    $    50,685

Amounts
attributable to
Snyder's-Lance,
Inc:




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 162 of 267
                                        *Snyders-Lance 4Q Loss/Shr 9c >LNCE

Continuing
 operations          $ 18,746       $   7,043       $     41,985          $    50,685
Discontinued
 operations              (27,426)                        (27,100)
Net (loss}/income
 attributable to
 Snyder's-Lance,
 Inc.                $ (8,680)      $   7,043       $     14,885          $    50,685

Basic earnings per
share:
Continuing
 operations          $      0.19    $    0.10       $          0.46       $       0.72
Discontinued
 operations                (0.28)                          (0.29)
Total basic
 (loss}/earnings
 per share           $     (0.09)   $    0.10       $          0.17       $       0.72

Diluted earnings
per share:
Continuing
 operations          $      0.19    $    0.10       $          0.45       $       0.71
Discontinued
 operations                (0.28)                          (0.29)
Total diluted
 (loss}/earnings
 per share                 (0.09)        0.10                  0.16               0.71

Dividends declared
 per common share    $      0.16    $    0.16       $          0.64       $       0.64

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Consolidated Balance Sheets (Unaudited)

As of December 31,2016 and January 2,2016

  (in thousands, except share data)                     2016          2015
ASSETS
Current assets:
  Cash and cash equivalents                     $        35,409       $        39,105
  Restricted cash                                           714                   966
  Accounts receivable, net of allowances
   of $1,290 and $917, respectively                     210,723               131,339
  Receivable from sale of Diamond of
  California                                            118,577
  Inventories, net                                      173,456               110,994
  Prepaid income taxes and income taxes
   receivable                                             5,744                 2,321
  Assets held for sale                                   19,568                15,678
  Prepaid expenses and other current
   assets                                                27,666                21,210
Total current assets                                    591,857               321,613

Noncurrent assets:
  Fixed assets, net                                501,884               401,465
 Goodwill                                        1,318,362               539,119
 Other intangible assets, net                    1,373,800               528,658
 Other noncurrent assets                            48,173                19,849
      Total assets                              $3,834,076            $1,810,704




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 163 of 267
                                   *Snyders-Lance 40 Loss/Shr 9c >LNCE

LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
  Current portion of long-term debt        $      49,000     $      8,541
  Accounts payable                                99,249           54,207
  Accrued compensation                            44,901           26,196
  Accrued casualty insurance claims                4,266            4,262
  Accrued marketing, selling and
   promotional costs                              50,179            18,806
  Other payables and accrued liabilities          47,958            32,248
Total current liabilities                        295,553           144,260

Noncurrent liabilities:
 Long-term debt, net                           1,245,959          372,301
 Deferred income taxes, net                      378,236          157,591
 Accrued casualty insurance claims                13,049           11,931
 Other noncurrent liabilities                     25,609           17,034
     Total liabilities                         1,958,406          703,117

Commitments and contingencies

Stockholders' equity:
  Common stock, $0.83 1/3 par value.
   110,000,000 shares authorized;
   96,242,784 and 70,968,054 shares
   outstanding, respectively                      80,199            59,138
  Preferred stock, $1.00 par value.
  5,000,000 shares authorized; no
  shares outstanding
  Additional paid-in capital                   1,598,678           791,428
  Retained earnings                              195,733           238,314
  Accumulated other comprehensive loss            (17,977)            (630)
Total Snyder's-Lance, Inc. stockholders'
 equity                                        1,856,633         1,088,250
  Noncontrolling interests                        19,037            19,337
Total stockholders' equity                     1,875,670         1,107,587
      Total liabilities and
        stockholders' equity               $3,834,076        $1,810,704

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Consolidated Statements of Cash Flows (Unaudited)

For the Years Ended December 31,2016 and January 2,2016

(in thousands)                                        2016           2015
Operating activities:
Net income                                        $     14,703       $50,718
  Adjustments to reconcile net income to
  cash from operating activities:
    Depreciation and amortization                       99,251        70,379
    Stock-based compensation expense                    26,648         5,616
    Loss on sale of fixed assets, net                      141           420
    Loss on sale of Diamond of California               32,645
    Gain on sale of route businesses, net               (1,341)       (1,913)
    Gain on write-off of debt premium                   (1,341)
    Impairment charges                                   4,466        11,997
    Derecognition of cumulative translation
     adjustment                                                          737
    Deferred income taxes                               24,811         2,433
    Provision for doubtful accounts                        472         1,104
  Changes in operating assets and
  liabilities, excluding business



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 164 of 267
                                        *Snyders-Lance 4Q Loss/Shr 9c >LNCE

  acquisitions and foreign currency
  translation adjustments:
    Accounts receivable                                   (34,047)     (6,349)
    Inventory                                               2,036       5,242
    Other current assets                                   2,861        2,463
    Accounts payable                                      21,762       (2,468)
    Payable to growers                                    41,948
    Other accrued liabilities                             18,312        6,970
    Other noncurrent assets                                 6,531         709
    Other noncurrent liabilities                            1,341      (1,904 )
Net cash provided by operating activities                261,199      146,154


Investing activities:
  Purchases of fixed assets                               (73,261)    (51,468)
  Purchases of route businesses                           (42,206)    (22,568)
  Proceeds from sale of fixed assets                        1,409       1,776
  Proceeds from sale of route businesses                   39,619      27,408
  Proceeds from sale of investments                                       826
  Business acquisitions, net of cash
   acquired                                            (1,042,674)
  Changes in restricted cash                                  252
Net cash used in investing activities                  (1,116,861)    (44,026)


Financing activities:
  Dividends paid to stockholders and
   noncontro1ling interests                               (57,584)    (45,183)
  Debt issuance costs                                      (6,047)     (5,065)
  Issuances of common stock                                10,096       7,862
  Excess tax benefits from stock-based
   compensation                                               910       2,326
  Share repurchases, including shares
   surrendered for tax withholding                        (10,330)       (836)
  Payments on capital leases                               (2,412)
  Proceeds from issuance of long-term debt             1,130,000
  Repayments of long-term debt                          (438,625)      (7,500)
  Net proceeds from/(repayments of)
   existing credit facilities                            227,000      (50,000)
Net cash provided by/(used in) financing
 activities                                              853,008      (98,396)


Effect of exchange rate changes on cash                    (1,042 )


(Decrease)/increase in cash and cash
 equivalents                                               (3,696)      3,732
Cash and cash equivalents at beginning of
 fiscal year                                               39,105      35,373
Cash and cash equivalents at end of fiscal
 year                                              $       35,409     $39,105


SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

13 Feb 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports -5-

Gross Profit, excluding special items

                             Quarter Ended              Year Ended
                       December 31,   January 2,         December 31,      January 2,
  (in thousands)           2016             2016              2016           2016




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 165 of 267
                                *Snyders-Lance 4Q Loss/Shr 9c >LNCE

Continuing
Operations
Net revenue from
 continuing
 operations         $556,163    $405,857       $2,109,227       $1,656,399
Cost of sales
 from continuing
 operations          346,115        259,899        1,345,437        1,077,110
Gross profit from
 continuing
 operations         $210,048    $145,958       $     763,790    $     579,289
As a % of net
 revenue                37.8%          36.0%            36.2%            35.0%


Transaction and
 integration
 related
 expenses (1)             66                             728
Inventory
step-up(2)                                            11,341
Emerald move and
 required
 packaging
 changes (3)             499                             499
Other(4) (5)             187            262            1,090                     298
Gross profit from
 continuing
 operations,
 excluding
 special items      $210,800    $146,220       $     777,448    $     579,587
As a % of net
 revenue                37.9%          36.0%            36.9%            35.0%


Discontinued
Operations
Net revenue from
 discontinued
 operations         $ 96,441    $              $     204,443    $
Cost of sales
 from
 discontinued
 operations           67,774                         156,008
Gross profit from
 discontinued
 operations         $ 28,667    $              $      48,435    $
As a % of net
 revenue                29.7%           0.0%            23.7%             0.0%


Special items
attributable to
discontinued
operations (6)                                         4,210
Gross profit from
 discontinued
 operations,
 excluding
 special items      $ 28, 667   $              $      52,645    $
As a % of net
 revenue                29.7%           0.0%            25.8%             0.0%


Total Continuing
and Discontinued



   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 166 of 267
                                      *Snyders-Lance 40 Loss/Shr 9c >LNCE

  Operations
  Total net revenue
   (continuing and
   discontinued
   operations)         $652,604       $405,857        $2,313,670         $1,656,399
  Total cost of
   sales
   (continuing and
   discontinued
   operations)          413,889        259,899            1,501,445           1,077,110
  Total gross
   profit
   (continuing and
   discontinued
   operations)         $238,715       $145,958        $     812,225       $     579,289
  As a % of net
   revenue                 36.6%            36.0%              35.1%               35.0%

  Special items
   (continuing and
   discontinued
   operations)              752              262             17,868                 298
  Adjusted gross
   profit
   (continuing and
   discontinued
   operations
   excluding
   special items)      $239,467       $146,220        $     830,093       $     579,587
  As a % of net
   revenue                 36.7%            36.0%              35.9%               35.0%

(1) Transaction and integration related expenses primarily consist of severance and relocation costs associated
with the acquisition of Diamond Foods.

(2) The inventory step-up represents the additional cost of sales recognized in 01 and 02 2016 as a result of
stepping up Diamond Food's inventory to fair value at the acquisition date.

(3) Expenses associated with packaging write-offs due to required packaging changes as a result of the transaction.

(4) For 2016, other items primarily consist of an inventory step-up related to the Metcalfe's transaction, other
Metcalfe-related integration costs and non-Diamond related severance and retention benefits.

(5) For 2015, other items consist of severance costs as well as recovery expenses for a plant fire.

(6) Special items attributable to discontinued operations consist of the inventory step-up recognized in 01 and 02
2016 as a result of stepping up Diamond Food's inventory to fair value at the acquisition date.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

Operating income, excluding special items

                               Quarter Ended              Year Ended
                         December 31,  January 2,         December 31,   January 2,
  (in thousands)             2016          2016               2016        2016

  Continuing
  Operations




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 167 of 267
                                    *Snyders-Lance 40 Loss/Shr 9c >LNCE

Income before
 interest and
 income taxes          $ 43,903       $16,529      $104,485    $ 90,456
Impairment charges        3,096        11,997         4,466      11,997
Other
 expense! (income) ,
 net                          55          1,024      (5,390)       (1,075)
Operating income
 from continuing
 operations            $ 47,054       $29,550      $103,561    $101,378
As a % of net
 revenue                    8.5%            7.3%        4.9%          6.1%

Transaction and
 integration
 related
 expenses (1) (2)         3,758           7,252      67,000        7,702
Inventory
step-up(3)                                           11,341
Emerald move and
 required packaging
 changes (4)                993                       1,558
Legal fees and
 settlement
 accrua1(5)                                 237                    7,274
Other (6) (7)               769           1,469       2,268        3,109
Operating income
 from continuing
 operations,
 excluding special
 items                 $ 52,574       $38,508      $185,728    $119,463
As a % of net
 revenue                    9.5%            9.5%        8.8%          7.2%

Discontinued
Operations
Loss before
 interest and
 income taxes          $ (18,054)     $            $(17,848)   $
Loss on sale of
 Diamond of
 California              32,645                      32,645
Operating income
 from discontinued
 operations            $ 14,591       $            $ 14,797    $
As a % of net
 revenue                   15.1%            0.0%        7.2%          0.0%

Special items
 attributable to
 discontinued
 operations (8)           1,673                       7,286
Operating income
 from discontinued
 operations,
 excluding special
 items                 $ 16,264       $            $ 22,083    $
As a % of net
 revenue                   16.9%            0.0%       10.8%          0.0%

Total Continuing
and Discontinued



   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 168 of 267
                                      *Snyders-Lance 40 Loss/Shr 9c >LNCE

  Operations
  Total operating
   income (continuing
   and discontinued
   opera tions)          $ 61,645         $29,550         $118,358           $101,378
  Special items
    (continuing and
   discontinued
   operations)               7,193          8,958           89,453             18,085
Adjusted operating
 income (continuing
 and discontinued
 operations excluding
 special items)          $ 68,838         $38,508         $207,811           $119,463
  As a % of net
    revenue                   10.5%           9.5%               9.0%              7.2%

(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.

(2) For 2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.

(3) The inventory step-up represents the additional cost of sales recognized in 01 and 02 2016 as a result of
stepping up Diamond Food's inventory to fair value at the acquisition date.

(4) For 2016, expenses associated with packaging write-ofts due to required packaging changes as a result of the
transaction and other professional fees.

(5) Includes expenses for legal fees and contingent liabilities associated with settlements related to employee
classification and industry wide packaging claims.(6) For 2016, other items primarily consist of Metcalfe's
transaction-related expenses including transaction costs, severance benefits, and inventory step-up, as well as non-
Diamond related professional fees, severance and retention benefits.

(7) For 2015, other items include professional fees, severance and relocation expenses, a self-funded medical
insurance claim, and recovery expenses for fire and flood.

(8) Special items attributable to discontinued operations for 2016 consist of the inventory step-up recognized in 01
and 02 2016 as a result of stepping up Diamond of California's inventory to fair value at the acquisition date,
retention costs associated with Diamond of California employees, and stock-based compensation accelerated due
to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

Earnings per diluted share, excluding special items

                            Quarter Ended            Year Ended
                         December    January          December     January 2,
                         31, 2016    2, 2016          31, 2016      2016
  Earnings per
   diluted share
   from continuing
   operations            $    0.19    $     0.10      $   0.45          $   0.71


  Transaction and
   integrated
   related



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 169 of 267
                                      *Snyders-Lance 40 Loss/Shr 9c >LNCE

  expenses (1) (2)           0.03         0.09        0.48          0.09
 Inventory
 step-up (3)                                          0.08
 Emerald move and
  required
  packaging
  changes (4)                0.03                     0.03
 Loss on debt
 prepayment (5)                                       0.03
 Legal fees and
  settlement
  accrual(6)                                                        0.07
 Other impairment
  charges (7) (8)                         0.11        0.01          0.11
 Impact of tax
  restructuring(9)           0.01                     0.01
 Other (10) (11)             0.01         0.01        0.02          0.03
 Earnings per
  diluted share
  from continuing
  operations,
  excluding special


13 Feb 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports -6-
   items                 $   0.27     $   0.31    $   1.11      $   1. 01

 Loss per diluted
  share from
  discontinued
  operations             $   (0.28)   $           $   (0.29)    $
 Special items
  attributable to
  discontinued
  operations (12)            0.39                     0.45
 Earnings per
  diluted share
  from discontinued
  operations,
  excluding special
  items                  $   0.11     $           $   0.16      $


  Total
   (loss)/earnings
   per diluted share
   (continuing and
   discontinued
   operations)           $   (0.09)   $   0.10    $   0.16      $   0.71
  Total special
   items (continuing
   and discontinued
   operations)               0.47         0.21        1.11          0.30
  Adjusted earnings
   per diluted share
    (continuing and
   discontinued
   operations
   excluding special
   items)                $   0.38     $   0.31    $   1.27      $   1. 01


(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 170 of 267
                                       *Snyders-Lance 40 Loss/Shr 9c >LNCE

(2) For 2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.

(3) The inventory step-up represents the additional cost of sales recognized in 01 and 02 2016 as a result of
stepping up Diamond Food's inventory to fair value at the acquisition date.

(4) For 2016, expenses related to the impairment of certain Emerald assets not being relocated, the write-off of
certain packaging due to required packaging changes as a result of the transaction, as well as professional fees.

(5) The loss on extinguishment of debt was a result of the early repayment of our private placement loan due to the
financing obtained for the acquisition of Diamond Foods.

(6) Includes expenses for legal fees and contingent liabilities associated with settlements related to employee
classification and industry wide packaging claims.

(7) For 2016, consists of impairment charges for certain fixed assets.

(8) For 2015, consists of impairment charges recorded for manufacturing assets and routes.

(9) For 2016, consists of a discrete tax item for the impact of tax restructuring.

(10) For 2016, other items primarily consist of Metcalfe's transaction-related expenses including transaction costs,
severance benefits, and inventory step-up, as well as non-Diamond related professional fees, severance and
retention benefits.

(11) For 2015, other items include professional fees, severance and relocation expenses, a self-funded medical
insurance claim, and recovery expenses for fire and flood.

(12) Special items attributable to discontinued operations for 2016 consist of a $32.6 million loss on the disposal
transaction, the inventory step-up recognized in 01 and 02 2016 as a result of stepping up Diamond of California's
inventory to fair value at the acquisition date, retention costs associated with Diamond of California employees, and
stock-based compensation accelerated due to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

EBITDA and Adjusted EBITDA

                              Quarter Ended            Year Ended
                        December 31,  January 2,       December 31,    January 2,
  (in thousands)            2016          2016             2016         2016


  Continuing
  Operations
  Income from
   continuing
   operations           $ 18,705        $ 7,013        $ 41,803        $ 50,718
  Income tax
   expense                15,890          6,652          25,320          28,885
  Interest expense         9,308          2,864          32,6l3          10,853
  Loss on early
  extinguishment
  of debt                                                 4,749
  Depreciation            17,713         15,133          70,075          59,642
  Amortization             7,663          2,661          24,709          10,737
  EBITDA, from
   continuing
   operations           $ 69,279        $34,323        $199,269        $160,835



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 171 of 267
                                   *Snyders-Lance 40 Loss/Shr 9c >LNCE

As a % of net
 revenue                 12.5%            8.5%         9.4%            9.7%

Transaction and
 integration
 related
 expenses (1) (2)      3,758            7,253      67,000            7,702
Inventory
step-up(3)                                         11,341
Emerald move and
 required
 packaging
 changes(4)            3,304                        3,869
Legal fees and
 settlement
 accrual(5)                               237                        7,274
Other impairment
 charges (6) (7)                       11,997         863           11,997
Other(8) (9)              769           1,469       1,768            3,317
Adjusted EBITDA
 from continuing
 operations         $ 77,110       $55,279       $284,110       $191,125
As a % of net
 revenue                 13.9%           13.6%       13.5%            11. 5%

Discontinued
Operations
Loss from
 discontinued
 operations         $ (27,426)     $             $ (27,100)     $
Income tax
 expense               9,372                        9,252
Depreciation           1,088                        3,625
Amortization             100                          842
EBITDA, from
 discontinued
 operations         $ (16, 866)    $             $ (13,381)     $
As a % of net
 revenue                (17.5) %          0.0%        (6.5) %          0.0%

Special items
 attributable to
 discontinued
 operations (10)      34,318                       39,931
Adjusted EBITDA
 from
 discontinued
 operations         $ 17,452       $             $ 26,550       $
As a % of net
 revenue                 18.1%            0.0%       13.0%             0.0%

Total Continuing
and Discontinued
Operations
EBITDA
 (continuing and
 discontinued
 operations)        $ 52,413       $34,323       $185,888       $160,835
Total special
 items
 (continuing and
 discontinued



   Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 172 of 267
                                         *Snyders-Lance 40 Loss/Shr 9c >LNCE

   operations)              42,149           20,956            124,772          30,290
  Adjusted EBITDA
   (continuing and
   discontinued
   operations
   excluding
   special items)      $ 94,562           $55,279              $310,660       $191,125
  As a % of net
   revenue                    14.5%             13.6%              13.4%          11. 5%


(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.

(2) For 2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.

(3) The inventory step-up represents the additional cost of sales recognized in 01 and 02 2016 as a result of
stepping up Diamond's inventory to fair value at the acquisition date.

(4) For 2016, expenses related to the impairment of certain Emerald assets not being relocated, the write-off of
certain packaging due to required packaging changes as a result of the transaction, as well as professional fees.

(5) For 2015, includes expenses for legal fees and contingent liabilities associated with settlements related to
employee classification and industry wide packaging claims.

(6) For 2016, consists of impairment charges for certain fixed assets.

(7) For 2015, consists of impairment charges recorded for manufacturing assets and routes.

(8) For 2016, other items primarily consist of Metcalfe's transaction-related expenses including transaction costs,
severance benefits, and inventory step-up, as well as non-Diamond related professional fees and severance and
retention benefits.

(9) For 2015, other items include professional fees, severance and relocation expenses, a self-funded medical
insurance claim, and recovery expenses for fire and flood.

(10) Special items attributable to discontinued operations for 2016 consist of a $32.6 million loss on the disposal
transaction, the inventory step-up recognized in 01 and 02 2016 as a result of stepping up Diamond of California's
inventory to fair value at the acquisition date, retention costs associated with Diamond of California employees, and
stock-based compensation accelerated due to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

Net income attributable to Snyder's-Lance, excluding special items

                        Quarter Ended             Year Ended
                                 January
                      December     2,             December        January
   (in thou sands)    31,    2016     2016        31,   2016      2,   2016
Continuing
Operations
Net income
 attributable to
 Snyder's-Lance,
 from continuing
 operations           $ 18,746        $ 7,043     $ 41,985        $50,685
Transaction and



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 173 of 267
                                        *Snyders-Lance 40 Loss/Shr 9c >LNCE

 integrated
 related expenses,
 net of tax (1) (2)      3,039         6,159     45,088        6,442
Inventory
step-up, net of
tax(3)                                            7,315
Emerald move and
 required
 packaging
 changes, net of
 tax (4)                 2,671                    3,111
Loss on debt
prepayment, net
of tax (5)                                        3,042
Legal fees and
 settlement
 accrual, net of
 tax (6)                                 241                   4,784
Other impairment
 charges, net of
 tax(7) (8)                            7,840        589        7,840
Impact of tax
 restructuring(9)        1,365                      982
Other, net of
 tax(10) (11)               621          982      1,409        2,190
Net income
 attributable to
 Snyder's-Lance
 from continuing
 operations,
 excluding special
 items                $ 26,442     $22,265     $103,521    $71,941

Discontinued
Operations
Net loss
 attributable to
 Snyder's-Lance
 from discontinued
 operations           $ (27,426)   $           $(27,100)   $
Special items
 attributable to
 discontinued
 operations, net
 of tax(12)             37,986                   41,599
Net income


13 Feb 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports -7-
 attributable to
 Snyder's-Lance
 from discontinued
 operations,
 excluding special
 items                $ 10,560     $           $ 14,499    $

Total Continuing
and Discontinued
Operations
Total net
 (loss)/income
 attributable to




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 174 of 267
                                       *Snyders-Lance 40 Loss/Shr 9c >LNCE

 Snyder's-Lance        $ (8,680)   $ 7,043    $ 14,885    $50,685
Total special
 items (continuing
 and discontinued
 operations), net
 of tax                  45,682      15,222    103,135     21,256
Total net income
 attributable to
 Snyder's-Lance
  (continuing and
 discontinued
 operations),
 excluding special
 items                 $ 37,002    $22,265    $118,020    $71,941

(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.

(2) For 2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.

(3) The inventory step-up represents the additional cost of sales recognized in 01 and 02 2016 as a result of
stepping up Diamond Food's inventory to fair value at the acquisition date.

(4) For 2016, expenses related to the impairment of certain Emerald assets not being relocated, the write-off of
certain packaging due to required packaging changes as a result of the transaction, as well as professional fees.

(5) The loss on extinguishment of debt was a result of the early repayment of our private placement loan due to the
financing obtained for the acquisition of Diamond Foods.

(6) For 2015, includes expenses for legal fees and contingent liabilities associated with settlements related to
employee classification and industry wide packaging claims.

(7) For 2016, consists of impairment charges for certain fixed assets.

(8) For 2015, consists of impairment charges recorded for manufacturing assets and routes.

(9) For 2016, consists of a discrete tax item for the impact of tax restructuring.

(10) For 2016, other items primarily consist of Metcalfe's transaction-related expenses including transaction costs,
severance benefits, and inventory step-up, as well as non-Diamond related professional fees, severance and
retention benefits.

(11) For 2015, other items include professional fees, severance and relocation expenses, a self-funded medical
insurance claim, and recovery expenses for fire and flood.

(12) Special items attributable to discontinued operations for 2016 consist of a $32.6 million loss, net of tax, on the
disposal transaction, the inventory step-up recognized in 01 and 02 2016 as a result of stepping up Diamond of
California's inventory to fair value at the acquisition date, retention costs associated with Diamond of California
employees, and stock-based compensation accelerated due to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

Adjusted effective income tax rate

Quarter Ended
December 31, 2016



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 175 of 267
                                        *Snyders-Lance 40 Loss/Shr 9c >LNCE

(in thousands)       Income from Continuing Operations
                        GAAP Income       Adjustments        Adjusted Income
Income before
 income taxes          $     34,595            $    7,831     $   42,426
Income tax expense           15,890                   135         16,025
Net income                   18,705                 7,696         26,401
Net loss
 attributable to
 noncontrolling
 interests                      (41)                                 (41)
Net income
 attributable to
 Snyder's-Lance        $     18,746            $    7,696     $   26,442

Effective income
 tax rate(l)                   45.9%                                37.8%

                                       Income from Discontinued Operations
                              GAAP Income     Adjustments Adjusted Income
(Loss)/Income
 before income
 taxes                 $    (18,054)           $   34,318     $   16,264
Income tax
 expense/(benefit)            9,372                (3,668)         5,704
Net (loss)/income           (27,426)               37,986         10,560
Net loss
attributable to
noncontrolling
interests
Net (loss)/income
 attributable to
 Snyder's-Lance        $    (27,426)           $   37,986     $   10,560

Effective income
 tax rate(2)                  (51.9)%                               35.1%

                           Total Adjusted
                                   Income
Income before
 income taxes          $     58,690
Income tax expense           21,729
Net income                   36,961
Net loss
 attributable to
 noncontrolling
 interests                      (41)
Net income
 attributable to
 Snyder's-Lance        $     37,002

Effective income
 tax rate                      37.0%

Quarter Ended
January 2, 2016
(in thousands)                          Income from Continuing Operations
                              GAAP Income    Adjustments Adjusted Income
Income before
 income taxes          $     13,665            $   20,956     $   34,621
Income tax expense            6,652                 5,735         12,387
Net income                    7,013                15,221         22,234
Net loss



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 176 of 267
                                        *Snyders-Lance 40 Loss/Shr 9c >LNCE

 attributable to
 noncontrolling
 interests                       (30)                                        (30)
Net income
 attributable to
 Snyder's-Lance          $    7,043                $   15,221        $   22,264

Effective income
 tax rate(3)                   48.7%                                        35.8%

(1) The tax rate on adjusted income from continuing operations varies from the tax rate on GAAP income from
continuing operations for the fourth quarter of 2016 primarily due to the $1.4 million of discrete tax expense
associated with our tax restructuring in the quarter, as well as transaction related expenses which were not
deductible for tax.

(2) The tax rate on adjusted income from discontinued operations varies from the tax rate on GAAP income from
discontinued operations for the fourth quarter of 2016 primarily due to significant taxable income on the sale of
Diamond of California despite a book loss of $32.6 million. This was due to the sale of goodwill which had no tax
basis and for which no deferred tax liability was recorded.

(3) The tax rate on adjusted income varies from the tax rate on GAAP income for the fourth quarter of 2015
primarily due to non-deductible transaction costs related to the acquisition of Diamond.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

Adjusted effective income tax rate (continued)

Year Ended
December 31, 2016
(in thousands)        Income from Continuing Operations
                         GAAP Income      Adjustments   Adjusted Income
Income before
 income taxes            $   67,123            $       89,590    $       156,713
Income tax expense           25,320                    28,054             53,374
Net income                   41,803                    61,536            103,339
Net loss
 attributable to
 noncontrolling
 interests                      (182)                                       (182)
Net income
 attributable to
 Snyder's-Lance          $   41,985            $       61,536    $       103,521

Effective income
 tax rate (4)                  37.7%                                        34.1%

                                      Income from Discontinued Operations
                             GAAP Income    Adjustments   Adjusted Income
(Loss)/income
 before income
 taxes                   $   (17,848)          $       39,931    $        22,083
Income tax
 expense/(benefit)             9,252                   (1,667)             7,585
Net (loss)/income            (27,100)                  41,598             14,498
Net loss
attributable to
noncontrolling
interests



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 177 of 267
                                          *Snyders-Lance 4Q Loss/Shr 9c >LNCE

Net (loss)/income
 attributable to
 Snyder's-Lance         $      (27,100)          $    41,598    $   14,498

Effective income
 tax rate(5)                     (5l.8)%                               34.3%

                             Total Adjusted
                                     Income
Income before
 income taxes           $      178,796
Income tax expense              60,959
Net income                     117,837
Net loss
 attributable to
 noncontrolling
 interests                        (182)
Net income
 attributable to
 Snyder's-Lance         $      ll8,019

Effective income
 tax rate                         34.1%

Year Ended January
2, 2016
(in thous ands)                               Income from Continuing Operations
                                GAAP Income       Adjustments   Adjusted Income
Income before
 income taxes            $      79,603            $   30,290    $   109,893
Income tax expense              28,885                 9,034         37,919
Net income                      50,718                21,256         71,974
Net income
 attributable to
 noncontrolling
 interests                          33                                   33
Net income
 attributable to
 Snyder's-Lance          $      50,685            $   21,256    $    71,941

Effective income
 tax rate(6)                      36.3%                                34.5%


(4) The tax rate on adjusted income from continuing operations varies from the tax rate on GAAP income from
continuing operations for the full year 2016 primarily due to non-deductible transaction costs related to the
acquisition of Diamond.

(5) The tax rate on adjusted income from discontinued operations varies from the tax rate on GAAP income from
discontinued operations for the full year 2016 primarily due to significant taxable income on the sale of Diamond of
California despite a book loss of $32.6 million. This was due to the sale of goodwill which had no tax basis and for
which no deferred tax liability was recorded.

(6) The tax rate on adjusted income varies from the tax rate on GAAP income for the full year 2015 primarily due to
non-deductible transaction costs related to the acquisition of Diamond.
Investor Contact
Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279

Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 178 of 267
                                    *Snyders-Lance 40 Loss/Shr 9c >LNCE

JShevlin@snyderslance.com,   (704) 557-8850


13 Feb 2017 07:01 ET *Snyders-Lance 40 Adj EPS 38c >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

February 13, 2017 07:01 ET (12:01 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: February 14,2017


  End uf Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 179 of 267
    Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results
                                                         GlobeNewswire
                                             February 13, 2017 Monday 4:00 AM PT

Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: EARNINGS RELEASES AND OPERATING RESULTS
Length: 9354 words




Fourth Quarter 2016 Highlights
    • Net revenue from continuing operations increased 37% to $556.2 million
    • Total net revenue* increased 61 % to $652.6 million
    • Snyder's-Lance legacy core branded net revenue increased 6.1 %
     • GAAP earnings per share from continuing operations of $0.19
     • Adjusted earnings per share* increased 22% to $0.38

Full-Year 2016 Highlights
     • Net revenue from continuing operations increased 27% to $2,109.2 million
     • Total net revenue* increased 40% to $2,313.7 million
     • Snyder's-Lance legacy core branded net revenue increased 2.1 %
     • GAAP earnings per share from continuing operations of $0.45
     • Adjusted earnings per share* increased 26% to $1.27

*The results of operations of the Diamond of California culinary nut business have been treated as discontinued
operations. All GAAP financial statement items for both current and prior periods exclude the results of Diamond of
California. Total net revenue includes net revenue from both continuing and discontinued operations. All adjusted
financial results referred to in this release, include the results of both continuing and discontinued operations and
exclude special items for comparability. Descriptions of measures excluding special items are provided in "Use and
Definition of Non-GAAP Measures" and reconciliations are provided in the tables at the end of this release.

CHARLOTTE, N.C., Feb. 13,2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported
financial results for the fourth quarter and full-year ended December 31,2016.

"We are proud of the significant accomplishments the Snyder's-Lance team has delivered for our shareholders in
2016," said Carl E. Lee, Jr., President and Chief Executive Officer. "In the fourth quarter alone, we grew our legacy
core brands 6.1 %, completed the divestiture of the Diamond of California culinary nut business and continued the
integration of the remaining Diamond brands. Over the course of 2016, we continued to strengthen our better-for-
you product offerings, expanded our portfolio of brands with the acquisition of Diamond Foods, and delivered
against our synergy and ongoing continuous improvement goals. Our strategic investments in innovation,
marketing and promotion have been successful with our Snyder's of Hanover® and Lance® brands, and are
beginning to bear fruit in our Emerald® and Pop Secret® brands. We have accelerated core branded growth, while
expanding our operating margin to nearly 9% in our continuing operations for the year, and almost 10% for the
quarter. Our focus on better-for-you snacking continued to be a driver of growth and now represents 33% of sales



       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 180 of 267
                      Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

as we close out 2016. Lastly, our enhanced portfolio, national distribution footprint, multi-channel go-to-market
model, and combined sales organization, are already realizing revenue synergies that we will build upon in coming
years."

Mr. Lee continued, "During 2017, we will continue to change the way the world snacks with better ingredients,
quality and taste, as we introduce new products and enter new categories, in order to reach more consumers and
broaden our customer penetration. We are particularly excited about the innovation we plan to showcase early in
2017, including Wholey Cheese! crackers, Cape Cod thins potato chips, and our new better snacks variety packs.
All of these introductions will drive increased scale in our better-for-you categories, and serve as a springboard for
expanded brand reach and growth. As we grow, we will remain focused on delivering margin expansion, through
both the attainment of expected cost synergies and the ongoing enterprise wide cost-reduction efforts. We will be
implementing Zero-based budgeting in 2017 to drive greater efficiency and effectiveness across our entire
organization. All of our recent success and disciplined execution of our strategic plan is a function of our dedicated
team, and I want to thank all of our associates for their partnership, passion and dedication to achieving our goals."

Summary of Financial Results:
                                                    Fourth Quarter and Full-Year 2016 Financial Summary*
           (in thousands, except for earnings per     Q4         Q4         Cha      FY16       FY15    Cha
           share amounts)                             2016       2015       nge                         nge
           Net Revenue from Continuing                $ 5        $ 4        3   %    $ 2        $       2 %
           Operations                                     5         0       7                           7
                                                          6         5                   1         6
                                                                            0           0         5     3
                                                          1         8                   9         6
                                                          6         5
                                                          3         7                   2         3
                                                                                        2         9
                                                                                        7         9
           Net Revenue from Discontinued                  9                             2
           Operations                                     6                             0
                                                                                        4
                                                          4
                                                          4                             4
                                                          1                             4
                                                                                     3
           Total Net Revenue from Continuing             6        4      6   %       2               3   %
           and Discontinued Operations                   5        0      0                           9
                                                         2        5                  3        6
                                                                         8           1        5      7
                                                         6        8                  3        6
                                                         0        5
                                                         4        7                  6        3
                                                                                     7        9
                                                                                     0        9
            Snyder's-Lance Legacy Net                    0        4      3   %                       0   %
           Revenue                                                0
                                                         6        5      6           6        6      6
                                                         5                           6        5
                                                         8        8                  5        6
                                                                  5
                                                                  7                  7        3
                                                                                     5        9
                                                                                     9        9
            Snyder's-Lance Legacy Branded                3        2      4   %                           %
           Net Revenue**                                 1        9
                                                         2        7      9           2        1      5
                                                                                     0        9
                                                         2        7                  8        0
                                                         4        5


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 181 of 267
                     Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

                                                       7          7                    1           1
                                                                                       1           9
                                                                                       o           1
          Operating Margin from Continuing             8    %     7   % 120            4   %       6   % (120
          Operations                                                    bps                              bps)
                                                       5          3                    9
          Operating Margin from Continuing             9    %     9   %                8   %       7   % 160
          Operations, Excluding Special Items                                                            bps
                                                       5          5                    8           2
          Operating Margin from Cont. and              1    %     9   % 100            9   %       7   % 180
          Disc. Operations, Excluding Special          o                bps                              bps
          Items                                                   5                    o           2
                                                       5
          GMP EPS from Continuing                   $ 0         $ 0       9   %    $ 0         $ 0       (
          Operations                                                      o                              3      %
                                                       1          1                    4           7     6
                                                       9          o       o            5           1
                                                                                                         6
          EPS from Continued Operations,            $ 0         $ 0       (        $           $         9      %
          Excluding Special Items                                         1   %
                                                       2          3       2                        o     9
                                                       7          1                                1
                                                                          9
          EPS from Cont. and Disc.                  $ 0         $ 0       2   %    $           $         2      %
          Operations, Excluding Special Items                             2                              5
                                                       3          3                    2           o
                                                       8          1       6            7           1     7
          Adjusted EBITDA from Continuing              7          5       3   %        2           1     4      %
          Operations                                   7          5       9            8           9     8
                                                                                       4           1
                                                       125                                               7
                                                       1          7                    1
                                                       o          9                    1           2
                                                                                       o           5
          % of net revenue                             1    %     1   % 30             1   %       1   % 200
                                                       3          3     bps            3           1     bps

                                                       9          6                    5           5
          Adjusted EBITDA from Cont. and               9          5       7   %        3           1     6      %
          Disc. Operations                             4          5       1            1           9     2
                                                                                       o           1
                                                       5          2                                      5
                                                       6          7                    6
                                                       2          9                    6           2
                                                                                       o           5
          % of net revenue                             1    %     1   % 90             1   %       1   % 190
                                                       4          3     bps            3           1     bps

                                                       5          6                    4           5
          *Descriptions of measures excluding special items are provided in "Use and Definition of Non-GMP
          Measures," and reconciliations are provided in the tables at the end of this release. **Due to the
          acquisition of Diamond, prior year Partner brand revenues from the sale of Kettle Brand® potato
          chips are now classified as Branded revenues. For the fourth quarter and full-year 2015, the
          Company has reclassified $8.4 million and $34.8 million, respectively, of Partner brand revenue
          associated with Kettle Brand® potato chips to Branded revenue to be consistent with current year
          presentation.

Fourth Quarter 2016 Results
                               Fourth Quarter Net Revenue by Product Category*
           (in thousands)         Q4         Q4        Ch   Q4         Increm     Q4       Q4          Ch



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 182 of 267
                     Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

                                  2016      2015       an       2016    ental    2016      2015      an
                                  Net       Net        ge       Net     Diamo    Snyder'   Net       ge
                                  Reven     revenu              Reven   nd Net   s-        Reven
                                  ue        e                   ue      Reven    Lance     ue
                                                                        ue       Legacy
                                                                                 Net
                                                                                 Reven
                                                                                 ue
           Branded                $ 4       $ 2       4 % $ 4           $ 1      $ 3       $ 2       4 %
                                     4         9      8     4             3         1         9
                                     3         7                  3       o         2         7      9
                                                       8
                                     o         7                  o       7         2         7
                                     o         5                  o       5         4         5
                                     6         7                  6       9         7         7
           Partner Brand             7         7       o    %     7                 7         7      o %
                                     o         o                  o                 o         o
                                                       7                                             7
                                     8         3                  8                 8         3
                                     3         5                  3                 3         5
                                     o         3                  o                 o         3
           Other                               3       1    %             4         3         3       (     )
                                     3         7       2          3                 7         7       o %
                                     2                            2       7
                                     7         7                  7       4         5         7      4
                                               4                          6         8         4
                                               7                                    1         7
           Total Continuing          5         4       3 %        5       1         o         4       3 %
           Operations                5         o       7          5       3                   o
                                     6         5                  6       5         6         5       6
                                                       o                            5
                                     1         8                  1       5         8         8
                                     6         5                  6       o                   5
                                     3         7                  3       5                   7
           Discontinued              9                            9       9
           Operations                6                            6       6

                                     4                            4       4
                                     4                            4       4
                                     1                            1       1
           Total Cont. and           6         4       6 %        6       2         o         4       3     %
           Disc. Operations          5         o       o          5       3                   o
                                     2         5                  2                 6         5       6
                                                       8                            5
                                     6         8                  6       9         8         8
                                     o         5                  o       4                   5
                                     4         7                  4       6                   7
           *The non-GAAP measure and related comparisons in the table above should be considered in
           addition to, not as a substitute for, our net revenue disclosure, as well as other measures of
           financial performance reported in accordance with GAAP, and may not be comparable to
           similarly titled measures used by other companies. Company management believes the
           presentation of 2016 Net Revenue Excluding Diamond Foods is useful for providing increased
           transparency and assisting investors in understanding our ongoing operating performance.
           Note: Due to the acquisition of Diamond, prior year Partner brand revenues from the sale of
           Kettle Brand® potato chips are now classified as Branded revenues. For the fourth quarter of
           2015 the Company has reclassified $8.4 million of Partner brand revenue associated with Kettle
           Brand® potato chips to Branded revenue to be consistent with current year presentation.

Net revenue from continuing operations in the fourth quarter of 2016 was $556.2 million, an increase of 37.0%
compared to $405.9 million in the fourth quarter of 2015. Total net revenue in the fourth quarter of 2016, including
both continuing and discontinued operations, was $652.6 million, an increase of 60.8% compared to net revenue of


     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 183 of 267
                      Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

$405.9 million in the fourth quarter of 2015. Snyder's-Lance legacy net revenue in the fourth quarter of 2016
increased 3.6% compared to the fourth quarter of 2015. This included Branded category net revenue growth of
4.9% driven by an approximately 8% increase in volume. In addition, during the fourth quarter, net revenue from
the Partner Brands category increased 0.7% while net revenue from the Other category declined 0.4%.

Operating income from continuing operations in the fourth quarter of 2016 increased 59.2% to $47.1 million, as
compared to $29.6 million in the fourth quarter of 2015. Adjusted operating income in the fourth quarter of 2016
increased 78.8% to $68.8 million, or 10.5% as a percentage of net revenue, as compared to $38.5 million, or 9.5%
as a percentage of net revenue, in the fourth quarter of 2015. The improvement in operating margin was due to
strong gross margin performance and operating expense leverage. The gross margin improvements were driven
by synergy realization from the Diamond Foods acquisition, in addition to lower inputs costs, improved productivity
and a greater mix of branded sales, partially offset by lower net price realization. Operating expenses, as a percent
of sales, declined as a result of synergy realization from the Diamond foods acquisition, partially offset by the
planned higher marketing and advertising expenses to support growth of the Company's core brands, higher
incentive compensation expense due to improved operational performance as compared to the prior year, and
incremental amortization expense resulting from the Diamond Foods acquisition.

Net interest expense in the fourth quarter of 2016 increased to $9.3 million compared to $2.9 million in the fourth
quarter of 2015. The increase in net interest expense was the result of additional debt utilized to finance the
acquisition of Diamond Foods.

The adjusted effective tax rate was 37.0% in the fourth quarter of 2016 as compared to 35.8% in the fourth quarter
of 2015. The adjusted effective tax rate in the quarter was slightly higher than expected due to the Company's
inability to use certain manufacturing tax credits resulting from the utilization of the acquired net operating losses
from the Diamonds Foods acquisition.

GAAP net income from continuing operations attributable to Snyder's-Lance, Inc. in the fourth quarter of 2016
increased to $18.7 million, or $0.19 per diluted share, as compared to $7.0 million, or $0.10 per diluted share, in the
fourth quarter of 2015. The GAAP net loss from discontinued operations in the fourth quarter of 2016 was $27.4
million, or $0.28 per diluted share and was due to a loss on the sale of Diamond of California of $32.6 million due to
the required incremental allocation of approximately $39 million in enterprise goodwill in accordance with GAAP.

Net income from discontinued operations, excluding special items, was $10.6 million or $0.11 per diluted share.
Adjusted net income attributable to Snyder's-Lance, Inc. in the fourth quarter of 2016, increased 66.2% to $37.0
million, as compared to $22.3 million in the fourth quarter of 2015. Adjusted earnings per diluted share increased
22.6% to $0.38 in the fourth quarter of 2016 compared to $0.31 in the fourth quarter of 2015.

Adjusted EBITDA from continuing operations for the fourth quarter of 2016 increased 39.5% to $77.1 million, or
13.9% of net revenue, as compared to adjusted EBITDA of $55.3 million or 13.6% of net revenue, in the fourth
quarter of 2015. Total adjusted EBITDA, including both continuing and discontinued operations, in the fourth
quarter of 2016, increased 71.1 % to $94.6 million, or 14.5% of net revenue, compared to adjusted EBITDA of $55.3
million, or 13.6% of net revenue, in the fourth quarter of 2015. Adjusted EBITDA is a non-GAAP measure defined
herein under "Use and Definition of Non-GAAP Measures," and is reconciled to net income in the tables that
accompany this release.

Full-Year 2016 Results
                              Full-Year Net Revenue by Product Category
             (in thousands)     FY        FY        Ch   FY        Incre   FY        FY       Ch
                                2016      2015      an   2016      ment    2016      2015     an
                                Net       Net       ge   Net       al      Snyder'   Net      ge
                                Reven     revenu         Reven     Diam    s-        Reven
                                ue        e              ue        ond     Lance     ue
                                                                   Net     Legacy
                                                                   Reve    Net
                                                                   nue     Reven
                                                                           ue


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 184 of 267
              Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

    Branded             $          $         3 %$             $ 4      $         $               %
                                             7                  3
                            6          1              6         0          2         1     5
                            3          9     6        3                    0         9
                            8          0              8          1         8         0
                                                                 8
                            2          1              2          6         1         1
                            9          9              9                    1         9
                            6          1              6                    0         1
    Partner Brand           3          3              3                    3         3
                            0          0              0                    0         0
                            0          0              0                    0         0

                            4          4              4                    4         4
                            3          8              3                    3         8
                            6          0              6                    6         0
    Other                   1                2 %      1          1         1               ( )
                            7          6              7          3         5         6     5 %
                            0          5     9        0                    7         5
                                                                 2
                            4          7              4          8         2         7
                            9          2              9          2         1         2
                            5          8              5                    3         8
    Total                   2                2 %      2          4                         0 %
    Continuing                               7                   4
    Operations              1          6              1          3         6         6     6
                            0          5     3        0                    6         5
                            9          6              9          4         5         6
                                                                 6
                            2          3              2          8         7         3
                            2          9              2                    5         9
                            7          9              7                    9         9
    Discontinued            2                         2          2
    Operations              0                         0          0
                            4                         4          4

                            4                         4          4
                            4                         4          4
                            3                         3          3
    Total Cont.             2                3 %      2          6                          0 %
    and Disc.                                9                   4
    Operations              3          6              3          7         6         6      6
                            1          5     7        1                    6         5
                            3          6              3          9         5         6
                                                                     1
                              6         3                 6          1        7         3
                              7         9                 7                   5         9
                              0         9                 0                   9         9
    *The non-GAAP measure and related comparisons in the table above should be
    considered in addition to, not as a substitute for, our net revenue disclosure, as well as
    other measures of financial performance reported in accordance with GAAP, and may not
    be comparable to similarly titled measures used by other companies. Company
    management believes the presentation of 2016 Net Revenue Excluding Diamond Foods is
    useful for providing increased transparency and assisting investors in understanding our
    ongoing operating performance. Note: Due to the acquisition of Diamond, prior year
    Partner brand revenues from the sale of Kettle Brand® potato chips are now classified as
    Branded revenues. For the full-year 2015 the Company has reclassified $34.8 million of
    Partner brand revenue associated with Kettle Brand® potato chips to Branded revenue to
    be consistent with current year presentation.




Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 185 of 267
                      Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

Net revenue from continuing operations for the full-year 2016 was $2,109.2 million, an increase of 27.3% compared
to $1,656.4 million in 2015. Total net revenue in 2016, including continuing and discontinued operations, was
$2,313.7 million, an increase of 39.7% compared to net revenue of $1,656.4 million in 2015. Snyder's-Lance
legacy net revenue for the full-year 2016 increased 0.6% compared to 2015 including Branded category net
revenue growth of 1.5% driven by an approximately 6% increase in volume. For the full-year 2016, net revenue
from the Partner Brands category was relatively flat while net revenue from the Other category declined 5.1 %.

Operating income from continuing operations for the full-year 2016 was $103.6 million, compared to $101.4 million
in 2015. Adjusted operating income in 2016 increased 74.0% to $207.8 million, or 9.0% of net revenue, as
compared to $119.5 million, or 7.2% percent of net revenue, in 2015.

Net interest expense for the full-year 2016 increased to $32.6 million compared to $10.9 million in 2015. The
increase in net interest expense was the result of additional debt utilized to finance the acquisition of Diamond
Foods. The adjusted effective tax rate for the full-year 2016 was 34.1 % as compared to 34.5% in 2015.

GAAP net income from continuing operations attributable to Snyder's-Lance, Inc. for the full-year 2016 was $.0
million, or $0.45 per diluted share, as compared to $50.7 million, or $0.71 per diluted share, in 2015. The GAAP net
loss from discontinued operations for the full-year 2016 was $27.1 million, or $0.29 per diluted share, and was due
to a loss on the sale of Diamond of California of $32.6 million, which was due to the incremental allocation of
approximately $39 million in enterprise goodwill in accordance with GAAP. Net income from discontinued
operations, excluding special items, was $14.5 million or $0.16 per diluted share. Adjusted net income attributable
to Snyder's-Lance, Inc. for the full-year 2016, increased 64.0% to $118.0 million, as compared to $71.9 million in
2015. Adjusted earnings per diluted share increased 25.7% to $1.27 for the full-year 2016 compared to $1.01 in
2015.

Adjusted EBITDA from continuing operations for the full-year 2016 increased 48.7% to $284.1 million or 13.5% of
net revenue, as compared to adjusted EBITDA of $191.1 million, or 11.5% of net revenue, in 2015. Total adjusted
EBITDA, including both continuing and discontinued operations, for the full-year 2016, increased 62.5% to $310.7
million, or 13.4% of net revenue, as compared to adjusted EBITDA of $191.1 million, or 11.5% of net revenue, in
2015. Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP
Measures," and is reconciled to net income in the tables that accompany this release.

Outlook*For the full-year of fiscal 2017, the Company expects net revenue to be between $2,250 million and $2,290
million, adjusted EBITDA to be between $330 million and $345 million, and earnings per diluted share, excluding
special items, to be between $1.32 and $1 ..

The Company's 2017 full-year outlook also includes the following assumptions:
    • Capital expenditures of $90 million to $100 million;
    • Net interest expense of $32 million to $35 million;
    • Effective tax rate of 33.5% to 34.5%; and
    • Weighted average diluted share count of approximately 98 million shares.

*Full-year 2017 GAAP guidance are not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: Continued transaction
and integration related costs associated with the divestiture of Diamond of California, other potential transactions
and their related costs, settlements of contingent liabilities, possible gains or losses on the sale of businesses or
other assets, restructuring costs, impairment charges, and the income tax effects of these.

Conference Call Management will host a conference call to discuss the Company's fourth quarter and full year 2016
results at 9:00 a.m. ET on February 13, 2017. The conference call will be webcast live through the Investor
Relations section of the Snyder's-Lance website (www.snyderslance.com) where the accompanying slide
presentation will also be available. To participate in the conference call, the dial-in number is (844) 830-1960 for
U.S. callers or (315) 625-6883 for international callers. The conference ID is 56297381. A continuous telephone


     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 186 of 267
                      Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

replay of the call will be available between 12:00 p.m. ET on February 13 and 12:00 a.m. ET on February 20. The
replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay
access code is 56297381. Investors may also access a web-based replay of the conference call at
www.snyderslance.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com.LNCE-E

Use and Definition of Non-GAAP MeasuresSnyder's-Lance's management uses non-GAAP financial measures to
evaluate our operating performance and to facilitate a comparison of the Company's operating performance on a
consistent basis and to provide measures that, when viewed in combination with its results prepared in accordance
with GAAP, allow for a more complete understanding of factors and trends affecting the Company's business than
GAAP measures alone. The non-GAAP measures and related comparisons should be considered in addition to,
not as a substitute for, our GAAP disclosure, as well as other measures of financial performance reported in
accordance with GAAP, and may not be comparable to similarly titled measures used by other companies. Our
management believes these non-GAAP measures are useful for providing increased transparency and assisting
investors in understanding our ongoing operating performance.

Operating Income and Gross Profit, Excluding Special ItemsOperating income and gross profit, excluding special
items, are provided because Snyder's-Lance believes it is useful information for understanding our results by
improving the comparability of our results. Additionally, operating income and gross profit, excluding special items,
provide transparent and useful information to management, investors, analysts and other parties in evaluating and
assessing the Company's primary operating results after removing the impact of unusual, non-operational or
restructuring or transaction related activities that affect comparability. Operating income and gross profit, excluding
special items, are two measures management uses for planning and budgeting, monitoring and evaluating financial
and operating results, and in the analysis of ongoing operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special ItemsNet income, earnings per
share, and the effective income tax rate, excluding special items, are metrics provided to present the reader with
the after-tax impact of operating income, excluding special items, in order to improve the comparability and
understanding of the related GAAP measures. Net income, earnings per share, and the effective income tax rate,
excluding special items, provide transparent and useful information to management, investors, analysts and other
parties in evaluating and assessing our primary operating results after removing the impact of unusual, non-
operational or restructuring or transaction related activities that affect comparability. Net income, earnings per
share, and the effective income tax rate, excluding special items, are measures management uses for planning and
budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA


     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 187 of 267
                         Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

is frequently used by analysts, investors and other interested parties in their     evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The          Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued           inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful        comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with
Generally Accepted Accounting Principles ("GAAp l ), as an indicator of the Company's operating performance, as
an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures
are frequently used as measures of operations and the ability to meet debt service requirements, they are not
necessarily comparable to other similarly titled captions of other companies due to the potential inconsistencies in
the method of calculation.

Cautionary Information about Forward Looking StatementsThis press release contains statements which may be
forward looking within the meaning of applicable securities laws. The statements include projections regarding
future revenues, earnings and other results which are based upon the Company's current expectations and
assumptions, which are subject to a number of risks and uncertainties. Factors that could cause actual results to
differ include general economic conditions or an economic turndown; volatility in the price, quality or availability of
inputs, including raw materials, packaging, energy and labor; price competition and industry consolidation; changes
in our top retail customer relationships; inability to maintain profitability in the face of a consolidating retail
environment; failure to successfully integrate acquisitions or execute divestitures; loss of key personnel; failure to
execute and accomplish our strategy; concerns with the safety and quality of certain food products or ingredients;
adulterated, misbranded or mislabeled products or product recalls; disruption of our supply chain; failure to maintain
satisfactory labor relations; risks related to our foreign operations, including foreign currency risks; inadequacies in,
or security breaches of, our information technology systems; improper use of social media; changes in consumer
preferences and tastes or inability to innovate or market our products effectively; reliance on distribution through a
significant number of independent business owners; protection of our trademarks and other intellectual property
rights; impairment in the carrying value of goodwill or other intangible assets; new regulations or legislation; interest
rate volatility, political and economic conditions of the countries in which we conduct business, and the interests of a
few individuals who control a significant portion of our outstanding shares of common stock may conflict with those
of other stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports
filed with the Securities and Exchange Commission.

SNYDER'S-LANCE, INC. AND SUBSIDIARIESConsolidated Statements of Income (Unaudited)For the Quarters
and Years Ended December 31,2016 and January 2,2016
                                                           Quarter Ended            Year Ended
         (in thousands, except per share data)          Decem        Januar      Decemb          January
                                                        ber 31,      Y 2,        er 31,          2, 2016
                                                        2016         2016        2016
         Net revenue                                    $ 5          $ 4         $ 2,1           $ 1,6
                                                           5            0           09,            56,
                                                           6            5           22             39
                                                                                    7              9
                                                           1           8
                                                          6            5
                                                           3           7
         Cost of sales                                  346,         259,        1,345           1,077
                                                        115          899         ,437            ,110
         Gross profit                                   210,         145,        763,7           579,2
                                                        048          958         90              89

         Selling, general and administrative            159,         109,        593,9           464,5
                                                        301          156         57              34
         Transaction and integration related            3,69         7,25        66,27           7,702
         expenses                                       3            2           2



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 188 of 267
                 Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

  Settlements of certain litigation                                                 5,675
  Impairment charges                            3,09       11,9        4,466        11,99
                                                6          97                       7
  Other expense/(income), net                   55         1,02        (5,39        (1,07
                                                           4           0            5
  Income before interest and income taxes       43,9       16,5        104,4        90,45
                                                03         29          85           6

  Loss on early extinguishment of debt                                 4,749
  Interest expense, net                         9,30       2,86        32,61        10,85
                                                8          4           3            3
  Income before income taxes                    34,5       13,6        67,12        79,60
                                                95         65          3            3

  Income tax expense                            15,8       6,65        25,32        28,88
                                                90         2           0            5
  Income from continuing operations             18,7       7,01        41,80        50,71
                                                05         3           3            8
  Loss from discontinued operations, net of     (27,                   (27,1
  income tax                                    6                      00
  Net (loss )/income                            (8,7       7,01        14,70        50,71
                                                21         3           3            8
  Net (loss)/income attributable to             (41        (30         (182         33
  non controlling interests
  Net (loss)/income attributable to Snyder's-   $ (        $ 7         $ 14,        $ 50,
  Lance, Inc.                                     8                       88              68
                                                              0           5               5
                                                  6           4
                                                  8           3
                                                  0

  Amounts attributable to Snyder's-Lance,
  Inc:
  Continuing operations                         $ 1        $ 7         $ 41,        $ 50,
                                                  8                       98              68
                                                              0           5               5
                                                   7          4
                                                   4          3
                                                   6
  Discontinued operations                       (27,                   (27,1
                                                6                      00
  Net (Ioss)/income attributable to Snyder's-   $ (         $ 7        $ 14,        $ 50,
  Lance, Inc.                                      8                      88              68
                                                              0           5               5
                                                  6           4
                                                  8           3
                                                  0

  Basic earnings per share:
  Continuing operations                         $ 0         $ 0        $ 0.4        $ 0.7
                                                                          6               2
                                                   1          1
                                                   9          0
  Discontinued operations                       (0.2                   (0.29
                                                8
  Total basic (loss)/earnings per share         $ (         $ 0        $ 0.1        $ 0.7
                                                   0                      7               2




Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 189 of 267
                        Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

                                                              o          o
                                                              9

        Diluted earnings per share:
       Continuing operations                              $ 0          $ 0         $ 0.4    $ 0.7
                                                                                     5        1
                                                             1           1
                                                             9           0
        Discontinued operations                           (0.2                     (0.29
                                                          8
       Total diluted (Ioss)/earnings per share            (0.0         0.10        0.16     0.71
                                                          9

        Dividends declared per common share               $ 0          $ 0         $ 0.6    $ 0.6
                                                                                     4        4
                                                              1          1
                                                              6          6

SNYDER'S-LANCE, INC. AND SUBSIDIARIESConsolidated Balance Sheets (Unaudited)As of December 31, 2016
and January 2, 2016
                                                                  (in             2016           2015
                                                                  thousands,
                                                                  except
                                                                  share data)
       ASSETS
       Current assets:
       Cash and cash equivalents                                                $ 35,409    $ 39,105
       Restricted cash                                                          714         966
       Accounts receivable, net of allowances of $1,290 and                     210,723      131,339
       $917, respectively
       Receivable from sale of Diamond of California                            118,577
       Inventories, net                                                         173,456      110,994
       Prepaid income taxes and income taxes receivable                         5,744       2,321
       Assets held for sale                                                     19,568       15,678
       Prepaid expenses and other current assets                                27,666      21,210
       Total current assets                                                     591,857      321,613


       Noncurrent assets:
       Fixed assets, net                                                        501,884      401,465
       Goodwill                                                                 1,318,362    539,119
       Other intangible assets, net                                             1,373,800    528,658
       Other noncurrent assets                                                  48,173       19,849
       Total assets                                                             $ 3,834,0    $ 1,810,7
                                                                                  76           04

       LIABILITIES AND STOCKHOLDERS' EQUITY
       Current liabilities:
       Current portion of long-term debt                                        $ 49,000     $ 8,541
       Accounts payable                                                         99,249       54,207
       Accrued compensation                                                     44,901       26,196
       Accrued casualty insurance claims                                        4,266        4,262
       Accrued marketing, selling and promotional costs                         50,179       18,806
       Other payables and accrued liabilities                                   47,958       32,248
       Total current liabilities                                                295,553      144,260



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 190 of 267
                           Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results


       Noncurrent liabilities:
       Long-term debt, net                                                        1,245,959       372,301
       Deferred income taxes, net                                                 378,236         157,591
       Accrued casualty insurance claims                                          13,049          11,931
       Other noncurrent liabilities                                               25,609          17,034
       Total liabilities                                                          1,958,406       703,117


       Commitments and contingencies


       Stockholders' equity:
       Common stock, $0.83 1/3 par value. 110,000,000                             80,199          59,138
       shares authorized; 96,2,784 and 70,968,054 shares
       outstanding, respectively
       Preferred stock, $1.00 par value. 5,000,000 shares
       authorized; no shares outstanding
       Additional paid-in capital                                                 1,598,678       791,8
       Retained earnings                                                          195,733         238,314
       Accumulated other comprehensive loss                                       (17,977         (630
       Total Snyder's-Lance, Inc. stockholders' equity                            1,856,633       1,088,250
       Noncontroliing interests                                                   19,037          19,337
       Total stockholders' equity                                                 1,875,670       1,107,587
       Total liabilities and stockholders' equity                                 $ 3,834,0       $ 1,810,7
                                                                                    76              04

SNYDER'S-LANCE, INC. AND SUBSIDIARIESConsolidated Statements of Cash Flows (Unaudited)For the Years
Ended December 31,2016 and January 2,2016
                                                                        (in                2016          2015
                                                                        thou sa
                                                                        nds)
      Operating activities:
      Net income                                                                     $ 14,70        $ 50,71
                                                                                       3              8
      Adjustments to reconcile net income to cash from operating
      activities:
      Depreciation and amortization                                                  99,251         70,379
      Stock-based compensation expense                                               26,648         5,616
      Loss on sale of fixed assets, net                                              141            0
      Loss on sale of Diamond of California                                          32,645
      Gain on sale of route businesses, net                                          (1,341         (1,913
      Gain on write-off of debt premium                                              (1,341
      Impairment charges                                                             4,466          11,997
      Derecognition of cumulative translation adjustment                                            737
      Deferred income taxes                                                          24,811         2,433
      Provision for doubtful accounts                                                472            1,104
      Changes in operating assets and liabilities, excluding business
      acquisitions and foreign currency translation adjustments:
      Accounts receivable                                                            (34,047        (6,349
      Inventory                                                                      2,036          5,2
      Other current assets                                                           2,861          2,463
      Accounts payable                                                               21,762         (2,468
      Payable to growers                                                             41,948
      Other accrued liabilities                                                      18,312         6,970



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 191 of 267
                       Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

      Other noncurrent assets                                                          6,531             709
      Other noncurrent liabilities                                                     1,341             (1,904
      Net cash provided by operating activities                                        261,199           146,154


      Investing activities:
      Purchases of fixed assets                                                        (73,261           (51,468
      Purchases of route businesses                                                    (,206             (22,568
      Proceeds from sale of fixed assets                                               1,409             1,776
      Proceeds from sale of route businesses                                           39,619            27,408
      Proceeds from sale of investments                                                                  826
      Business acquisitions, net of cash acquired                                      (1,0,674
      Changes in restricted cash                                                       252
      Net cash used in investing activities                                            (1,116,8          (44,026
                                                                                       61


      Financing activities:
      Dividends paid to stockholders and non controlling interests                     (57,584           (45,183
      Debt issuance costs                                                              (6,047            (5,065
      Issuances of common stock                                                        10,096            7,862
      Excess tax benefits from stock-based compensation                                910               2,326
      Share repurchases, including shares surrendered for tax                          (10,330           (836
      withholding
      Payments on capital leases                                                       (2,412
      Proceeds from issuance of long-term debt                                         1,130,00
                                                                                       o
      Repayments of long-term debt                                                     (438,625          (7,500
      Net proceeds from/(repayments of) existing credit facilities                     227,000           (50,000
      Net cash provided by/(used in) financing activities                              853,008           (98,396


      Effect of exchange rate changes on cash                                          (1,0


      (Decrease)lincrease in cash and cash equivalents                                 (3,696            3,732
      Cash and cash equivalents at beginning of fiscal year                            39,105            35,373
      Cash and cash equivalents at end of fiscal year                                  $ 35,40           $ 39,10
                                                                                           9               5

SNYDER'S-LANCE, INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures (Unaudited)Gross Profit,
excluding special items
                                                                     Quarter Ended                Year Ended
        (in thousands)                                           Decem        Januar           Decem      Januar
                                                                 ber 31,      y 2,             ber 31,    y 2,
                                                                 2016         2016             2016       2016


        Continuing Operations
        Net revenue from continuing operations                   $ 5          $ 4              $ 2        $
                                                                     5           0
                                                                     6           5                1             6
                                                                                                  0             5
                                                                     1           8                9             6
                                                                     6           5
                                                                     3           7                2           3
                                                                                                  2           9
                                                                                                  7           9
        Cost of sales from continuing operations                 346,         259,             1,34        1,07



    Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 192 of 267
Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 193 of 267
                       Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

                                                                2              5              3              6
                                                                                              1              5
                                                                6              8              3              6
                                                                0              5
                                                                4              7               6             3
                                                                                               7             9
                                                                                               0             9
         Total cost of sales (continuing and discontinued     413,           259,           1,50           1,07
         operations)                                          889            899            1,44           7,11
                                                                                            5              0
         Total gross profit (continuing and discontinued      $ 2            $ 1            $ 8            $ 5
         operations)                                            3              4              1              7
                                                                8              5              2              9

                                                                7              9               2             2
                                                                1              5               2             8
                                                                5              8               5             9
         As a % of net revenue                                36.6       %   36.0       %   35.1       %   35.0       %


         Special items (continuing and discontinued           752            262            17,8           298
         operations)                                                                        68
         Adjusted gross profit (continuing and discontinued   $ 2            $ 1            $ 8            $ 5
         operations excluding special items)                    3              4              3              7
                                                                9              6              0              9

                                                                4              2              0              5
                                                                6              2              9              8
                                                                7              0              3              7
         As a % of net revenue                                36.7       %   36.0       %   35.9       %   35.0       %

(1) Transaction and integration related expenses primarily consist of severance and relocation costs associated
with the acquisition of Diamond Foods.(2) The inventory step-up represents the additional cost of sales recognized
in Q1 and Q2 2016 as a result of stepping up Diamond Food's inventory to fair value at the acquisition date.(3)
Expenses associated with packaging write-ofts due to required packaging changes as a result of the transaction.(4)
For 2016, other items primarily consist of an inventory step-up related to the Metcalfe's transaction, other Metcalfe-
related integration costs and non-Diamond related severance and retention benefits.(5) For 2015, other items
consist of severance costs as well as recovery expenses for a plant fire.(6) Special items attributable to
discontinued operations consist of the inventory step-up recognized in Q1 and Q2 2016 as a result of stepping up
Diamond Food's inventory to fair value at the acquisition date.

SNYDER'S-LANCE, INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures (Unaudited)Operating
income, excluding special items
                                                   Quarter Ended       Year Ended
        (in thousands)                          Decem        Januar Decem       Januar
                                                ber 31,      y 2,   ber 31,     y 2,
                                                                2016           2016           2016           2016


        Continuing Operations
        Income before interest and income taxes                 $ 4            $ 1            $ 1            $ 9
                                                                     3              6              0              0
                                                                                                   4
                                                                     9              5                             4
                                                                     0              2            4                5
                                                                     3              9            8                6
                                                                                                 5
         Impairment charges                                     3,09           11,9           4,46           11,9
                                                                6              97             6              97
         Other expense/(income), net                            55             1,02           (5,3           (1,0



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 194 of 267
Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 195 of 267
                          Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

        Total operating income (continuing and discontinued     $ 6           $ 2           $ 1           $ 1
        operations)                                               1             9             1             0
                                                                                              8             1
                                                                   6            5
                                                                   4            5              3             3
                                                                   5            0              5             7
                                                                                               8             8
        Special items (continuing and discontinued              7,19          8,95          89,4          18,0
        operations)                                             3             8             53            85
        Adjusted operating income (continuing and               $ 6           $ 3           $ 2           $ 1
        discontinued operations excluding special items)           8             8             0             1
                                                                                               7             9
                                                                   8            5
                                                                   3            0              8             4
                                                                   8            8               1            6
                                                                                                1            3
        As a % of net revenue                                   10.5      %   9.5       %   9.0       %   7.2      %

(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.(2) For
2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.(3) The inventory step-up represents the additional cost of sales recognized in Q1 and Q2 2016 as a
result of stepping up Diamond Food's inventory to fair value at the acquisition date.(4) For 2016, expenses
associated with packaging write-offs due to required packaging changes as a result of the transaction and other
professional fees.(5) Includes expenses for legal fees and contingent liabilities associated with settlements related
to employee classification and industry wide packaging claims.(6) For 2016, other items primarily consist of
Metcalfe's transaction-related expenses including transaction costs, severance benefits, and inventory step-up, as
well as non-Diamond related professional fees, severance and retention benefits.(7) For 2015, other items include
professional fees, severance and relocation expenses, a self-funded medical insurance claim, and recovery
expenses for fire and flood.(8) Special items attributable to discontinued operations for 2016 consist of the inventory
step-up recognized in Q1 and Q2 2016 as a result of stepping up Diamond of California's inventory to fair value at
the acquisition date, retention costs associated with Diamond of California employees, and stock-based
compensation accelerated due to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures (Unaudited)Earnings per
diluted share, excluding special items
                                                                   Quarter Ended               Year Ended
                                                                Decem         Januar        Decem         Januar
                                                                ber 31,       Y2,           ber 31,       Y2,
                                                                2016          2016          2016          2016
         Earnings per diluted share from continuing             $ 0           $ 0           $ 0           $ 0
         operations
                                                                   1                1          4             7
                                                                   9                0          5             1


         Transaction and integrated related expenses(1 )(2)        0          0.09          0.48          0.09

                                                                   0
                                                                   3
         Inventory step-up(3)                                                               0.08
         Emerald move and required packaging changes(4)         0.03                        0.03
         Loss on debt prepayment(5)                                                         0.03
         Legal fees and settlement accrual(6)                                                             0.07
         Other impairment charges(7)(8)                                       0.11          0.01          0.11
         Impact of tax restructuring(9)                         0.01                        0.01
         Other(1 0)(11)                                         0.01          0.01          0.02          0.03



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 196 of 267
(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.(2) For
2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.(3) The inventory step-up represents the additional cost of sales recognized in 01 and 02 2016 as a
result of stepping up Diamond Food's inventory to fair value at the acquisition date.(4) For 2016, expenses related
to the impairment of certain Emerald assets not being relocated, the write-off of certain packaging due to required
packaging changes as a result of the transaction, as well as professional fees.(5) The loss on extinguishment of
debt was a result of the early repayment of our private placement loan due to the financing obtained for the
acquisition of Diamond Foods.(6) Includes expenses for legal fees and contingent liabilities associated with
settlements related to employee classification and industry wide packaging claims.(7) For 2016, consists of
impairment charges for certain fixed assets.(8) For 2015, consists of impairment charges recorded for
manufacturing assets and routes.(9) For 2016, consists of a discrete tax item for the impact of tax restructuring.(10)
For 2016, other items primarily consist of Metcalfe's transaction-related expenses including transaction costs,
severance benefits, and inventory step-up, as well as non-Diamond related professional fees, severance and
retention benefits.(11) For 2015, other items include professional fees, severance and relocation expenses, a self-
funded medical insurance claim, and recovery expenses for fire and flood.(12) Special items attributable to
discontinued operations for 2016 consist of a $32.6 million loss on the disposal transaction, the inventory step-up
recognized in 01 and 02 2016 as a result of stepping up Diamond of California's inventory to fair value at the
acquisition date, retention costs associated with Diamond of California employees, and stock-based compensation
accelerated due to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures (Unaudited)EBITDA and
Adjusted EBITDA
                                                                Quarter Ended            Year Ended
          (in thousands)                                     Decem       Januar       Decem       Januar
                                                             ber 31,     y 2,         ber 31,     y 2,
                                                             2016        2016         2016        2016



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 197 of 267
Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 198 of 267
(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.(2) For
2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.(3) The inventory step-up represents the additional cost of sales recognized in 01 and 02 2016 as a
result of stepping up Diamond's inventory to fair value at the acquisition date.(4) For 2016, expenses related to the
impairment of certain Emerald assets not being relocated, the write-off of certain packaging due to required
packaging changes as a result of the transaction, as well as professional fees.(5) For 2015, includes expenses for
legal fees and contingent liabilities associated with settlements related to employee classification and industry wide
packaging claims.(6) For 2016, consists of impairment charges for certain fixed assets.(7) For 2015, consists of
impairment charges recorded for manufacturing assets and routes.(8) For 2016, other items primarily consist of
Metcalfe's transaction-related expenses including transaction costs, severance benefits, and inventory step-up, as
well as non-Diamond related professional fees and severance and retention benefits.(9) For 2015, other items
include professional fees, severance and relocation expenses, a self-funded medical insurance claim, and recovery
expenses for fire and flood.(10) Special items attributable to discontinued operations for 2016 consist of a $32.6
million loss on the disposal transaction, the inventory step-up recognized in 01 and 02 2016 as a result of stepping


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 199 of 267
                         Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

up Diamond of California's inventory to fair value at the acquisition date, retention costs associated with Diamond of
California employees, and stock-based compensation accelerated due to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIESReconciliation of Non-GAAP
attributable to Snyder's-Lance, excluding special items

        (in thousands)


        Continuing Operations
        Net income attributable to Snyder's-Lance, from
        continuing operations




        Transaction and integrated related expenses, net of
        tax(1 )(2)
        Inventory step-up, net of tax(3)

        Emerald move and required packaging changes, net
        of tax(4)
        Loss on debt prepayment, net of tax(5)
        Legal fees and settlement accrual, net of tax(6)

        Other impairment charges, net of tax(7)(8)

        Impact of tax restructuring(9)

        Other, net of tax(1 0)(11)

        Net income attributable to Snyder's-Lance from
        continuing operations, excluding special items




        Discontinued Operations
        Net loss attributable to Snyder's-Lance from             $ (       $           $ (         $
        discontinued operations                                    2                       2
                                                                   7                       7

                                                                   6                      1
                                                                                          0
                                                                                          0
        Special items attributable to discontinued operations,   37,9                  41,5
        net of tax( 12)                                          86                    99
        Net income attributable to Snyder's-Lance from           $ 1       $           $           $
        discontinued operations, excluding special items            0                      4

                                                                   5                       4
                                                                   6                       9
                                                                   0                       9

        Total Continuing and Discontinued Ogerations
        Total net (Ioss)/income attributable to Snyder's-        $ (       $ 7         $ 1         $ 5


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 200 of 267
                       Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

        Lance                                                     8                             4          0
                                                                                   0
                                                                  6                4         8             6
                                                                  8                3         8             8
                                                                  0                          5             5
        Total special items (continuing and discontinued       45,6              15,2      103,         21,2
        operations), net of tax                                82                22        135          56
        Total net income attributable to Snyder's-Lance        $ 3               $ 2       $ 1          $ 7
        (continuing and discontinued operations), excluding       7                2            1          1
        special items                                                                           8
                                                                  0                2                       9
                                                                  0                6            0          4
                                                                  2                5            2          1
                                                                                                0

(1) For 2016, transaction and integration related expenses primarily consist of professional fees, accelerated stock-
based compensation, relocation, severance, and retention costs associated with the acquisition of Diamond.(2) For
2015, transaction related expenses primarily consist of professional fees associated with the acquisition of
Diamond.(3) The inventory step-up represents the additional cost of sales recognized in Q1 and Q2 2016 as a
result of stepping up Diamond Food's inventory to fair value at the acquisition date.(4) For 2016, expenses related
to the impairment of certain Emerald assets not being relocated, the write-off of certain packaging due to required
packaging changes as a result of the transaction, as well as professional fees.(5) The loss on extinguishment of
debt was a result of the early repayment of our private placement loan due to the financing obtained for the
acquisition of Diamond Foods.(6) For 2015, includes expenses for legal fees and contingent liabilities associated
with settlements related to employee classification and industry wide packaging claims.(7) For 2016, consists of
impairment charges for certain fixed assets.(8) For 2015, consists of impairment charges recorded for
manufacturing assets and routes.(9) For 2016, consists of a discrete tax item for the impact of tax restructuring.(10)
For 2016, other items primarily consist of Metcalfe's transaction-related expenses including transaction costs,
severance benefits, and inventory step-up, as well as non-Diamond related professional fees, severance and
retention benefits.(11) For 2015, other items include professional fees, severance and relocation expenses, a self-
funded medical insurance claim, and recovery expenses for fire and flood.(12) Special items attributable to
discontinued operations for 2016 consist of a $32.6 million loss, net of tax, on the disposal transaction, the inventory
step-up recognized in Q1 and Q2 2016 as a result of stepping up Diamond of California's inventory to fair value at
the acquisition date, retention costs associated with Diamond of California employees, and stock-based
compensation accelerated due to the disposal of our culinary nuts business.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES Reconciliation of Non-GAAP Measures (Unaudited)Adjusted
effective income tax rate
                                                   Quarter Ended
                                                   December 31,2016
         (in thousands)                                                Income from Continuing Operations
                                                                       GAAP             Adjustm     Adjusted
                                                                       Income           ents        Income
         Income before income taxes                                    $ 34,            $ 7,8       $ ,6
                                                                             59           31
                                                                             5
         Income tax expense                                            15,89            135         16,02
                                                                       o                            5
         Net income                                                    18,70            7,696       26,40
                                                                       5                            1
         Net loss attributable to noncontrolling                       (41                          (41
         interests
         Net income attributable to Snyder's-                          $ 18,            $ 7,6       $ 26,
         Lance                                                               74           96          4
                                                                             6




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 201 of 267
                Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

  Effective income tax rate( 1)                              45.9       %                37.8       %


                                                             Income from Discontinued Operations
                                                             GAAP           Adjustm      Adjusted
                                                             Income         ents         Income
  (Loss)lIncome before income taxes                          $ (18          $ 34,        $ 16,
                                                                ,05            31           26
                                                                4              8            4
  Income tax expense/(benefit)                               9,372          (3,66        5,704
                                                                            8
  Net (Ioss)/income                                          (27,6          37,98        10,56
                                                                            6            0
  Net loss attributable to noncontroliing
  interests
  Net (Ioss)/income attributable to                          $ (27          $ 37,        $ 10,
  Snyder's-Lance                                                ,6            98            56
                                                                              6             0


  Effective income tax rate(2)                               (51.9                       35.1       %
                                                                        %


                                                             Total
                                                             Adjusted
                                                             Income
  Income before income taxes                                 $ 58,
                                                                 69
                                                                 0
  Income tax expense                                         21,72
                                                             9
  Net income                                                 36,96
                                                             1
  Net loss attributable to noncontroliing                    (41
  interests
  Net income attributable to Snyder's-                       $ 37,
  Lance                                                         00
                                                                2


  Effective income tax rate                                  37.0       %


  Quarter Ended January 2, 2016
  (in thousands)                                             Income from Continuing Operations
                                                             GAAP           Adjustm      Adjusted
                                                             Income         ents         Income
  Income before income taxes                                 $ 13,          $ 20,        $ 34,
                                                                66             95           62
                                                                5              6            1
  Income tax expense                                         6,652          5,735        12,38
                                                                                         7
  Net income                                                 7,013          15,22        22,23
                                                                            1            4
  Net loss attributable to noncontrolling                     (30                        (30
  interests
  Net income attributable to Snyder's-                        $ 7,0         $ 15,        $ 22,
  Lance                                                         43             22           26
                                                                               1            4




Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 202 of 267
                       Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

        Effective income tax rate(3)                                   48.7       %               35.8       %

(1) The tax rate on adjusted income from continuing operations varies from the tax rate on GAAP income from
continuing operations for the fourth quarter of 2016 primarily due to the $1.4 million of discrete tax expense
associated with our tax restructuring in the quarter, as well as transaction related expenses which were not
deductible for tax.(2) The tax rate on adjusted income from discontinued operations varies from the tax rate on
GAAP income from discontinued operations for the fourth quarter of 2016 primarily due to significant taxable
income on the sale of Diamond of California despite a book loss of $32.6 million. This was due to the sale of
goodwill which had no tax basis and for which no deferred tax liability was recorded.(3) The tax rate on adjusted
income varies from the tax rate on GAAP income for the fourth quarter of 2015 primarily due to non-deductible
transaction costs related to the acquisition of Diamond.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES Reconciliation of Non-GAAP Measures (Unaudited)Adjusted
effective income tax rate (continued)
                                                   Year Ended
                                                   December 31, 2016
        (in thousands)                                                 Income from Continuing Operations
                                                                       GAAP           Adjustm     Adjusted
                                                                       Income         ents        Income
         Income before income taxes                                    $ 67,          $ 89,       $ 15
                                                                          12             59          6,7
                                                                          3              0           13
         Income tax expense                                            25,32          28,05       53,37
                                                                       0              4           4
         Net income                                                    41,80          61,53       103,3
                                                                       3              6           39
         Net loss attributable to noncontrolling                       (182                       (182
         interests
         Net income attributable to Snyder's-                          $ 41,          $ 61,       $ 10
         Lance                                                            98            53           3,5
                                                                          5             6            21


         Effective income tax rate(4)                                  37.7       %               34.1       %


                                                                       Income from Discontinued Operations
                                                                       GAAP           Adjustm     Adjusted
                                                                       Income         ents        Income
         (Loss)lincome before income taxes                             $ (17          $ 39,       $ 22,
                                                                          ,84            93          08
                                                                          8              1           3
         Income tax expense/(benefit)                                  9,252          (1,66       7,585
                                                                                      7
         Net (Ioss)/income                                             (27,1          41,59       14,49
                                                                       00             8           8
         Net loss attributable to noncontrolling
         interests
         Net (Ioss)lincome attributable to                             $ (27          $ 41,       $ 14,
         Snyder's-Lance                                                   ,10           59           49
                                                                          0             8            8


         Effective income tax rate(5)                                  (51.8                       34.3      %
                                                                                  %


                                                                       Total
                                                                       Adjusted
                                                                       Income



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 203 of 267
                       Snyder's-Lance, Inc. Reports Fourth Quarter and Full Year 2016 Results

         Income before income taxes                                  $ 17
                                                                          8,7
                                                                          96
         Income tax expense                                          60,95
                                                                     9
         Net income                                                  117,8
                                                                     37
         Net loss attributable to noncontroliing                     (182
         interests
         Net income attributable to Snyder's-                        $ 11
         Lance                                                            8,0
                                                                          19


         Effective income tax rate                                   34.1       %


         Year Ended Januarv 2,2016
         (in thousands)                                              Income from Continuing Operations
                                                                     GAAP           Adjustm     Adjusted
                                                                     Income         ents        Income
         Income before income taxes                                  $ 79,          $ 30,       $ 10
                                                                        60             29          9,8
                                                                        3              0           93
         Income tax expense                                          28,88          9,034       37,91
                                                                     5                          9
         Net income                                                  50,71          21,25       71,97
                                                                     8              6           4
         Net income attributable to noncontroliing                   33                         33
         interests
         Net income attributable to Snyder's-                        $ 50,          $ 21,       $ 71,
         Lance                                                            68          25             94
                                                                          5           6              1


         Effective income tax rate(6)                                36.3       %               34.5       %

(4) The tax rate on adjusted income from continuing operations varies from the tax rate on GAAP income from
continuing operations for the full year 2016 primarily due to non-deductible transaction costs related to the
acquisition of Diamond.(S) The tax rate on adjusted income from discontinued operations varies from the tax rate on
GAAP income from discontinued operations for the full year 2016 primarily due to significant taxable income on the
sale of Diamond of California despite a book loss of $32.6 million. This was due to the sale of goodwill which had
no tax basis and for which no deferred tax liability was recorded.(6) The tax rate on adjusted income varies from the
tax rate on GAAP income for the full year 2015 primarily due to non-deductible transaction costs related to the
acquisition of Diamond.
Investor Contact Kevin Powers, Senior Director, Investor Relations kpowers@snyderslance.com, (704) 557-
8279      Media   Contact   Joey   Shevlin, Director,   Corporate  Communications   &   Public  Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: February 14, 2017


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 204 of 267
   This week: Cocokind rolls out skincare sticks I Karma Nuts debuts 5 new
                                   flavors
                                                                NewHope
                                                         February 11, 2017


Copyright 2017 Penton Business Media, Inc All Rights Reserved

Length: 424 words


~ody


thinkThin has added a new Protein & Superfruit line of soft baked protein bars made with real fruit, whole grains
and nuts. The bars offer 10 grams of protein and 10 grams of fiber, and come in four flavors: Blueberry Beet Acai,
Chocolate Pomegranate Cherry, Coconut Almond Chia and Lemon Cranberry Chiao The Lemon Cranberry Chia is
thinkThin's first vegan bar.


Designed by two moms, Oilogic develops roll-on essential oils for kids. The newest product in its wellness portfolio
is Ear and Tummy Trouble Essential Oil Roll-On, which includes chamomile oil, lavender oil, grapefruit oil, geranium
oil and lemon oil, diluted with jojoba and castor oils.

Lundberg Family Farms announced Grounded Snacks, a new lineup of thin and crispy red rice and quinoa tortilla
chips. The organic, non-GMO, gluten-free and corn-free snacks come in five flavors: Pink Himalayan Salt, Aged
White Cheddar, Ancho Chile, French Onion and Cinnamon Sugar.


Pretzel Crisps have gone organic with a new SKU from the Snack Factory. Organic Original Pretzel Chips are also
Non-GMO Project verified.

Essential Formulas announced that Dr. Ohhira's Propolis PLUS has been honored with a "2017 Clean Choice
Award" by Clean Eating Magazine. Dr. Ohhira's Propolis PLUS is a   bee propolis product with probiotic and
antioxidant support.

Cocokind Collective is a new line of USDA organic skincare sticks from Cocokind. It features Macabeet Tinted
Moisture Stick for a pop of color, Turmeric Spot Treatment to fight blemishes and brighten skin, and Mymatcha All-
Over Moisture Stick to rejuvenate dry spots and moisturize skin all day long.

Karma Nuts has expanded its lineup with five new flavors and two new sizes. New items include 8 oz. jars and 1.5
oz. snack packs. The five new flavors, which are all non-GMO, gluten-free, vegan and Kosher, are Lightly Salted
Wrapped, Cinnamon Wrapped, Lime Twist Wrapped, Peri Peri Roasted (Chili Spice) and Coconut Crunch Roasted.

Nutraceutical and functional food ingredients maker Zanda LLC introduced Reginator, a patented optimized blend
of essential amino acids for muscle anabolism. Reginator is GRAS designation from the FDA and is available in
two forms, vegan and non-vegan.

The newest addition to Quicksilver Scientific's line of liposomal supplement therapies is a multivitamin that
combines the water-soluble vitamins in Quicksilver Scientific Methyl B complex and PuRx Vitamin C with core fat-




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 205 of 267
                     This week: Cocokind rolls out skincare sticks I Karma Nuts debuts 5 new flavors

solubles-vitamins A, 03, E and K2-and carotenoids lutein, zeaxanthin and Iycopene-tomato complex. It also
contains Band E vitamins.




Load-Date: February 13, 2017


  Ella of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 206 of 267
A \       Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
                                                  Dow Jones Institutional News
                                              February 10, 2017 Friday 1:00 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2017, Dow Jones & Company, Inc.



      }   DOW JONES


Length: 250 words




Snyder's-Lance Declares Regular Quarterly Dividend

CHARLOTTE, N.C., Feb. 10, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share, payable March 3, 2017 to shareholders of record at the close of business February 23,
2017.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com.

LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279


(END) Dow Jones Newswires

February 10, 201708:00 ET (13:00 GMT)



Notes

          Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 207 of 267
                     Press Release: Snyder's-Lance Declares Regular Quarterly Dividend


PUBLISHER: Dow Jones & Company, Inc.



Load-Date: February 11, 2017


  End ofDncumcnt




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 208 of 267
       ~  )
                      Snyder's-Lance Declares Regular Quarterly Dividend
                                                         GlobeNewswire
                                              February 10,2017 Friday 5:00 AM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: DIVIDEND REPORTS AND ESTIMATES
Length: 228 words




CHARLOTTE, N.C., Feb. 10, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share, payable March 3, 2017 to shareholders of record at the close of business February 23,
2017.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com.LNCE-E



Investor Contact Kevin         Powers,   Senior Director,   Investor Relations   Kpowers@snyderslance.com,   (704)   557-
8279



Load-Date: February 11, 2017


  End of DOCtlnH~nt




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 209 of 267
                    Snyder's-Lance Declares Regular Quarterly Dividend
                                                      Financial Buzz
                                           February 10, 2017 Friday 11:49 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 280 words

Body


Feb 10, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Feb. 10,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that the Company's Board of
Directors has declared a regular cash dividend on the Company's common stock of $0.16 per share, payable March
3, 2017 to shareholders of record at the close of business February 23, 2017. About Snyder's-Lance, Inc. Snyder's-
Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United States
and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold under the
Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks™,
O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. For more information, visit the Company's corporate web site:

www.snYderslance.com[1]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com,         (704)     557-8279
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.comlTracker?data=AmugdPCAyzDBsAKPpSmdPSIC_H4JPfNzSfmrbFhEfm6BNnFKO_
T6SatSiYLmp9LrlcVN06kxVDGJbl7_ Qdj7buxYn5K9670YjAY4sNS4BN8=


Load-Date: February 11, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 210 of 267
~       Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps®
                                                      Business Wire
                                          February 7, 2017 Tuesday 1:00 PM GMT


Copyright 2017 Business Wire, Inc.

Distribution: Business Editors; Food Editors
Length: 557 words
Dateline: CHARLOTTE, N.C.

Body


Snack Factory® Pretzel Crisps®, the world's first - and the original - flat-baked pretzel cracker, today announces
the launch of its newest variety, Organic Original Pretzel Crisps. As the latest better-for-you snack offering within
the Snack Factory portfolio, Organic Original Pretzel Crisps are also Non-GMO Project verified and will be
available for a limited time nationwide.

This       Smart        News         Release   features    multimedia.    View      the     full    release     here:
http://www.businesswire.com/news/home/20170207005272/en/

Snack Factory® Organic Original Pretzel Crisps® (Photo: Business Wire)

"Snack Factory is dedicated to fulfilling the demand for quality, wholesome snack options with exceptional taste,"
said Eric Van De Wal, Vice President of Marketing and Innovation, Clearview Foods Division of Snyder's-Lance.
"The Organic version of our flagship Original Pretzel Crisps line was created for consumers seeking a greater
variety of clean-label snacks without sacrificing taste. This introduction is the first of several new better-for-you
snacks forthcoming in 2017 and beyond."

Organic Original Pretzel Crisps have the same great taste and crunch that fans have grown to love for more than a
decade. At 110 calories per serving, Organic Original Pretzel Crisps contain no saturated fat, zero trans fat,
cholesterol, preservatives, artificial flavorings or colors. The new variety can be found in the deli section at local
grocery stores nationwide starting February 2017. For more information about the entire Pretzel Crisps range,
please visit: pretzelcrisps.com .

ABOUT SNACK FACTORY® PRETZEL CRISPS®:

Since 2004, Snack Factory® Pretzel Crisps® have reinvented the pretzel category, winning over the hearts and
taste buds of snackers everywhere as the world's first - and the original - pretzel-shaped cracker. Snack Factory
Pretzel Crisps are made with nutritious and simple ingredients, without any trans fat, saturated fat or cholesterol.
With dozens of delicious and savory flavors to choose from, it's no wonder Snack Factory Pretzel Crisps are the
go-to snack for dipping, topping, pairing and sharing!

ABOUT SNYDER'S-LANCE, INC.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover®,
Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®,


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 211 of 267
                       Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps®

Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, and other brand names along
with a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site: www.snyderslance.com .

View source version on businesswire.com: http://www.businesswire.com/news/home/20170207005272/en/


CONTACT: marla marketing
Erin DeVito, 617-375-9700
edevito@marlomarketing.com
http://www.businesswire.com




Snack Factory® Organic Original Pretzel Crisps® (Photo: Business Wire)


Load-Date: February 8, 2017


  Eud of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 212 of 267
        Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps®
                                                      Financial Buzz
                                           February 7,2017 Tuesday 7:50 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 559 words




Feb 07, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Snack Factory® Pretzel
Crisps®, the world's first - and the original - flat-baked pretzel cracker, today announces the launch of its newest
variety, Organic Original Pretzel Crisps. As the latest better-for-you snack offering within the Snack Factory
portfolio, Organic Original Pretzel Crisps are also Non-GMO Project verified and will be available for a limited time
nationwide. This Smart News Release features multimedia. View the full release here:

http://www.businesswire.com/news/home/20170207005272/en/ Snack Factory® Organic Original Pretzel Crisps®
(Photo: Business Wire) 'Snack Factory is dedicated to fulfilling the demand for quality, wholesome snack options
with exceptional taste,' said Eric Van De Wal, Vice President of Marketing and Innovation, Clearview Foods Division
of Snyder's-Lance. 'The Organic version of our flagship Original Pretzel Crisps line was created for consumers
seeking a greater variety of clean-label snacks without sacrificing taste. This introduction is the first of several new
better-for-you snacks forthcoming in 2017 and beyond.' Organic Original Pretzel Crisps have the same great taste
and crunch that fans have grown to love for more than a decade. At 110 calories per serving, Organic Original
Pretzel Crisps contain no saturated fat, zero trans fat, cholesterol, preservatives, artificial flavorings or colors. The
new variety can be found in the deli section at local grocery stores nationwide starting February 2017. For more
information about the entire Pretzel Crisps range, please visit: pretzelcrisps.com. ABOUT SNACK FACTORY®
PRETZEL CRISPS®: Since 2004, Snack Factory® Pretzel Crisps® have reinvented the pretzel category, winning
over the hearts and taste buds of snackers everywhere as the world's first - and the original - pretzel-shaped
cracker. Snack Factory Pretzel Crisps are made with nutritious and simple ingredients, without any trans fat,
saturated fat or cholesterol. With dozens of delicious and savory flavors to choose from, it's no wonder Snack
Factory Pretzel Crisps are the go-to snack for dipping, topping, pairing and sharing! ABOUT SNYDER'S-LANCE,
INC. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold under the Snyder's of Hanover®,
Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®,
Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart™, O-Ke-Doke®, and other brand names along
with a number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site:                   www.snyderslance.com.Viewsourceversiononbusinesswire.com:
http://www.businesswire.com/news/home/20170207005272/en/



Load-Date: February 7, 2017


  End ofDocmnelli




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 213 of 267
          Snack Factory Introduces USDA-Certified Organic Pretzel Crisps
                                                     India Retail News
                                            February 7,2017 Tuesday 6:30 AM EST


Copyright 2017 Contify.com All Rights Reserved

Length: 231 words

Body


Feb. 7 -- Snack Factory Pretzel Crisps, the world's first - and the original - flat-baked pretzel cracker, today
announces the launch of its newest variety, Organic Original Pretzel Crisps. As the latest better-for-you snack
offering within the Snack Factory portfolio, Organic Original Pretzel Crisps are also Non-GMO Project verified and
will be available for a limited time nationwide.

"Snack Factory is dedicated to fulfilling the demand for quality, wholesome snack options with exceptional taste,"
said Eric Van De Wal, Vice President of Marketing and Innovation, Clearview Foods Division of Snyder's-Lance.
"The Organic version of our flagship Original Pretzel Crisps line was created for consumers seeking a greater
variety of clean-label snacks without sacrificing taste. This introduction is the first of several new better-for-you
snacks forthcoming in 2017 and beyond."

Organic Original Pretzel Crisps have the same great taste and crunch that fans have grown to love for more than a
decade. At 110 calories per serving, Organic Original Pretzel Crisps contain no saturated fat, zero trans fat,
cholesterol, preservatives, artificial flavorings or colors. The new variety can be found in the deli section at local
grocery stores nationwide starting February 2017. For more information about the entire Pretzel Crisps range,
please visit: pretzelcrisps.com.

Source: Snyder's-Lance


Load-Date: February 8, 2017




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 214 of 267
        Snyder's-Lance launches organic version of Snack Factory pretzels
                                                    just-food global news
                                            February 7,2017 Tuesday 10:16 PM GMT


Copyright 2017 Aroq Limited All Rights Reserved




Length: 180 words
Byline: Dean Best

Body


Snyder's-Lance, the US snacks group, has launched the first organic version of its Snack Factory pretzel crisps in
its domestic market.

The company said the new crisps would only be available nationwide but only for a limited time. The crisps have
been verified by the third-partyNon-GMO Project scheme, Snyder's-Lance added.

Eric Van De Wal, vice president of marketing and innovation of Snyder's-Lance's Clearview Foods division said the
organic crisps had been created for consumers seeking a greater variety of clean-label snacks without sacrificing
taste. He added: This introduction is the first of several new better-for-you snacks forthcoming in 2017 and beyond.

Snyder's-Lance set up Clearview Foods in 2015 to focus on developing better-for-you products. The company said
at the timethe move was part of an overall transformation of the business, pointing to its acquisitions of Snack
Factory and Late July in 2012 and 2014 respectively, as well as the sale of its own-label arm. Snyder's-Lance
bought Snack Factory in 2012 from private-equity firm VMG Partners for US$340m.


Load-Date: February 8, 2017


  End (If Donmwni




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 215 of 267
       Snyder's-Lance launches organic version of Snack Factory pretzels.
                                                  just-food.com
                                                February 7, 2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 Aroq Limited

Length: 211 words

Body


Byline: Dean Best

Snyder's-Lance, the US snacks group, has launched the first organic version of its Snack Factory pretzel crisps in
its domestic market.

The company said the new crisps would only be available nationwide but only for "a limited time". The crisps have
been verified by the third-party Non-GMO Project scheme, Snyder's-Lance added.

Eric Van De Wal, vice president of marketing and innovation of Snyder's-Lance's Clearview Foods division said the
organic crisps had been "created for consumers seeking a greater variety of clean-label snacks without sacrificing
taste". He added: "This introduction is the first of several new better-for-you snacks forthcoming in 2017 and
beyond."

Snyder's-Lance set up Clearview Foods in 2015 to focus on developing "better-for-you" products. The company
said at the time the move was part of an "overall transformation" of the business, pointing to its acquisitions of
Snack Factory and Late July in 2012 and 2014 respectively, as well as the sale of its own-label arm. Snyder's-
Lance bought Snack Factory in 2012 from private-equity firm VMG Partners for US$340m.

This article was originally published on just-food.com on 7 February 2017. For authoritative and timely food
business information visit http://www.just-food.com.


Load-Date: February 9, 2017


   End of Doemm,n(




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 216 of 267
       /"             10 On-the-Go Snacks for the Busy College Student
                                                             Uloop.com
                                                      January 31, 2017 Tuesday


University Wire
Copyright 2017 UWIRE via U-Wire All Rights Reserved

Section: NEWS; Pg. 1
Length: 685 words
Byline: Brittany Loeffler

Body


Being a college student can be a whirlwind some days with running to class, printing the paper you finished an hour
before it's due, grabbing coffee with friends, or going to your part-time job. Life can get in the way of sitting down for
half an hour to grab some lunch to energize you for the rest of the day.

Even if you are able to sit down to have breakfast, lunch, and dinner, it is important to eat small snacks throughout
the day to keep your metabolism active. The Freshman 15 is a real thing, and in order to keep it off (or lose it) you
should eat small, healthy meals throughout the day.

We've come up with the 10 best snacks college students should carry with them in order to stay healthy and keep
from getting hungry.

via proteinproteinprotein.com

P3 Protein Packs

Packed with 11-15 grams of protein in each pack, you can choose between a variety of snacks. You can find nuts,
cheese, dried fruit, deli meat, and sometimes bacon neatly separated in these on-the-go snacks. They're also low-
cost at only about $1.50 each!

via Pixabay

Fresh Fruit

Fruit is always a great snack to bring with you. Something that isn't too messy and is portable is best, such as an
apple, grapes, clementines, berries, and bananas. Not only are these healthy, but if you have a sweet tooth you
need to satisfy, this will do the trick!

via Presto Fresh

Sabra To Go: Hummus

These snack packs come with pretzel crisps to dip into a variety of flavors of hummus. Though they are a little high
in calories and salt, this will keep you full and is a great snack when you're on the go!

via Pexels

Nuts




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 217 of 267
                                 10 On-the-Go Snacks for the Busy College Student

Nuts are the perfect portable snack to bring with you during a busy day! With so many options, you'll have a
different nut for each day of the week, especially with flavored versions of almonds and such. They can be on the
pricey side, but they are a great source of natural fat and protein.

via Pixabay

Fresh Vegetables

Vegetables are a little harder to carry around with you if you're on the go. Carrots and broccoli florets are the
easiest to grab and go, but if you have some time to cut up some bell peppers or celery then go for it! Cherry
tomatoes and sugar snap peas are also great!

via Jack Link's

Beef Jerky

Make sure you have a water bottle nearby if you choose this protein filled snack. Beef jerky can be a little
expensive, but it is sure to fill you up! This also comes in different flavors, so if you like it hot and spicy or mild,
there's a jerky for everyone.

By Superbass (Own work) fCC BY-SA 4.0 (http://creativecommons.org/licenses/by-sa/4.0)], via Wikimedia
Commons

Granola Bars

Granola is delicious and comes in so many flavors; you can't get bored with it! Granola bars are great to put in your
backpack to pull out in the middle of class. It isn't disruptive and will hold you over until lunch or dinner. Be careful
which kind you pick up, though, as sometimes they can be packed with sugar instead of protein or fiber.

By Mr. Granger (Own work) [CCO], via Wikimedia Commons

Protein Bars

Similar to granola bars, these are a great and easy snack to carry around with you. Unlike fruits and vegetables,
you don't have to worry about forgetting it in your bag at the end of the day and finding moldy food a day or two
later. These are also packed with protein and sometimes enough nutrients to count as a full meal!

via Pixabay

Trail Mix

Trail mix is a great snack to bring along with you to class or the library. Packed with nuts, seeds, and of course
M&M's, it's a definite classic. This can also get a little pricey, so we've found some recipes to make your own trail
mix at home! Make it with your roommates in bulk to save some money too.

via AIiRecipes.com

Puppy Chow

For those days where you need a chocolate pick-me-up, Puppy Chow is the best thing to bring with you to class.
Chex Mix, peanut butter, chocolate, and powdered sugar is the perfect snack to make your day better. Be careful,
though, it can get a little messy!

Even though college can be filled with activities, social events, and classes it's still important to eat throughout the
day. These healthy snacks are portable, budget-friendly, and delicious!




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 218 of 267
                            10 On-the-Go Snacks for the Busy College Student


Load-Date: September 13, 2018


 End of Docnment




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 219 of 267
       f\
       \)
        )
                      10 On-the-Go Snacks for the Busy College Student
                                                             Uloop.com
                                                      January 31, 2017 Tuesday


University Wire
Copyright 2017 UWIRE via U-Wire All Rights Reserved

Section: NEWS; Pg. 1
Length: 685 words
Byline: Brittany Loeffler

Body


Being a college student can be a whirlwind some days with running to class, printing the paper you finished an hour
before it's due, grabbing coffee with friends, or going to your part-time job. Life can get in the way of sitting down for
half an hour to grab some lunch to energize you for the rest of the day.

Even if you are able to sit down to have breakfast, lunch, and dinner, it is important to eat small snacks throughout
the day to keep your metabolism active. The Freshman 15 is a real thing, and in order to keep it off (or lose it) you
should eat small, healthy meals throughout the day.

We've come up with the 10 best snacks college students should carry with them in order to stay healthy and keep
from getting hungry.

via proteinproteinprotein.com

P3 Protein Packs

Packed with 11-15 grams of protein in each pack, you can choose between a variety of snacks. You can find nuts,
cheese, dried fruit, deli meat, and sometimes bacon neatly separated in these on-the-go snacks. They're also low-
cost at only about $1.50 each!

via Pixabay

Fresh Fruit

Fruit is always a great snack to bring with you. Something that isn't too messy and is portable is best, such as an
apple, grapes, clementines, berries, and bananas. Not only are these healthy, but if you have a sweet tooth you
need to satisfy, this will do the trick!

via Presto Fresh

Sabra To Go: Hummus

These snack packs come with pretzel crisps to dip into a variety of flavors of hummus. Though they are a little high
in calories and salt, this will keep you full and is a great snack when you're on the go!

via Pexels

Nuts




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 220 of 267
                                 10 On-the-Go Snacks for the Busy College Student

Nuts are the perfect portable snack to bring with you during a busy day! With so many options, you'll have a
different nut for each day of the week, especially with flavored versions of almonds and such. They can be on the
pricey side, but they are a great source of natural fat and protein.

via Pixabay

Fresh Vegetables

Vegetables are a little harder to carry around with you if you're on the go. Carrots and broccoli florets are the
easiest to grab and go, but if you have some time to cut up some bell peppers or celery then go for it! Cherry
tomatoes and sugar snap peas are also great!

via Jack Link's

Beef Jerky

Make sure you have a water bottle nearby if you choose this protein filled snack. Beef jerky can be a little
expensive, but it is sure to fill you up! This also comes in different flavors, so if you like it hot and spicy or mild,
there's a jerky for everyone.

By Superbass (Own work) [CC BY-SA 4.0 (http://creativecommons.org/licenses/by-sa/4.0)]. via Wikimedia
Commons

Granola Bars

Granola is delicious and comes in so many flavors; you can't get bored with it! Granola bars are great to put in your
backpack to pull out in the middle of class. It isn't disruptive and will hold you over until lunch or dinner. Be careful
which kind you pick up, though, as sometimes they can be packed with sugar instead of protein or fiber.

By Mr. Granger (Own work) [CCO], via Wikimedia Commons

Protein Bars

Similar to granola bars, these are a great and easy snack to carry around with you. Unlike fruits and vegetables,
you don't have to worry about forgetting it in your bag at the end of the day and finding moldy food a day or two
later. These are also packed with protein and sometimes enough nutrients to count as a full meal!

via Pixabay

Trail Mix

Trail mix is a great snack to bring along with you to class or the library. Packed with nuts, seeds, and of course
M&M's, it's a definite classic. This can also get a little pricey, so we've found some recipes to make your own trail
mix at home! Make it with your roommates in bulk to save some money too.

via AIiRecipes.com

Puppy Chow

For those days where you need a chocolate pick-me-up, Puppy Chow is the best thing to bring with you to class.
Chex Mix, peanut butter, chocolate, and powdered sugar is the perfect snack to make your day better. Be careful,
though, it can get a little messy!

Even though college can be filled with activities, social events, and classes it's still important to eat throughout the
day. These healthy snacks are portable, budget-friendly, and delicious!




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 221 of 267
                           10 On-the-Go Snacks for the Busy College Student


Load·Date: September 13,2018


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 222 of 267
/
,
     /\  ,
          \




        Snyder's-Lance to Report Fourth Quarter and Full Year 2016 Results on
                                  February 13,2017
                                                          Financial Buzz
                                              January 24, 2017 Tuesday 11 ;30 AM EST


    Copyright 2017 Newstex LLC All Rights Reserved

    Length: 476 words

    Body


Jan 24, 2017( Financial Buzz; http;llwww.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Jan. 23,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq;LNCE) announced today that it will release its fourth
quarter and full year 2016 results before the market opens on Monday, February 13, 2017, followed by a
conference call and live webcast at 9;00 a.m. ET to review the Company's results. The conference call will be
webcast live through the Investor Relations section of the Company's website at         www.snyderslance.com[1].
where the accompanying slide presentation will also be available. To participate in the conference call, the dial-in
number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is
56297381. A continuous telephone replay of the call will be available between 12;00 p.m. ET on February 13 and
12;00 a.m. ET on February 20. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406
for international callers. The replay access code is 56297381. Investors may also access a web-based replay of the
conference call at          www.snyderslance.com[2]. About Snyder's-Lance, Inc.

    Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
    United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
    potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
    under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
    Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
    Snacks TM, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
    Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
    service outlets and other channels. For more information, visit the Company's corporate web site;
    www.snyderslance.com[3]. LNCE-Elnvestor Contact Kevin Powers, Senior Director, Investor Relations
    kpowers@snyderslance.com, (704) 557-8279;Media Contact Joey Shevlin, Director, Corporate Communications
    ... blic   Affairs     JShevlin@snyderslance.com,           (704)     557-8850;
    https;llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1];
    https;llwww.globenewswire.comlTracker?data=scyBix7Rcu-
    SIoQYPMH2083Z2mRPve3JmgZsH7mkz9hKQOFJTiS7837wD7pnlhQjuVyNlcOw7xvwUnAaqQhC87HZbDSS3yy9
    98fUcKPSDhw= [ 2];                                        https;llwww.globenewswire.com/Tracker?data=scyBix7Rcu-
    SIoQYPMH207EDfl2PE8CYP7tGLH3CiWOOJyvnCs3hQhELolrRZ09EGCUyTJ4-
    4pdH9BnhaEZuOKTOsXRLFAv2kOLzXdEfxl=                     [      3]:
    https;llwww.globenewswire.comlTracker?data=scyBix7Rcu-
    SIoQYPMH20wyankUjV07HKmtUUvE1djcf92298ArCdnLnBfN4NdjsqekZkV2SafUMmP7EWYuwQlitivsZS5-
    uUCDWnfjLLvw=


    Load-Date: January 24, 2017


      End of Document




              Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 223 of 267
 Press Release: Snyder's-Lance to Report Fourth Quarter and Full Year 2016
                       Results on February 13, 2017
                                               Dow Jones Institutional News
                                           January 23, 2017 Monday 9:30 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES


Length: 402 words




Snyder's-Lance to Report Fourth Quarter and Full Year 2016 Results on February 13, 2017

CHARLOTTE, N.C., Jan. 23, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today
that it will release its fourth quarter and full year 2016 results before the market opens on Monday, February 13,
2017, followed by a conference call and live webcast at 9:00 a.m. ET to review the Company's results. The
conference call will be webcast live through the Investor Relations section of the Company's website at
www.snyderslance.com , where the accompanying slide presentation will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 56297381. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on February 13 and 12:00 a.m. ET on February 20. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 56297381. Investors
may also access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com . LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 224 of 267
    Press Release: Snyder's-Lance to Report Fourth Quarter and Full Year 2016 Results on February 13, 2017

Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850

(END) Dow Jones Newswires

January 23, 2017 16:30 ET (21 :30 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: January 24,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 225 of 267
    Snyder's-Lance to Report Fourth Quarter and Full Year 2016 Results on
                              February 13, 2017
                                                         GlobeNewswire
                                             January 23, 2017 Monday 1:30 PM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: CALENDAR OF EVENTS
Length: 371 words

Body


CHARLOTTE, N.C., Jan. 23, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that it will release its fourth quarter and full year 2016 results before the market opens on Monday, February
13, 2017, followed by a conference call and live webcast at 9:00 a.m. ET to review the Company's results. The
conference call will be webcast live through the Investor Relations section of the Company's website at
www.snyderslance.com. where the accompanying slide presentation will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 56297381. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on February 13 and 12:00 a.m. ET on February 20. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 56297381.
Investors may also access a web-based replay of the conference call at www.snyderslance.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks,,¢, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. LNCE-E



Investor Contact Kevin Powers, Senior Director, Investor Relations           kpowers@snyderslance.com, (704) 557-
8279     Media    Contact   Joey   Shevlin,  Director,  Corporate            Communications   &   Public  Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: January 24, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 226 of 267
  Snyder's-Lance Completes Divestiture of Diamond of California® Culinary
                              Nut Business
                                                       Financial Buzz
                                             January 6, 2017 Friday 5:49 AM EST


Copyright 2017 Newstex LLC All Rights Reserved


Body


Jan 06, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Jan. 05,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that the Company has
completed the divestiture of its Diamond of California® culinary nut business.

As previously announced, the sale of Diamond of California® aligns with the Company's strategy to focus more
resources on the growth opportunities for its core brands. The transaction also reflects the Company's commitment
to improving capital efficiency, and is anticipated to be accretive to both returns on invested capital and operating
margins. The transaction closed on December 31, 2016. About Snyder's-Lance, Inc. Snyder's-Lance, Inc.,
headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United States and
internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold under the
Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks TM,
O-Ke-Doke® and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyderslance.com[1]. LNCE-E
Cautionary Information about Forward Looking Statements This press release contains statements which may be
forward looking within the meaning of applicable securities laws. The statements include projections regarding
future revenues, earnings and other results which are based upon the Company's current expectations and
assumptions, which are subject to a number of risks and uncertainties. Factors that could cause actual results to
differ include general economic conditions or an economic turndown; volatility in the price, quality or availability of
inputs, including walnuts and other raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; inability to maintain profitability in the face of a
consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss of key
personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain; failure to maintain satisfactory labor relations; risks related to our foreign operations, including foreign
currency risks; inadequacies in, or security breaches of, our information technology systems; improper use of social
 media; changes in consumer preferences and tastes or inability to innovate or market our products effectively;
reliance on distribution through a significant number of independent business owners; protection of our trademarks
and other intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new
 regulations or legislation; interest rate volatility, political and economic conditions of the countries in which we
conduct business, and the interests of a few individuals who control a significant portion of our outstanding shares
 of common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
 most recent Form 10-K and other reports filed with the Securities and Exchange Commission. Investor Contact
 Kevin Powers, Senior Director, Investor Relations Kpowers@snyderslance.com, (704) 557-8279 Media Contact
 Joey Shevlin, Director, Corporate Communications ... blic Affairs JShevlin@snyderslance.com, (704) 557-8850;
     https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 227 of 267
               Snyder's-Lance Completes Divestiture of Diamond of California® Culinary Nut Business

https:/Iwww.globenewswire.comlTracker?data=joBvltZ01 D6HylnwzynhFWJkVzUvM3Khajb4kFVwLA7sS1AIJhOnoi
QWv4HTXgZvmxVYDX2wrg65eFUKkflWkZcxBRm2WGU8TxhgRLlnh 10=



Load-Date: January 6, 2017


  End of DOCllmcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 228 of 267
~press             Release: Snyder's-Lance Completes Divestiture of Diamond of
                             California(R) Culinary Nut Business
                                                Dow Jones Institutional News
                                            January 5,2017 Thursday 9:28 PM GMT


 Copyright 2017 Factiva ®, from Dow Jones
 All Rights Reserved




                            I
 Copyright © 2017, Dow Jones & Company, Inc.



     J   DOW JONES Nt:


 Length: 702 words

 Body


 Snyder's-Lance Completes Divestiture of Diamond of California(R) Culinary Nut Business

 CHARLOTTE, N.C., Jan. 05, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today
 that the Company has completed the divestiture of its Diamond of California(R) culinary nut business. As previously
 announced, the sale of Diamond of California(R) aligns with the Company's strategy to focus more resources on the
 growth opportunities for its core brands. The transaction also reflects the Company's commitment to improving
 capital efficiency, and is anticipated to be accretive to both returns on invested capital and operating margins. The
 transaction closed on December 31,2016.

 About Snyder's-Lance, Inc.

 Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
 United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
 potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
 under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
 Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
 , Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) and other brand names along with a number of
 third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
 stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
 web site: www.snyderslance.com. LNCE-E

 Cautionary Information about Forward Looking Statements

 This press release contains statements which may be forward looking within the meaning of applicable securities
 laws. The statements include projections regarding future revenues, earnings and other results which are based
 upon the Company's current expectations and assumptions, which are subject to a number of risks and
 uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
 turndown; volatility in the price, quality or availability of inputs, including walnuts and other raw materials,
 packaging, energy and labor; price competition and industry consolidation; changes in our top retail customer



         Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 229 of 267
     Press Release: Snyder's-Lance Completes Divestiture of Diamond of California(R) Culinary Nut Business

relationships; inability to maintain profitability in the face of a consolidating retail environment; failure to successfully
integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and accomplish our strategy;
concerns with the safety and quality of certain food products or ingredients; adulterated, misbranded or mislabeled
products or product recalls; disruption of our supply chain; failure to maintain satisfactory labor relations; risks
related to our foreign operations, including foreign currency risks; inadequacies in, or security breaches of, our
information technology systems; improper use of social media; changes in consumer preferences and tastes or
inability to innovate or market our products effectively; reliance on distribution through a significant number of
independent business owners; protection of our trademarks and other intellectual property rights; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate volatility, political
and economic conditions of the countries in which we conduct business, and the interests of a few individuals who
control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 1O-K and other reports filed with
the Securities and Exchange Commission.
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279
Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


5 Jan 2017 16:28 ET *Snyder's-Lance Completes Divestiture of Diamond of California(R) Culinary Nut Business

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

January 05,201716:28 ET (21:28 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


load-Date: January 6, 2017


  End ofDocnmcnl




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 230 of 267
  Snyder's-Lance Completes Divestiture of Diamond of California® Culinary
                              Nut Business
                                                         GlobeNewswire
                                             January 5, 2017 Thursday 1:28 PM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: COMPANY ANNOUNCEMENT
Length: 650 words




CHARLOTTE, N.C., Jan. 05, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company has completed the divestiture of its Diamond of California® culinary nut business. As
previously announced, the sale of Diamond of California® aligns with the Company's strategy to focus more
resources on the growth opportunities for its core brands. The transaction also reflects the Company's commitment
to improving capital efficiency, and is anticipated to be accretive to both returns on invested capital and operating
margins. The transaction closed on December 31,2016.

About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks,,¢, O-Ke-Doke® and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com. LNCE-E

Cautionary Information about Forward Looking Statements This press release contains statements which may be
forward looking within the meaning of applicable securities laws. The statements include projections regarding
future revenues, earnings and other results which are based upon the Company's current expectations and
assumptions, which are subject to a number of risks and uncertainties. Factors that could cause actual results to
differ include general economic conditions or an economic turndown; volatility in the price, quality or availability of
inputs, including walnuts and other raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; inability to maintain profitability in the face of a
consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss of key
personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain; failure to maintain satisfactory labor relations; risks related to our foreign operations, including foreign
currency risks; inadequacies in, or security breaches of, our information technology systems; improper use of social
media; changes in consumer preferences and tastes or inability to innovate or market our products effectively;
reliance on distribution through a significant number of independent business owners; protection of our trademarks
and other intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new
regulations or legislation; interest rate volatility, political and economic conditions of the countries in which we
conduct business, and the interests of a few individuals who control a significant portion of our outstanding shares
of common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 10-K and other reports filed with the Securities and Exchange Commission.



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 231 of 267
              Snyder's-Lance Completes Divestiture of Diamond of California® Culinary Nut Business

Investor Contact Kevin Powers, Senior Director, Investor Relations Kpowers@snyderslance.com, (704) 557-
8279      Media   Contact   Joey   Shevlin, Director,   Corporate  Communications   &   Public  Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: January 6, 2017



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 232 of 267
                       FPA 2017 Flexible Packaging Innovation showcase.
                                                 Flexible Packaging
                                                  January 1, 2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 BNP Media

Section: Pg. 8; Vol. 19; No.1; ISSN: 1535-0797
Length: 948 words

Body


The Annual Flexible Packaging Achievement Awards, sponsored by the Flexible Packaging Association, features
innovative entries in consumer convenience, design and graphics, shelf appeal, sustainability, technical innovation,
and extending the use of flexible packaging. Seventy-four packages were entered in this year's competition.

FPA is pleased to present all the entries in the 2017 Flexible Packaging Innovation Showcase. The competition
entries are presented in alphabetical order by package name. Award recipients will be announced on Wednesday,
March 1, 2017, during the FPA 2017 Welcome Dinner & Flexible Packaging Achievement Awards Ceremony. The
event will be held in conjunction with the FPA 2017 Annual Meeting (March 1-3, 2017) at the Boca Raton Resort
and Club, A Waldorf Astoria Resort, Boca Raton, FL.

Special thanks is given to the judging panel of the FPA 2017 Flexible Packaging Achievement Awards Competition
for their time and expertise: Eric Fish, Editor in Chief, Flexible Packaging Magazine; Dr. Robert Kimmel, Sc. D.,
Associate Professor, Director, Center for Flexible Packaging (CEFPACK), Clemson University; and Michael
Richmond, Ph.D., Vice President, Consulting Solutions, Packaging, HAVI.

For more information about the FPA Flexible Packaging Achievement Awards Program, and the 2017 competition,
visit www.flexpack.org.

2017 FLEXIBLE PACKAGING INNOVATION SHOWCASE

3 Roses Easy Boil Buds

Paharpur 3P

504 New Orleans Edition goodies cigarillos

Palmas Printing, Inc.

Alexia with Matte Appearance

Coveris

Amcor's Fortis[TM]

Amcor Flexibles

Avery Dennison's ChemControl Ultra (54025) and Avery Oennison's ChemControl Ultra Plus (54026)




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 233 of 267
                                 FPA 2017 Flexible Packaging Innovation showcase.

American Packaging Corporation & Avery Dennison Corporation

Banquet Dino-Shaped Chicken Nuggets

American Packaging Corporation

BON-2 Liquid Package

Flex Films (USA) Inc.

Buck Wild Ranchero Cheddar Tortilla Chips

American Packaging Corporation

CAF's "OR US" Squeegee Bucket

Solution "Box Pouch"--5.25 lb.

Plastic Packaging Technologies, LLC

CAF's "OTIS" Multi-Surface Cleaner "Box Pouch" - 2.2 lb.

Plastic Packaging Technologies, LLC

Cape Cod Bags of Cash Promo Package

Printpack

Chefs Cut Real Steak Jerky (Original Recipe & Chipotle Cracked Pepper)

American Packaging Corporation

Clinic Plus Strong & Long Health Shampoo

Paharpur3P

Cryovac[R] Grip & Tear Small Tab Bag

Sealed Air Corporation

Cryovac[R] OptiDure[TM] Abuse

Sealed Air Corporation

Cryovac[R] Sealappeal[R] OSF AW Ovenable Bag for Whole Bird

Sealed Air Corporation

Cryovac[R] Sealappeal[R] PSF Fruit & Salad

Sealed Air Corporation

Dimensional Slide to Close Zipper Bag with a Side Gusset Handle

Flex Films (USA) Inc.

DS10 Next Generation Dairy Spout

Liqui-Box Corporation



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 234 of 267
                                FPA 2017 Flexible Packaging Innovation showcase.

EZY Pro 10

ProAmpac

Festive Beverage Wing Ding[TM] Pull Tab Pouch

ProAmpac

FITJOY by Nutrabolt

CL&D Graphics, Inc.

FormFoil[TM] Lite Suture Package

Rollprint Packaging Products, Inc.

Freshpet Clear Retort Reclosable Pouch

ProAmpac

Front Zip Quad Seal Bag

Coveris

gather Free Acres Adult Canine Diet, 6 lb.

Peel Plastic Products Ltd.

General Mills Totino's Pizza Overwrap

Printpack

GNP Shakers

Vonco Products, LLC

Green Giant Peel Reseal Whole Leaf Lettuce Film

Clear Lam Packaging, Inc.

HeatGard Popcorn OillTopping Dispensing System

Liqui-Box Corporation

Hershey's Twizzlers with FreshPak Resealable

Sealstrip Corporation

HiBloc[TM] MCLR-Metalized Lamination Replacement Film

Berry Plastics

HiBloc[TM] XTough--Extremely Tough Dry Food Bag-in-Box Liner

Berry Plastics

Hickie's Gold Lacing System Pouches

Outlook Group LLC



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 235 of 267
                               FPA 2017 Flexible Packaging Innovation showcase.

hth Showpack

Printpack

Hunt's[R] Recipe Ready[R] Tomato Paste Pouch

Bemis Company, Inc.

Indie Shot by Independence Coffee

CL&D Graphics, Inc.

Institutional French Fry Package

Berry Plastics

Jagabee Lightly Salted Potato Crisps

American Packaging Corporation

Mars Front Zip Quad Seal Bag

Coveris

MSN 015-323 8 Greens

Glenroy, Inc.

Multilayered HD Printed Block Bottom Valve Shower Proof Bag for Packing Grey Cement

Flex Films (USA) Inc.

Munk Pack[R] Oatmeal Fruit Squeeze Pouch

Bemis Company, Inc.

Nestle Butterfinger "bunch-wrapped" Miniatures Bag, 10.5 oz.

Sonoco Flexible Packaging

Nextrus[TM] Shrink Bags

Coveris

NFIIUPM Pharmaceuticals' Lidocare[TM] Pain Relief Patch Pouch

Bemis Healthcare Packaging

Notched Desiccant Pouch

Oliver-Tolas Healthcare Packaging

Nudges Grillers Dog Treats, 5 oz.

American Packaging Corporation

NuMark's E-Cigarette Pouch for MarkTen[R] XL E-Vapor Cartridges

Bemis Healthcare Packaging



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 236 of 267
                               FPA 2017 Flexible Packaging Innovation showcase.

Ostasis[TM] Reinforced Pouch

Oliver-Tolas Healthcare Packaging

Perform Pain Relieving Gel

Glenroy, Inc.

Power Bar Performance Energy Bars & Clean Whey Bars

Sonoco Flexible Packaging

Publix Anti-Fog Film

ProAmpac

Rana Premium Meal Kit

Clear Lam Packaging, Inc.

ReadyRipe 1/2 Cut Honeydew Melon Pouch

Glenroy, Inc.

Red Vines California Blend

Emerald Packaging, Inc.

REDKEN HEATCURE At-Home Self-Heating Mask

Printpack

Saya Lightly Salted Snow Pea Crisps

American Packaging Corporation

Sealed Air Cryovac[R] Proaseptic[R]

Sealed Air Corporation

SealGard Dairy Bag-in-Box Film

Liqui-Box Corporation

Shaker Bag

Precision Color Graphics Ltd. & Specialty Packaging Technologies Inc., a wholly owned subsidiary

Smart & Crunchy Soft-Touch Matte

Coveris

Smart Mix Pro

Sealed Air Corporation, Diversey Care

Smithfield Armour Microwaveable Meatballs

Vonco Products, LLC



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 237 of 267
                                FPA 2017 Flexible Packaging Innovation showcase.

Snack Cheese Organoleptic Improvement

Coveris

Snack Factory Pretzel Crisps Peanut Butter Crunch, 5.5 oz.

American Packaging Corporation

Starbucks Coffee--Mexico Chiapas

Printpack

SUBSYS Disposal Pouch

Bemis Healthcare Packaging

The Better Chip

tC.ROBBIE

Theo Chocolate No.2 Pouch[TM]

ProAmpac

thinkThin Protein Bites & thinkThin Protein Nut Bites

Sonoco Flexible Packaging

Value Engineered Oxygen Barrier Lamination Sealant

Berry Plastics

Waterless Internet Flower Packaging

Flex Films (USA) Inc.

Zorbx Pet Odor Remover Sprayer Pouch

Glenroy, Inc.



Load-Date: March 29, 2017


  E:nd of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 238 of 267
                                                    No Headline In Original
                                                         Arcadian (Florida)
                                                     December 29,2016 Thursday


Copyright 2016 Arcadian
Distributed by Newsbank, Inc. All Rights Reserved

Section: ARCADIAN; Pg. 1
Length: 696 words
Byline: Staff Reports

Body


Editor's note: Every year The Arcadian staff reviews the past year's news and select what we feel were the top
articles 10 articles. It is never easy - there are many stories to view for those 10 slots, and several criteria are
used to select the winners. We look at which stories affect the most people ... which were most talked about, in
person or in social media ... which show a continuing pattern from previous years ... which events were most
shocking, surprising, funny, endearing or meaningful ... but in the end, it is still a somewhat subjective process. You
mayor may not agree with the stories we selected, or the order by which we ranked them. Let us know which
stories YOU thought should have been included in (or excluded from) our top 10 for 2016.

After years of speculation, rumor and impatience, DeSoto residents' saw their dreams come true when Publix
opened its doors on Thursday, July 14 at 8 a.m.

 The Publix is almost 46,000 square feet and is designed in the latest store decor package. It features a pharmacy,
seafood, sushi, liquor store and deli, which includes the famous Publix subs. The pharmacy was the 1,OOOth
pharmacy department to be opened in a Publix store. The building took nine months to build.

 At the opening, Store Manager Jason Yurkovitch gave a short speech about how he plans to become involved in
the DeSoto community not only as a Publix store manager but also personally.

 "I am so honored to be here and excited to be a part of this community. I have plans to be one of the pillars of this
community. You will see me out on the town, you will see me out at events," Yurkovitch said.

 For his first step, Yurkovitch presented The Smith Brown Community Foundation, which works on projects that will
provide opportunities for DeSoto's youth, with a $5,000 check.

 Bud and Barbara Ruth, who ran a grocery store in Arcadia bought out by All-American Publix and then shut it
down, were given the honors of cutting the lime green ribbon. Barbara Ruth held the gigantic scissors and snipped
the ribbon in half.

Then, the stampede into the store was on.

 "God be praised," a woman cried as she entered the doors with her shopping cart.

 After finishing their shopping, customers were surprised with another free bag, this one filled with goodies. Items
included pretzel crisps, Little Bites blueberry muffins, beef jerky, coupons, Post-It notes, a cup, a pen, lip balm,
corn tortillas, dried cherries and Takis.




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 239 of 267
                                               No Headline In Original

A special exemption request by a group of Muslim men to convert a residential dwelling into a house of worship -
and DeSoto residents' negative reactions - caught the attention of both the local and national media in April.

With the cameras of several local news stations rolling, residents claimed the men would bring terrorism activity to
DeSoto, and that the home would serve as ground zero for terrorist recruitment and activities such as bomb
making, etc. A few of the comments heard during the meeting included:

"I wish I could preach the gospel of Jesus Christ to the Muslim world. The problem is they will kill me for doing so."

 "Basically, there is no control, no oversight. Nothing to tell this community what goes on inside that building unless
the FBI decides to take interest."

"What guarantees that we are safe ... to know we are safe and that we're not having underground terrorist activity."

 The county's Planning and Zoning Board narrowly denied the request by a 4-3 vote, noting that certain provisions
required by county staff, including the condition of the home's driveway and parking/traffic regulations, were not in
compliance. There were also concerns about compatibility issues, since the proposed site is located in a residential
neigh borhood.

 While residents in attendance cheered the decision, the issue is far from over. Media reports of the meeting caught
the attention of Muslims across Florida, and the country's largest Muslim lobbyist group (the Council on American-
Islamic Relations) is now representing the men. CAIR requested a hearing with the Board of County
Commissioners in November, but the issue was pushed back and is expected to be revisited by both the P&Z
Board and the BOCC in 2017.




ARCADIAN PHOTO BY LEX MENZ The flooding on Newman Terrace left residents without water for over a week
and dealing with dangerous wildlife. ARCADIAN PHOTO BY LEX MENZ Shoppers make their way into the new
Publix in Arcadia during the grand opening on Thursday, July 14. PHOTO BY PRISCILLA MCDANIEL,
priscilla_mcdaniel@yahoo.com Nadia Daughtrey raises her arms in victory after winning DeSoto County Clerk of
Court. COONE PHOTO BY ERNIE HEWETT The crowd waves and cheers as the sun begins to set and the
temperature starts to drop. ARCADIAN PHOTO BY COURTNEY CLAYTON Numerous members of the public used
their alloted time to present personal opinions about Islam during the quasi-judicial Tuesday's meeting. PHOTO BY
CAROL MAHLER While Councilman Joe Fink was not a fan, other shoppers and community members in Arcadia
took photos with Travis Bass and his horse, Freya. Pictured here are Linda Brown, left, and June Wise from Cape
Coral who wanted their photo with Freya.


Load-Date: December 29, 2016


  End uf Ducument




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 240 of 267
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                      December 5,2016 Monday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Pius Media Solutions

Length: 641 words
Dateline: New York

Body


Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 1~O-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




 "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 241 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 242 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 5, 2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 243 of 267
            D(


    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                     December 5, 2016 Monday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




  Plus Medii" Solutions

Length: 641 words
Dateline: New York

Body


Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 1~O-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




 "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 244 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




 Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 245 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County



Load-Date: December 6, 2016



 Eml of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 246 of 267
 D\   /



      North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                     December 3,2016 Saturday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




Length: 641 words
Dateline: New York

Body


Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




 Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance, Inc. in
Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
and production facility.




 "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




 Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




 "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."




          Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 247 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce




 In   case    of any     query   regarding      this   article   or   other   content   needs    please    contact:
editorial@plusmediasolutions.com




      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 248 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 3, 2016


 End of DocHment




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 249 of 267
{~
V
I
         North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                                 US Official News
                                                          December 3,2016 Saturday


     Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




     Length: 654 words
     Dateline: New York

     Body


     Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




        Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
     Development Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance,
     Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
     headquarters and production facility.




       "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
     headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
     support the expansion of this international snack food provider."




        Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
     include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
     Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
     merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
     It currently employs more than 1,200 people in North Carolina.




       "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
     reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
     and beverage industry a global player."


            Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 250 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

  "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com



     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 251 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 4, 2016



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 252 of 267
    North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                            US Official News
                                                     December 3,2016 Saturday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus M(.."'(:lia Solutions

Length: 654 words
Dateline: New York




Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




   Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
Development Partnership of North Carolina (EDPNC) today announced a 1~O-job expansion by Snyder's-Lance,
Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
headquarters and production facility.




  "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
support the expansion of this international snack food provider."




    Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
It currently employs more than 1,200 people in North Carolina.




  "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
and beverage industry a global player."


       Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 253 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

   "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com



      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 254 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 3,2016



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 255 of 267
(\
,'/)
"          North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                                   US Official News
                                                            December 3, 2016 Saturday


       Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




        Plus Media Solutions

       Length: 641 words
       Dateline: New York

       Body


       Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




        Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
       Partnership of North Carolina (EDPNC) today announced a 1~O-job expansion by Snyder's-Lance, Inc. in
       Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
       and production facility.




       "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
       headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
       support the expansion of this international snack food provider."




        Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
       include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
       Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
       merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
       It currently employs more than 1,200 people in North Carolina.




        "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
       reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
       and beverage industry a global player."




              Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 256 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




 Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 257 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 4, 2016



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 258 of 267
~
I
        North Carolina: Snyder"s-Lance to Add 100 Jobs in Mecklenburg County
                                                                US Official News
                                                          December 2, 2016 Friday


    Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




    Length: 654 words
    Dateline: New York

    Body


    Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




       Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
    Development Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance,
    Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
    headquarters and production facility.




      "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
    headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
    support the expansion of this international snack food provider."




        Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
    include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
    Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
    merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
    It currently employs more than 1,200 people in North Carolina.




      "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
    reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
    and beverage industry a global player."


           Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 259 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

   "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com


     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 260 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 2, 2016



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 261 of 267
 ~
..



         North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                                 US Official News
                                                           December 2, 2016 Friday


     Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




      Plus 'Iol'ledia Solutions

     Length: 641 words
     Dateline: New York

     Body


     Raleigh: The Department of Commerce, North Carolina has isasued the following news release:




      Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic Development
     Partnership of North Carolina (EDPNC) today announced a 1~O-job expansion by Snyder's-Lance, Inc. in
     Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte headquarters
     and production facility.




      "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
     headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
     support the expansion of this international snack food provider."




      Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
     include Snyder's of Hanover®, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
     Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
     merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
     It currently employs more than 1,200 people in North Carolina.




      "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
     reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
     and beverage industry a global player."




            Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 262 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


 Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant and
another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse personnel to
engineers and management. The company's expansion will add more than $4.3 million in annual payroll impact to
the local economy.




 "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




 The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.




Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.




 "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




 "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




 Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 263 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 2, 2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 264 of 267
f\
\ I
\/
       North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County
                                                              US Official News
                                                         December 2,2016 Friday


  Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




      Plus 1\1edia Solutions

  Length: 654 words
  Dateline: New York

  Body


     Raleigh: The Office of the Governor, North Carolina has isasued the following news release:




     Governor Pat McCrory, North Carolina Commerce Secretary John E. Skvarla, III, and the Economic
  Development Partnership of North Carolina (EDPNC) today announced a 100-job expansion by Snyder's-Lance,
  Inc. in Mecklenburg County. The company will invest $38 million over the coming three years at its Charlotte
  headquarters and production facility.




    "Snyder's-Lance is a leading name in North Carolina's food manufacturing industry and a prominent corporate
  headquarters," said Governor McCrory. "North Carolina's talented workforce and competitive business climate will
  support the expansion of this international snack food provider."




      Snyder's-Lance (NASDAQ: LNCE) is the second largest maker of salty snacks in the U.S. Its popular brands
  include Snyder's of Hanover@, Lance®, Kettle Brand®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop
  Secret®, Emerald®, Diamond of California®, Late July®, and other brands. The company was formed by the 2010
  merger of Lance Inc. and Snyder's of Hanover. Snyder's-Lance reported nearly $1.7 billion in net revenue for 2015.
  It currently employs more than 1,200 people in North Carolina.




    "You can't beat made in North Carolina products that are tasty snacks," said Secretary Skvarla. "Among the
  reasons we lead the Southeast in manufacturing employment are the 62,000 workers who make the consumer food
  and beverage industry a global player."


          Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 265 of 267
                     North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County




  Synder's-Lance intends to hire 70 workers for a new production line at its South Boulevard manufacturing plant
and another 30 at its Ballantyne headquarters. Positions will range from machine operators and warehouse
personnel to engineers and management. The company's expansion will add more than $4.3 million in annual
payroll impact to the local economy.




  "Snyder's-Lance has called North Carolina home for more than 100 years and we are proud to expand our
operations here and continue to invest in the future growth of our great company," said Carl Lee, President and
Chief Executive Officer. "North Carolina is a great place to do business and we appreciate the support of our city,
county and state partners."




   The project was made possible in part by a performance-based grant of up to $100,000 from the One North
Carolina Fund. The One NC Fund provides financial assistance, through local governments, to attract business that
will stimulate economic activity and create new jobs in the state. Companies receive no money up front and must
meet job creation and capital investment targets to qualify for grant funds. All One NC grants require a local
government match.

  Since Governor McCrory entered office in January of 2013, North Carolina's economy has generated more than
300,000 net new jobs.

  "Mecklenburg County is the perfect environment for both manufacturing and corporate headquarters operations,"
said N.C. Senator Bob Rucho. "I look forward to supporting this important expansion by Snyder's-Lance."




   "Snyder's-Lance, and its predecessor company, has been a tremendous corporate citizen in the Charlotte Region
for more than a century," said N.C. Representative Scott Stone. "I commend Snyder's-Lance for its continued
investment in its Charlotte operation and headquarters. Thank you to our state and local economic development
partners for their hard work in supporting the growth and success of this North Carolina-based company."




  Numerous state and local allies worked with EDPNC and N.C. Commerce in supporting Snyder's-Lance's
expansion plans. They include the North Carolina General Assembly, the North Carolina Community College
System, Mecklenburg County, the City of Charlotte and the Charlotte Chamber of Commerce.




 In   case    of any     query   regarding     this   article   or   other   content    needs    please    contact:
editorial@plusmediasolutions.com


      Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 266 of 267
                   North Carolina: Snyder's-Lance to Add 100 Jobs in Mecklenburg County


Load-Date: December 2,2016


 End nf Document




     Case 3:17-cv-00652-KDB-DSC Document 41-7 Filed 10/29/18 Page 267 of 267
